Exhibit 10.1

 

EXECUTION COPY

 

 

THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

DATED AS OF OCTOBER 14, 2005

 

 

among

 

BEACON SALES ACQUISITION, INC.,

as Borrower,

 

THE DOMESTIC SUBSIDIARIES OF BEACON SALES

ACQUISITION, INC. NAMED HEREIN,

as Domestic Subsidiary Guarantors,

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent, L/C Issuer and a Lender,

 

and

 

THE FINANCIAL INSTITUTION(S) LISTED

ON THE SIGNATURE PAGES HEREOF,

as Lenders,

 

and

 

GECC CAPITAL MARKETS GROUP, INC.,

as Sole Lead Arranger and Sole Bookrunner

 

and

 

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

 

and

 

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL) and

THE CIT GROUP/BUSINESS CREDIT, INC.

as Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.1

CERTAIN DEFINED TERMS

 

1.2

ACKNOWLEDGEMENT OF EXISTING OBLIGATIONS AND RESTATEMENT THEREOF

 

 

 

 

SECTION 2. LOANS AND COLLATERAL

 

 

 

2.1

LOANS

 

2.2

INTEREST

 

2.3

FEES

 

2.4 [a05-17599_1ex10d1.htm#a2_4Payments_121134]

PAYMENTS AND PREPAYMENTS [a05-17599_1ex10d1.htm#a2_4Payments_121134]

 

2.5 [a05-17599_1ex10d1.htm#a2_5Application_121153]

APPLICATION OF PREPAYMENT PROCEEDS
[a05-17599_1ex10d1.htm#a2_5Application_121153]

 

2.6 [a05-17599_1ex10d1.htm#a2_6Term_121157]

TERM OF THIS AGREEMENT [a05-17599_1ex10d1.htm#a2_6Term_121157]

 

2.7 [a05-17599_1ex10d1.htm#a2_7Statements_121203]

STATEMENTS [a05-17599_1ex10d1.htm#a2_7Statements_121203]

 

2.8 [a05-17599_1ex10d1.htm#a2_8GrantOf_121208]

GRANT OF SECURITY INTEREST [a05-17599_1ex10d1.htm#a2_8GrantOf_121208]

 

2.9 [a05-17599_1ex10d1.htm#a2_9Yield_121249]

YIELD PROTECTION [a05-17599_1ex10d1.htm#a2_9Yield_121249]

 

2.10 [a05-17599_1ex10d1.htm#a2_10Tax_121302]

TAXES [a05-17599_1ex10d1.htm#a2_10Tax_121302]

 

2.11 [a05-17599_1ex10d1.htm#a2_11Required_121310]

REQUIRED TERMINATION AND PREPAYMENT [a05-17599_1ex10d1.htm#a2_11Required_121310]

 

2.12 [a05-17599_1ex10d1.htm#a2_12Optional_121316]

OPTIONAL PREPAYMENT/REPLACEMENT OF LENDERS
[a05-17599_1ex10d1.htm#a2_12Optional_121316]

 

2.13 [a05-17599_1ex10d1.htm#a2_13Compensat_121323]

COMPENSATION [a05-17599_1ex10d1.htm#a2_13Compensat_121323]

 

2.14 [a05-17599_1ex10d1.htm#a2_14Booking_121328]

BOOKING OF LIBOR LOANS [a05-17599_1ex10d1.htm#a2_14Booking_121328]

 

2.15 [a05-17599_1ex10d1.htm#a2_15AssumptionsConcerning_121332]

ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS
[a05-17599_1ex10d1.htm#a2_15AssumptionsConcerning_121332]

 

2.16 [a05-17599_1ex10d1.htm#a2_16Increase_121335]

INCREASE IN REVOLVING LOAN COMMITMENT
[a05-17599_1ex10d1.htm#a2_16Increase_121335]

 

 

 

 

SECTION 3. CONDITIONS TO LOANS [a05-17599_1ex10d1.htm#Section3__072124]

 

 

 

 

SECTION 4. OBLIGORS’ REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS
[a05-17599_1ex10d1.htm#Section4__072140]

 

 

 

4.1 [a05-17599_1ex10d1.htm#a4_1Organization_121349]

ORGANIZATION, POWERS, CAPITALIZATION
[a05-17599_1ex10d1.htm#a4_1Organization_121349]

 

4.2 [a05-17599_1ex10d1.htm#a4_2Authorization_121354]

AUTHORIZATION OF BORROWING, NO CONFLICT
[a05-17599_1ex10d1.htm#a4_2Authorization_121354]

 

4.3 [a05-17599_1ex10d1.htm#a4_3Financial_121359]

FINANCIAL CONDITION [a05-17599_1ex10d1.htm#a4_3Financial_121359]

 

4.4 [a05-17599_1ex10d1.htm#a4_4Indebtedness_121405]

INDEBTEDNESS AND LIABILITIES [a05-17599_1ex10d1.htm#a4_4Indebtedness_121405]

 

4.5 [a05-17599_1ex10d1.htm#a4_5Account_121410]

ACCOUNT WARRANTIES AND COVENANTS [a05-17599_1ex10d1.htm#a4_5Account_121410]

 

4.6 [a05-17599_1ex10d1.htm#a4_6Names_121416]

NAMES AND LOCATIONS [a05-17599_1ex10d1.htm#a4_6Names_121416]

 

4.7 [a05-17599_1ex10d1.htm#a4_7Title_121420]

TITLE TO PROPERTIES; LIENS [a05-17599_1ex10d1.htm#a4_7Title_121420]

 

4.8 [a05-17599_1ex10d1.htm#a4_8Litigation_121424]

LITIGATION; ADVERSE FACTS [a05-17599_1ex10d1.htm#a4_8Litigation_121424]

 

4.9 [a05-17599_1ex10d1.htm#a4_9Payment_121429]

PAYMENT OF TAXES [a05-17599_1ex10d1.htm#a4_9Payment_121429]

 

4.10 [a05-17599_1ex10d1.htm#a4_10Performance_121434]

PERFORMANCE OF AGREEMENTS [a05-17599_1ex10d1.htm#a4_10Performance_121434]

 

4.11 [a05-17599_1ex10d1.htm#a4_11Employee_121439]

EMPLOYEE BENEFIT PLANS [a05-17599_1ex10d1.htm#a4_11Employee_121439]

 

4.12 [a05-17599_1ex10d1.htm#a4_12Intellectual_121442]

INTELLECTUAL PROPERTY [a05-17599_1ex10d1.htm#a4_12Intellectual_121442]

 

4.13 [a05-17599_1ex10d1.htm#a4_13Broke_121447]

BROKER’S FEES [a05-17599_1ex10d1.htm#a4_13Broke_121447]

 

4.14 [a05-17599_1ex10d1.htm#a4_14Environmental_121451]

ENVIRONMENTAL MATTERS [a05-17599_1ex10d1.htm#a4_14Environmental_121451]

 

4.15 [a05-17599_1ex10d1.htm#a4_15Solven_121500]

SOLVENCY [a05-17599_1ex10d1.htm#a4_15Solven_121500]

 

4.16 [a05-17599_1ex10d1.htm#a4_16Disclos_121506]

DISCLOSURE [a05-17599_1ex10d1.htm#a4_16Disclos_121506]

 

 

i

--------------------------------------------------------------------------------


 

4.17 [a05-17599_1ex10d1.htm#a4_17Insur_121510]

INSURANCE [a05-17599_1ex10d1.htm#a4_17Insur_121510]

 

4.18 [a05-17599_1ex10d1.htm#a4_18Compliance_121517]

COMPLIANCE WITH LAWS [a05-17599_1ex10d1.htm#a4_18Compliance_121517]

 

4.19 [a05-17599_1ex10d1.htm#a4_19Bank_121526]

BANK ACCOUNTS [a05-17599_1ex10d1.htm#a4_19Bank_121526]

 

4.20 [a05-17599_1ex10d1.htm#a4_20Employee_121530]

EMPLOYEE MATTERS [a05-17599_1ex10d1.htm#a4_20Employee_121530]

 

4.21 [a05-17599_1ex10d1.htm#a4_21Governmental_121536]

GOVERNMENTAL REGULATION [a05-17599_1ex10d1.htm#a4_21Governmental_121536]

 

4.22 [a05-17599_1ex10d1.htm#a4_22Access_121540]

ACCESS TO ACCOUNTANTS AND MANAGEMENT [a05-17599_1ex10d1.htm#a4_22Access_121540]

 

4.23 [a05-17599_1ex10d1.htm#a4_23Inspection_121546]

INSPECTION; FIELD EXAMS [a05-17599_1ex10d1.htm#a4_23Inspection_121546]

 

4.24 [a05-17599_1ex10d1.htm#a4_24Collateral_121552]

COLLATERAL RECORDS [a05-17599_1ex10d1.htm#a4_24Collateral_121552]

 

4.25 [a05-17599_1ex10d1.htm#a4_25Collection_121556]

COLLECTION OF ACCOUNTS AND PAYMENTS
[a05-17599_1ex10d1.htm#a4_25Collection_121556]

 

 

 

 

SECTION 5. REPORTING AND OTHER AFFIRMATIVE COVENANTS
[a05-17599_1ex10d1.htm#Section5_072706]

 

 

 

5.1 [a05-17599_1ex10d1.htm#a5_1Financial_121612]

FINANCIAL STATEMENTS AND OTHER REPORTS
[a05-17599_1ex10d1.htm#a5_1Financial_121612]

 

5.2 [a05-17599_1ex10d1.htm#a5_2Endorsem_121617]

ENDORSEMENT [a05-17599_1ex10d1.htm#a5_2Endorsem_121617]

 

5.3 [a05-17599_1ex10d1.htm#a5_3MaintenanceOf_121621]

MAINTENANCE OF PROPERTIES [a05-17599_1ex10d1.htm#a5_3MaintenanceOf_121621]

 

5.4 [a05-17599_1ex10d1.htm#a5_4Compliance_121626]

COMPLIANCE WITH LAWS [a05-17599_1ex10d1.htm#a5_4Compliance_121626]

 

5.5 [a05-17599_1ex10d1.htm#a5_5Further_121629]

FURTHER ASSURANCES [a05-17599_1ex10d1.htm#a5_5Further_121629]

 

5.6 [a05-17599_1ex10d1.htm#a5_6Mortgages_121632]

MORTGAGES; CONSENTS AND WAIVERS; TITLE INSURANCE; SURVEYS
[a05-17599_1ex10d1.htm#a5_6Mortgages_121632]

 

5.7 [a05-17599_1ex10d1.htm#a5_7UseOfProceeds_121639]

USE OF PROCEEDS AND MARGIN SECURITY
[a05-17599_1ex10d1.htm#a5_7UseOfProceeds_121639]

 

5.8 [a05-17599_1ex10d1.htm#a5_8Baile_121645]

BAILEE [a05-17599_1ex10d1.htm#a5_8Baile_121645]

 

5.9 [a05-17599_1ex10d1.htm#a5_9Third_121650]

THIRD PARTY INVENTORY [a05-17599_1ex10d1.htm#a5_9Third_121650]

 

5.10 [a05-17599_1ex10d1.htm#a5_10Environmental_121654]

ENVIRONMENTAL MATTERS [a05-17599_1ex10d1.htm#a5_10Environmental_121654]

 

5.11 [a05-17599_1ex10d1.htm#a5_11Currency_121659]

CURRENCY RATE AGREEMENT [a05-17599_1ex10d1.htm#a5_11Currency_121659]

 

 

 

 

SECTION 6. FINANCIAL COVENANTS [a05-17599_1ex10d1.htm#Section6_072921]

 

 

 

 

SECTION 7. NEGATIVE COVENANTS [a05-17599_1ex10d1.htm#Section7_072925]

 

 

 

7.1 [a05-17599_1ex10d1.htm#a7_1Indebtedness_121706]

INDEBTEDNESS AND LIABILITIES [a05-17599_1ex10d1.htm#a7_1Indebtedness_121706]

 

7.2 [a05-17599_1ex10d1.htm#a7_2Contingent_121723]

CONTINGENT OBLIGATIONS [a05-17599_1ex10d1.htm#a7_2Contingent_121723]

 

7.3 [a05-17599_1ex10d1.htm#a7_3Transfers_121747]

TRANSFERS, LIENS AND RELATED MATTERS
[a05-17599_1ex10d1.htm#a7_3Transfers_121747]

 

7.4 [a05-17599_1ex10d1.htm#a7_4Investments_121752]

INVESTMENTS AND LOANS [a05-17599_1ex10d1.htm#a7_4Investments_121752]

 

7.5 [a05-17599_1ex10d1.htm#a7_5RestrictedJunior_121758]

RESTRICTED JUNIOR PAYMENTS [a05-17599_1ex10d1.htm#a7_5RestrictedJunior_121758]

 

7.6 [a05-17599_1ex10d1.htm#a7_6Restriction_121823]

RESTRICTION ON FUNDAMENTAL CHANGES
[a05-17599_1ex10d1.htm#a7_6Restriction_121823]

 

7.7 [a05-17599_1ex10d1.htm#a7_7Changes_122004]

CHANGES RELATING TO INDEBTEDNESS [a05-17599_1ex10d1.htm#a7_7Changes_122004]

 

7.8 [a05-17599_1ex10d1.htm#a7_8Transactions_122009]

TRANSACTIONS WITH AFFILIATES [a05-17599_1ex10d1.htm#a7_8Transactions_122009]

 

7.9 [a05-17599_1ex10d1.htm#a7_9Conduct_122014]

CONDUCT OF BUSINESS [a05-17599_1ex10d1.htm#a7_9Conduct_122014]

 

7.10 [a05-17599_1ex10d1.htm#a7_10Tax_122019]

TAX CONSOLIDATIONS [a05-17599_1ex10d1.htm#a7_10Tax_122019]

 

7.11 [a05-17599_1ex10d1.htm#a7_11Subsidiaries_122022]

SUBSIDIARIES [a05-17599_1ex10d1.htm#a7_11Subsidiaries_122022]

 

7.12 [a05-17599_1ex10d1.htm#a7_12Fiscal_122026]

FISCAL YEAR; TAX DESIGNATION [a05-17599_1ex10d1.htm#a7_12Fiscal_122026]

 

7.13 [a05-17599_1ex10d1.htm#a7_13Press_122030]

PRESS RELEASE; PUBLIC OFFERING MATERIALS
[a05-17599_1ex10d1.htm#a7_13Press_122030]

 

7.14 [a05-17599_1ex10d1.htm#a7_14Bank_122034]

BANK ACCOUNTS [a05-17599_1ex10d1.htm#a7_14Bank_122034]

 

7.15 [a05-17599_1ex10d1.htm#a7_15Irs_122036]

IRS FORM 8821 [a05-17599_1ex10d1.htm#a7_15Irs_122036]

 

7.16 [a05-17599_1ex10d1.htm#a7_16Hazardous_122041]

HAZARDOUS MATERIALS [a05-17599_1ex10d1.htm#a7_16Hazardous_122041]

 

7.17 [a05-17599_1ex10d1.htm#a7_17Cigna_122045]

CIGNA IMPRESS ACCOUNT [a05-17599_1ex10d1.htm#a7_17Cigna_122045]

 

 

 

 

SECTION 8. DEFAULT, RIGHTS AND REMEDIES [a05-17599_1ex10d1.htm#Section8_080139]

 

 

 

8.1 [a05-17599_1ex10d1.htm#a8_1Event_122050]

EVENT OF DEFAULT [a05-17599_1ex10d1.htm#a8_1Event_122050]

 

8.2 [a05-17599_1ex10d1.htm#a8_2Suspension_122108]

SUSPENSION OF COMMITMENTS [a05-17599_1ex10d1.htm#a8_2Suspension_122108]

 

 

ii

--------------------------------------------------------------------------------


 

8.3 [a05-17599_1ex10d1.htm#a8_3Acceleration_122113]

ACCELERATION [a05-17599_1ex10d1.htm#a8_3Acceleration_122113]

 

8.4 [a05-17599_1ex10d1.htm#a8_4Remedie_122117]

REMEDIES [a05-17599_1ex10d1.htm#a8_4Remedie_122117]

 

8.5 [a05-17599_1ex10d1.htm#a8_5Appointment_122121]

APPOINTMENT OF ATTORNEY-IN-FACT [a05-17599_1ex10d1.htm#a8_5Appointment_122121]

 

8.6 [a05-17599_1ex10d1.htm#a8_6Limitation_122125]

LIMITATION ON DUTY OF AGENT WITH RESPECT TO COLLATERAL
[a05-17599_1ex10d1.htm#a8_6Limitation_122125]

 

8.7 [a05-17599_1ex10d1.htm#a8_7Application_122130]

APPLICATION OF PROCEEDS [a05-17599_1ex10d1.htm#a8_7Application_122130]

 

8.8 [a05-17599_1ex10d1.htm#a8_8License_122134]

LICENSE OF INTELLECTUAL PROPERTY [a05-17599_1ex10d1.htm#a8_8License_122134]

 

8.9 [a05-17599_1ex10d1.htm#a8_9Waivers_122139]

WAIVERS; NON-EXCLUSIVE REMEDIES [a05-17599_1ex10d1.htm#a8_9Waivers_122139]

 

 

 

 

SECTION 9. AGENT [a05-17599_1ex10d1.htm#Section9_080937]

 

 

 

9.1 [a05-17599_1ex10d1.htm#a9_1Agent_122144]

AGENT [a05-17599_1ex10d1.htm#a9_1Agent_122144]

 

9.2 [a05-17599_1ex10d1.htm#a9_2Notice_122211]

NOTICE OF DEFAULT [a05-17599_1ex10d1.htm#a9_2Notice_122211]

 

9.3 [a05-17599_1ex10d1.htm#a9_3Action_122214]

ACTION BY AGENT [a05-17599_1ex10d1.htm#a9_3Action_122214]

 

9.4 [a05-17599_1ex10d1.htm#a9_4Amendments_122218]

AMENDMENTS, WAIVERS AND CONSENTS [a05-17599_1ex10d1.htm#a9_4Amendments_122218]

 

9.5 [a05-17599_1ex10d1.htm#a9_5Assignments_122225]

ASSIGNMENTS AND PARTICIPATIONS IN LOANS
[a05-17599_1ex10d1.htm#a9_5Assignments_122225]

 

9.6 [a05-17599_1ex10d1.htm#a9_6SetOff_122234]

SET OFF AND SHARING OF PAYMENTS [a05-17599_1ex10d1.htm#a9_6SetOff_122234]

 

9.7 [a05-17599_1ex10d1.htm#a9_7Disbursement_122239]

DISBURSEMENT OF FUNDS [a05-17599_1ex10d1.htm#a9_7Disbursement_122239]

 

9.8 [a05-17599_1ex10d1.htm#a9_8Settlements_122244]

SETTLEMENTS, PAYMENTS AND INFORMATION
[a05-17599_1ex10d1.htm#a9_8Settlements_122244]

 

9.9 [a05-17599_1ex10d1.htm#a9_9Discretionary_122256]

DISCRETIONARY ADVANCES [a05-17599_1ex10d1.htm#a9_9Discretionary_122256]

 

9.10 [a05-17599_1ex10d1.htm#a9_10Banking_122300]

BANKING SERVICES; INTEREST RATE AGREEMENTS; CURRENCY RATE AGREEMENTS
[a05-17599_1ex10d1.htm#a9_10Banking_122300]

 

 

 

 

SECTION 10. MISCELLANEOUS [a05-17599_1ex10d1.htm#Section10_081520]

 

 

 

10.1 [a05-17599_1ex10d1.htm#a10_1Expenses_122306]

EXPENSES AND ATTORNEYS’ FEES [a05-17599_1ex10d1.htm#a10_1Expenses_122306]

 

10.2 [a05-17599_1ex10d1.htm#a10_2Indemnity_122311]

INDEMNITY [a05-17599_1ex10d1.htm#a10_2Indemnity_122311]

 

10.3 [a05-17599_1ex10d1.htm#a10_3Notic_122317]

NOTICES [a05-17599_1ex10d1.htm#a10_3Notic_122317]

 

10.4 [a05-17599_1ex10d1.htm#a10_4Survival_122325]

SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND CERTAIN AGREEMENTS
[a05-17599_1ex10d1.htm#a10_4Survival_122325]

 

10.5 [a05-17599_1ex10d1.htm#a10_5Indulgence_122330]

INDULGENCE NOT WAIVER [a05-17599_1ex10d1.htm#a10_5Indulgence_122330]

 

10.6 [a05-17599_1ex10d1.htm#a10_6Marshaling_122333]

MARSHALING; PAYMENTS SET ASIDE [a05-17599_1ex10d1.htm#a10_6Marshaling_122333]

 

10.7 [a05-17599_1ex10d1.htm#a10_7Entire_122337]

ENTIRE AGREEMENT [a05-17599_1ex10d1.htm#a10_7Entire_122337]

 

10.8 [a05-17599_1ex10d1.htm#a10_8Severabili_122341]

SEVERABILITY [a05-17599_1ex10d1.htm#a10_8Severabili_122341]

 

10.9 [a05-17599_1ex10d1.htm#a10_9Lender_122347]

LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF LENDERS’ RIGHTS
[a05-17599_1ex10d1.htm#a10_9Lender_122347]

 

10.10 [a05-17599_1ex10d1.htm#a10_10Heading_122351]

HEADINGS [a05-17599_1ex10d1.htm#a10_10Heading_122351]

 

10.11 [a05-17599_1ex10d1.htm#a10_11Applicable_122354]

APPLICABLE LAW [a05-17599_1ex10d1.htm#a10_11Applicable_122354]

 

10.12 [a05-17599_1ex10d1.htm#a10_12Successors_122358]

SUCCESSORS AND ASSIGNS [a05-17599_1ex10d1.htm#a10_12Successors_122358]

 

10.13 [a05-17599_1ex10d1.htm#a10_13NoFiduciary_122402]

NO FIDUCIARY RELATIONSHIP; NO DUTY; LIMITATION OF LIABILITIES
[a05-17599_1ex10d1.htm#a10_13NoFiduciary_122402]

 

10.14 [a05-17599_1ex10d1.htm#a10_14ConsentTo_124638]

CONSENT TO JURISDICTION [a05-17599_1ex10d1.htm#a10_14ConsentTo_124638]

 

10.15 [a05-17599_1ex10d1.htm#a10_15Waiver_122408]

WAIVER OF JURY TRIAL [a05-17599_1ex10d1.htm#a10_15Waiver_122408]

 

10.16 [a05-17599_1ex10d1.htm#a10_16Constructio_122413]

CONSTRUCTION [a05-17599_1ex10d1.htm#a10_16Constructio_122413]

 

10.17 [a05-17599_1ex10d1.htm#a10_17Counterparts_122416]

COUNTERPARTS; EFFECTIVENESS [a05-17599_1ex10d1.htm#a10_17Counterparts_122416]

 

10.18 [a05-17599_1ex10d1.htm#a10_18Confidentiality_122424]

CONFIDENTIALITY [a05-17599_1ex10d1.htm#a10_18Confidentiality_122424]

 

10.19 [a05-17599_1ex10d1.htm#a10_19Syndication_122431]

SYNDICATION AGENT AND CO-DOCUMENTATION AGENTS
[a05-17599_1ex10d1.htm#a10_19Syndication_122431]

 

 

 

 

SECTION 11. DEFINITIONS AND ACCOUNTING TERMS
[a05-17599_1ex10d1.htm#Section11_084004]

 

 

 

11.1 [a05-17599_1ex10d1.htm#a11_1Certain_122519]

CERTAIN DEFINED TERMS [a05-17599_1ex10d1.htm#a11_1Certain_122519]

 

11.2 [a05-17599_1ex10d1.htm#a11_2Accounting_122557]

ACCOUNTING TERMS [a05-17599_1ex10d1.htm#a11_2Accounting_122557]

 

11.3 [a05-17599_1ex10d1.htm#a11_3Other_122606]

OTHER DEFINITIONAL PROVISIONS [a05-17599_1ex10d1.htm#a11_3Other_122606]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 12. GUARANTY [a05-17599_1ex10d1.htm#Section12_084859]

 

 

 

12.1 [a05-17599_1ex10d1.htm#a12_1Guaran_122610]

GUARANTY [a05-17599_1ex10d1.htm#a12_1Guaran_122610]

 

12.2 [a05-17599_1ex10d1.htm#a12_2Waivers_122645]

WAIVERS BY DOMESTIC SUBSIDIARY GUARANTORS
[a05-17599_1ex10d1.htm#a12_2Waivers_122645]

 

12.3 [a05-17599_1ex10d1.htm#a12_3Benefit_122648]

BENEFIT OF GUARANTY [a05-17599_1ex10d1.htm#a12_3Benefit_122648]

 

12.4 [a05-17599_1ex10d1.htm#a12_4Waiver_122653]

WAIVER OF SUBROGATION, ETC [a05-17599_1ex10d1.htm#a12_4Waiver_122653]

 

12.5 [a05-17599_1ex10d1.htm#a12_5Election_122656]

ELECTION OF REMEDIES [a05-17599_1ex10d1.htm#a12_5Election_122656]

 

12.6 [a05-17599_1ex10d1.htm#a12_6Limitat_122703]

LIMITATION [a05-17599_1ex10d1.htm#a12_6Limitat_122703]

 

12.7 [a05-17599_1ex10d1.htm#a12_7Contribution_122709]

CONTRIBUTION WITH RESPECT TO GUARANTY OBLIGATIONS
[a05-17599_1ex10d1.htm#a12_7Contribution_122709]

 

12.8 [a05-17599_1ex10d1.htm#a12_8Liability_122718]

LIABILITY CUMULATIVE [a05-17599_1ex10d1.htm#a12_8Liability_122718]

 

 

 

 

SECTION 13. RESTATEMENT OF EXISTING LOAN AGREEMENT
[a05-17599_1ex10d1.htm#Section13_085043]

 

 

iv

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Defined in Section

 

 

 

 

 

Accounting Changes

 

§11.2

 

Accounts

 

§11.1

 

Activation Notice

 

§11.1

 

Activation Period

 

§11.1

 

Acquisition Pro Forma

 

§7.6

 

Acquisition Projections

 

§7.6

 

Additional Mortgaged Property

 

§11.1

 

Advance

 

§11.1

 

Affected Lender

 

§2.11

 

Affiliate

 

§11.1

 

Agent

 

§11.1

 

Agent’s Account

 

§11.1

 

Agreement

 

§11.1

 

Applicable Margins

 

§11.1

 

Applicable Revolver Index Margin

 

§11.1

 

Applicable Revolver LIBOR Margin

 

§11.1

 

Asset Disposition

 

§11.1

 

Assignment and Acceptance Agreement

 

§11.1

 

Banking Services

 

§11.1

 

Beacon Canada

 

§11.1

 

Beacon Canada Accounts

 

§11.1

 

Beacon Canada Consolidating Borrowing Base

 

§11.1

 

Beacon Canada Holdings

 

Recitals

 

Best Distribution

 

§11.1

 

Blocked Accounts

 

§4.25

 

Borrower

 

Recitals

 

Borrowing Base

 

§2.1(B)(2)

 

Borrowing Base Certificate

 

§11.1

 

Business Day

 

§11.1

 

C$or C Dollars

 

§11.1

 

Canadian Collateral

 

§11.1

 

Canadian Facility Agent

 

§11.1

 

Canadian Facility Credit Agreement

 

§11.1

 

Canadian Facility Intercreditor Agreement

 

§11.1

 

Canadian Facility Lenders

 

§11.1

 

Canadian Facility Loan Documents

 

§11.1

 

Canadian Facility Revolving Loan Commitment

 

§11.1

 

Canadian Facility Revolving Loans

 

§11.1

 

Capital Expenditures

 

§11.1

 

Capital Lease

 

§11.1

 

Capitalization/Acquisition Documents

 

§11.1

 

Cash Equivalents

 

§11.1

 

Certificate of Exemption

 

§2.9(C)

 

 

v

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

 

 

CIT

 

Preamble

 

Closing Date

 

§11.1

 

CHS

 

§11.1

 

CIGNA Impress Account

 

§11.1

 

Co-Documentation Agents

 

Preamble

 

Collateral

 

§2.7

 

Collecting Banks

 

§4.25

 

Commitment(s)

 

§11.1

 

Compliance Certificate

 

§11.1

 

Consolidated Borrowing Base

 

§2.1(B)

 

Consolidating Borrowing Base

 

§2.1(B)

 

Contingent Obligation

 

§11.1

 

Credit Memoranda Reserve

 

§2.1(B)

 

Currency Rate Agreement

 

§5.11

 

Daily Interest Amount

 

§9.8(A)(3)

 

Daily Interest Rate

 

§9.8(A)(3)

 

Daily Loan Balance

 

§9.8(A)(3)

 

Default

 

§11.1

 

Defaulted Amount

 

§11.1

 

Defaulting Lender

 

§11.1

 

Default Rate

 

§2.2(A)

 

Dilution Reserve

 

§2.1(B)

 

Discretionary Advances

 

§9.9

 

EBITDA

 

§11.1

 

Eligible Accounts

 

§2.1(D)

 

Eligible Assignee

 

§11.1

 

Eligible Inventory

 

§2.1(D)

 

Employee Benefit Plan

 

§11.1

 

Environmental Claims

 

§11.1

 

Environmental Laws

 

§11.1

 

Environmental Liabilities

 

§11.1

 

Environmental Permits

 

§11.1

 

Equipment

 

§11.1

 

ERISA

 

§11.1

 

ERISA Affiliate

 

§11.1

 

Equity Documents

 

§11.1

 

Event of Default

 

§8.1

 

Excess Availability

 

§11.1

 

Excess Cash Flow

 

§11.1

 

Excess Interest

 

§2.2(C)

 

Existing Agent

 

Recitals

 

Existing Lenders

 

Recitals

 

Existing Loan Agreement

 

Recitals

 

Existing Obligations

 

§11.1

 

 

vi

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

 

 

Existing Revolver Balance

 

§1.2

 

Existing Term Loan A Balance

 

§1.2

 

Existing Term Loan B Balance

 

§1.2

 

Federal Funds Effective Rate

 

§11.1

 

Fiscal Year

 

§11.1

 

Fixed Charge Coverage

 

§11.1

 

Fixed Charges

 

§11.1

 

Foreign Lender

 

§2.9(C)

 

Free Cash Flow

 

§11.1

 

Funding Date

 

§11.1

 

GAAP

 

§11.1

 

GE Capital

 

Preamble

 

Hazardous Material

 

§11.1

 

Holdings

 

§11.1

 

Holdings’ Accountants

 

§11.1

 

Indebtedness

 

§11.1

 

Indemnified Liabilities

 

§10.2

 

Indemnitees

 

§10.2

 

Intellectual Property

 

§11.1

 

Index Rate

 

§11.1

 

Index Rate Loans

 

§11.1

 

Interest Expense

 

§11.1

 

Interest Period

 

§11.1

 

Interest Rate

 

§2.2(A)

 

Interest Rate Agreement

 

§11.1

 

Interest Rate Excess Availability

 

§11.1

 

Interest Ratio

 

§9.8(A)(3)

 

Interest Settlement Date

 

§9.8(A)(4)

 

Inventory

 

§11.1

 

Inventory Advance Rate Percentage

 

§2.1(B)

 

IPO

 

§11.1

 

IRC

 

§11.1

 

IRS

 

§7.15

 

JGA

 

Preamble

 

JPMorgan

 

Preamble

 

L/C Issuer

 

§11.1

 

Lender(s)

 

Recitals

 

Letter of Credit

 

§2.1(H)

 

Letter of Credit Obligations

 

§11.1

 

Letter of Non-Exemption

 

§2.9(C)

 

Liabilities

 

§11.1

 

LIBOR

 

§11.1

 

LIBOR Loans

 

§11.1

 

Lien

 

§11.1

 

 

vii

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

 

 

Loan or Loans

 

§11.1

 

Loan Documents

 

§11.1

 

Loan Party

 

§11.1

 

Loan Year

 

§11.1

 

London Banking Day

 

§11.1

 

Material Adverse Effect

 

§11.1

 

Master Documentary Agreement

 

§11.1

 

Master Standby Agreement

 

§11.1

 

Maximum Rate

 

§2.1(C)

 

Maximum Revolving Loan Amount

 

§2.1(B)(1)

 

Moody’s

 

§11.1

 

Mortgage

 

§11.1

 

Mortgage Policies

 

§5.6(A)

 

Mortgaged Property

 

§11.1

 

Notes

 

§11.1

 

Notice of Borrowing

 

§11.1

 

Obligations

 

§11.1

 

Obligor

 

Preamble

 

Orderly Liquidation Value

 

§2.1(B)

 

Permitted Acquisition

 

§7.6

 

Permitted Small Acquisition

 

§11.1

 

Permitted Encumbrances

 

§11.1

 

Person

 

§11.1

 

Pro Forma

 

§11.1

 

Pro Forma EBITDA

 

§11.1

 

Pro Rata Share

 

§11.1

 

Projections

 

§11.1

 

Quality

 

Recitals

 

Real Estate

 

§11.1

 

Register

 

§9.5(E)

 

Related Fund

 

§9.5(D)

 

Related Transaction

 

§11.1

 

Related Transactions Documents

 

§11.1

 

Release

 

§11.1

 

Replacement Lender

 

§2.11

 

Requisite Lenders

 

§11.1

 

Reserves

 

§11.1

 

Restricted Junior Payment

 

§11.1

 

Revolving Advance

 

§11.1

 

Revolving Loan

 

§11.1

 

Revolving Loan Commitment

 

§11.1

 

Revolving Note

 

§11.1

 

RFC

 

Preamble

 

SDI Holding

 

Preamble

 

 

viii

--------------------------------------------------------------------------------


 

Defined Term

 

Defined in Section

 

 

 

 

 

SDI Guarantor

 

Preamble

 

Seasonal Inventory Advance Rate Percentage

 

§2.1(B)

 

Scheduled Installment

 

§2.1(A)

 

Senior Indebtedness

 

§11.1

 

Shelter

 

Preamble

 

Shelter Acquisition

 

Preamble

 

Shelter Acquisition Agreement

 

§11.1

 

Shelter Acquisition Documents

 

§11.1

 

Settlement Date

 

§9.8(A)(2)

 

Subsidiary

 

§11.1

 

Syndication Agent

 

§11.1

 

Target

 

§7.6

 

Tax Liabilities

 

§2.9(A)

 

Term Loans

 

§11.1

 

Term Loan A

 

§11.1

 

Term Loan A Commitment

 

§11.1

 

Term Loan B

 

§11.1

 

Term Loan B Commitment

 

§11.1

 

Term Notes

 

§11.1

 

Termination Date

 

§2.6

 

Total Indebtedness

 

§11.1

 

Total Loan Commitment

 

§11.1

 

UCC

 

§11.1

 

Unused Line Fee Margin

 

§11.1

 

Wachovia

 

Preamble

 

 

ix

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AGREEMENT is dated as of October 14, 2005 and entered into among BEACON
SALES ACQUISITION, INC., a Delaware corporation (“Borrower”); each of QUALITY
ROOFING SUPPLY COMPANY, INC., a Delaware corporation (“Quality”), BEACON CANADA,
INC., a Delaware corporation (“Beacon Canada Holdings”), BEST DISTRIBUTING CO.,
a North Carolina corporation (“Best Distribution”), THE ROOF CENTER, INC., a
Delaware corporation (“RFC”), WEST END LUMBER COMPANY, INC., a Delaware
corporation (“West End”), J.G.A. BEACON, INC., a Delaware corporation (“JGA”),
SDI HOLDING, INC., a Delaware corporation (“SDI Holding”), SDI ACQUISITION
GUARANTOR, INC., a Delaware corporation (“SDI Guarantor”) and SHELTER
DISTRIBUTION, INC., a Delaware corporation (“Shelter”) (each individually a
“Domestic Subsidiary Guarantor” and collectively “Domestic Subsidiary
Guarantors” and, together with Borrower and each other domestic Subsidiary of
Borrower which hereafter becomes a party to this Agreement with the consent of
Agent, each individually an “Obligor” and collectively “Obligors”); the
financial institution(s) listed on the signature pages hereof, and their
respective successors and Eligible Assignees (each individually a “Lender” and
collectively “Lenders”); GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (in its individual capacity, “GE Capital”), for itself as a Lender,
as the initial L/C Issuer and as Agent; JPMORGAN CHASE BANK, N.A. (“JPMorgan”),
as Syndication Agent; and WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)
(“Wachovia”) and THE CIT GROUP/BUSINESS CREDIT, INC. (“CIT”), as
Co-Documentation Agents.

 

WHEREAS, pursuant to the Shelter Acquisition Agreement and the other Shelter
Acquisition Documents executed and delivered in connection therewith, Borrower
is acquiring all of the issued and outstanding shares of capital stock and
outstanding warrants to purchase shares of capital stock of SDI Holding, and,
indirectly, of all of the issued and outstanding shares of capital stock of SDI
Guarantor and of Shelter (such transaction being referred to as the “Shelter
Acquisition”);

 

WHEREAS, the Obligors signatory thereto (the “Existing Obligors”), General
Electric Capital Corporation, a Delaware corporation, as agent (“Existing
Agent”), and the lenders signatory thereto (the “Existing Lenders”), are parties
to that certain Second Amended and Restated Loan and Security Agreement dated as
of March 12, 2004 (as heretofor amended, modified and supplemented, the
“Existing Loan Agreement”); and

 

WHEREAS, the parties hereto desire to restate and to further amend the
provisions of the Existing Loan Agreement for the purposes of (i) increasing the
Revolving Loan Commitment by $111,500,000 to $230,000,000 in the aggregate,
increasing the Term Loan A Commitment by $10,840,000 to $25,000,000 in the
aggregate, and increasing the Term Loan B Commitment by $44,000,000 to
$55,000,000 in the aggregate, (ii) restating the terms of the Existing
Obligations and the security interests granted under the Existing Loan
Agreement, (iii) providing for the additional Obligations and the additional
grants of security interests set forth herein, (iv) providing funding for a
portion of the Shelter Acquisition and (v) providing funding for the repayment
of certain indebtedness of Shelter and (vi) for working capital and other
general corporate purposes;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Obligors, Agent and Lenders agree as follows:

 

SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS

 

1.1                                 Certain Defined Terms.  The capitalized
terms not otherwise defined in this Agreement and the accounting terms used in
this Agreement shall have the meanings set forth in Section 11 of this
Agreement.

 

1.2                                 Acknowledgement of Existing Obligations and
Restatement Thereof.  The Loan Parties, the Agent and the Lenders acknowledge
and agree that under the Existing Loan Agreement, the aggregate principal
balance of all Obligations (excluding Letter of Credit Obligations) owing by
Loan Parties on October 14, 2005 totaled $82,330,754.72 (exclusive of interest,
fees and expenses), of which $57,170,754.72 constituted the aggregate principal
balance of the Revolving Loans (the “Existing Revolver Balance”),
(ii) $14,160,000 constituted the aggregate principal balance of the Term Loan A
(the “Existing Term Loan A Balance”) and (iii) $11,000,000 constituted the
aggregate principal balance of the Term Loan B (the “Existing Term Loan B
Balance”).  The Loan Parties acknowledge and agree that all Obligations
(including without limitation Letter of Credit Obligations) outstanding as of
the Closing Date under the Existing Loan Agreement constitute valid and binding
obligations of the Loan Parties without offset, counterclaim, defense or
recoupment of any kind.  The Loan Parties, Agent and Lenders acknowledge and
agree that effective as of the Closing Date pursuant to the terms of this
Agreement:  (i) the Existing Revolver Balance outstanding under the Existing
Loan Agreement shall be allocated to and constitute the initial principal
balance of the Revolving Loans under this Agreement and shall be deemed fully
funded as of the Closing Date, (ii) the Existing Term Loan A Balance shall be
allocated to constitute a portion of the initial principal balance of the Term
Loan A under this Agreement and such portion of the Term Loan A shall be deemed
fully funded as of the Closing Date and (iii) the Existing Term Loan B Balance
shall be allocated to constitute a portion of the initial principal balance of
the Term Loan B under this Agreement and such portion of the Term Loan B shall
be deemed fully funded as of the Closing Date.  The Loan Parties, Agent and
Lenders acknowledge and agree that all interest, fees and expenses together with
all other Obligations outstanding under the Existing Loan Agreement which remain
unpaid and outstanding as of the Closing Date shall be and remain outstanding
and payable under this Agreement and the other Loan Documents.

 

SECTION 2.
LOANS AND COLLATERAL

 

2.1                                 Loans.

 

(A)                              Term Loans.

 

(1)                                  TERM LOAN A.  EACH LENDER, SEVERALLY,
AGREES TO LEND TO BORROWER, ON THE CLOSING DATE, ITS PRO RATA SHARE OF THE TERM
LOAN A COMMITMENT WHICH IS IN THE AGGREGATE AMOUNT OF $25,000,000, SUBJECT TO
THE FOLLOWING SENTENCE.  BORROWER ACKNOWLEDGES AND AGREES THAT LENDERS HAVE
PREVIOUSLY FUNDED THE EXISTING TERM LOAN A BALANCE TO THE

 

2

--------------------------------------------------------------------------------


 

BORROWER AND HAVE FULLY PERFORMED LENDERS’ TERM LOAN A COMMITMENT WITH RESPECT
TO THE EXISTING TERM LOAN A BALANCE.  THE TERM LOAN A SHALL BE FUNDED IN ONE
DRAWING.  AMOUNTS BORROWED UNDER THIS SUBSECTION 2.1(A)(1) AND REPAID MAY NOT BE
REBORROWED.  BORROWER SHALL MAKE PRINCIPAL PAYMENTS IN THE AMOUNT OF THE
APPLICABLE SCHEDULED INSTALLMENT OF THE TERM LOAN A (OR SUCH LESSER PRINCIPAL
AMOUNT AS SHALL THEN BE OUTSTANDING) ON THE DATES SET FORTH BELOW.

 

“Scheduled Installment” of the Term Loan A means, for each date set forth below,
the amount set forth opposite such date.

 

Date

 

Scheduled Installment

 

 

 

 

 

December 31, 2005

 

$

750,000

 

March 31, 2006

 

$

750,000

 

June 30, 2006

 

$

750,000

 

September 30, 2006

 

$

750,000

 

December 31, 2006

 

$

750,000

 

March 31, 2007

 

$

750,000

 

June 30, 2007

 

$

750,000

 

September 30, 2007

 

$

750,000

 

December 31, 2007

 

$

750,000

 

March 31, 2008

 

$

750,000

 

June 30, 2008

 

$

750,000

 

September 30, 2008

 

$

750,000

 

December 31, 2008

 

$

750,000

 

March 31, 2009

 

$

750,000

 

June 30, 2009

 

$

750,000

 

September 30, 2009

 

$

750,000

 

December 31, 2009

 

$

750,000

 

March 31, 2010

 

$

750,000

 

June 30, 2010

 

$

750,000

 

October 14, 2010

 

$

10,750,000

 

 

(2)                                  TERM LOAN B.  EACH LENDER, SEVERALLY,
AGREES TO LEND TO BORROWER ON THE CLOSING DATE ITS PRO RATA SHARE OF THE TERM
LOAN B COMMITMENT WHICH IS IN THE AGGREGATE AMOUNT OF $55,000,000, SUBJECT TO
THE FOLLOWING SENTENCE.  BORROWER ACKNOWLEDGES AND AGREES THAT LENDERS HAVE
PREVIOUSLY FUNDED THE EXISTING TERM LOAN B BALANCE TO THE BORROWER AND HAVE
FULLY PERFORMED LENDERS’ TERM LOAN B COMMITMENT WITH RESPECT TO THE EXISTING
TERM LOAN B BALANCE.  THE TERM LOAN B SHALL BE FUNDED IN ONE DRAWING.  AMOUNTS
BORROWED UNDER THIS SUBSECTION 2.1(A)(2) AND REPAID MAY NOT BE REBORROWED. 
BORROWER SHALL MAKE PRINCIPAL PAYMENTS IN THE AMOUNTS OF THE APPLICABLE
SCHEDULED INSTALLMENTS OF TERM LOAN B (OR SUCH LESSER PRINCIPAL AMOUNT OF TERM
LOAN B AS SHALL THEN BE OUTSTANDING) ON THE DATES SET FORTH BELOW.

 

“Scheduled Installment” of Term Loan B means, for each date set forth below, the
amount set forth opposite such date.

 

3

--------------------------------------------------------------------------------


 

Date

 

Scheduled Installment

 

 

 

 

 

December 31, 2005

 

$

4,583,333

 

March 31, 2006

 

$

4,583,333

 

June 30, 2006

 

$

4,583,333

 

September 30, 2006

 

$

4,583,333

 

December 31, 2006

 

$

4,583,333

 

March 31, 2007

 

$

4,583,333

 

June 30, 2007

 

$

4,583,333

 

September 30, 2007

 

$

4,583,333

 

December 31, 2007

 

$

4,583,334

 

March 31, 2008

 

$

4,583,334

 

June 30, 2008

 

$

4,583,334

 

September 30, 2008

 

$

4,583,334

 

 

(3)                                  THE FINAL INSTALLMENT SHALL IN ALL EVENTS
EQUAL THE ENTIRE REMAINING PRINCIPAL BALANCE OF TERM LOAN A AND TERM LOAN B,
RESPECTIVELY.  NOTWITHSTANDING THE FOREGOING, THE OUTSTANDING PRINCIPAL BALANCE
OF THE TERM LOANS SHALL BE DUE AND PAYABLE IN FULL ON THE TERMINATION DATE.

 

(B)                                Revolving Loan. Each Lender, severally,
agrees to lend to Borrower from time to time its Pro Rata Share of each advance
under the Revolving Loan Commitment.  The aggregate amount of the Revolving Loan
Commitment shall not at any time exceed $230,000,000, as such amount may be
increased in accordance with subsection 2.16.  Amounts borrowed under this
subsection 2.1(B) may be repaid and reborrowed at any time prior to the earlier
of (i) the termination of the Revolving Loan Commitment pursuant to
subsection 8.3 or (ii) the Termination Date.  Except as otherwise provided
herein, no Lender shall have any obligation to make a Revolving Advance to the
extent such Revolving Advance would cause the Revolving Loan (after giving
effect to any immediate application of the proceeds thereof) to exceed the
Maximum Revolving Loan Amount.

 

“Maximum Revolving Loan Amount” means, as of any date of determination, the
lesser of (a) the Revolving Loan Commitments of all Lenders less the balance of
Letter of Credit Obligations and (b) the Consolidated Borrowing Base less the
sum of (i) the balance of Letter of Credit Obligations, and (ii) the outstanding
balance of the Canadian Facility Revolving Loans (converted from Canadian
Dollars into an Equivalent Amount of U.S. Dollars).

 

“Consolidating Borrowing Base” means, for any Obligor as of any date of
determination, an amount equal to the sum of (a) up to 85% of such Obligor’s
Eligible Accounts less such Obligor’s Dilution Reserve and less such Obligor’s
Credit Memoranda Reserve, plus (b) up to the Inventory Advance Rate Percentage
(the Seasonal Inventory Advance Rate Percentage during the period from January 1
through March 31 of each year) of such Obligor’s Eligible Inventory, and less,
in each case, such other Reserves (excluding Credit Memoranda Reserves and
Dilution Reserves included in the definition thereof) as Agent in its reasonable
credit judgment may elect to establish with prior or contemporaneous written
notice to Borrower.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Borrowing Base” means, as of any date of determination, an amount
equal to the sum of the aggregate Consolidating Borrowing Bases plus the Beacon
Canada Consolidating Borrowing Base (converted from Canadian Dollars into an
Equivalent Amount of U.S. Dollars).

 

“Credit Memoranda Reserve” means, for any Obligor as of any date of
determination, a reserve equal to the aggregate credits to account debtors
provided under credit memoranda issued by such Obligor more than thirty (30)
days after the creation of the Accounts giving rise to such credits.  The Credit
Memoranda Reserve for Obligors as of the Closing Date is reflected in the
Borrowing Base Certificate delivered as of such date and shall thereafter be
adjusted after each field examination audit of the Collateral conducted by Agent
or any duly authorized representative of Agent.

 

“Dilution Reserve” means, for any Obligor as of any date of determination, a
reserve for the amount by which the total dilution of such Obligor’s Accounts
exceeds five percent (5%); with dilution referring to all actual and potential
offsets to an Account of such Obligor, including, without limitation, customer
payment and/or volume discounts, write-offs, credit memoranda, returns and
allowances, and billing errors.  The Dilution Reserve for each Obligor shall be
adjusted after each field examination audit of the Collateral conducted by Agent
or any authorized representative designated by Agent.

 

“Inventory Advance Rate Percentage” means, initially, 64.5%, as such percentage
may hereafter be adjusted in the manner set forth below; provided that the
Inventory Advance Rate Percentage shall never exceed 64.5%.

 

“Seasonal Inventory Advance Rate Percentage” means, initially, 69.5%, as such
percentage may hereafter be adjusted in the manner set forth below; provided
that the Seasonal Inventory Advance Rate Percentage shall never exceed 69.5%.

 

With reasonable promptness following Agent’s receipt of each Inventory appraisal
obtained pursuant to Paragraph H of the Reporting Rider (each such appraisal, an
“Inventory Appraisal”), Agent shall determine the aggregate net orderly
liquidation value of all Inventory of Obligors and Beacon Canada as of the date
of such Inventory Appraisal, such determination to be made by Agent in good
faith based upon the net orderly liquidation values set forth in such Inventory
Appraisal (such aggregate net orderly liquidation value, the “Orderly
Liquidation Value”).  Effective five (5) Business Days following delivery by
Agent to Borrower of written notice of such determination (and any resulting
adjustments to the Inventory Advance Rate and the Seasonal Inventory Advance
Rate):

 

(1)                                  THE INVENTORY ADVANCE RATE SHALL BE
ADJUSTED (IF NECESSARY) BY AGENT TO A PERCENTAGE EQUAL TO THE LOWER OF (X) 64.5%
AND (Y) THAT PERCENTAGE WHICH, WHEN MULTIPLIED BY THE AGGREGATE ELIGIBLE
INVENTORY OF OBLIGORS AND BEACON CANADA (UNDER THE CANADIAN CREDIT FACILITY
AGREEMENT) AS OF THE DATE OF SUCH INVENTORY APPRAISAL (DETERMINED AT THE LOWER
OF COST, EXCLUDING INTERCOMPANY CHARGES OR PROFITS INCLUDED IN COST, ON A
WEIGHTED AVERAGE BASIS, OR MARKET), RESULTS IN AN AMOUNT NOT EXCEEDING 85% OF
THE ORDERLY LIQUIDATION VALUE OF ALL INVENTORY OF OBLIGORS AND BEACON CANADA AS
OF SUCH DATE.

 

5

--------------------------------------------------------------------------------


 

(2)                                  THE SEASONAL INVENTORY ADVANCE RATE SHALL
BE ADJUSTED (IF NECESSARY) BY AGENT TO A PERCENTAGE EQUAL TO THE LOWER OF (X)
69.5% AND (Y) THAT PERCENTAGE WHICH, WHEN MULTIPLIED BY THE AGGREGATE ELIGIBLE
INVENTORY OF OBLIGORS AND BEACON CANADA AS OF THE DATE OF SUCH INVENTORY
APPRAISAL (DETERMINED AT THE LOWER OF COST, EXCLUDING INTERCOMPANY CHARGES OR
PROFITS INCLUDED IN COST, ON A WEIGHTED AVERAGE BASIS, OR MARKET), RESULTS IN AN
AMOUNT NOT EXCEEDING 95% OF THE ORDERLY LIQUIDATION VALUE OF ALL INVENTORY OF
OBLIGORS AND BEACON CANADA AS OF SUCH DATE.

 

All such adjustments to the Inventory Advance Rate and the Seasonal Inventory
Advance Rate made by Agent hereunder shall be final and binding upon the Loan
Parties and Lenders absent demonstrable error by Agent.

 

(C)                                [Intentionally Deleted].

 

(D)                               Eligible Collateral.

 

“Eligible Accounts” means, for any Obligor as at any date of determination, the
aggregate of all Accounts of such Obligor that Agent, in its reasonable credit
judgment, deems to be eligible for borrowing purposes.  Without limiting the
generality of the foregoing, the Agent may determine that the following Accounts
are not Eligible Accounts:

 

(1)                                  ACCOUNTS WHICH, AT THE DATE OF ISSUANCE OF
THE RESPECTIVE INVOICE THEREFOR, WERE PAYABLE MORE THAN NINETY (90) DAYS AFTER
THE DATE OF ISSUANCE;

 

(2)                                  ACCOUNTS WHICH REMAIN UNPAID FOR MORE THAN
THE EARLIER OF SIXTY (60) DAYS AFTER THE DUE DATE SPECIFIED IN THE ORIGINAL
INVOICE OR ONE HUNDRED TWENTY (120) DAYS AFTER INVOICE DATE;

 

(3)                                  ACCOUNTS WHICH ARE OTHERWISE ELIGIBLE WITH
RESPECT TO WHICH THE ACCOUNT DEBTOR IS OWED A CREDIT BY ANY LOAN PARTY, BUT ONLY
TO THE EXTENT OF SUCH CREDIT;

 

(4)                                  ACCOUNTS DUE FROM AN ACCOUNT DEBTOR WHOSE
PRINCIPAL PLACE OF BUSINESS IS LOCATED OUTSIDE THE UNITED STATES OF AMERICA OR
CANADA (EXCLUDING THE NORTHWEST TERRITORIES AND THE TERRITORY OF NUNAVUT) UNLESS
SUCH ACCOUNT IS BACKED BY A LETTER OF CREDIT, IN FORM AND SUBSTANCE ACCEPTABLE
TO AGENT AND ISSUED OR CONFIRMED BY A BANK THAT IS ORGANIZED UNDER THE LAWS OF
THE UNITED STATES OF AMERICA OR A STATE THEREOF, THAT IS ACCEPTABLE TO AGENT;
PROVIDED THAT SUCH LETTER OF CREDIT HAS BEEN DELIVERED TO AGENT AS ADDITIONAL
COLLATERAL;

 

(5)                                  ACCOUNTS DUE FROM AN ACCOUNT DEBTOR WHICH
AGENT, IN THE EXERCISE OF ITS REASONABLE CREDIT JUDGMENT, HAS NOTIFIED BORROWER
DOES NOT HAVE A SATISFACTORY CREDIT STANDING;

 

(6)                                  ACCOUNTS IN EXCESS OF $20,000 IN THE
AGGREGATE WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS THE UNITED STATES OF
AMERICA, ANY STATE OR ANY MUNICIPALITY, OR ANY DEPARTMENT, AGENCY OR
INSTRUMENTALITY THEREOF, UNLESS THE APPLICABLE OBLIGOR HAS, WITH RESPECT TO SUCH
ACCOUNTS, COMPLIED WITH THE FEDERAL ASSIGNMENT OF CLAIMS ACT OF 1940 AS AMENDED
(31 U.S.C. SECTION 3727 ET. SEQ.) OR ANY APPLICABLE STATUTE OR MUNICIPAL
ORDINANCE OF SIMILAR PURPOSE AND EFFECT;

 

6

--------------------------------------------------------------------------------


 

(7)                                  ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT
DEBTOR IS AN AFFILIATE OF ANY LOAN PARTY OR A DIRECTOR, OFFICER, AGENT,
STOCKHOLDER OR EMPLOYEE OF ANY LOAN PARTY OR ANY OF ITS AFFILIATES;

 

(8)                                  ACCOUNTS DUE FROM AN ACCOUNT DEBTOR IF MORE
THAN FIFTY PERCENT (50%) OF THE AGGREGATE AMOUNT OF ALL ACCOUNTS OF OBLIGORS
(TOGETHER WITH ALL BEACON CANADA ACCOUNTS) DUE FROM SUCH ACCOUNT DEBTOR HAVE AT
THE TIME REMAINED UNPAID FOR MORE THAN THE EARLIER OF SIXTY (60) DAYS AFTER DUE
DATE OR ONE HUNDRED TWENTY (120) DAYS AFTER THE INVOICE DATE;

 

(9)                                  ACCOUNTS WITH RESPECT TO WHICH THERE IS ANY
UNRESOLVED DISPUTE WITH THE RESPECTIVE ACCOUNT DEBTOR (BUT ONLY TO THE EXTENT OF
SUCH DISPUTE);

 

(10)                            ACCOUNTS EVIDENCED BY AN “INSTRUMENT” OR
“CHATTEL PAPER” (AS DEFINED IN THE UCC) NOT IN THE POSSESSION OF AGENT, ON
BEHALF OF ITSELF AND LENDERS;

 

(11)                            ACCOUNTS WITH RESPECT TO WHICH AGENT, ON BEHALF
OF ITSELF AND LENDERS, DOES NOT HAVE A VALID, FIRST PRIORITY AND FULLY PERFECTED
SECURITY INTEREST;

 

(12)                            ACCOUNTS SUBJECT TO ANY LIEN EXCEPT THOSE IN
FAVOR OF AGENT, ON BEHALF OF ITSELF AND LENDERS, AND THOSE IN FAVOR OF CANADIAN
FACILITY AGENT, ON BEHALF OF ITSELF AND CANADIAN FACILITY LENDERS;

 

(13)                            ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT
DEBTOR IS THE SUBJECT OF ANY BANKRUPTCY OR OTHER INSOLVENCY PROCEEDING;

 

(14)                            ACCOUNTS DUE FROM AN ACCOUNT DEBTOR TO THE
EXTENT THAT SUCH ACCOUNTS EXCEED IN THE AGGREGATE AN AMOUNT EQUAL TO TEN PERCENT
(10%) OF THE AGGREGATE OF ALL ACCOUNTS OF ALL OBLIGORS (TOGETHER WITH ALL BEACON
CANADA ACCOUNTS) AT SAID DATE;

 

(15)                            ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT
DEBTOR’S OBLIGATION TO PAY IS CONDITIONAL OR SUBJECT TO A REPURCHASE OBLIGATION
OR RIGHT TO RETURN OR WITH RESPECT TO WHICH THE GOODS OR SERVICES GIVING RISE TO
SUCH ACCOUNT HAVE NOT BEEN DELIVERED (OR PERFORMED, AS APPLICABLE) AND ACCEPTED
BY SUCH ACCOUNT DEBTOR, INCLUDING PROGRESS BILLINGS, BILL AND HOLD SALES,
GUARANTIED SALES, SALE OR RETURN TRANSACTIONS, SALES ON APPROVAL OR CONSIGNMENT
SALES;

 

(16)                            ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT
DEBTOR IS LOCATED IN NEW JERSEY, OR ANY OTHER STATE DENYING CREDITORS ACCESS TO
ITS COURTS IN THE ABSENCE OF A NOTICE OF BUSINESS ACTIVITIES REPORT OR OTHER
SIMILAR FILING, UNLESS THE APPLICABLE LOAN PARTY HAS EITHER QUALIFIED AS A
FOREIGN CORPORATION AUTHORIZED TO TRANSACT BUSINESS IN SUCH STATE OR HAS FILED A
NOTICE OF BUSINESS ACTIVITIES REPORT OR SIMILAR FILING WITH THE APPLICABLE STATE
AGENCY FOR THE THEN CURRENT YEAR;

 

(17)                            ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT
DEBTOR IS A CREDITOR OF ANY LOAN PARTY; PROVIDED, HOWEVER, THAT ANY SUCH ACCOUNT
SHALL ONLY BE INELIGIBLE AS TO THAT PORTION OF SUCH ACCOUNT WHICH IS LESS THAN
OR EQUAL TO THE AMOUNT OWED BY THE LOAN PARTIES TO SUCH PERSON; AND

 

7

--------------------------------------------------------------------------------


 

(18)                            THAT PORTION OF ACCOUNTS WHICH REPRESENTS
SERVICE CHARGES, LATE FEES OR SIMILAR CHARGES.

 

“Eligible Inventory” means, for any Obligor as at any date of determination, the
value (determined at the lower of cost, excluding intercompany charges or
profits included in cost, on a weighted average cost basis, or market) of all
Inventory owned by such Obligor and located in the United States of America that
Agent, in its reasonable credit judgment, deems to be eligible for borrowing
purposes.  Without limiting the generality of the foregoing, the Agent may
determine that the following is not Eligible Inventory:

 

(1)                                  WORK-IN-PROCESS THAT IS NOT READILY
MARKETABLE IN ITS CURRENT FORM;

 

(2)                                  FINISHED GOODS WHICH DO NOT MEET THE
SPECIFICATIONS OF THE PURCHASE ORDER FOR SUCH GOODS AND WHICH ARE NOT READILY
SALEABLE IN THEIR CURRENT FORM BY OBLIGORS IN THE ORDINARY COURSE OF BUSINESS;

 

(3)                                  INVENTORY WHICH AGENT DETERMINES IN THE
EXERCISE OF ITS REASONABLE CREDIT JUDGMENT, IS UNACCEPTABLE FOR BORROWING
PURPOSES DUE TO AGE, QUALITY, TYPE, CATEGORY AND/OR QUANTITY, INCLUDING WITHOUT
LIMITATION (A) INVENTORY ON HAND FOR MORE THAN 12 MONTHS AND (B) INVENTORY
PURCHASED OR OTHERWISE ACQUIRED MORE THAN 3 MONTHS PRIOR TO ANY DATE OF
DETERMINATION WHICH IS IN EXCESS OF A TWELVE-MONTH SUPPLY;

 

(4)                                  PACKAGING, SHIPPING MATERIALS OR SUPPLIES
CONSUMED IN THE APPLICABLE LOAN PARTY’S BUSINESS;

 

(5)                                  INVENTORY WITH RESPECT TO WHICH AGENT, ON
BEHALF OF ITSELF AND LENDERS, DOES NOT HAVE A VALID, FIRST PRIORITY AND FULLY
PERFECTED SECURITY INTEREST;

 

(6)                                  INVENTORY WITH RESPECT TO WHICH THERE
EXISTS ANY LIEN IN FAVOR OF ANY PERSON OTHER THAN AGENT, ON BEHALF OF ITSELF AND
LENDERS, AND CANADIAN FACILITY AGENT, ON BEHALF OF ITSELF AND CANADIAN FACILITY
LENDERS;

 

(7)                                  INVENTORY PRODUCED IN VIOLATION OF THE FAIR
LABOR STANDARDS ACT AND SUBJECT TO THE SO-CALLED “HOT GOODS” PROVISIONS
CONTAINED IN TITLE 29 U.S.C. 215 (A)(I) OR ANY REPLACEMENT STATUTE;

 

(8)                                  INVENTORY LOCATED AT ANY LOCATION OTHER
THAN THOSE IDENTIFIED PURSUANT TO SUBSECTION 4.6;

 

(9)                                  INVENTORY LOCATED AT A VENDOR’S LOCATION OR
WITH A CONSIGNEE;

 

(10)                            INVENTORY LOCATED WITH A WAREHOUSEMAN, BAILEE,
PROCESSOR OR SIMILAR THIRD PARTY, UNLESS SUCH PERSON HAS EXECUTED A WAIVER OF
INTEREST SATISFACTORY TO AGENT; AND

 

(11)                            UNLESS OTHERWISE AGREED BY AGENT, INVENTORY IN
ANY LOCATION FOR WHICH AGENT HAS NOT RECEIVED AN AGREEMENT, IN FORM AND
SUBSTANCE ACCEPTABLE TO AGENT,

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGING AGENT’S RIGHTS AND WAIVING ITS OWN INTEREST IN SUCH INVENTORY FROM
EACH LESSOR AND SUBLESSOR AND EACH MORTGAGEE OF SUCH LOCATION.

 

(E)                                 [Intentionally Deleted].

 

(F)                                 Borrowing Mechanics.  (1) LIBOR Loans made
on any Funding Date shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $100,000 in excess of such amount.  (2) On any day when
Borrower desires a Revolving Advance under this subsection 2.1, Borrower shall
give Agent written or telephonic notice of the proposed borrowing by 1:00 p.m.
Chicago time on the Funding Date of an Index Rate Loan less than $10,000,000,
written or telephonic notice by 1:00 p.m. Chicago time one (1) Business Day
prior to the Funding Date of an Index Rate Loan equal to or greater than
$10,000,000, and three (3) Business Days in advance of the Funding Date of a
LIBOR Loan, which notice shall specify the proposed Funding Date (which shall be
a Business Day), whether such Loans shall consist of Index Rate Loans or LIBOR
Loans, and, for LIBOR Loans, the Interest Period applicable thereto.  Any such
telephonic notice shall be confirmed with a Notice of Borrowing on the same day
as such request.  Neither Agent nor Lender shall incur any liability to Borrower
for acting upon any telephonic notice or a Notice of Borrowing Agent believes in
good faith to have been given by a duly authorized officer or other person
authorized to borrow on behalf of Borrower or for otherwise acting in good faith
under this subsection 2.1(F).  Neither Agent nor Lender will be required to make
any advance pursuant to any telephonic or written notice or a Notice of
Borrowing, unless all of the terms and conditions set forth in Section 3 and the
Conditions Rider have been satisfied and Agent has also received the most recent
Consolidating Borrowing Base Certificates and Consolidated Borrowing Base
Certificate and all other documents required under Section 5 and the Reporting
Rider by 1:00 p.m. Chicago time on the date of such funding request.  Each
Advance shall be deposited by wire transfer in immediately available funds in
such account as Borrower may from time to time designate to Agent in writing. 
The becoming due of any amount required to be paid under this Agreement or any
of the other Loan Documents as principal, Lender Letter of Credit reimbursement
obligation, accrued interest, fees, compensation or any other amounts shall be
deemed irrevocably to be an automatic request by Borrower for a Revolving
Advance, which shall be an Index Rate Loan on the due date of, and in the amount
required to pay (as set forth on Agent’s books and records), such principal,
Lender Letter of Credit reimbursement obligation, accrued interest fees,
compensation or any other amounts.

 

(G)                                Notes.  Borrower shall execute and deliver to
each Lender with appropriate insertions (i) a Note to evidence the Revolving
Loans, such Note to be in principal amount of such Lenders Pro Rata Share of the
Revolving Loan Commitment and (ii) a Note to evidence each Term Loan, such Notes
to be in the principal amount of such Lender’s Pro Rata Share of each Term
Loan.  In the event of an assignment under subsection 9.5, Borrower shall, upon
surrender of the assigning Lender’s Notes, issue new Notes to reflect the
interest held by the assigning Lender and its Eligible Assignee.

 

(H)                               Letters of Credit. The Revolving Loan
Commitments may, in addition to Revolving Advances, be utilized, upon the
request of Borrower, for the issuance of Letters of Credit.  Immediately upon
the issuance by an L/C Issuer of a Letter of Credit, and without further action
on the part of Agent or any of the Lenders, each Lender shall be deemed to have

 

9

--------------------------------------------------------------------------------


 

purchased from such L/C Issuer a participation in such Letter of Credit (or in
its obligation under a risk participation agreement with respect thereto) equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit.  In no event shall any Letter of Credit be issued
to the extent that the issuance of such Letter of Credit would cause the sum of
the balance of the Letter of Credit Obligations (after giving effect to such
issuance), plus the Revolving Loan to exceed the lesser of (x) the Consolidated
Borrowing Base less the Canadian Facility Revolving Loans and (y) the Revolving
Loan Commitments.

 

(1)                                  MAXIMUM AMOUNT.  THE AGGREGATE AMOUNT OF
LETTER OF CREDIT OBLIGATIONS WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING
AT ANY TIME SHALL NOT EXCEED $10,000,000.

 

(2)                                  REIMBURSEMENT.  BORROWER SHALL BE
IRREVOCABLY AND UNCONDITIONALLY OBLIGATED FORTHWITH WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER FORMALITIES OF ANY KIND, TO REIMBURSE ANY L/C ISSUER ON DEMAND
IN IMMEDIATELY AVAILABLE FUNDS FOR ANY AMOUNTS PAID BY SUCH L/C ISSUER WITH
RESPECT TO A LETTER OF CREDIT, INCLUDING ALL REIMBURSEMENT PAYMENTS, FEES,
CHARGES, COSTS AND EXPENSES PAID BY SUCH L/C ISSUER.  BORROWER HEREBY AUTHORIZES
AND DIRECTS AGENT, AT AGENT’S OPTION, TO DEBIT BORROWER’S ACCOUNT (BY INCREASING
THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING LOAN) IN THE AMOUNT OF ANY
PAYMENT MADE BY AN L/C ISSUER WITH RESPECT TO ANY LETTER OF CREDIT.  ALL AMOUNTS
PAID BY AN L/C ISSUER WITH RESPECT TO ANY LETTER OF CREDIT THAT ARE NOT
IMMEDIATELY REPAID BY BORROWER WITH THE PROCEEDS OF A REVOLVING ADVANCE OR
OTHERWISE SHALL BEAR INTEREST AT THE INTEREST RATE APPLICABLE TO REVOLVING LOANS
WHICH ARE INDEX RATE LOANS PLUS, AT THE ELECTION OF REQUISITE LENDERS, AN
ADDITIONAL TWO PERCENT (2.00%) PER ANNUM.  EACH LENDER AGREES TO FUND ITS PRO
RATA SHARE OF ANY REVOLVING LOAN MADE PURSUANT TO THIS SUBSECTION 2.1(H)(2).  IN
THE EVENT AGENT ELECTS NOT TO DEBIT BORROWER’S ACCOUNT AND BORROWER FAILS TO
REIMBURSE THE L/C ISSUER IN FULL ON THE DATE OF ANY PAYMENT IN RESPECT OF A
LETTER OF CREDIT, AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF SUCH
UNREIMBURSED PAYMENT AND THE ACCRUED INTEREST THEREON AND EACH LENDER, ON THE
NEXT BUSINESS DAY PRIOR TO 2:00 P.M. (CHICAGO TIME), SHALL DELIVER TO AGENT AN
AMOUNT EQUAL TO ITS PRO RATA SHARE THEREOF IN SAME DAY FUNDS.  EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE L/C ISSUER UPON
DEMAND BY THE L/C ISSUER SUCH LENDER’S PRO RATA SHARE OF EACH PAYMENT MADE BY
THE L/C ISSUER IN RESPECT OF A LETTER OF CREDIT AND NOT IMMEDIATELY REIMBURSED
BY BORROWER OR SATISFIED THROUGH A DEBIT OF BORROWER’S ACCOUNT.  EACH LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS PURSUANT TO THIS SUBSECTION IN
RESPECT OF LETTERS OF CREDIT ARE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING SETOFF, COUNTERCLAIM, THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR ANY FAILURE BY
BORROWER TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SECTION 3 AND THE
CONDITIONS RIDER.  IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE L/C ISSUER THE
AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF ANY PAYMENTS MADE BY THE L/C ISSUER IN
RESPECT OF A LETTER OF CREDIT AS PROVIDED IN THIS SUBSECTION 2.1(H)(2), THE L/C
ISSUER SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER
TOGETHER WITH INTEREST AT THE INDEX RATE.

 

(3)                                  REQUEST FOR LETTERS OF CREDIT.  BORROWER
SHALL GIVE AGENT AT LEAST THREE (3) BUSINESS DAYS PRIOR WRITTEN NOTICE
SPECIFYING THE DATE A LETTER OF CREDIT IS REQUESTED TO BE ISSUED, THE AMOUNT AND
THE NAME AND ADDRESS OF THE BENEFICIARY AND A DESCRIPTION OF THE TRANSACTIONS
PROPOSED TO BE SUPPORTED THEREBY.  IF AGENT INFORMS BORROWER THAT THE L/C ISSUER
CANNOT ISSUE THE REQUESTED LETTER OF CREDIT DIRECTLY, BORROWER MAY REQUEST THAT
L/C ISSUER

 

10

--------------------------------------------------------------------------------


 

ARRANGE FOR THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT UNDER A RISK
PARTICIPATION AGREEMENT WITH ANOTHER FINANCIAL INSTITUTION REASONABLY ACCEPTABLE
TO AGENT, L/C ISSUER AND BORROWER.  THE ISSUANCE OF ANY LETTER OF CREDIT UNDER
THIS AGREEMENT SHALL BE SUBJECT TO THE CONDITIONS THAT THE LETTER OF CREDIT
(I) SUPPORTS A TRANSACTION ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF
BORROWER AND (II) IS IN A FORM, IS FOR AN AMOUNT AND CONTAINS SUCH TERMS AND
CONDITIONS AS ARE REASONABLY SATISFACTORY TO THE L/C ISSUER AND, IN THE CASE OF
STANDBY LETTERS OF CREDIT, AGENT.  THE INITIAL NOTICE REQUESTING THE ISSUANCE OF
A LETTER OF CREDIT SHALL BE ACCOMPANIED BY THE FORM OF THE LETTER OF CREDIT AND
THE MASTER STANDBY AGREEMENT OR MASTER DOCUMENTARY AGREEMENT, AS APPLICABLE, AND
AN APPLICATION FOR A LETTER OF CREDIT, IF ANY, THEN REQUIRED BY THE L/C ISSUER
COMPLETED IN A MANNER SATISFACTORY TO SUCH L/C ISSUER.  IF ANY PROVISION OF ANY
APPLICATION OR REIMBURSEMENT AGREEMENT IS INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT, THEN THE PROVISIONS OF THIS AGREEMENT, TO THE EXTENT OF SUCH
INCONSISTENCY, SHALL CONTROL.

 

(4)                                  EXPIRATION DATES OF LETTERS OF CREDIT.  THE
EXPIRATION DATE OF EACH LETTER OF CREDIT SHALL BE ON A DATE WHICH IS NOT LATER
THAN THE EARLIER OF (A) ONE YEAR FROM ITS DATE OF ISSUANCE OR (B) THE THIRTIETH
(30TH) DAY PRIOR TO THE DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION OF THE
TERM TERMINATION DATE.  NOTWITHSTANDING THE FOREGOING, A LETTER OF CREDIT MAY
PROVIDE FOR AUTOMATIC EXTENSIONS OF ITS EXPIRATION DATE FOR ONE (1) OR MORE
SUCCESSIVE ONE (1) YEAR PERIODS PROVIDED THAT THE L/C ISSUER HAS THE RIGHT TO
TERMINATE SUCH LETTER OF CREDIT ON EACH SUCH ANNUAL EXPIRATION DATE AND NO
RENEWAL TERM MAY EXTEND THE TERM OF THE LETTER OF CREDIT TO A DATE THAT IS LATER
THAN THE THIRTIETH (30TH) DAY PRIOR TO THE DATE SET FORTH IN CLAUSE (A) OF THE
DEFINITION OF THE TERM TERMINATION DATE.  THE L/C ISSUER MAY ELECT NOT TO RENEW
ANY SUCH LETTER OF CREDIT AND, UPON DIRECTION BY AGENT OR REQUISITE LENDERS,
SHALL NOT RENEW ANY SUCH LETTER OF CREDIT AT ANY TIME DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, PROVIDED THAT, IN THE CASE OF A DIRECTION BY AGENT OR
REQUISITE LENDERS, THE L/C ISSUER RECEIVES SUCH DIRECTIONS PRIOR TO THE DATE
NOTICE OF NON-RENEWAL IS REQUIRED TO BE GIVEN BY THE L/C ISSUER AND THE L/C
ISSUER HAS HAD A REASONABLE PERIOD OF TIME TO ACT ON SUCH NOTICE.

 

(5)                                  OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
BORROWER TO REIMBURSE THE L/C ISSUER, AGENT AND LENDERS FOR PAYMENTS MADE IN
RESPECT OF LETTERS OF CREDIT SHALL BE UNCONDITIONAL AND IRREVOCABLE AND SHALL BE
PAID UNDER ALL CIRCUMSTANCES STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, INCLUDING THE FOLLOWING CIRCUMSTANCES: (A) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT; (B) ANY AMENDMENT OR WAIVER OF OR ANY
CONSENT OR DEPARTURE FROM ALL OR ANY OF THE PROVISIONS OF ANY LETTER OF CREDIT
OR ANY LOAN DOCUMENT; (C) THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER
RIGHT WHICH BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR ANY OTHER PERSON
MAY AT ANY TIME HAVE AGAINST ANY BENEFICIARY OF ANY LETTER OF CREDIT, AGENT, ANY
L/C ISSUER, ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR UNRELATED AGREEMENTS
OR TRANSACTIONS; (D) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT
OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT; (E) PAYMENT
UNDER ANY LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT
THAT DOES NOT SUBSTANTIALLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR
(F) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF ANY L/C ISSUER,
AGENT, ANY LENDER OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SUBSECTION 2.1(H)(5),
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF BORROWER’S OBLIGATIONS HEREUNDER.

 

11

--------------------------------------------------------------------------------


 

(6)                                  OBLIGATIONS OF L/C ISSUERS.  EACH L/C
ISSUER (OTHER THAN GE CAPITAL) HEREBY AGREES THAT IT WILL NOT ISSUE A LETTER OF
CREDIT HEREUNDER UNTIL IT HAS PROVIDED AGENT WITH WRITTEN NOTICE SPECIFYING THE
AMOUNT AND INTENDED ISSUANCE DATE OF SUCH LETTER OF CREDIT AND AGENT HAS
RETURNED A WRITTEN ACKNOWLEDGMENT OF SUCH NOTICE TO L/C ISSUER.  EACH L/C ISSUER
(OTHER THAN GE CAPITAL) FURTHER AGREES TO PROVIDE TO AGENT:  (A) A COPY OF EACH
LETTER OF CREDIT ISSUED BY SUCH L/C ISSUER PROMPTLY AFTER ITS ISSUANCE; (B) A
WEEKLY REPORT SUMMARIZING AVAILABLE AMOUNTS UNDER LETTERS OF CREDIT ISSUED BY
SUCH L/C ISSUER, THE DATES AND AMOUNTS OF ANY DRAWS UNDER SUCH LETTERS OF
CREDIT, THE EFFECTIVE DATE OF ANY INCREASE OR DECREASE IN THE FACE AMOUNT OF ANY
LETTERS OF CREDIT DURING SUCH WEEK AND THE AMOUNT OF ANY UNREIMBURSED DRAWS
UNDER SUCH LETTERS OF CREDIT; AND (C) SUCH ADDITIONAL INFORMATION REASONABLY
REQUESTED BY AGENT FROM TIME TO TIME WITH RESPECT TO THE LETTERS OF CREDIT
ISSUED BY SUCH L/C ISSUER.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT
IS EXPRESSLY UNDERSTOOD AND AGREED BY BORROWER THAT THE ABSOLUTE AND
UNCONDITIONAL OBLIGATION OF BORROWER TO AGENT AND LENDERS HEREUNDER TO REIMBURSE
PAYMENTS MADE UNDER A LETTER OF CREDIT WILL NOT BE EXCUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE L/C ISSUER.  HOWEVER, THE FOREGOING
SHALL NOT BE CONSTRUED TO EXCUSE AN L/C ISSUER FROM LIABILITY TO BORROWER TO THE
EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, WITH BORROWER
HEREBY WAIVING ALL CLAIMS FOR ANY CONSEQUENTIAL DAMAGES TO THE EXTENT PERMITTED
BY APPLICABLE LAW) SUFFERED BY BORROWER THAT ARE SUBJECT TO INDEMNIFICATION
UNDER THE MASTER STANDBY AGREEMENT OR THE MASTER DOCUMENTARY AGREEMENT.

 

(I)                                    Availability of a Lender’s Pro Rata
Share.

 

(1)                                  LENDER’S AMOUNTS AVAILABLE ON A FUNDING
DATE.  UNLESS AGENT RECEIVES WRITTEN NOTICE FROM A LENDER ON OR PRIOR TO ANY
FUNDING DATE THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO AGENT AS AND WHEN
REQUIRED SUCH LENDER’S PRO RATA SHARE OF ANY REQUESTED LOAN OR ADVANCE, AGENT
MAY ASSUME THAT EACH LENDER WILL MAKE SUCH AMOUNT AVAILABLE TO AGENT IN
IMMEDIATELY AVAILABLE FUNDS ON THE FUNDING DATE AND AGENT MAY (BUT SHALL NOT BE
SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWER ON
SUCH DATE A CORRESPONDING AMOUNT.

 

(2)                                  LENDER’S FAILURE TO FUND.  A DEFAULTING
LENDER SHALL PAY INTEREST TO AGENT AT THE FEDERAL FUNDS EFFECTIVE RATE ON THE
DEFAULTED AMOUNT FROM THE BUSINESS DAY FOLLOWING THE APPLICABLE FUNDING DATE OF
SUCH DEFAULTED AMOUNT UNTIL THE DATE SUCH DEFAULTED AMOUNT IS PAID TO AGENT.  A
NOTICE OF AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO AMOUNTS OWING UNDER THIS
SUBSECTION SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR. IF SUCH AMOUNT IS NOT
PAID WHEN DUE TO AGENT, AGENT, AT ITS OPTION, MAY NOTIFY BORROWER OF SUCH
FAILURE TO FUND AND, UPON DEMAND BY AGENT, BORROWER SHALL PAY THE UNPAID AMOUNT
TO AGENT FOR AGENT’S ACCOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY
ELAPSED SINCE THE DATE OF SUCH BORROWING, AT A RATE PER ANNUM EQUAL TO THE
INTEREST RATE APPLICABLE AT THE TIME TO THE LOAN MADE BY THE OTHER LENDERS ON
SUCH FUNDING DATE.  THE FAILURE OF ANY LENDER TO MAKE AVAILABLE ANY PORTION OF
ITS COMMITMENT ON ANY FUNDING DATE OR TO FUND ITS PARTICIPATION IN A LENDER
LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER LENDER OF ANY OBLIGATION HEREUNDER
TO FUND SUCH LENDER’S COMMITMENT ON SUCH FUNDING DATE OR TO FUND ANY SUCH
PARTICIPATION, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
LENDER TO HONOR ITS COMMITMENT ON ANY FUNDING DATE OR TO FUND ANY PARTICIPATION
TO BE FUNDED BY ANY OTHER LENDER.

 

12

--------------------------------------------------------------------------------


 

(3)                                  PAYMENTS TO A DEFAULTING LENDER.  AGENT
SHALL NOT BE OBLIGATED TO TRANSFER TO A DEFAULTING LENDER ANY PAYMENT MADE BY
BORROWER TO AGENT OR ANY AMOUNT OTHERWISE RECEIVED BY AGENT FOR APPLICATION TO
THE OBLIGATIONS NOR SHALL A DEFAULTING LENDER BE ENTITLED TO THE SHARING OF ANY
INTEREST, FEES OR PAYMENTS HEREUNDER.

 

(4)                                  DEFAULTING LENDER’S RIGHT TO VOTE.  FOR
PURPOSES OF VOTING OR CONSENTING TO MATTERS WITH RESPECT TO (I) THE LOAN
DOCUMENTS OR (II) ANY OTHER MATTER CONCERNING THE LOANS, A DEFAULTING LENDER
SHALL BE DEEMED NOT TO BE A “LENDER” AND SUCH LENDER’S COMMITMENTS AND
OUTSTANDING LOANS AND ADVANCES SHALL BE DEEMED TO BE ZERO.

 

2.2                                 Interest.

 

(A)                              Rate of Interest.  From the date the Loans are
made and the date the other Obligations become due the Loans and the other
Obligations shall bear interest at the applicable rates set forth below
(collectively, the “Interest Rate”):

 

(1)                                  THE REVOLVING LOAN AND ALL OTHER
OBLIGATIONS FOR WHICH NO OTHER INTEREST RATE IS SPECIFIED SHALL BEAR INTEREST AS
FOLLOWS:

 

(a)                                  If an Index Rate Loan, then at the sum of
the Index Rate plus the Applicable Revolver Index Margin per annum.

 

(b)                                 If a LIBOR Loan, then at the sum of the
LIBOR plus the Applicable Revolver LIBOR Margin per annum.

 

As of the Closing Date, the Applicable Revolver Index Margin shall be 0.50% and
the Applicable Revolver LIBOR Margin shall be 1.75%.  Adjustments in Applicable
Margins will be determined by reference to the following grids:

 

If Interest Rate Excess Availability is:

 

Level of Applicable Margins:

< $20,000,000

 

Level I

> $20,000,000, but < $50,000,000

 

Level II

> $50,000,000

 

Level III

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Applicable Revolver Index Margin

 

0.50

%

0.375

%

0.25

%

Applicable Revolver LIBOR Margin

 

1.75

%

1.625

%

1.50

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on April 30,
2006 and, thereafter, on the first day of each fiscal quarter (commencing
July 1, 2006), based upon Interest Rate Excess Availability.  If an Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, that reduction shall be deferred until
the first day of the first calendar month following the date on which such Event
of Default is waived or cured.

 

(2)                                  TERM LOAN A SHALL BEAR INTEREST AS FOLLOWS:

 

13

--------------------------------------------------------------------------------


 

(a)                                  If an Index Rate Loan, then at the sum of
the Index Rate plus one half of one percent (0.50%).

 

(b)                                 If a LIBOR Loan then at the sum of the LIBOR
plus one and three quarters of one percent (1.75%).

 

(3)                                  TERM LOAN B SHALL BEAR INTEREST AS FOLLOWS:

 

(a)                                  If an Index Rate Loan, then at the sum of
the Index Rate plus one and one half of one percent (1.50%).

 

(b)                                 If a LIBOR Loan then at the sum of the LIBOR
plus two and three quarters of one percent (2.75%).

 

Subject to the provisions of subsection 2.1(F), Borrower shall designate to
Agent whether a Loan shall be an Index Rate Loan or LIBOR Loan at the time a
Notice of Borrowing is given pursuant to subsection 2.1(F).  Such designation by
Borrower may be changed from time to time pursuant to subsection 2.2(D).  If on
any day a Loan or a portion of any Loan is outstanding with respect to which
notice has not been delivered to Agent in accordance with the terms of this
Agreement specifying the basis for determining the rate of interest or if LIBOR
has been specified and no LIBOR quote is available, then for that day that Loan
or portion thereof shall bear interest determined by reference to the Index
Rate.

 

After the occurrence and during the continuance of an Event of Default (i) the
Loans and all other Obligations shall, at the election of Requisite Lenders,
bear interest at a rate per annum equal to two percent (2%) plus the applicable
Interest Rate (the “Default Rate”), (ii) each LIBOR Loan shall automatically
convert to an Index Rate Loan at the end of any applicable Interest Period and
(iii) no Loans may be made or continued as, or converted to, LIBOR Loans.

 

(B)                                Computation and Payment of Interest. 
Interest on the LIBOR Loans and all other Obligations (other than the Index Rate
Loans) shall be computed on the daily principal balance on the basis of a three
hundred sixty (360) day year for the actual number of days elapsed.  Interest on
the Index Rate Loans shall be computed on the daily principal balance on the
basis of a three hundred sixty five (365) day year or three hundred sixty six
(366) day year, as applicable, for the actual number of days elapsed.   In
computing interest on any Loan, the date of funding of the Loan or the first day
of an Interest Period applicable to such Loan or, with respect to an Index Rate
Loan being converted from a LIBOR Loan, the date of conversion of such LIBOR
Loan to such Index Rate Loan, shall be included; and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan, or
with respect to an Index Rate Loan being converted to a LIBOR Loan, the date of
conversion of such Index Rate Loan to such LIBOR Loan, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one
(1) day’s interest shall be paid on that Loan.  Interest on Index Rate Loans and
all other Obligations other than LIBOR Loans shall be payable to Agent for the
benefit of Lenders monthly in arrears on the first day of each month, on the
date of any prepayment of Loans, and at maturity,

 

14

--------------------------------------------------------------------------------


 

whether by acceleration or otherwise.  Interest on LIBOR Loans shall be payable
to Agent for the benefit of Lenders on the last day of the applicable Interest
Period for such Loan, on the date of any prepayment of the Loans, and at
maturity, whether by acceleration or otherwise.  In addition, for each LIBOR
Loan having an Interest Period longer than three (3) months, interest accrued on
such Loan shall also be payable on the last day of each three (3) month interval
during such Interest Period.

 

(C)                                Interest Laws.  Notwithstanding any provision
to the contrary contained in this Agreement or any other Loan Document, Borrower
shall not be required to pay, and neither Agent nor any Lender shall be
permitted to collect, any amount of interest in excess of the maximum amount of
interest permitted by applicable law (“Excess Interest”).  If any Excess
Interest is provided for or determined by a court of competent jurisdiction to
have been provided for in this Agreement or in any other Loan Document, then in
such event:  (1) the provisions of this subsection shall govern and control;
(2) neither Borrower nor any other Loan Party shall be obligated to pay any
Excess Interest; (3) any Excess Interest that Agent or any Lender may have
received hereunder shall be, at such Lender’s option, (a) applied as a credit
against the outstanding principal balance of the Obligations or accrued and
unpaid interest (not to exceed the maximum amount permitted by law),
(b) refunded to the payor thereof, or (c) any combination of the foregoing;
(4) the interest rate(s) provided for herein shall be automatically reduced to
the maximum lawful rate allowed from time to time under applicable law (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been and shall be, reformed and modified to reflect such reduction; and
(5) neither Borrower nor any Loan Party shall have any action against Agent or
any Lender for any damages arising out of the payment or collection of any
Excess Interest.  Notwithstanding the foregoing, if for any period of time
interest on any Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on such
Obligations shall remain at the Maximum Rate until each Lender shall have
received the amount of interest which such Lender would have received during
such period on such Obligations had the rate of interest not been limited to the
Maximum Rate during such period.

 

(D)                               Conversion or Continuation.  Subject to the
other provisions of this Agreement, Borrower shall have the option to
(1) convert at any time all or any part of outstanding Loans equal to $5,000,000
and integral multiples of $100,000 in excess of that amount from Index Rate
Loans to LIBOR Loans or (2) upon the expiration of any Interest Period
applicable to a LIBOR Loan, to (a) continue all or any portion of such LIBOR
Loan equal to $5,000,000 and integral multiples of $100,000 in excess of that
amount as a LIBOR Loan or (b) convert all or any portion of such LIBOR Loan to
an Index Rate Loan.  The succeeding Interest Period(s) of such continued or
converted Loan commence on the last day of the Interest Period of the Loan to be
continued or converted; provided that no outstanding Loan may be continued as,
or be converted into, a LIBOR Loan having an Interest Period of more than one
month, when any Default has occurred and is continuing; provided further, that
no outstanding Loan may be continued as, or be converted into, a LIBOR Loan,
when any Event of Default has occurred and is continuing.

 

Borrower shall deliver a Notice of Borrowing with respect to any such
conversion/continuation to Agent no later than 12:00 noon (Chicago time) at
least three (3) Business Days in advance of the proposed conversion/continuation
date.  The Notice of Borrowing with respect to such conversion/continuation
shall certify:  (1) the proposed conversion/continuation date (which shall be a
Business Day); (2) the amount of the Loan to be

 

15

--------------------------------------------------------------------------------


 

converted/continued; (3) the nature of the proposed conversion/continuation;
(4) in the case of conversion to, or a continuation of, a LIBOR Loan, the
requested Interest Period; and (5) that no Default or Event of Default has
occurred and is continuing or would result from the proposed
conversion/continuation.

 

In lieu of delivering a Notice of Borrowing with respect to any such
conversion/continuation, Borrower may give Agent telephonic notice by the
required time of any proposed conversion/continuation under this
subsection 2.2(D); provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Borrowing (in form and substance described
herein) with respect to such conversion/continuation to Agent on or before the
proposed conversion/continuation date.

 

Neither Agent nor any Lender shall incur any liability to Borrower in acting
upon any telephonic notice or a Notice of Borrowing referred to above that Agent
believes in good faith to have been given by an officer or other person
authorized to act on behalf of Borrower or for otherwise acting in good faith
under this subsection 2.2(D).

 

2.3                                 Fees.

 

(A)                              Unused Line Fee.  Borrower shall pay to Agent,
for the benefit of Lenders, a fee in an amount equal to the Revolving Loan
Commitment less the sum of (i) the average daily balance of each of the
Revolving Loans plus, (ii) the average daily balance of the Letter of Credit
Obligations during the preceding month, multiplied by (iii) the Unused Line Fee
Margin per annum.  Such fee to be calculated on the basis of a three hundred
sixty (360) day year for the actual number of days elapsed and to be payable
monthly in arrears on the first day of each month following the Closing Date.

 

(B)                                Letter of Credit Fees.  Borrower shall pay to
Agent a fee with respect to the Letters of Credit (i) for the benefit of all
Lenders with a Revolving Loan Commitment (based on their respective Pro Rata
Share) in the amount of the average daily balance of Letter of Credit
Obligations outstanding during such month multiplied by 1.75% per annum.  Such
fee will be calculated on the basis of a three hundred sixty (360) day year for
the actual number of days elapsed and will be payable monthly in arrears on the
first day of each month.  In addition, Borrower shall pay to any L/C Issuer, on
demand, such fees (including all customary fees and charges) and expenses of
such L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.

 

(C)                                Audit Fees.  Borrower agrees to pay all fees
and expenses of the firm or individual(s) engaged by Agent to perform audits of
Borrower’s operations.  Notwithstanding the foregoing, if Agent uses its
internal auditors to perform any such audit, Borrower agrees to pay to Agent,
for its own account, an audit fee with respect to each such audit equal to $800
per internal auditor per day or any portion thereof, together with all out of
pocket expenses.

 

(D)                               Other Fees and Expenses.  Borrower shall pay
to Agent, for its own account, all charges for returned items and all other bank
charges incurred by Agent, as well as Agent’s standard wire transfer charges for
each wire transfer made under this Agreement.

 

16

--------------------------------------------------------------------------------


 


(E)                                 FEE LETTER.  BORROWER SHALL PAY TO GE
CAPITAL, INDIVIDUALLY, THE FEES SPECIFIED IN THAT CERTAIN LETTER AGREEMENT DATED
AS OF AUGUST 9, 2005 AMONG BORROWER, BEACON CANADA, GE CAPITAL AND CANADIAN
FACILITY AGENT, IN THE AMOUNTS AND AT THE TIMES SPECIFIED THEREIN.

 


2.4                                 PAYMENTS AND PREPAYMENTS.


 


(A)                              MANNER AND TIME OF PAYMENT.  IN ITS SOLE
DISCRETION, AGENT MAY ELECT TO HONOR THE AUTOMATIC REQUESTS BY BORROWER FOR
REVOLVING ADVANCES FOR ALL PRINCIPAL, LETTER OF CREDIT REIMBURSEMENT
OBLIGATIONS, INTEREST, FEES, COMPENSATION AND ANY OTHER AMOUNTS DUE HEREUNDER OR
UNDER ANY OF THE OTHER LOAN DOCUMENTS ON THEIR APPLICABLE DUE DATES PURSUANT TO
SUBSECTION 2.1 (F), UP TO THE REVOLVING LOAN COMMITMENT OF ALL REVOLVING LOAN
LENDERS, AND THE PROCEEDS OF EACH SUCH REVOLVING ADVANCE, IF MADE, SHALL BE
APPLIED AS A DIRECT PAYMENT OF THE RELEVANT OBLIGATION.  TO THE EXTENT SUCH
AMOUNTS EXCEED THE REVOLVING LOAN COMMITMENT OF ALL REVOLVING LOAN LENDERS, OR
IF AGENT ELECTS TO BILL BORROWER FOR ANY AMOUNT DUE HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS, SUCH AMOUNT SHALL BE IMMEDIATELY DUE AND PAYABLE WITH
INTEREST THEREON AS PROVIDED HEREIN.  ALL PAYMENTS MADE BY BORROWER WITH RESPECT
TO THE OBLIGATIONS SHALL BE MADE WITHOUT DEDUCTION, DEFENSE, SETOFF OR
COUNTERCLAIM.  ALL PAYMENTS TO AGENT HEREUNDER SHALL, UNLESS OTHERWISE DIRECTED
BY AGENT, BE MADE TO AGENT’S ACCOUNT OR IN ACCORDANCE WITH SUBSECTION 4.25, IN
EACH CASE IN IMMEDIATELY AVAILABLE FUNDS.  ALL PAYMENTS REMITTED TO AGENT’S
ACCOUNT IN IMMEDIATELY AVAILABLE FUNDS SHALL BE CREDITED TO THE OBLIGATIONS ON
THE BUSINESS DAY RECEIVED; PROVIDED, THAT, SOLELY FOR THE PURPOSE OF COMPUTING
INTEREST, PAYMENTS RECEIVED IN ACCORDANCE WITH THIS SENTENCE FOR APPLICATION TO
THE REVOLVING LOAN SHALL BE APPLIED TO THE REVOLVING LOAN ONE (1) BUSINESS DAY
FOLLOWING AGENT’S RECEIPT THEREOF IN IMMEDIATELY AVAILABLE FUNDS.

 


(B)                                MANDATORY PREPAYMENTS.


 

(1)                                  OVERADVANCE.  SUBJECT TO SUBSECTION 9.9, AT
ANY TIME THAT THE REVOLVING LOAN EXCEEDS THE MAXIMUM REVOLVING LOAN AMOUNT,
BORROWER SHALL, IMMEDIATELY REPAY THE REVOLVING LOAN TO THE EXTENT NECESSARY TO
REDUCE THE AGGREGATE PRINCIPAL BALANCE TO AN AMOUNT EQUAL TO OR LESS THAN THE
MAXIMUM REVOLVING LOAN AMOUNT.

 

(2)                                  PREPAYMENTS FROM PROCEEDS OF ASSET
DISPOSITIONS.  IMMEDIATELY UPON RECEIPT BY BORROWER OR ANY OF ITS SUBSIDIARIES
OF ANY NET PROCEEDS (EXCLUDING NET PROCEEDS RECEIVED BY BEACON CANADA TO THE
EXTENT REQUIRED TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE CANADIAN
FACILITY CREDIT AGREEMENT) IN EXCESS OF $100,000 IN THE AGGREGATE DURING ANY
FISCAL YEAR, BORROWER SHALL PREPAY THE OBLIGATIONS IN AN AMOUNT EQUAL TO SUCH
PROCEEDS.  ALL SUCH PREPAYMENTS SHALL BE APPLIED TO THE LOANS IN ACCORDANCE WITH
SUBSECTION 2.5; PROVIDED, HOWEVER, IF BORROWER REASONABLY EXPECTS THE NET
PROCEEDS OF ANY ASSET DISPOSITION TO BE REINVESTED WITHIN ONE HUNDRED EIGHTY
(180) DAYS TO REPAIR OR REPLACE SUCH ASSETS WITH LIKE ASSETS, BORROWER SHALL
DELIVER THE PROCEEDS TO AGENT TO BE APPLIED TO THE REVOLVING LOAN AND AGENT
SHALL ESTABLISH A RESERVE AGAINST AVAILABLE FUNDS FOR BORROWING PURPOSES UNDER
THE REVOLVING LOAN FOR SUCH AMOUNT, UNTIL SUCH TIME AS SUCH PROCEEDS HAVE BEEN
RE-BORROWED OR APPLIED TO OTHER OBLIGATIONS AS SET FORTH HEREIN.  IF BORROWER SO
ELECTS TO DELIVER SUCH PROCEEDS TO AGENT, BORROWER MAY, SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, REBORROW SUCH PROCEEDS
ONLY FOR SUCH REPAIR OR REPLACEMENT.  IF BORROWER FAILS TO REINVEST SUCH

 

17

--------------------------------------------------------------------------------


 

PROCEEDS WITHIN ONE HUNDRED EIGHTY (180) DAYS, BORROWER HEREBY AUTHORIZES AGENT
AND LENDERS TO MAKE A REVOLVING LOAN ADVANCE TO REPAY THE LOANS IN THE MANNER
SET FORTH IN SUBSECTION 2.5.

 

(3)                                  PREPAYMENTS FROM EXCESS CASH FLOW.  ON
MAY 15 OF EACH FISCAL YEAR COMMENCING ON MAY 15, 2006, BORROWER SHALL PREPAY THE
OBLIGATIONS IN AN AMOUNT EQUAL TO 50% OF EXCESS CASH FLOW FOR THE PRIOR FISCAL
YEAR (PROVIDED THAT SUCH PREPAYMENT SHALL NOT EXCEED $2,500,000 WITH RESPECT TO
ANY FISCAL YEAR), CALCULATED ON THE BASIS OF THE AUDITED FINANCIAL STATEMENTS
FOR SUCH FISCAL YEAR DELIVERED TO AGENT AND LENDERS PURSUANT TO THE REPORTING
RIDER.  ALL SUCH PREPAYMENTS FROM EXCESS CASH FLOW SHALL BE APPLIED TO THE LOANS
IN ACCORDANCE WITH SUBSECTION 2.5.  CONCURRENTLY WITH THE MAKING OF ANY SUCH
PAYMENT, BORROWER SHALL DELIVER TO AGENT AND LENDERS A CERTIFICATE OF BORROWER’S
CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER DEMONSTRATING ITS CALCULATION
OF THE AMOUNT REQUIRED TO BE PAID.

 

(4)                                  PREPAYMENTS FROM ISSUANCE OF SECURITIES. 
IMMEDIATELY UPON THE RECEIPT BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF THE
PROCEEDS OF THE ISSUANCE OF EQUITY SECURITIES OTHER THAN (1) PROCEEDS OF THE
ISSUANCE OF EQUITY SECURITIES BY HOLDINGS TO MEMBERS OF THE MANAGEMENT OF
HOLDINGS OR ANY OF ITS SUBSIDIARIES, (2) PROCEEDS OF THE ISSUANCE OF EQUITY
SECURITIES TO BORROWER OR ANY SUBSIDIARY OF BORROWER, (3) PROCEEDS OF THE
ISSUANCE OF EQUITY SECURITIES BY HOLDINGS IN CONNECTION WITH A PERMITTED
ACQUISITION, AND (4) PROCEEDS OF THE ISSUANCE OF EQUITY SECURITIES BY HOLDINGS
IN A PRIMARY PUBLIC OFFERING IN AN AGGREGATE AMOUNT NOT TO EXCEED, WITH RESPECT
TO ANY SUCH OFFERING, THE SUM OF $60,000,000 PLUS 50% OF THE AMOUNT OF SUCH
PROCEEDS IN EXCESS OF $60,000,000, AND NOT OTHERWISE DESCRIBED IN THE PRECEDING
CLAUSES (1), (2) AND (3), BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO
SUCH PROCEEDS, NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS AND OTHER
REASONABLE COSTS ASSOCIATED THEREWITH.  ALL SUCH PREPAYMENTS SHALL BE APPLIED TO
THE LOANS IN ACCORDANCE WITH SUBSECTION 2.5.

 


(C)                                VOLUNTARY PREPAYMENTS AND REPAYMENTS. 
BORROWER MAY, AT ANY TIME UPON NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR
NOTICE TO AGENT, PREPAY THE TERM LOANS OR TERMINATE THE REVOLVING LOAN
COMMITMENT; PROVIDED, HOWEVER, THE REVOLVING LOAN COMMITMENT MAY NOT BE
TERMINATED BY BORROWER UNTIL ALL OBLIGATIONS ARE PAID IN FULL.  ANY PREPAYMENT
OF THE OBLIGATIONS PERMITTED IN THIS SUBSECTION 2.4(C) SHALL BE SUBJECT TO THE
PAYMENT OF ALL FEES SET FORTH IN SUBSECTION 2.3, AND THE PAYMENT OF ANY AMOUNTS
OWING PURSUANT TO SUBSECTION 2.13 RESULTING FROM SUCH PREPAYMENT.  IN THE EVENT
ANY LETTERS OF CREDIT ARE OUTSTANDING AT THE TIME THAT BORROWER PREPAYS THE
OBLIGATIONS AND DESIRES TO TERMINATE THE REVOLVING LOAN COMMITMENT, BORROWER
SHALL CAUSE L/C ISSUER, AGENT AND EACH LENDER TO BE RELEASED FROM ALL LIABILITY
UNDER ANY LETTERS OF CREDIT OR, AT AGENT’S OPTION, BORROWER SHALL (1) DEPOSIT
WITH AGENT FOR THE BENEFIT OF ALL LENDERS WITH A REVOLVING LOAN COMMITMENT CASH
IN AN AMOUNT EQUAL TO ONE HUNDRED AND FIVE PERCENT (105%) OF THE AGGREGATE
BALANCE OF LETTER OF CREDIT OBLIGATIONS TO BE AVAILABLE TO AGENT TO REIMBURSE
PAYMENTS OF DRAFTS DRAWN UNDER SUCH LETTERS OF CREDIT AND PAY ANY FEES AND
EXPENSES RELATED THERETO AND (2) PREPAY THE FEES PAYABLE UNDER
SUBSECTION 2.3(B) WITH RESPECT TO SUCH LETTERS OF CREDIT FOR THE FULL REMAINING
TERMS OF SUCH LETTERS OF CREDIT.  UPON TERMINATION OF ANY SUCH LETTER OF CREDIT,
THE UNEARNED PORTION OF SUCH PREPAID FEE ATTRIBUTABLE TO SUCH LETTER OF CREDIT
SHALL BE REFUNDED TO BORROWER.  NOTWITHSTANDING THE FOREGOING, ANY LENDER
HOLDING ANY PORTION OF TERM LOAN B MAY ELECT THAT PREPAYMENTS OF TERM LOAN B
MADE IN CONJUNCTION WITH A PARTIAL PREPAYMENT OF THE LOANS BE APPLIED TO TERM
LOAN A IN ACCORDANCE WITH SUBSECTION 2.5 OR AS OTHERWISE MAY BE AGREED BY
REQUISITE LENDERS.

 

18

--------------------------------------------------------------------------------


 


(D)                               PAYMENTS ON BUSINESS DAYS.  WHENEVER ANY
PAYMENT TO BE MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND
SUCH EXTENSION OF TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE AMOUNT OF
INTEREST OR FEES DUE HEREUNDER.

 


2.5                                 APPLICATION OF PREPAYMENT PROCEEDS.  WITH
RESPECT TO THE PREPAYMENTS DESCRIBED IN SUBSECTIONS 2.4(B)(2) AND 2.4(B)(4),
SUCH PREPAYMENTS SHALL FIRST BE APPLIED IN PAYMENT OF SCHEDULED INSTALLMENTS OF
THE TERM LOAN A IN INVERSE ORDER OF MATURITY, AND SHALL THEN BE APPLIED IN
PAYMENT OF SCHEDULED INSTALLMENTS OF TERM LOAN B IN INVERSE ORDER OF MATURITY,
AND, AT ANY TIME AFTER THE TERM LOANS SHALL HAVE BEEN REPAID IN FULL, SUCH
PAYMENTS SHALL BE APPLIED TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE
REVOLVING LOANS BUT NOT AS A PERMANENT REDUCTION OF THE REVOLVING LOAN
COMMITMENT.  WITH RESPECT TO THE PREPAYMENTS DESCRIBED IN SUBSECTIONS 2.4(B)(3),
SUCH PREPAYMENTS SHALL FIRST BE APPLIED IN PAYMENT OF SCHEDULED INSTALLMENTS OF
THE TERM LOAN B IN INVERSE ORDER OF MATURITY, AND SHALL THEN BE APPLIED IN
PAYMENT OF SCHEDULED INSTALLMENTS OF TERM LOAN A IN INVERSE ORDER OF MATURITY,
AND, AT ANY TIME AFTER THE TERM LOANS SHALL HAVE BEEN REPAID IN FULL, SUCH
PAYMENTS SHALL BE APPLIED TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF THE
REVOLVING LOANS BUT NOT AS A PERMANENT REDUCTION OF THE REVOLVING LOAN
COMMITMENT.  CONSIDERING EACH TYPE OF LOAN BEING PREPAID SEPARATELY, ANY SUCH
PREPAYMENT SHALL BE APPLIED FIRST TO INDEX RATE LOANS OF THE TYPE REQUIRED TO BE
PREPAID BEFORE APPLICATION TO LIBOR LOANS OF THE TYPE REQUIRED TO BE PREPAID, IN
EACH CASE IN ANY MANNER WHICH MINIMIZES ANY RESULTING LIBOR BREAKAGE FEES.

 


2.6                                 TERM OF THIS AGREEMENT.  THIS AGREEMENT
SHALL BE EFFECTIVE UNTIL THE EARLIEST OF (A) OCTOBER 14, 2010, (B) THE
ACCELERATION OF ALL OBLIGATIONS PURSUANT TO SUBSECTION 8.3 AND (C) THE DATE OF
TERMINATION OF CANADIAN LENDERS’ OBLIGATIONS TO MAKE THE CANADIAN FACILITY
REVOLVING LOANS OR PERMIT EXISTING CANADIAN FACILITY REVOLVING LOANS TO REMAIN
OUTSTANDING (OTHER THAN IN CONNECTION WITH A SALE OF BEACON CANADA (OR ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS) APPROVED BY LENDERS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT) (THE “TERMINATION DATE”).  THE COMMITMENTS SHALL
TERMINATE  (UNLESS EARLIER TERMINATED PURSUANT TO THE TERMS HEREUNDER) UPON THE
TERMINATION DATE AND ALL OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE
WITHOUT NOTICE OR DEMAND.  NOTWITHSTANDING ANY TERMINATION, UNTIL ALL
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNITY OBLIGATIONS TO THE EXTENT NO
UNSATISFIED CLAIM HAS BEEN ASSERTED) HAVE BEEN FULLY PAID AND SATISFIED, AGENT,
ON BEHALF OF ITSELF AND LENDERS, SHALL BE ENTITLED TO RETAIN SECURITY INTERESTS
IN AND LIENS UPON ALL COLLATERAL, AND EVEN AFTER PAYMENT OF ALL OBLIGATIONS
HEREUNDER, OBLIGORS’ OBLIGATION TO INDEMNIFY AGENT AND EACH LENDER IN ACCORDANCE
WITH THE TERMS HEREOF SHALL CONTINUE.

 


2.7                                 STATEMENTS.  AGENT SHALL RENDER A MONTHLY
STATEMENT OF ACCOUNT TO BORROWER WITHIN TWENTY (20) DAYS AFTER THE END OF EACH
MONTH.  SUCH STATEMENT OF ACCOUNT SHALL CONSTITUTE AN ACCOUNT STATED UNLESS
BORROWER MAKES WRITTEN OBJECTION THERETO WITHIN THIRTY (30) DAYS FROM THE DATE
SUCH STATEMENT IS MAILED TO BORROWER. AGENT SHALL RECORD IN ITS BOOKS AND
RECORDS, INCLUDING COMPUTER RECORDS, (A) ALL LOANS, INTEREST CHARGES AND
PAYMENTS THEREOF, (B) ALL LETTER OF CREDIT LIABILITY, (C) THE CHARGING AND
PAYMENT OF ALL FEES, COSTS AND EXPENSES AND (D) ALL OTHER DEBITS AND CREDITS
PURSUANT TO THIS AGREEMENT.  THE BALANCE IN THE LOAN ACCOUNTS SHALL CONSTITUTE
PRESUMPTIVE EVIDENCE, ABSENT DEMONSTRABLE ERROR, OF THE ACCURACY OF THE
INFORMATION CONTAINED THEREIN; PROVIDED, HOWEVER, THAT ANY FAILURE BY AGENT TO
SO RECORD SHALL NOT LIMIT OR AFFECT THE BORROWER’S OBLIGATION TO PAY.

 

19

--------------------------------------------------------------------------------


 


2.8                                 GRANT OF SECURITY INTEREST.  TO SECURE THE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, INCLUDING ALL RENEWALS, EXTENSIONS,
RESTRUCTURINGS AND REFINANCINGS OF ANY OR ALL OF THE OBLIGATIONS, EACH OBLIGOR
HEREBY GRANTS TO AGENT, ON BEHALF OF AGENT AND LENDERS (AND ANY AFFILIATES OF
LENDERS TO THE EXTENT SUCH AFFILIATES ARE PARTIES TO LOAN DOCUMENTS), A
CONTINUING SECURITY INTEREST, LIEN AND MORTGAGE IN AND TO ALL RIGHT, TITLE AND
INTEREST OF SUCH OBLIGOR IN ALL OF SUCH OBLIGOR’S PERSONAL AND REAL PROPERTY,
WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR ARISING AND REGARDLESS OF
WHERE LOCATED (ALL BEING COLLECTIVELY REFERRED TO AS THE “COLLATERAL”)
INCLUDING, WITHOUT LIMITATION, (A) ACCOUNTS, AND ALL GUARANTIES AND SECURITY
THEREFOR, AND ALL GOODS AND RIGHTS REPRESENTED THEREBY OR ARISING THEREFROM
INCLUDING THE RIGHTS OF STOPPAGE IN TRANSIT, REPLEVIN AND RECLAMATION;
(B) INVENTORY AND OTHER GOODS; (C) GENERAL INTANGIBLES (AS DEFINED IN THE UCC);
(D) DOCUMENTS (AS DEFINED IN THE UCC) OR OTHER RECEIPTS COVERING, EVIDENCING OR
REPRESENTING GOODS; (E) INSTRUMENTS (AS DEFINED IN THE UCC); (F) CHATTEL PAPER
(AS DEFINED IN THE UCC); (G) EQUIPMENT; (H) MORTGAGED PROPERTY; (I) INVESTMENT
PROPERTY (AS DEFINED IN THE UCC) INCLUDING, WITHOUT LIMITATION, ALL SECURITIES
(CERTIFICATED AND UNCERTIFICATED) SECURITY ACCOUNTS, SECURITY ENTITLEMENTS,
COMMODITY CONTRACTS AND COMMODITY ACCOUNTS; (J) INTELLECTUAL PROPERTY; (K)
COMMERCIAL TORT CLAIMS (INCLUDING THOSE SPECIFIED ON SCHEDULE 2.8); (L) LETTER
OF CREDIT RIGHTS (AS DEFINED IN THE UCC) AND SUPPORTING OBLIGATIONS (AS DEFINED
IN THE UCC); (M) ALL DEPOSIT ACCOUNTS OF SUCH OBLIGOR MAINTAINED WITH ANY BANK
OR FINANCIAL INSTITUTION; (N) ALL CASH AND OTHER MONIES AND PROPERTY OF SUCH
OBLIGOR IN THE POSSESSION OR UNDER THE CONTROL OF AGENT, ANY LENDER OR ANY
PARTICIPANT; (O) ALL BOOKS, RECORDS, LEDGER CARDS, FILES, CORRESPONDENCE,
COMPUTER PROGRAMS, TAPES, DISKS AND RELATED DATA PROCESSING SOFTWARE THAT AT ANY
TIME EVIDENCE OR CONTAIN INFORMATION RELATING TO ANY OF THE PROPERTY DESCRIBED
ABOVE OR ARE OTHERWISE NECESSARY OR HELPFUL IN THE COLLECTION THEREOF OR
REALIZATION THEREON; AND (P) PROCEEDS AND PRODUCTS OF ALL OR ANY OF THE PROPERTY
DESCRIBED ABOVE, INCLUDING, WITHOUT LIMITATION, THE PROCEEDS OF ANY INSURANCE
POLICIES COVERING ANY OF THE ABOVE DESCRIBED PROPERTY.

 


2.9                                 YIELD PROTECTION. 


 


(A)                              CAPITAL ADEQUACY AND OTHER ADJUSTMENTS.  IN THE
EVENT ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION AFTER THE DATE HEREOF
OF ANY LAW, TREATY, GOVERNMENTAL (OR QUASI-GOVERNMENTAL) RULE, REGULATION,
GUIDELINE OR ORDER REGARDING CAPITAL ADEQUACY, RESERVE REQUIREMENTS OR SIMILAR
REQUIREMENTS OR COMPLIANCE BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH
LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY, RESERVE
REQUIREMENTS OR SIMILAR REQUIREMENTS (WHETHER OR NOT HAVING THE FORCE OF LAW AND
WHETHER OR NOT FAILURE TO COMPLY THEREWITH WOULD BE UNLAWFUL) FROM ANY CENTRAL
BANK OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION DOES OR SHALL HAVE THE
EFFECT OF INCREASING THE AMOUNT OF CAPITAL, RESERVES OR OTHER FUNDS REQUIRED TO
BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER AND
THEREBY REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S
CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER, THEN BORROWER SHALL
WITHIN FIFTEEN (15) DAYS AFTER NOTICE AND DEMAND FROM SUCH LENDER (TOGETHER WITH
THE CERTIFICATE REFERRED TO IN THE NEXT SENTENCE AND WITH A COPY TO AGENT) PAY
TO AGENT, FOR THE ACCOUNT OF SUCH LENDER, ADDITIONAL AMOUNTS SUFFICIENT TO
COMPENSATE SUCH LENDER FOR SUCH REDUCTION.  A CERTIFICATE AS TO THE AMOUNT OF
SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST SUBMITTED BY
SUCH LENDER TO BORROWER SHALL, ABSENT DEMONSTRABLE ERROR, BE FINAL, CONCLUSIVE
AND BINDING FOR ALL PURPOSES.

 


(B)                                INCREASED LIBOR FUNDING COSTS.  IF, AFTER THE
DATE HEREOF, THE INTRODUCTION OF, CHANGE IN OR INTERPRETATION OF ANY LAW, RULE,
REGULATION, TREATY OR DIRECTIVE WOULD IMPOSE OR

 

20

--------------------------------------------------------------------------------


 


INCREASE RESERVE REQUIREMENTS (OTHER THAN AS TAKEN INTO ACCOUNT IN THE
DEFINITION OF LIBOR) OR OTHERWISE INCREASE THE COST TO ANY LENDER OF MAKING OR
MAINTAINING A LIBOR LOAN, THEN BORROWER SHALL FROM TIME TO TIME WITHIN FIFTEEN
(15) DAYS AFTER NOTICE AND DEMAND FROM SUCH AFFECTED LENDERS (TOGETHER WITH THE
CERTIFICATE REFERRED TO IN THE NEXT SENTENCE AND WITH A COPY TO AGENT) PAY TO
AGENT, FOR THE ACCOUNT OF SUCH AFFECTED LENDERS, ADDITIONAL AMOUNTS SUFFICIENT
TO COMPENSATE SUCH LENDERS FOR SUCH INCREASED COST.  A CERTIFICATE AS TO THE
AMOUNT OF SUCH COST AND SHOWING THE BASIS OF THE COMPUTATION OF SUCH COST
SUBMITTED BY SUCH AFFECTED LENDERS TO BORROWER AND AGENT SHALL, ABSENT
DEMONSTRABLE ERROR, BE FINAL, CONCLUSIVE AND BINDING FOR ALL PURPOSES.

 


2.10                           TAXES


 


(A)                              NO DEDUCTIONS.  ANY AND ALL PAYMENTS OR
REIMBURSEMENTS MADE HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO (ALL SUCH TAXES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS AND ALL LIABILITIES WITH RESPECT
THERETO REFERRED TO HEREIN AS “TAX LIABILITIES”; EXCLUDING, HOWEVER, NET INCOME
TAXES, OR FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME TAXES, TO THE EXTENT
IMPOSED ON THE NET INCOME OF ANY LENDER OR AGENT BY THE JURISDICTION UNDER THE
LAWS OF WHICH AGENT OR SUCH LENDER IS ORGANIZED OR DOING BUSINESS OR ANY
POLITICAL SUBDIVISION THEREOF AND TAXES IMPOSED ON ITS NET INCOME BY THE
JURISDICTION OF AGENT’S OR SUCH LENDER’S APPLICABLE LENDING OFFICE OR ANY
POLITICAL SUBDIVISION).  IF BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY SUCH
TAX LIABILITIES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO AGENT OR ANY
LENDER, THEN THE SUM PAYABLE HEREUNDER SHALL BE INCREASED AS MAY BE NECESSARY SO
THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS, AGENT OR SUCH LENDER RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE.

 


(B)                                CHANGES IN TAX LAWS.  IN THE EVENT THAT,
SUBSEQUENT TO THE CLOSING DATE, (I) ANY CHANGES IN ANY EXISTING LAW, REGULATION,
TREATY OR DIRECTIVE OR IN THE INTERPRETATION OR APPLICATION THEREOF, (II) ANY
NEW LAW, REGULATION, TREATY OR DIRECTIVE ENACTED OR ANY INTERPRETATION OR
APPLICATION THEREOF, OR (III) COMPLIANCE BY LENDER WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY, AGENCY
OR INSTRUMENTALITY:

 

(1)                                  DOES OR SHALL SUBJECT AGENT OR ANY LENDER
TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR ANY LOANS MADE OR LENDER LETTERS OF CREDIT ISSUED HEREUNDER, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO AGENT OR SUCH LENDER OF PRINCIPAL,
FEES, INTEREST OR ANY OTHER AMOUNT PAYABLE HEREUNDER (EXCEPT FOR NET INCOME
TAXES, OR FRANCHISE TAXES IMPOSED IN LIEU OF NET INCOME TAXES, IMPOSED GENERALLY
BY FEDERAL, STATE OR LOCAL TAXING AUTHORITIES WITH RESPECT TO INTEREST OR
COMMITMENT OR OTHER FEES PAYABLE HEREUNDER OR CHANGES IN THE RATE OF TAX ON THE
OVERALL NET INCOME OF AGENT OR SUCH LENDER); OR

 

(2)                                  DOES OR SHALL IMPOSE ON AGENT OR ANY LENDER
ANY OTHER CONDITION OR INCREASED COST IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR PARTICIPATIONS HEREIN; AND THE RESULT OF ANY OF THE
FOREGOING IS TO INCREASE THE COST TO AGENT OR SUCH LENDER OF ISSUING ANY LENDER
LETTER OF CREDIT OR MAKING OR CONTINUING ANY LOAN HEREUNDER, AS THE CASE MAY BE,
OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER;

 

21

--------------------------------------------------------------------------------


 

then, in any such case, Borrower shall promptly pay to Agent or such Lender,
upon its notice and demand, any additional amounts necessary to compensate Agent
or such Lender, on an after-tax basis, for such additional cost or reduced
amount receivable, as determined by Agent or such Lender with respect to this
Agreement or the other Loan Documents.  If Agent or any Lender becomes entitled
to claim any additional amounts pursuant to this subsection, it shall promptly
notify Borrower of the event by reason of which Agent or such Lender has become
so entitled (with any such Lender concurrently notifying Agent).  A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by Agent or any Lender to Borrower shall, absent demonstrable error,
be final, conclusive and binding for all purposes.

 


(C)                                FOREIGN LENDERS.  EACH LENDER ORGANIZED UNDER
THE LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES (A “FOREIGN LENDER”) AS TO
WHICH PAYMENTS TO BE MADE UNDER THIS AGREEMENT ARE EXEMPT FROM UNITED STATES
WITHHOLDING TAX UNDER AN APPLICABLE STATUTE OR TAX TREATY SHALL PROVIDE TO
BORROWER AND AGENT (I) A PROPERLY COMPLETED AND EXECUTED INTERNAL REVENUE
SERVICE FORM W-8BEN OR FORM W-8ECI OR OTHER APPLICABLE FORM, CERTIFICATE OR
DOCUMENT PRESCRIBED BY THE INTERNAL REVENUE SERVICE OF THE UNITED STATES OF
AMERICA CERTIFYING AS TO SUCH FOREIGN LENDER’S ENTITLEMENT TO SUCH EXEMPTION
WITH RESPECT TO PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER UNDER THIS AGREEMENT,
(A “CERTIFICATE OF EXEMPTION”), OR (II) A LETTER FROM ANY SUCH FOREIGN LENDER
STATING THAT IT IS NOT ENTITLED TO ANY SUCH EXEMPTION (A “LETTER OF
NON-EXEMPTION”).  PRIOR TO BECOMING A LENDER UNDER THIS AGREEMENT AND WITHIN
FIFTEEN (15) DAYS AFTER A REASONABLE WRITTEN REQUEST OF BORROWER OR AGENT FROM
TIME TO TIME THEREAFTER, EACH FOREIGN LENDER THAT BECOMES A LENDER UNDER THIS
AGREEMENT SHALL PROVIDE A CERTIFICATE OF EXEMPTION OR A LETTER OF NON-EXEMPTION
TO BORROWER AND AGENT; PROVIDED THAT NO PERSON WHO WOULD OTHERWISE BE A FOREIGN
LENDER SHALL BECOME A LENDER HEREUNDER UNLESS SUCH PERSON IS ABLE TO DELIVER A
CERTIFICATE OF EXCEPTION AT THE TIME IT BECOMES A LENDER.

 

If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement and does not provide a
Certificate of Exemption to Borrower and Agent within the time periods set forth
in the preceding paragraph, Borrower shall withhold taxes from payments to such
Foreign Lender at the applicable statutory rates and Borrower shall not be
required to pay any additional amounts as a result of such withholding;
provided, however, that all such withholding shall cease upon delivery by such
Foreign Lender of a Certificate of Exemption to Borrower and Agent.

 


2.11                           REQUIRED TERMINATION AND PREPAYMENT.  IF ON ANY
DATE ANY LENDER SHALL HAVE REASONABLY DETERMINED (WHICH DETERMINATION SHALL BE
FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES) THAT THE MAKING OR
CONTINUATION OF ITS LIBOR LOANS HAS BECOME UNLAWFUL OR IMPOSSIBLE BY COMPLIANCE
BY SUCH LENDER IN GOOD FAITH WITH ANY LAW, GOVERNMENTAL RULE, REGULATION OR
ORDER (WHETHER OR NOT HAVING THE FORCE OF LAW AND WHETHER OR NOT FAILURE TO
COMPLY THEREWITH WOULD BE UNLAWFUL), THEN, AND IN ANY SUCH EVENT, THAT LENDER
SHALL PROMPTLY GIVE NOTICE (BY TELEPHONE CONFIRMED IN WRITING) TO BORROWER AND
AGENT OF THAT DETERMINATION.  SUBJECT TO PRIOR WITHDRAWAL OF A NOTICE OF
BORROWING OR PREPAYMENT OF LIBOR LOANS AS CONTEMPLATED BY SUBSECTION 2.13, THE
OBLIGATION OF SUCH LENDER TO MAKE OR MAINTAIN ITS LIBOR LOANS DURING ANY SUCH
PERIOD SHALL BE TERMINATED AT THE EARLIER OF THE TERMINATION OF THE INTEREST
PERIOD THEN IN EFFECT OR WHEN REQUIRED BY LAW AND BORROWER SHALL NO LATER THAN
THE TERMINATION OF THE INTEREST PERIOD IN EFFECT AT THE TIME ANY SUCH
DETERMINATION PURSUANT TO THIS SUBSECTION 2.11 IS MADE OR, EARLIER WHEN

 

22

--------------------------------------------------------------------------------


 


REQUIRED BY LAW, REPAY OR PREPAY LIBOR LOANS TOGETHER WITH ALL INTEREST ACCRUED
THEREON OR CONVERT LIBOR LOANS TO INDEX RATE LOANS.

 


2.12                           OPTIONAL PREPAYMENT/REPLACEMENT OF LENDERS. 
WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY BORROWER OF: (I) WRITTEN NOTICE AND
DEMAND FROM ANY LENDER FOR PAYMENT OF ADDITIONAL COSTS AS PROVIDED IN
SUBSECTION 2.9 OR SUBSECTION 2.10, OR (II) WRITTEN NOTICE OF ANY LENDER’S
INABILITY TO MAKE LIBOR LOANS AS PROVIDED IN SUBSECTION 2.11, (ANY SUCH LENDER
DEMANDING SUCH PAYMENT OR HAVING SUCH INABILITY BEING REFERRED TO HEREIN AS AN
“AFFECTED LENDER”), BORROWER MAY, AT ITS OPTION NOTIFY AGENT AND SUCH AFFECTED
LENDER OF ITS INTENTION TO TAKE ONE OF THE ACTIONS SET FORTH HEREIN IN
SUBPARAGRAPHS (A) OR (B) BELOW.

 


(A)                              REPLACEMENT OF AN AFFECTED LENDER.  BORROWER
MAY OBTAIN, AT BORROWER’S EXPENSE, A REPLACEMENT LENDER (“REPLACEMENT LENDER”)
FOR AN AFFECTED LENDER, WHICH REPLACEMENT LENDER SHALL BE REASONABLY
SATISFACTORY TO AGENT.  IN THE EVENT BORROWER OBTAINS A REPLACEMENT LENDER THAT
WILL PURCHASE ALL OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER AND
ASSUME ITS COMMITMENTS HEREUNDER WITHIN NINETY (90) DAYS FOLLOWING NOTICE OF
BORROWER’S INTENTION TO DO SO, THE AFFECTED LENDER SHALL SELL AND ASSIGN ITS
LOANS AND COMMITMENTS TO SUCH REPLACEMENT LENDER IN ACCORDANCE WITH THE
PROVISIONS OF SUBSECTION 9.5; PROVIDED, HOWEVER, BORROWER HAS (I) REIMBURSED
SUCH AFFECTED LENDER FOR ANY ADMINISTRATIVE FEE PAYABLE BY SUCH AFFECTED LENDER
TO AGENT PURSUANT TO SUBSECTION 9.5 AND, (II) IN ANY CASE WHERE SUCH REPLACEMENT
OCCURS AS THE RESULT OF A DEMAND FOR PAYMENT OF CERTAIN COSTS PURSUANT TO
SUBSECTION 2.9 OR SUBSECTION 2.10, PAID ALL INCREASED COSTS FOR WHICH SUCH
AFFECTED LENDER IS ENTITLED TO UNDER SUBSECTION 2.9 OR SUBSECTION 2.10 THROUGH
THE DATE OF SUCH SALE AND ASSIGNMENT; OR

 


(B)                                PREPAYMENT OF AN AFFECTED LENDER.  BORROWER
MAY PREPAY IN FULL ALL OUTSTANDING OBLIGATIONS OWED TO AN AFFECTED LENDER AND
TERMINATE SUCH AFFECTED LENDER’S COMMITMENTS.  BORROWER SHALL, WITHIN NINETY
(90) DAYS FOLLOWING NOTICE OF ITS INTENTION TO DO SO, PREPAY IN FULL ALL
OUTSTANDING OBLIGATIONS OWED TO SUCH AFFECTED LENDER, INCLUDING SUCH AFFECTED
LENDER’S INCREASED COSTS FOR WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS
AGREEMENT THROUGH THE DATE OF SUCH PREPAYMENT, AND TERMINATE SUCH AFFECTED
LENDER’S COMMITMENTS.

 


2.13                           COMPENSATION.  BORROWER SHALL PROMPTLY COMPENSATE
AGENT FOR THE BENEFIT OF LENDERS (AGENT’S CALCULATION OF SUCH AMOUNTS SHALL,
ABSENT MANIFEST ERROR, BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), FOR
ANY LOSSES, EXPENSES AND LIABILITIES INCLUDING, WITHOUT LIMITATION, ANY LOSS
(INCLUDING INTEREST PAID) SUSTAINED BY SUCH LENDER IN CONNECTION WITH THE
RE-EMPLOYMENT OF SUCH FUNDS: (I) IF FOR ANY REASON (OTHER THAN A DEFAULT BY ANY
LENDER) A BORROWING OF ANY LIBOR LOAN DOES NOT OCCUR ON A DATE SPECIFIED
THEREFOR IN A NOTICE OF BORROWING OR A TELEPHONIC REQUEST OF BORROWING BY
BORROWER; (II) IF ANY PREPAYMENT OF ANY OF ITS LIBOR LOANS OCCURS ON A DATE THAT
IS NOT THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO THAT LOAN (REGARDLESS OF
THE SOURCE OF SUCH PREPAYMENT AND WHETHER VOLUNTARY, BY ACCELERATION OR
OTHERWISE); (III) IF ANY PREPAYMENT OF ANY OF ITS LIBOR LOANS IS NOT MADE ON ANY
DATE SPECIFIED IN A NOTICE OF PREPAYMENT GIVEN BY BORROWER; OR (IV) AS A
CONSEQUENCE OF ANY OTHER DEFAULT BY BORROWER TO REPAY ITS LIBOR LOANS WHEN
REQUIRED BY THE TERMS OF THIS AGREEMENT; PROVIDED THAT DURING THE PERIOD WHILE
ANY SUCH AMOUNTS HAVE NOT BEEN PAID, AGENT MAY, IN ITS SOLE DISCRETION, (A) IN
ACCORDANCE WITH SUBSECTION 2.4(A) AND UPON CONTEMPORANEOUS NOTICE TO BORROWER,
ELECT TO HONOR THE AUTOMATIC REQUEST BY BORROWER FOR A REVOLVING ADVANCE FOR
SUCH AMOUNT PURSUANT TO

 

23

--------------------------------------------------------------------------------


 


SUBSECTION 2.1(F) OR (B) RESERVE AN EQUAL AMOUNT FROM AMOUNTS OTHERWISE
AVAILABLE TO BE BORROWED UNDER THE REVOLVING LOAN.

 


2.14                           BOOKING OF LIBOR LOANS.  EACH LENDER MAY MAKE,
CARRY OR TRANSFER LIBOR LOANS AT, TO, OR FOR THE ACCOUNT OF, ANY OF ITS BRANCH
OFFICES OR THE OFFICE OF AN AFFILIATE OF SUCH LENDER.

 


2.15                           ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS. 
CALCULATION OF ALL AMOUNTS PAYABLE TO EACH LENDER UNDER SUBSECTION 2.13 SHALL BE
MADE AS THOUGH EACH LENDER HAD ACTUALLY FUNDED ITS RELEVANT LIBOR LOAN THROUGH
THE PURCHASE OF A LIBOR DEPOSIT BEARING INTEREST AT LIBOR IN AN AMOUNT EQUAL TO
THE AMOUNT OF THAT LIBOR LOAN AND HAVING MATURITY COMPARABLE TO THE RELEVANT
INTEREST PERIOD AND THROUGH THE TRANSFER OF SUCH LIBOR DEPOSIT FROM AN OFFSHORE
OFFICE TO A DOMESTIC OFFICE IN THE UNITED STATES OF AMERICA; PROVIDED, HOWEVER,
EACH LENDER MAY FUND EACH OF ITS LIBOR LOANS IN ANY MANNER IT SEES FIT AND THE
FOREGOING ASSUMPTION SHALL BE UTILIZED ONLY FOR THE CALCULATION OF AMOUNTS
PAYABLE UNDER SUBSECTION 2.13.

 


2.16                           INCREASE IN REVOLVING LOAN COMMITMENT.


 

(A)                              At any time or from time to time prior to the
fourth anniversary of the Closing Date, on not more than three occasions,
Borrower may propose to increase the Revolving Loan Commitment (i) in minimum
increments of $10,000,000 and (ii) by up to $50,000,000 in the aggregate, in
accordance with and pursuant to this subsection 2.16.

 

(B)                                Any such proposal (an “Increased Commitment
Proposal”) shall be delivered by Borrower to Agent and shall set forth (i) the
amount of increase of the Revolving Loan Commitment (as to any Increased
Commitment Proposal, the “Additional Revolving Loan Commitment”, and as to any
Revolving Loan to be advanced thereunder, the “Additional Revolving Loan”) and
(ii) the proposed interest rate and closing fee that would apply to the
Additional Revolving Loan.

 

(C)                                The Increased Commitment Proposal shall be
offered to existing Lenders and/or Eligible Assignees, on such basis as shall be
determined by Agent in its sole discretion; provided that no Lender shall be
obligated to accept any portion of the Additional Revolving Loan Commitment.

 

(D)                               To the extent that the interest rate on the
Additional Revolving Loan (exclusive of any closing fee associated therewith) is
greater than the interest rate applicable to the then existing Revolving Loan,
the interest rate on the then existing Revolving Loan shall be increased upon
the effectiveness of the increase in the Revolving Loan Commitment such that the
interest rate for the then existing Revolving Loan shall equal the interest rate
applicable to the Additional Revolving Loan.

 

(E)                                 No increase in Revolving Loan Commitment
shall become effective under this subsection 2.16 unless, at the time of any
such increase (i) no Default or Event of Default has occurred and is continuing,
and no Default or Event of Default would arise from such increase or the making
of the Additional Revolving Loan; and (ii) Obligors and those Lenders accepting
such Increased Commitment Proposal and the Eligible Assignees accepting such
Increased Commitment Proposal shall have entered into an agreement (an
“Increased

 

24

--------------------------------------------------------------------------------


 

Commitment Agreement”) in form and substance reasonably satisfactory to Agent
pursuant to which, among other things, (1) those Lenders and Eligible Assignees
party thereto shall have accepted the Increased Commitment Proposal, (2) the
Eligible Assignees shall have agreed to be bound by this Agreement and shall
have made the representations and warranties required of an assignee of Loans
and Commitments under subsection 9.5, (3) the terms of the Increased Commitment
Proposal and the terms required by this subsection 2.16 shall have been
incorporated into this Agreement (which incorporation shall constitute an
amendment of this Agreement and shall not (so long as such Increased Commitment
Agreement is limited to implementing the Increased Commitment Proposal and
provisions reasonably related thereto as reasonably determined by Agent) require
the consent of the Requisite Lenders or Lenders), (4) Obligors shall have
consented to the terms of the Increased Commitment Agreement and (5) Borrower
shall have issued to each Lender a new Revolving Note in an amount equal to the
Revolving Loan Commitment of such Lender (after giving effect to the increase of
such Lender’s Revolving Loan Commitment).

 

(F)                                 From and after the effective date of any
increase in the Revolving Loan Commitments under this subsection 2.16,
(i) except as provided in clause (ii) below, to the extent necessary to cause
the Equalization Time to occur (x) all Revolving Loans shall be made under the
Additional Revolving Loan Commitment and (y) all repayments of Revolving Loans
shall be applied to the Revolving Loans held by Lenders whose percentage share
of the Revolving Loans exceeds their respective Pro Rata Shares of the Revolving
Loan Commitment (after giving effect to such increase in the Revolving Loan
Commitment), in each case, until the time, if any (the “Equalization Time”) that
the percentage share of the Revolving Loans held by each Lender equals its Pro
Rata Share of the Revolving Loan Commitment, (ii) the percentage interest of
each Lender in each participation in each undrawn Letter of Credit (whether then
outstanding or thereafter issued) shall equal its percentage interest in the
Revolving Loan Commitment (after giving effect to such increase in the Revolving
Loan Commitment), (iii) in the event that the Revolving Loan Commitment
terminates prior to the Equalization Time, each Lender whose percentage interest
in the Revolving Loans shall be less than its percentage interest in the
Revolving Loan Commitment shall immediately purchase from the Lenders whose
percentage shares of the Revolving Loans are greater than their respective Pro
Rata Shares of the Revolving Loan Commitment, Revolving Loans until the
percentage share of Revolving Loans held by each Lender equals the Pro Rata
Share of such Lender of the Revolving Loan Commitment (after giving effect to
such increase in the Revolving Loan Commitment) (in any case, in such amounts as
shall be determined by Agent and Agent may allocate repayments of Revolving
Loans in a manner required to achieve such equality in the event of the failure
of any Lender to effect any such purchase), and (iv) from and after the
Equalization Time, each Revolving Advance shall be made in accordance with the
Revolving Loan Commitment after giving effect to such increase in the Revolving
Loan Commitment, and from and after the earlier of the Equalization Time and the
termination of the Revolving Loan Commitment, each repayment of a Revolving Loan
shall be applied in accordance with the Revolving Loan Commitment after giving
effect to such increase in the Revolving Loan Commitment.

 

All advances made pursuant to the Additional Revolving Loan Commitment shall
constitute Revolving Advances, shall constitute Obligations, shall be secured by
the Collateral and shall be repaid (except as otherwise provided in paragraph
(f) above) as required for Revolving Loans.

 

25

--------------------------------------------------------------------------------


 


SECTION 3.
CONDITIONS TO LOANS


 

The obligations of Agent and each Lender to make Loans and the obligation of L/C
Issuer to issue Letters of Credit on the Closing Date and on each Funding Date
are subject to satisfaction of all of the terms and conditions set forth in this
Agreement and in the Conditions Rider attached hereto, and the accuracy of all
the representations and warranties of Borrower and the other Loan Parties (as
applicable) set forth herein and in the other Loan Documents.

 


SECTION 4.
OBLIGORS’ REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS


 

To induce Agent and each Lender to enter into the Loan Documents, to make and to
continue to make Loans and to issue or cause to be issued Letters of Credit,
each Obligor represents, warrants and covenants to Agent and each Lender that
the following statements are and (when deemed remade hereunder) will be true,
correct and complete and, unless specifically limited, shall remain so for so
long as any of the Commitments hereunder shall be in effect and until payment in
full of all Obligations:

 


4.1                                 ORGANIZATION, POWERS, CAPITALIZATION.


 


(A)                              ORGANIZATION AND POWERS.  EACH OF THE LOAN
PARTIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF ITS JURISDICTION OF INCORPORATION AND QUALIFIED TO DO BUSINESS IN ALL
JURISDICTIONS WHERE SUCH QUALIFICATION IS REQUIRED EXCEPT WHERE FAILURE TO BE SO
QUALIFIED COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
EACH OF THE LOAN PARTIES HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO
OWN AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND
PROPOSED TO BE CONDUCTED AND TO ENTER INTO EACH LOAN DOCUMENT.

 


(B)                                CAPITALIZATION.  AS OF THE CLOSING DATE, THE
AUTHORIZED CAPITAL STOCK OF EACH OF THE LOAN PARTIES AND ITS RESPECTIVE
SUBSIDIARIES IS AS SET FORTH ON SCHEDULE 4.1(B), INCLUDING ALL PREEMPTIVE OR
OTHER OUTSTANDING RIGHTS, OPTIONS, WARRANTS, CONVERSION RIGHTS OR SIMILAR
AGREEMENTS OR UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION FROM ANY LOAN PARTY
OF ANY SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF ANY SUCH ENTITY.  ALL
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH OF BORROWER AND ITS
SUBSIDIARIES ARE DULY AUTHORIZED AND VALIDLY ISSUED, FULLY PAID, NONASSESSABLE,
FREE AND CLEAR OF ALL LIENS OTHER THAN THOSE IN FAVOR OF AGENT FOR THE BENEFIT
OF AGENT AND LENDERS, AND SUCH SHARES WERE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES. 
BORROWER WILL PROMPTLY NOTIFY LENDER OF ANY CHANGE IN THE OWNERSHIP OR CORPORATE
STRUCTURE OF ANY LOAN PARTY THAT WOULD RESULT IN THE OCCURRENCE OF AN EVENT OF
DEFAULT PURSUANT TO PARAGRAPH (F) OF SUBSECTION 8.1.

 


4.2                                 AUTHORIZATION OF BORROWING, NO CONFLICT. 
EACH OF THE OBLIGORS HAS THE ORGANIZATIONAL POWER AND AUTHORITY TO INCUR THE
OBLIGATIONS AND TO GRANT SECURITY INTERESTS IN THE COLLATERAL.  ON THE CLOSING
DATE, THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS BY EACH LOAN
PARTY SIGNATORY THERETO WILL HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND SHAREHOLDER ACTION.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS

 

26

--------------------------------------------------------------------------------


 


CONTEMPLATED BY THE LOAN DOCUMENTS BY EACH LOAN PARTY DO NOT CONTRAVENE ANY
APPLICABLE LAW, THE CORPORATE CHARTER OR BYLAWS OR OTHER ORGANIZATIONAL
DOCUMENTS OF ANY LOAN PARTY OR ANY AGREEMENT OR ORDER BY WHICH ANY LOAN PARTY OR
ANY LOAN PARTY’S PROPERTY IS BOUND. THE LOAN DOCUMENTS ARE THE LEGALLY VALID AND
BINDING OBLIGATIONS OF THE APPLICABLE LOAN PARTIES RESPECTIVELY, EACH
ENFORCEABLE AGAINST THE LOAN PARTIES, AS APPLICABLE, IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS.

 


4.3                                 FINANCIAL CONDITION.  ALL FINANCIAL
STATEMENTS CONCERNING THE LOAN PARTIES (EXCEPT FOR THE FINANCIAL STATEMENTS
CONCERNING SDI HOLDINGS AND ITS SUBSIDIARIES FOR PERIODS ENDING ON OR PRIOR TO
JUNE 30, 2005, WHICH ARE ADDRESSED IN THE FOLLOWING PARAGRAPH) WHICH HAVE BEEN
OR WILL HEREAFTER BE FURNISHED TO AGENT OR ANY LENDER PURSUANT TO THIS AGREEMENT
HAVE BEEN OR WILL BE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS DISCLOSED THEREIN AND, IN THE CASE OF
INTERIM FINANCIAL STATEMENTS, EXCEPT FOR THE ABSENCE OF FOOTNOTES AND
NON-MATERIAL YEAR-END ADJUSTMENTS) AND DO OR WILL PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF THE ENTITIES COVERED THEREBY AS AT THE DATES
THEREOF AND THE RESULTS OF THEIR OPERATIONS FOR THE PERIODS THEN ENDED.

 

The audited consolidated financial statements of SDI Holdings (consisting of the
audited consolidated balance sheets of SDI Holdings and the related audited
consolidated statements of operations, changes in stockholders’ equity and cash
flow of SDI Holdings) as of and for the five month period ending December 31,
2002 and as of and for the fiscal years ended December 31, 2003 and 2004, and
the unaudited consolidated financial statements of SDI Holdings (consisting of
the unaudited consolidated balance sheet of SDI Holdings and the related
unaudited consolidated statements of operations, changes in stockholders’ equity
and cash flow of SDI Holdings) as of and for the six (6) month period ended
June 30, 2005 (true, complete and correct copies of which have been furnished to
Agent and Lenders), have been prepared in accordance with GAAP, consistently
applied, and present fairly, in all material respects, the consolidated
financial position of SDI and its Subsidiaries as of the dates indicated and the
results of operations for the periods then ended, subject, in the case of
interim financial statements, to (a) normal year end adjustments, and (b) the
absence of disclosures normally made in footnotes.

 

The Pro Forma was prepared by Borrower based on the unaudited consolidated
balance sheet of Holdings and its Subsidiaries dated June 30, 2005 and the
audited consolidated balance sheet of SDI Holdings and its Subsidiaries dated
June 30, 2005.

 

The Projections delivered by Borrower will be prepared in light of the past
operations of the business of Holdings and its Subsidiaries, and such
Projections will represent the good faith estimate of Borrower and its senior
management concerning the reasonably expected course of the Loan Parties’
business as of the date such Projections are delivered; it being recognized that
the Projections (as they relate to future events) are not to be viewed as fact
and that actual results during the period or periods covered by the Projections
may differ by a material amount from the Projections.

 

Since September 30, 2004 (June 30, 2005, in the case of SDI Holding, SDI
Guarantor and Shelter) there have been no events or changes in facts or
circumstances affecting any Loan Party

 

27

--------------------------------------------------------------------------------


 

which individually or in the aggregate have had or could reasonably be expected
to have a Material Adverse Effect and that have not been disclosed herein or in
the attached Schedules.

 


4.4                                 INDEBTEDNESS AND LIABILITIES.  AS OF THE
CLOSING DATE, NEITHER HOLDINGS NOR ANY OF ITS SUBSIDIARIES HAS (A) ANY
INDEBTEDNESS EXCEPT AS REFLECTED ON THE PRO FORMA; OR (B) ANY LIABILITIES OTHER
THAN AS REFLECTED ON THE PRO FORMA OR AS INCURRED IN THE ORDINARY COURSE OF
BUSINESS FOLLOWING THE DATE OF THE PRO FORMA.  BORROWER SHALL PROMPTLY DELIVER
COPIES OF ALL NOTICES GIVEN OR RECEIVED BY HOLDINGS AND ANY OF ITS SUBSIDIARIES
WITH RESPECT TO NONCOMPLIANCE WITH ANY TERM OR CONDITION RELATED TO ANY
INDEBTEDNESS IN AN AMOUNT EXCEEDING $200,000, AND SHALL PROMPTLY NOTIFY AGENT OF
ANY POTENTIAL OR ACTUAL EVENT OF DEFAULT WITH RESPECT TO ANY SUCH INDEBTEDNESS.

 


4.5                                 ACCOUNT WARRANTIES AND COVENANTS. EXCEPT AS
OTHERWISE DISCLOSED TO AGENT IN WRITING, AS TO EACH ACCOUNT (EXCLUDING ACCOUNTS
IN AN AGGREGATE AMOUNT NOT EXCEEDING $200,000 AT ANY TIME) THAT, AT THE TIME OF
ITS CREATION, THE ACCOUNT IS A VALID, BONA FIDE ACCOUNT, REPRESENTING AN
UNDISPUTED INDEBTEDNESS INCURRED BY THE NAMED ACCOUNT DEBTOR FOR GOODS ACTUALLY
SOLD AND DELIVERED OR FOR SERVICES COMPLETELY RENDERED; THERE ARE NO SETOFFS,
OFFSETS OR COUNTERCLAIMS, GENUINE OR OTHERWISE, AGAINST THE ACCOUNT; THE ACCOUNT
DOES NOT REPRESENT A SALE TO AN AFFILIATE OR A CONSIGNMENT, SALE OR RETURN OR A
BILL AND HOLD TRANSACTION; NO AGREEMENT EXISTS PERMITTING ANY DEDUCTION OR
DISCOUNT (OTHER THAN THE DISCOUNT STATED ON THE INVOICE); THE APPLICABLE OBLIGOR
IS THE LAWFUL OWNER OF THE ACCOUNT AND HAS THE RIGHT TO ASSIGN THE SAME TO
AGENT, FOR THE BENEFIT OF AGENT AND LENDERS; THE ACCOUNT IS FREE OF ALL SECURITY
INTERESTS, LIENS AND ENCUMBRANCES OTHER THAN THOSE IN FAVOR OF AGENT, ON BEHALF
OF ITSELF AND LENDERS, AND THE ACCOUNT IS DUE AND PAYABLE IN ACCORDANCE WITH ITS
TERMS.  EACH OBLIGOR SHALL, AT ITS OWN EXPENSE: (A) CAUSE ALL INVOICES
EVIDENCING ACCOUNTS AND ALL COPIES THEREOF TO BEAR A NOTICE THAT SUCH INVOICES
ARE PAYABLE TO THE LOCKBOXES ESTABLISHED IN ACCORDANCE WITH SUBSECTION 4.25 AND
(B) USE ITS DILIGENT EFFORTS TO ASSURE PROMPT PAYMENT OF ALL AMOUNTS DUE OR TO
BECOME DUE UNDER THE ACCOUNTS.  NO DISCOUNTS, CREDITS OR ALLOWANCES WILL BE
ISSUED, GRANTED OR ALLOWED BY ANY OBLIGOR TO CUSTOMERS AND NO RETURNS WILL BE
ACCEPTED WITHOUT AGENT’S PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER, UNTIL AGENT
NOTIFIES BORROWER TO THE CONTRARY, OBLIGORS MAY PRESUME CONSENT.  BORROWER WILL
IMMEDIATELY NOTIFY AGENT IN THE EVENT THAT A CUSTOMER ALLEGES ANY DISPUTE OR
CLAIM WITH RESPECT TO AN ACCOUNT OR OF ANY OTHER CIRCUMSTANCES KNOWN TO ANY
OBLIGOR THAT MAY IMPAIR THE VALIDITY OR COLLECTIBILITY OF AN ACCOUNT.  AGENT
SHALL HAVE THE RIGHT, AT ANY TIME OR TIMES HEREAFTER, TO VERIFY THE VALIDITY,
AMOUNT OR ANY OTHER MATTER RELATING TO AN ACCOUNT, BY MAIL, TELEPHONE OR IN
PERSON.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT AND UPON NOTICE FROM AGENT
TO BORROWER, NO OBLIGOR SHALL, WITHOUT THE PRIOR CONSENT OF AGENT, ADJUST,
SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY ACCOUNT, OR RELEASE WHOLLY OR
PARTLY ANY CUSTOMER OR OBLIGOR THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT THEREON.

 


4.6                                 NAMES AND LOCATIONS.  SCHEDULE 4.6 SETS
FORTH AS OF THE CLOSING DATE ALL NAMES, TRADE NAMES, FICTITIOUS NAMES AND
BUSINESS NAMES UNDER WHICH BORROWER AND EACH OF ITS SUBSIDIARIES CURRENTLY
CONDUCTS BUSINESS OR HAS AT ANY TIME DURING THE PAST FIVE YEARS CONDUCTED
BUSINESS AND THE NAME OF ANY ENTITY WHICH BORROWER OR ANY OF ITS SUBSIDIARIES
HAS ACQUIRED IN WHOLE OR IN PART OR FROM WHOM BORROWER OR ANY OF ITS
SUBSIDIARIES HAS ACQUIRED A SIGNIFICANT AMOUNT OF ASSETS WITHIN THE PAST FIVE
YEARS AND SETS FORTH THE LOCATION OF BORROWER’S AND EACH OF ITS SUBSIDIARIES’
PRINCIPAL PLACE OF BUSINESS, THE LOCATION OF BORROWER’S AND EACH OF ITS
SUBSIDIARY’S BOOKS AND RECORDS, THE LOCATION OF ALL OTHER OFFICES OF BORROWER
AND EACH OF ITS

 

28

--------------------------------------------------------------------------------


 


SUBSIDIARIES AND ALL COLLATERAL LOCATIONS, AND SUCH LOCATIONS ARE BORROWER’S OR
EACH OF ITS SUBSIDIARY’S SOLE LOCATIONS FOR ITS BUSINESS AND THE COLLATERAL. 
BORROWER AND EACH OF ITS SUBSIDIARIES WILL GIVE AGENT AT LEAST THIRTY (30) DAYS
ADVANCE WRITTEN NOTICE OF: (A) ANY CHANGE OF NAME OR OF ANY NEW TRADE NAME OR
FICTITIOUS BUSINESS NAME, (B) CHANGE OF PRINCIPAL PLACE OF BUSINESS OR
JURISDICTION OF INCORPORATION OR ORGANIZATION, (C) ANY CHANGE IN THE LOCATION OF
SUCH PERSON’S BOOKS AND RECORDS OR THE COLLATERAL, OR (D) ANY NEW LOCATION FOR
SUCH PERSON’S BOOKS AND RECORDS OR THE COLLATERAL.  SCHEDULE 4.6 SETS FORTH EACH
OBLIGOR’S ORGANIZATIONAL IDENTIFICATION NUMBER OR STATES THAT ONE DOES NOT
EXIST.

 


4.7                                 TITLE TO PROPERTIES; LIENS.  BORROWER AND
EACH OF ITS SUBSIDIARIES HAS GOOD, SUFFICIENT AND LEGAL TITLE, TO ALL OF ITS
RESPECTIVE MATERIAL PROPERTIES AND ASSETS, IN EACH CASE, FREE AND CLEAR OF ALL
LIENS EXCEPT PERMITTED ENCUMBRANCES.  EXCEPT FOR MATTERS DISCLOSED ON
SCHEDULE 2.8, NO OBLIGOR OWNS ANY COMMERCIAL TORT CLAIMS (AS IDENTIFIED IN THE
UCC) IN EXCESS OF $250,000 INDIVIDUALLY.

 


4.8                                 LITIGATION; ADVERSE FACTS.  THERE ARE NO
JUDGMENTS OUTSTANDING AGAINST ANY LOAN PARTY OR AFFECTING ANY PROPERTY OF ANY
LOAN PARTY NOR IS THERE ANY ACTION, CHARGE, CLAIM, DEMAND, SUIT, PROCEEDING,
PETITION, GOVERNMENTAL INVESTIGATION OR ARBITRATION NOW PENDING OR, TO THE BEST
KNOWLEDGE OF ANY OBLIGOR AFTER DUE INQUIRY, THREATENED AGAINST OR AFFECTING ANY
LOAN PARTY OR ANY PROPERTY OF ANY LOAN PARTY (INCLUDING WITHOUT LIMITATION ANY
TORT CLAIM IN RESPECT OF ASBESTOS PRODUCTS SOLD OR DISTRIBUTED BY ANY LOAN
PARTY) WHICH COULD REASONABLY BE EXPECTED TO RESULT IN ANY MATERIAL ADVERSE
EFFECT.  PROMPTLY UPON ANY OFFICER OF ANY OBLIGOR OBTAINING KNOWLEDGE OF (A) THE
INSTITUTION OF ANY MATERIAL ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION
OR ARBITRATION AGAINST OR AFFECTING ANY LOAN PARTY OR ANY PROPERTY OF ANY LOAN
PARTY NOT PREVIOUSLY DISCLOSED BY BORROWER TO AGENT OR (B) ANY MATERIAL
DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR
ARBITRATION AT ANY TIME PENDING AGAINST OR AFFECTING ANY LOAN PARTY OR ANY
PROPERTY OF ANY LOAN PARTY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, BORROWER WILL PROMPTLY GIVE NOTICE THEREOF TO AGENT AND PROVIDE
SUCH OTHER INFORMATION AS MAY BE REASONABLY AVAILABLE TO ENABLE AGENT AND ITS
COUNSEL TO EVALUATE SUCH MATTER.

 


4.9                                 PAYMENT OF TAXES.  ALL MATERIAL TAX RETURNS
AND REPORTS OF EACH LOAN PARTY REQUIRED TO BE FILED BY ANY OF THEM HAVE BEEN
TIMELY FILED AND ARE COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS.  ALL TAXES,
ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES WHICH ARE DUE AND PAYABLE BY
EACH LOAN PARTY HAVE BEEN PAID WHEN DUE; PROVIDED THAT NO SUCH TAX NEED BE PAID
IF ANY LOAN PARTY IS CONTESTING SAME IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
PROMPTLY INSTITUTED AND DILIGENTLY CONDUCTED AND IF SUCH LOAN PARTY HAS
ESTABLISHED APPROPRIATE RESERVES AS SHALL BE REQUIRED IN CONFORMITY WITH GAAP. 
AS OF THE CLOSING DATE, NONE OF THE INCOME TAX RETURNS OF ANY LOAN PARTY ARE
UNDER AUDIT AND BORROWER SHALL PROMPTLY NOTIFY AGENT IN THE EVENT THAT ANY LOAN
PARTY’S TAX RETURNS BECOME THE SUBJECT OF AN AUDIT.  NO TAX LIENS HAVE BEEN
FILED AGAINST ANY LOAN PARTY.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS
OF EACH LOAN PARTY IN RESPECT OF ANY TAXES OR OTHER GOVERNMENTAL CHARGES ARE IN
ACCORDANCE WITH GAAP.  EACH OBLIGOR’S FEDERAL TAX IDENTIFICATION NUMBER IS AS
SET FORTH ON SCHEDULE 4.9 HERETO.

 


4.10                           PERFORMANCE OF AGREEMENTS.  NONE OF THE LOAN
PARTIES AND NONE OF THEIR RESPECTIVE SUBSIDIARIES IS IN DEFAULT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY SUCH

 

29

--------------------------------------------------------------------------------


 


PERSON, AND NO CONDITION EXISTS THAT, WITH THE GIVING OF NOTICE OR THE LAPSE OF
TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT, IN ANY SUCH CASE WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  BORROWER SHALL
PROMPTLY NOTIFY AGENT OF (A) THE OCCURRENCE OF ANY MATERIAL DEFAULT OR BREACH
UNDER ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY LOAN PARTY, (B) THE TERMINATION
OF ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY LOAN PARTY, IN A MANNER ADVERSE IN
ANY MATERIAL RESPECT TO ANY LOAN PARTY, OR (C) THE MATERIAL AMENDMENT OR
MODIFICATION OF ANY MATERIAL CONTRACTUAL OBLIGATION OF ANY LOAN PARTY, IN A
MANNER ADVERSE IN ANY MATERIAL RESPECT TO ANY LOAN PARTY.

 


4.11                           EMPLOYEE BENEFIT PLANS.  EACH LOAN PARTY AND EACH
ERISA AFFILIATE IS IN COMPLIANCE, AND WILL CONTINUE TO REMAIN IN COMPLIANCE, IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE PROVISIONS OF ERISA, THE IRC AND ALL
OTHER APPLICABLE LAWS AND THE REGULATIONS AND INTERPRETATIONS THEREOF WITH
RESPECT TO ALL EMPLOYEE BENEFIT PLANS.  NO MATERIAL LIABILITY HAS BEEN INCURRED
BY ANY LOAN PARTY OR ANY ERISA AFFILIATE WHICH REMAINS UNSATISFIED FOR ANY
FUNDING OBLIGATION, TAXES OR PENALTIES WITH RESPECT TO ANY EMPLOYEE BENEFIT
PLAN.

 


4.12                           INTELLECTUAL PROPERTY.  BORROWER AND EACH OF ITS
SUBSIDIARIES OWNS, IS LICENSED TO USE OR OTHERWISE HAS THE RIGHT TO USE, ALL
INTELLECTUAL PROPERTY USED IN OR NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED, AND, AS OF THE CLOSING DATE, ALL PATENTS, TRADEMARKS AND
REGISTERED COPYRIGHTS OWNED BY ANY LOAN PARTY AND ALL LICENSES IN RESPECT OF
INTELLECTUAL PROPERTY TO WHICH ANY LOAN PARTY IS A PARTY, ARE IDENTIFIED ON
SCHEDULE 4.12.  ALL FEDERALLY REGISTERED INTELLECTUAL PROPERTY OWNED BY BORROWER
AND EACH OF ITS SUBSIDIARIES IS VALID, SUBSISTING AND ENFORCEABLE AND ALL
FILINGS NECESSARY TO MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATIONS HAVE BEEN
MADE, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.

 


4.13                           BROKER’S FEES.  NO BROKER’S OR FINDER’S FEE OR
COMMISSION WILL BE PAYABLE WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.

 


4.14                           ENVIRONMENTAL MATTERS.

 


(A)                              EXCEPT AS SET FORTH IN SCHEDULE 4.14, AS OF THE
CLOSING DATE:  (I) THE REAL ESTATE IS FREE OF CONTAMINATION FROM ANY HAZARDOUS
MATERIAL EXCEPT FOR SUCH CONTAMINATION THAT COULD NOT REASONABLY BE EXPECTED TO
ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF SUCH REAL ESTATE AND THAT COULD
NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE LOAN
PARTIES IN EXCESS OF $500,000 IN THE AGGREGATE; (II) NO LOAN PARTY HAS CAUSED OR
SUFFERED TO OCCUR ANY RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE,
TO, FROM OR ABOUT ANY OF THEIR REAL ESTATE; (III) THE LOAN PARTIES ARE AND HAVE
BEEN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH NONCOMPLIANCE
THAT COULD NOT REASONABLY BE EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF
THE LOAN PARTIES IN EXCESS OF $500,000 IN THE AGGREGATE; (IV) THE LOAN PARTIES
HAVE OBTAINED, AND ARE IN COMPLIANCE WITH, ALL ENVIRONMENTAL PERMITS REQUIRED BY
ENVIRONMENTAL LAWS FOR THE OPERATIONS OF THEIR RESPECTIVE BUSINESSES AS
PRESENTLY CONDUCTED OR AS PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE FAILURE TO
SO OBTAIN OR COMPLY WITH SUCH ENVIRONMENTAL PERMITS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN ENVIRONMENTAL LIABILITIES OF THE LOAN PARTIES IN EXCESS OF
$500,000 IN THE AGGREGATE, AND ALL SUCH ENVIRONMENTAL PERMITS ARE VALID,
UNCONTESTED AND IN GOOD STANDING; (V) NO LOAN PARTY IS INVOLVED IN OPERATIONS OR
KNOWS OF ANY FACTS, CIRCUMSTANCES OR CONDITIONS, INCLUDING ANY RELEASES OF
HAZARDOUS MATERIALS, THAT ARE LIKELY TO

 

30

--------------------------------------------------------------------------------


 


RESULT IN ANY ENVIRONMENTAL LIABILITIES OF SUCH LOAN PARTY WHICH COULD
REASONABLY BE EXPECTED TO BE IN EXCESS OF $500,000 IN THE AGGREGATE, AND NO LOAN
PARTY HAS PERMITTED ANY CURRENT OR FORMER TENANT OR OCCUPANT OF THE REAL ESTATE
TO ENGAGE IN ANY SUCH OPERATIONS; (VI) THERE IS NO LITIGATION ARISING UNDER OR
RELATED TO ANY ENVIRONMENTAL LAWS, ENVIRONMENTAL PERMITS OR HAZARDOUS MATERIAL
THAT SEEKS DAMAGES, PENALTIES, FINES, COSTS OR EXPENSES IN EXCESS OF $500,000 IN
THE AGGREGATE OR INJUNCTIVE RELIEF AGAINST, OR THAT ALLEGES CRIMINAL MISCONDUCT
BY ANY LOAN PARTY; (VII) NO NOTICE HAS BEEN RECEIVED BY ANY LOAN PARTY
IDENTIFYING ANY OF THEM AS A “POTENTIALLY RESPONSIBLE PARTY” OR REQUESTING
INFORMATION UNDER CERCLA OR ANALOGOUS STATE STATUTES, AND TO THE KNOWLEDGE OF
THE LOAN PARTIES, THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT MAY
RESULT IN ANY OF THE LOAN PARTIES BEING IDENTIFIED AS A “POTENTIALLY RESPONSIBLE
PARTY” UNDER CERCLA OR ANALOGOUS STATE STATUES; AND (VIII) THE LOAN PARTIES HAVE
PROVIDED TO AGENT COPIES OF ALL EXISTING ENVIRONMENTAL REPORTS, REVIEWS AND
AUDITS AND ALL WRITTEN INFORMATION PERTAINING TO ACTUAL OR POTENTIAL
ENVIRONMENTAL LIABILITIES, IN EACH CASE RELATING TO ANY OF THE LOAN PARTIES.


 


(B)                                EACH OBLIGOR HEREBY ACKNOWLEDGES AND AGREES
THAT (I) TO ITS KNOWLEDGE, AGENT IS NOT NOW, AND HAS NOT EVER BEEN, IN CONTROL
OF ANY OF THE REAL ESTATE OR AFFAIRS OF SUCH LOAN PARTY, AND (II) AGENT DOES NOT
HAVE THE CAPACITY THROUGH THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE TO
INFLUENCE ANY LOAN PARTY’S CONDUCT WITH RESPECT TO THE OWNERSHIP, OPERATION OR
MANAGEMENT OF ANY OF THEIR REAL ESTATE OR COMPLIANCE WITH ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS.


 


4.15                           SOLVENCY. FROM AND AFTER THE DATE OF THIS
AGREEMENT, EACH LOAN PARTY:  (A) OWNS ASSETS THE FAIR SALABLE VALUE OF WHICH ON
A GOING CONCERN BASIS ARE GREATER THAN THE TOTAL AMOUNT OF ITS LIABILITIES
(INCLUDING CONTINGENT LIABILITIES); (B) HAS CAPITAL THAT IS NOT UNREASONABLY
SMALL IN RELATION TO ITS BUSINESS AS PRESENTLY CONDUCTED OR ANY CONTEMPLATED OR
UNDERTAKEN TRANSACTION; AND (C) DOES NOT INTEND TO INCUR AND DOES NOT BELIEVE
THAT IT WILL INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY BECOME
DUE.

 


4.16                           DISCLOSURE.  NO REPRESENTATION OR WARRANTY OF ANY
OBLIGOR OR ANY OTHER LOAN PARTY CONTAINED IN THIS AGREEMENT, THE FINANCIAL
STATEMENTS, THE OTHER LOAN DOCUMENTS, OR ANY OTHER DOCUMENT, CERTIFICATE OR
WRITTEN STATEMENT FURNISHED TO AGENT OR ANY LENDER BY OR ON BEHALF OF ANY SUCH
PERSON FOR USE IN CONNECTION WITH THE LOAN DOCUMENTS CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED, OMITS OR WILL OMIT TO STATE A MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT
MISLEADING IN LIGHT OF THE CIRCUMSTANCES IN WHICH THE SAME WERE MADE.   THERE IS
NO MATERIAL FACT KNOWN TO ANY OBLIGOR THAT HAS HAD OR COULD HAVE A MATERIAL
ADVERSE EFFECT AND THAT HAS NOT BEEN DISCLOSED HEREIN OR IN SUCH OTHER
DOCUMENTS, CERTIFICATES AND STATEMENTS FURNISHED TO AGENT OR ANY LENDER FOR USE
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

 


4.17                           INSURANCE.  BORROWER AND EACH OF ITS SUBSIDIARIES
MAINTAINS ADEQUATE INSURANCE POLICIES FOR PUBLIC LIABILITY, PROPERTY DAMAGE,
PRODUCT LIABILITY, AND BUSINESS INTERRUPTION WITH RESPECT TO ITS BUSINESS AND
PROPERTIES AND THE BUSINESS AND PROPERTIES OF ITS SUBSIDIARIES AGAINST LOSS OR
DAMAGE OF THE KINDS CUSTOMARILY CARRIED OR MAINTAINED BY CORPORATIONS OF
ESTABLISHED REPUTATION ENGAGED IN SIMILAR BUSINESSES AND IN AMOUNTS ACCEPTABLE
TO AGENT. BORROWER SHALL CAUSE AGENT TO BE NAMED AS LOSS PAYEE ON ALL INSURANCE
POLICIES RELATING TO ANY COLLATERAL AND SHALL CAUSE AGENT TO BE NAMED AS
ADDITIONAL INSURED UNDER ALL LIABILITY POLICIES, IN EACH CASE

 

31

--------------------------------------------------------------------------------


 


PURSUANT TO APPROPRIATE ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO AGENT
AND SHALL COLLATERALLY ASSIGN TO AGENT, FOR ITSELF AND ON BEHALF OF LENDERS, AS
SECURITY FOR THE PAYMENT OF THE OBLIGATIONS ALL BUSINESS INTERRUPTION INSURANCE
OF BORROWERS AND ITS SUBSIDIARIES.  NO NOTICE OF CANCELLATION HAS BEEN RECEIVED
WITH RESPECT TO SUCH POLICIES AND BORROWER AND EACH OF ITS SUBSIDIARIES IS IN
COMPLIANCE WITH ALL CONDITIONS CONTAINED IN SUCH POLICIES.  BORROWER SHALL APPLY
ANY PROCEEDS RECEIVED FROM ANY POLICIES OF INSURANCE RELATING TO ANY COLLATERAL
TO THE OBLIGATIONS AS SET FORTH IN SUBSECTION 2.5.  IN THE EVENT BORROWER FAILS
TO PROVIDE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS
AGREEMENT, AGENT MAY, BUT IS NOT REQUIRED TO, PURCHASE INSURANCE AT BORROWER’S
EXPENSE TO PROTECT AGENT’S AND THE LENDER’S INTERESTS IN THE COLLATERAL.  THIS
INSURANCE MAY, BUT NEED NOT, PROTECT OBLIGORS’ INTERESTS.  THE COVERAGE
PURCHASED BY AGENT MAY NOT PAY ANY CLAIM MADE BY ANY OBLIGOR OR ANY CLAIM THAT
IS MADE AGAINST ANY OBLIGOR IN CONNECTION WITH THE COLLATERAL.  BORROWER MAY
LATER CANCEL ANY INSURANCE PURCHASED BY AGENT, BUT ONLY AFTER PROVIDING AGENT
WITH EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS
AGREEMENT.  IF AGENT PURCHASES INSURANCE FOR THE COLLATERAL, BORROWER WILL BE
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST THEREON AND
OTHER CHARGES IMPOSED ON AGENT IN CONNECTION WITH THE PLACEMENT OF THE
INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE
INSURANCE, AND SUCH COSTS MAY BE ADDED TO THE OBLIGATIONS.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE ANY OBLIGOR IS ABLE TO OBTAIN
ON ITS OWN.

 


4.18                           COMPLIANCE WITH LAWS.  NEITHER BORROWER NOR ANY
OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY LAW, ORDINANCE, RULE, REGULATION,
ORDER, POLICY, GUIDELINE OR OTHER REQUIREMENT OF ANY DOMESTIC OR FOREIGN
GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF, HAVING JURISDICTION OVER
THE CONDUCT OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES, INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAW, WHICH VIOLATION WOULD SUBJECT
BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE OFFICERS TO
CRIMINAL LIABILITY OR HAVE A MATERIAL ADVERSE EFFECT AND NO SUCH VIOLATION WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT HAS BEEN ALLEGED.

 


4.19                           BANK ACCOUNTS.  SCHEDULE 4.19 SETS FORTH THE
ACCOUNT NUMBERS AND LOCATIONS OF ALL BANK ACCOUNTS OF BORROWER AND ITS
SUBSIDIARIES.  NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES SHALL ESTABLISH ANY
NEW BANK ACCOUNTS, OR AMEND OR TERMINATE ANY BLOCKED ACCOUNT OR LOCKBOX
AGREEMENT WITHOUT AGENT’S PRIOR WRITTEN CONSENT.

 


4.20                           EMPLOYEE MATTERS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.20, (A) NO LOAN PARTY NOR ANY OF SUCH LOAN PARTY’S EMPLOYEES IS
SUBJECT TO ANY COLLECTIVE BARGAINING AGREEMENT, (B) NO PETITION FOR
CERTIFICATION OR UNION ELECTION IS PENDING WITH RESPECT TO THE EMPLOYEES OF ANY
LOAN PARTY AND NO UNION OR COLLECTIVE BARGAINING UNIT HAS SOUGHT SUCH
CERTIFICATION OR RECOGNITION WITH RESPECT TO THE EMPLOYEES OF ANY LOAN PARTY AND
(C) THERE ARE NO STRIKES, SLOWDOWNS, WORK STOPPAGES OR CONTROVERSIES PENDING OR,
TO THE BEST KNOWLEDGE OF ANY OBLIGOR AFTER DUE INQUIRY, THREATENED BETWEEN ANY
LOAN PARTY AND ITS RESPECTIVE EMPLOYEES, OTHER THAN EMPLOYEE GRIEVANCES ARISING
IN THE ORDINARY COURSE OF BUSINESS, WHICH COULD REASONABLY BE EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  EXCEPT AS
SET FORTH ON SCHEDULE 4.20, AS OF THE CLOSING DATE NONE OF THE LOAN PARTIES IS
SUBJECT TO AN EMPLOYMENT CONTRACT.

 

32

--------------------------------------------------------------------------------


 


4.21                           GOVERNMENTAL REGULATION.  NONE OF THE LOAN
PARTIES IS SUBJECT TO REGULATION UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF
1935, THE FEDERAL POWER ACT OR THE INVESTMENT COMPANY ACT OF 1940 OR TO ANY
FEDERAL OR STATE STATUTE OR REGULATION LIMITING ITS ABILITY TO INCUR
INDEBTEDNESS FOR BORROWED MONEY.

 


4.22                           ACCESS TO ACCOUNTANTS AND MANAGEMENT.  OBLIGORS
AUTHORIZE AGENT AND LENDERS TO DISCUSS THE FINANCIAL CONDITION AND FINANCIAL
STATEMENTS OF THE LOAN PARTIES WITH HOLDINGS’ ACCOUNTANTS UPON REASONABLE NOTICE
TO BORROWER OF ITS INTENTION TO DO SO, AND AUTHORIZE HOLDINGS’ ACCOUNTANTS TO
RESPOND TO ALL OF AGENT’S INQUIRIES. AGENT AND EACH LENDER MAY, WITH THE CONSENT
OF AGENT, WHICH WILL NOT BE UNREASONABLY DENIED, AND UPON PRIOR NOTICE (IN THE
ABSENCE OF AN EVENT OF DEFAULT), CONFER WITH THE LOAN PARTIES’ MANAGEMENT
DIRECTLY REGARDING THE LOAN PARTIES’ BUSINESS, OPERATIONS AND FINANCIAL
CONDITION.

 


4.23                           INSPECTION; FIELD EXAMS.  OBLIGORS SHALL PERMIT
AGENT AND ANY AUTHORIZED REPRESENTATIVES DESIGNATED BY AGENT TO VISIT AND
INSPECT ANY OF THE PROPERTIES OF BORROWER OR ANY OF ITS SUBSIDIARIES, INCLUDING
THEIR FINANCIAL AND ACCOUNTING RECORDS, AND, IN CONJUNCTION WITH SUCH
INSPECTION, TO MAKE COPIES AND TAKE EXTRACTS THEREFROM, AND TO DISCUSS THEIR
AFFAIRS, FINANCES AND BUSINESS WITH THEIR OFFICERS AND HOLDINGS’ ACCOUNTANTS,
UPON PRIOR NOTICE (IN THE ABSENCE OF AN EVENT OF DEFAULT) AND AT SUCH REASONABLE
TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY REQUESTED. 
EACH LENDER MAY WITH THE CONSENT OF AGENT, WHICH WILL NOT BE UNREASONABLY
DENIED, ACCOMPANY AGENT ON ANY SUCH VISIT OR INSPECTION (AT SUCH LENDER’S
EXPENSE IN THE ABSENCE OF A CONTINUING EVENT OF DEFAULT DESCRIBED IN EITHER OF
SUBSECTIONS 8.1(A) OR 8.1(C) (AS A RESULT OF ANY BREACH OF THE FINANCIAL
COVENANTS RIDER)).  OBLIGORS SHALL PERMIT AGENT AND ANY AUTHORIZED
REPRESENTATIVES DESIGNATED BY AGENT TO CONDUCT FIELD EXAMINATIONS WITH RESPECT
TO ANY OF THE PROPERTIES OF BORROWER OR ANY OF ITS SUBSIDIARIES, FROM TIME TO
TIME, UPON PRIOR NOTICE (IN THE ABSENCE OF AN EVENT OF DEFAULT) AND AT SUCH
REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY
REQUESTED; PROVIDED, HOWEVER, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT IS
CONTINUING, (1) AGENT SHALL NOT CONDUCT FIELD AUDITS DURING THE FIRST LOAN YEAR
OTHER THAN DURING THE PERIOD FROM JANUARY 1, 2006 THROUGH MARCH 31, 2006 AND
(2) FOLLOWING THE FIRST LOAN YEAR, AGENT SHALL NOT CONDUCT FIELD EXAMINATIONS
WITH RESPECT TO ANY DIVISION OF THE OBLIGORS MORE THAN ONCE EVERY LOAN YEAR.

 


4.24                           COLLATERAL RECORDS. EACH OBLIGOR SHALL KEEP FULL
AND ACCURATE BOOKS AND RECORDS RELATING TO THE COLLATERAL AND SHALL MARK SUCH
BOOKS AND RECORDS TO INDICATE AGENT’S SECURITY INTERESTS IN THE COLLATERAL, FOR
THE BENEFIT OF AGENT AND LENDERS.

 


4.25                           COLLECTION OF ACCOUNTS AND PAYMENTS.  ON OR PRIOR
TO THE CLOSING DATE (SUBJECT TO PARAGRAPH M OF THE CONDITIONS RIDER), OBLIGORS
SHALL HAVE ESTABLISHED LOCKBOXES AND BLOCKED ACCOUNTS (COLLECTIVELY, “BLOCKED
ACCOUNTS”) IN OBLIGORS’ NAMES WITH SUCH BANKS (“COLLECTING BANKS”) AS ARE
ACCEPTABLE TO AGENT (SUBJECT TO IRREVOCABLE INSTRUCTIONS ACCEPTABLE TO AGENT AS
HEREINAFTER SET FORTH) TO WHICH ALL ACCOUNT DEBTORS SHALL DIRECTLY REMIT ALL
PAYMENTS ON ACCOUNTS OF OBLIGORS AND IN WHICH OBLIGORS WILL IMMEDIATELY DEPOSIT
ALL PAYMENTS MADE FOR INVENTORY OR OTHER PAYMENTS CONSTITUTING PROCEEDS OF
COLLATERAL IN THE IDENTICAL FORM IN WHICH SUCH PAYMENT WAS MADE, WHETHER BY CASH
OR CHECK.  THE COLLECTING BANKS SHALL ACKNOWLEDGE AND AGREE, IN A MANNER
SATISFACTORY TO AGENT, THAT THE COLLECTING BANKS HAVE NO RIGHT TO SETOFF AGAINST
THE BLOCKED ACCOUNTS AT ANY TIME.  THE COLLECTING BANKS SHALL FURTHER
ACKNOWLEDGE AND AGREE, IN A MANNER SATISFACTORY TO AGENT, THAT DURING THE
ACTIVATION PERIOD:  (I) ALL PAYMENTS MADE TO THE

 

33

--------------------------------------------------------------------------------


 


BLOCKED ACCOUNTS ARE THE SOLE AND EXCLUSIVE PROPERTY OF AGENT AND CANADIAN
FACILITY AGENT, FOR THEIR BENEFIT AND FOR THE BENEFIT OF LENDERS AND CANADIAN
FACILITY LENDERS, AND (II) ALL SUCH PAYMENTS RECEIVED WILL BE PROMPTLY
TRANSFERRED TO AGENT’S ACCOUNT.  OBLIGORS HEREBY AGREE THAT (I) AGENT AND
CANADIAN FACILITY AGENT, FOR THEIR BENEFIT AND FOR THE BENEFIT OF LENDERS AND
CANADIAN FACILITY LENDERS, HAVE BEEN GRANTED A LIEN ON SUCH BLOCKED ACCOUNTS AND
ALL FUNDS ON DEPOSIT THEREIN AS ADDITIONAL COLLATERAL SECURITY FOR THE
OBLIGATIONS AND THE INDEBTEDNESS AND OBLIGATIONS UNDER THE CANADIAN FACILITY
CREDIT AGREEMENT AND, UPON EXECUTION OF BLOCKED ACCOUNT AGREEMENTS WITH SUCH
COLLECTING BANKS, “CONTROL” WILL HAVE BEEN ESTABLISHED WITH RESPECT TO SUCH
BLOCKED ACCOUNTS AS DEFINED IN SECTION 9-104 OF THE UCC AND (II) DURING THE
ACTIVATION PERIOD, ALL PAYMENTS MADE TO SUCH BLOCKED ACCOUNTS OR OTHERWISE
RECEIVED BY AGENT AND WHETHER ON THE ACCOUNTS OR AS PROCEEDS OF OTHER COLLATERAL
OR OTHERWISE WILL BE THE SOLE AND EXCLUSIVE PROPERTY OF AGENT AND CANADIAN
FACILITY AGENT, FOR THEIR BENEFIT AND FOR THE BENEFIT OF LENDERS AND CANADIAN
FACILITY LENDERS.  OBLIGORS SHALL IRREVOCABLY INSTRUCT EACH COLLECTING BANK TO
PROMPTLY TRANSFER, DURING THE ACTIVATION PERIOD, ALL PAYMENTS OR DEPOSITS TO THE
BLOCKED ACCOUNTS INTO AGENT’S ACCOUNT.  IF ANY OBLIGOR, OR ANY IF ITS
AFFILIATES, EMPLOYEES, AGENTS OR OTHER PERSON ACTING FOR OR IN CONCERT WITH ANY
OBLIGOR, SHALL DURING THE ACTIVATION PERIOD RECEIVE ANY MONIES, CHECKS, NOTES,
DRAFTS OR ANY OTHER PAYMENTS RELATING TO AND/OR PROCEEDS OF ACCOUNTS OR OTHER
COLLATERAL, SUCH OBLIGOR OR SUCH PERSON SHALL HOLD SUCH INSTRUMENT OR FUNDS IN
TRUST FOR AGENT, AND, IMMEDIATELY UPON RECEIPT THEREOF, SHALL REMIT THE SAME OR
CAUSE THE SAME TO BE REMITTED, IN KIND, TO THE BLOCKED ACCOUNTS OR TO AGENT AT
ITS ADDRESS SET FORTH IN SUBSECTION 10.3 BELOW.  NOTWITHSTANDING ANY PROVISION
TO THE CONTRARY HEREIN OR IN ANY OTHER LOAN DOCUMENT, PRIOR TO THE ACTIVATION
PERIOD: (I) THE OBLIGORS SHALL HAVE SOLE DOMINION AND CONTROL OVER THE FUNDS IN
THE BLOCKED ACCOUNTS AND THE COLLECTING BANKS SHALL TRANSFER OR APPLY FUNDS ON
DEPOSIT THEREIN IN ACCORDANCE WITH THE INSTRUCTIONS OF THE OBLIGORS, (II) THE
OBLIGORS SHALL HAVE NO OBLIGATION TO APPLY THE FUNDS IN THE BLOCKED ACCOUNTS TO
REDUCE ANY OBLIGATIONS, AND THE LENDERS AND CANADIAN FACILITY LENDERS SHALL NOT
HAVE ANY RIGHT TO CAUSE SUCH FUNDS TO BE SO APPLIED, AND (III) NEITHER THE AGENT
NOR THE CANADIAN FACILITY AGENT SHALL HAVE ANY RIGHT TO ENDORSE OR COLLECT ANY
PAYMENTS MADE TO THE BLOCKED ACCOUNTS, OR TO WITHDRAW ANY FUNDS FROM THE BLOCKED
ACCOUNTS, OR TO DIRECT HOW THE FUNDS IN THE BLOCKED ACCOUNTS ARE APPLIED.  AN
ACTIVATION NOTICE SHALL NOT BE GIVEN UNLESS AND UNTIL EITHER (I) AN EVENT OF
DEFAULT OCCURS OR (II) EXCESS AVAILABILITY IS LESS THAN $10,000,000 AND, IN THE
CASE OF THIS CLAUSE (II), REQUISITE LENDERS HAVE DIRECTED THAT SUCH ACTIVATION
NOTICE BE GIVEN OR HAVE CONSENTED THERETO.

 

Borrower may amend any one or more of the Schedules referred to in this
Section 4 (subject to prior notice to Agent, as applicable) and any
representation, warranty, or covenant contained herein which refers to any such
Schedule shall from and after the date of any such amendment refer to such
Schedule as so amended; provided however, that in no event shall the amendment
of any such Schedule constitute a waiver by Agent and Lenders of any Default or
Event of Default that exists notwithstanding the amendment of such Schedule.

 


SECTION 5.
REPORTING AND OTHER AFFIRMATIVE COVENANTS


 

Each Obligor covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect and until payment in full of all Obligations,
Obligors shall perform, and shall cause the other Loan Parties to perform, all
covenants in this Section 5.

 

34

--------------------------------------------------------------------------------


 


5.1                                 FINANCIAL STATEMENTS AND OTHER REPORTS. 
BORROWER WILL DELIVER TO AGENT AND EACH LENDER (UNLESS SPECIFIED TO BE DELIVERED
SOLELY TO AGENT) THE FINANCIAL STATEMENTS AND OTHER REPORTS CONTAINED IN THE
REPORTING RIDER ATTACHED HERETO.

 


5.2                                 ENDORSEMENT. EACH OBLIGOR HEREBY CONSTITUTES
AND APPOINTS AGENT AND ALL PERSONS DESIGNATED BY AGENT FOR THAT PURPOSE AS SUCH
OBLIGOR’S TRUE AND LAWFUL ATTORNEY-IN-FACT, WITH POWER TO ENDORSE SUCH OBLIGOR’S
NAME TO ANY OF THE ITEMS OF PAYMENT OR PROCEEDS DESCRIBED IN SUBSECTION 4.25
ABOVE AND ALL PROCEEDS OF COLLATERAL THAT COME INTO AGENT’S POSSESSION OR UNDER
AGENT’S CONTROL.  BOTH THE APPOINTMENT OF AGENT AS EACH OBLIGOR’S ATTORNEY AND
AGENT’S RIGHTS AND POWERS ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE UNTIL
PAYMENT IN FULL AND COMPLETE PERFORMANCE OF ALL OF THE OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNITY OBLIGATIONS TO THE EXTENT NO UNSATISFIED CLAIM HAS BEEN
ASSERTED).

 


5.3                                 MAINTENANCE OF PROPERTIES. OBLIGORS WILL
MAINTAIN OR CAUSE TO BE MAINTAINED IN GOOD REPAIR, WORKING ORDER AND CONDITION
ALL MATERIAL PROPERTIES USED IN THE BUSINESSES OF OBLIGORS AND THEIR
SUBSIDIARIES AND WILL MAKE OR CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS
AND REPLACEMENTS THEREOF.

 


5.4                                 COMPLIANCE WITH LAWS.  OBLIGORS WILL, AND
WILL CAUSE THEIR SUBSIDIARIES TO, COMPLY WITH THE REQUIREMENTS OF ALL APPLICABLE
LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY AS NOW IN
EFFECT AND WHICH MAY BE IMPOSED IN THE FUTURE IN ALL JURISDICTIONS IN WHICH
OBLIGORS OR ANY OF THEIR SUBSIDIARIES IS NOW DOING BUSINESS OR MAY HEREAFTER BE
DOING BUSINESS, OTHER THAN THOSE LAWS THE NONCOMPLIANCE WITH WHICH WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.

 


5.5                                 FURTHER ASSURANCES. OBLIGORS SHALL, AND
SHALL CAUSE THEIR SUBSIDIARIES TO, FROM TIME TO TIME, EXECUTE SUCH GUARANTIES,
FINANCING OR CONTINUATION STATEMENTS, DOCUMENTS, SECURITY AGREEMENTS, REPORTS
AND OTHER DOCUMENTS OR DELIVER TO AGENT SUCH INSTRUMENTS, CERTIFICATES OF TITLE,
MORTGAGES, DEEDS OF TRUST, OR OTHER DOCUMENTS AS AGENT AT ANY TIME MAY
REASONABLY REQUEST TO EVIDENCE, PERFECT OR OTHERWISE IMPLEMENT THE GUARANTIES
AND SECURITY FOR REPAYMENT OF THE OBLIGATIONS PROVIDED FOR IN THE LOAN
DOCUMENTS.  WITHOUT LIMITING THE FOREGOING, (A) OBLIGORS SHALL, AND SHALL CAUSE
THEIR SUBSIDIARIES TO, EXECUTE AND FILE SUCH FINANCING AND CONTINUATION
STATEMENTS, OR AMENDMENTS THERETO, AND SUCH OTHER INSTRUMENTS, DOCUMENTS OR
NOTICES AS AGENT MAY REQUEST, IN ORDER TO CREATE, PRESERVE AND PROTECT THE
SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED HEREBY OR PURSUANT TO ANY
OTHER LOAN DOCUMENT AND (B) EACH OBLIGOR SHALL CAUSE EACH PERSON, UPON ITS
BECOMING A SUBSIDIARY OF SUCH OBLIGOR (PROVIDED THAT THIS SHALL NOT BE CONSTRUED
TO CONSTITUTE CONSENT BY ANY OF THE LENDERS TO ANY TRANSACTION REFERRED TO ABOVE
WHICH IS NOT EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT), PROMPTLY TO
GUARANTY THE OBLIGATIONS AND TO GRANT TO AGENT, FOR THE BENEFIT OF AGENT AND
LENDERS, SECURITY INTERESTS IN THE PROPERTY OF SUCH PERSON TO SECURE THE
OBLIGATIONS AND SHALL PLEDGE, OR CAUSE TO BE PLEDGED, TO AGENT, FOR THE BENEFIT
OF AGENT AND LENDERS, ALL OF THE EQUITY INTERESTS OF SUCH SUBSIDIARY TO SECURE
THE OBLIGATIONS.

 


5.6                                 MORTGAGES; CONSENTS AND WAIVERS; TITLE
INSURANCE; SURVEYS.


 


(A)                              TITLE INSURANCE; CONSENTS AND WAIVERS.  ON OR
BEFORE THE CLOSING DATE (OR WITHIN THIRTY (30) DAYS FOLLOWING DELIVERY OF ANY
MORTGAGE WITH RESPECT TO ADDITIONAL MORTGAGED

 

35

--------------------------------------------------------------------------------


 


PROPERTY), BORROWER SHALL, EXCEPT AS OTHERWISE AGREED BY AGENT, DELIVER OR CAUSE
TO BE DELIVERED TO AGENT ALTA LENDER’S TITLE INSURANCE POLICIES OR DATE DOWN
ENDORSEMENT TO ANY EXISTING TITLE INSURANCE POLICIES ISSUED BY TITLE INSURERS
REASONABLY SATISFACTORY TO AGENT (THE “MORTGAGE POLICIES”) IN FORM AND SUBSTANCE
AND IN AMOUNTS REASONABLY SATISFACTORY TO AGENT ASSURING AGENT THAT THE
MORTGAGES ARE VALID AND ENFORCEABLE FIRST PRIORITY MORTGAGE LIENS ON THE
RESPECTIVE MORTGAGED PROPERTY OR ADDITIONAL MORTGAGED PROPERTY, FREE AND CLEAR
OF ALL DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED ENCUMBRANCES.  THE MORTGAGE
POLICIES SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT AND
SHALL INCLUDE AN ENDORSEMENT INSURING AGAINST THE EFFECT OF FUTURE ADVANCES
UNDER THIS AGREEMENT, FOR MECHANICS’ LIENS AND FOR ANY OTHER MATTER THAT AGENT
MAY REASONABLY REQUEST.  SUBJECT TO PARAGRAPH M OF THE CONDITIONS RIDER, IN THE
CASE OF EACH LEASEHOLD WHERE COLLATERAL IS STORED OR LOCATED, AGENT SHALL HAVE
RECEIVED SUCH ESTOPPEL LETTERS, CONSENTS AND WAIVERS FROM THE LANDLORDS AND
NON-DISTURBANCE AGREEMENTS FROM ANY HOLDERS OF MORTGAGES OR DEEDS OF TRUST ON
SUCH REAL ESTATE AS MAY HAVE BEEN REQUESTED BY AGENT, WHICH LETTERS SHALL BE IN
FORM AND SUBSTANCE SATISFACTORY TO AGENT; PROVIDED THAT NO SUCH LETTERS SHALL BE
REQUIRED WITH RESPECT TO ANY LOCATION WHERE THE AGGREGATE VALUE OF INVENTORY
LOCATED AT SUCH LOCATION DOES NOT EXCEED $400,000 SO LONG AS THE AGGREGATE VALUE
OF INVENTORY LOCATED AT ALL SUCH LOCATIONS DOES NOT EXCEED $2,000,000 IN THE
AGGREGATE AT ANY TIME (IT BEING UNDERSTOOD THAT AGENT MAY ELECT, IN ITS
DISCRETION, TO EXCLUDE INVENTORY AT SUCH LOCATIONS FROM ELIGIBLE INVENTORY OR
ESTABLISH RESERVES AGAINST THE CONSOLIDATING BORROWING BASES IN RESPECT OF
INVENTORY AT SUCH LOCATIONS).

 


(B)                                ADDITIONAL MORTGAGED PROPERTY.  BORROWER
SHALL AS PROMPTLY AS POSSIBLE (AND IN ANY EVENT WITHIN SIXTY (60) DAYS AFTER
SUCH DESIGNATION) DELIVER TO AGENT A FULLY EXECUTED MORTGAGE, IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT TOGETHER WITH TITLE INSURANCE POLICIES AND
SURVEYS ON ANY ADDITIONAL MORTGAGED PROPERTY DESIGNATED BY AGENT.

 


(C)                                SURVEYS.  ON OR BEFORE THE CLOSING DATE (OR
WITHIN THIRTY (30) DAYS FOLLOWING DELIVERY OF ANY MORTGAGE WITH RESPECT TO
ADDITIONAL MORTGAGED PROPERTY), BORROWER SHALL, TO THE EXTENT NECESSARY TO
OBTAIN THE MORTGAGE POLICIES, DELIVER OR CAUSE TO BE DELIVERED TO AGENT CURRENT
SURVEYS, CERTIFIED BY A LICENSED SURVEYOR, FOR ALL REAL PROPERTY THAT IS THE
SUBJECT OF THE MORTGAGE POLICIES INCLUDING ADDITIONAL MORTGAGED PROPERTY FOR
WHICH A MORTGAGE POLICY IS ISSUED.  ALL SUCH SURVEYS SHALL BE SUFFICIENT TO
ALLOW THE ISSUER OF THE MORTGAGE POLICY TO ISSUE AN ALTA LENDER’S POLICY.

 


5.7                                 USE OF PROCEEDS AND MARGIN SECURITY. 
BORROWER SHALL USE THE PROCEEDS OF ALL LOANS FOR PROPER BUSINESS PURPOSES (AS
DESCRIBED IN THE RECITALS TO THIS AGREEMENT) CONSISTENT WITH ALL APPLICABLE
LAWS, STATUTES, RULES AND REGULATIONS.  NO PORTION OF THE PROCEEDS OF ANY LOAN
SHALL BE USED BY BORROWER OR ANY OF ITS SUBSIDIARIES FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK WITHIN THE MEANING OF REGULATION U, OR IN
ANY MANNER THAT MIGHT CAUSE THE BORROWING OR THE APPLICATION OF SUCH PROCEEDS TO
VIOLATE REGULATION T OR REGULATION X OR ANY OTHER REGULATION OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM OR TO VIOLATE THE EXCHANGE ACT.

 


5.8                                 BAILEE.   IF ANY COLLATERAL IS AT ANY TIME
IN THE POSSESSION OR CONTROL OF ANY WAREHOUSEMAN, BAILEE OR ANY OBLIGOR’S AGENTS
OR PROCESSORS, SUCH OBLIGOR SHALL, UPON THE REQUEST OF AGENT, NOTIFY SUCH
WAREHOUSEMAN, BAILEE, AGENT OR PROCESSOR OF THE SECURITY INTERESTS

 

36

--------------------------------------------------------------------------------


 


IN FAVOR OF AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, CREATED HEREBY AND
SHALL INSTRUCT SUCH PERSON TO HOLD ALL SUCH COLLATERAL FOR AGENT’S ACCOUNT
SUBJECT TO AGENT’S INSTRUCTIONS.

 


5.9                                 THIRD PARTY INVENTORY.  ALL INVENTORY AND
PRODUCTS OWNED BY PERSONS OTHER THAN AN OBLIGOR AND LOCATED ON ANY PREMISES
OWNED, LEASED OR CONTROLLED BY ANY OBLIGOR, SHALL BE SEPARATELY AND
CONSPICUOUSLY IDENTIFIED AS SUCH AND SHALL BE SEGREGATED FROM SUCH OBLIGOR’S OWN
INVENTORY LOCATED AT SUCH PREMISES.

 


5.10                           ENVIRONMENTAL MATTERS.  EACH OBLIGOR SHALL AND
SHALL CAUSE EACH PERSON WITHIN ITS CONTROL TO:  (A) CONDUCT ITS OPERATIONS AND
KEEP AND MAINTAIN ITS REAL ESTATE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND
ENVIRONMENTAL PERMITS OTHER THAN NONCOMPLIANCE THAT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) IMPLEMENT ANY AND ALL
INVESTIGATION, REMEDIATION, REMOVAL AND RESPONSE ACTIONS THAT ARE APPROPRIATE OR
NECESSARY TO MAINTAIN THE VALUE AND MARKETABILITY OF THE REAL ESTATE OR TO
OTHERWISE COMPLY WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS PERTAINING TO
THE PRESENCE, GENERATION, TREATMENT, STORAGE, USE, DISPOSAL, TRANSPORTATION OR
RELEASE OF ANY HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT
ANY OF ITS REAL ESTATE, IN EACH CASE EXCEPT WHERE THE FAILURE TO DO SO COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (C) NOTIFY AGENT
PROMPTLY AFTER SUCH OBLIGOR OR ANY PERSON WITHIN ITS CONTROL BECOMES AWARE OF
ANY VIOLATION OF ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR ANY RELEASE ON,
AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY REAL ESTATE THAT IS REASONABLY
LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT; AND (D) PROMPTLY FORWARD TO AGENT
A COPY OF ANY ORDER, NOTICE, REQUEST FOR INFORMATION OR ANY COMMUNICATION OR
REPORT RECEIVED BY SUCH OBLIGOR OR ANY PERSON WITHIN ITS CONTROL IN CONNECTION
WITH ANY SUCH VIOLATION OR RELEASE OR ANY OTHER MATTER RELATING TO ANY
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  IF AGENT AT ANY TIME HAS A REASONABLE
BASIS TO BELIEVE THAT THERE MAY BE A VIOLATION OF ANY ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS BY ANY LOAN PARTY OR ANY ENVIRONMENTAL LIABILITY ARISING
THEREUNDER, OR A RELEASE OF HAZARDOUS MATERIALS ON, AT, IN, UNDER, ABOVE, TO,
FROM OR ABOUT ANY OF ITS REAL ESTATE, THAT, IN EACH CASE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THEN OBLIGOR AND ITS SUBSIDIARIES
SHALL, UPON AGENT’S WRITTEN REQUEST (I) CAUSE THE PERFORMANCE OF SUCH
ENVIRONMENTAL AUDITS INCLUDING SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER, AND
PREPARATION OF SUCH ENVIRONMENTAL REPORTS AT BORROWER’S EXPENSE, AS AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST, WHICH SHALL BE CONDUCTED BY REPUTABLE
ENVIRONMENTAL CONSULTING FIRMS REASONABLY ACCEPTABLE TO AGENT AND SHALL BE IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO AGENT, AND (II) PERMIT AGENT OR ITS
REPRESENTATIVES TO HAVE ACCESS TO ALL REAL ESTATE FOR THE PURPOSE OF CONDUCTING
SUCH ENVIRONMENTAL AUDITS AND TESTING AS AGENT DEEMS APPROPRIATE, INCLUDING
SUBSURFACE SAMPLING OF SOIL AND GROUNDWATER.  BORROWER SHALL REIMBURSE AGENT FOR
THE COSTS OF SUCH AUDITS AND TESTS AND THE SAME WILL CONSTITUTE A PART OF THE
OBLIGATIONS SECURED HEREUNDER.

 


5.11                           CURRENCY RATE AGREEMENT.  IF AGENT SHALL
DETERMINE IN ITS REASONABLE CREDIT JUDGMENT THAT BORROWER AND ITS SUBSIDIARIES
AT ANY TIME HEREAFTER HAVE A MATERIAL CANADIAN DOLLAR CURRENCY RATE RISK
EXPOSURE RELATIVE TO BORROWER’S OBLIGATIONS HEREUNDER, THEN, WITHIN SIXTY (60)
DAYS AFTER A REQUEST BY AGENT TO DO SO, BORROWER SHALL ENTER INTO (AND
THEREAFTER MAINTAIN) CURRENCY RATE AGREEMENTS TO HEDGE SUCH CURRENCY RATE
EXPOSURE IN A MANNER, AND UPON TERMS AND CONDITIONS, REASONABLY SATISFACTORY TO
AGENT.

 

37

--------------------------------------------------------------------------------


 

“Currency Rate Agreement” means any currency rate swap agreement, currency
forward purchase contract or similar agreement or arrangement entered into
between Borrower and any Lender (or Affiliate of any Lender), designed to
protect Borrower against fluctuations currency exchange rates entered into in
accordance with this subsection 5.11.

 


SECTION 6.
FINANCIAL COVENANTS


 

Obligors covenant and agree that so long as any of the Commitments remain in
effect and until indefeasible payment in full of all Obligations and termination
of all Letters of Credit, Obligors shall comply with and shall cause the other
Loan Parties to comply with all covenants contained in the Financial Covenants
Rider.

 


SECTION 7.
NEGATIVE COVENANTS


 

Obligors covenant and agree that so long as any of the Commitments remain in
effect and until indefeasible payment in full of all Obligations and termination
of all Letters of Credit, Obligors shall not and will not permit any other Loan
Party (except where indicated) to:

 


7.1                                 INDEBTEDNESS AND LIABILITIES.  DIRECTLY OR
INDIRECTLY CREATE, INCUR, ASSUME, GUARANTY, OR OTHERWISE BECOME OR REMAIN
DIRECTLY OR INDIRECTLY LIABLE, ON A FIXED OR CONTINGENT BASIS, WITH RESPECT TO
ANY INDEBTEDNESS EXCEPT:

 


(A)                              THE OBLIGATIONS;


 


(B)                                INTERCOMPANY INDEBTEDNESS (I) OUTSTANDING ON
THE CLOSING DATE AND (II) MADE FOLLOWING THE CLOSING DATE TO FUND WORKING
CAPITAL REQUIREMENTS OF SUCH SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND
TO FUND PERMITTED ACQUISITIONS; PROVIDED, HOWEVER, THAT THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF INTERCOMPANY LOANS FROM BORROWER TO BEACON
CANADA HOLDINGS AND BEACON CANADA SHALL NOT EXCEED AN AMOUNT EQUAL TO THE
OUTSTANDING BALANCE OF SUCH INTERCOMPANY LOAN AS OF THE CLOSING DATE (AFTER
GIVING EFFECT TO THE RELATED TRANSACTIONS ON THE CLOSING DATE) PLUS $3,000,000
AT ANY TIME; PROVIDED, FURTHER, THAT UPON THE REQUEST OF AGENT AT ANY TIME, SUCH
INDEBTEDNESS SHALL BE EVIDENCED BY PROMISSORY NOTES HAVING TERMS REASONABLY
SATISFACTORY TO AGENT, THE SOLE ORIGINALLY EXECUTED COUNTERPARTS OF WHICH SHALL
BE DELIVERED TO AGENT AND SHALL BE PLEDGED TO (I) AGENT, FOR THE BENEFIT OF
AGENT AND LENDERS, AS SECURITY FOR THE OBLIGATIONS AND (II) CANADIAN FACILITY
AGENT, FOR THE BENEFIT OF CANADIAN FACILITY AGENT AND CANADIAN LENDERS, AS
SECURITY FOR THE OBLIGATIONS UNDER THE CANADIAN FACILITY LOAN DOCUMENTS;


 


(C)                                INDEBTEDNESS OF BEACON CANADA PURSUANT TO THE
CANADIAN FACILITY LOAN DOCUMENTS;


 


(D)                               INDEBTEDNESS NOT TO EXCEED $12,000,000 IN THE
AGGREGATE AT ANY TIME OUTSTANDING SECURED BY PURCHASE MONEY LIENS ON FIXED
ASSETS OR INCURRED WITH RESPECT TO CAPITAL LEASES;

 

38

--------------------------------------------------------------------------------


 


(E)                                 UNSECURED INDEBTEDNESS NOT TO EXCEED
$15,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING WHICH IS SUBORDINATED TO
THE OBLIGATIONS IN A MANNER SATISFACTORY TO AGENT AND REQUISITE LENDERS;


 


(F)                                 INDEBTEDNESS EXISTING ON THE CLOSING DATE
AND IDENTIFIED ON SCHEDULE 7.1;


 


(G)                                UNSECURED INDEBTEDNESS OF HOLDINGS INCURRED
IN CONNECTION WITH ANY PERMITTED ACQUISITION; PROVIDED, HOWEVER, THAT ANY SUCH
INDEBTEDNESS SHALL (I) HAVE A MATURITY DATE NO EARLIER THAN NINETY (90) DAYS
AFTER THE DATE SET FORTH IN CLAUSE (A) OF THE DEFINITION OF “TERMINATION DATE”,
(II) SHALL BE FULLY SUBORDINATED TO THE OBLIGATIONS IN A MANNER SATISFACTORY TO
AGENT AND (III) BE OTHERWISE ISSUED PURSUANT TO TERMS AND CONDITIONS REASONABLY
SATISFACTORY TO AGENT; AND


 


(H)                               “EARN-OUT” PAYMENT OBLIGATIONS OF BORROWER
UNDER THE SHELTER ACQUISITION DOCUMENTS.


 

Obligors will not, and will not permit the other Loan Parties to, incur any
Liabilities except for Indebtedness permitted herein and trade payables and
normal accruals in the ordinary course of business not yet due and payable or
with respect to which any Obligors or any of the other Loan Parties is
contesting in good faith the amount or validity thereof by appropriate
proceedings and then only to the extent that such Obligor or such other Loan
Party has established adequate reserves therefor under GAAP.

 


7.2                                 CONTINGENT OBLIGATIONS.  DIRECTLY OR
INDIRECTLY CREATE OR BECOME OR BE LIABLE WITH RESPECT TO ANY CONTINGENT
OBLIGATION (OTHER THAN IN RESPECT OF THE OBLIGATIONS) EXCEPT:

 


(A)                              LETTER OF CREDIT OBLIGATIONS;


 


(B)                                THOSE RESULTING FROM CURRENCY RATE AGREEMENTS
AND INTEREST RATE AGREEMENTS ENTERED INTO BY BORROWER WITH ANY LENDER (OR
AFFILIATE OF A LENDER) OR OTHERWISE WITH AGENT’S PRIOR WRITTEN APPROVAL,
INCLUDING THE INTEREST RATE AGREEMENT IN EFFECT ON THE CLOSING DATE BETWEEN
BORROWER AND LASALLE BANK NATIONAL ASSOCIATION;


 


(C)                                THOSE RESULTING FROM ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;


 


(D)                               THOSE EXISTING ON THE CLOSING DATE AND
DESCRIBED IN SCHEDULE 7.2 ANNEXED HERETO;


 


(E)                                 THOSE ARISING UNDER INDEMNITY AGREEMENTS TO
TITLE INSURERS TO CAUSE SUCH TITLE INSURERS TO ISSUE TO AGENT MORTGAGEE TITLE
INSURANCE POLICIES;


 


(F)                                 THOSE ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS INCURRED IN CONNECTION WITH ASSET DISPOSITIONS OR
PERMITTED ACQUISITIONS;


 


(G)                                THOSE INCURRED IN THE ORDINARY COURSE OF
BUSINESS WITH RESPECT TO SURETY AND APPEAL BONDS, PERFORMANCE AND
RETURN-OF-MONEY BONDS AND OTHER SIMILAR OBLIGATIONS NOT EXCEEDING AT ANY TIME
OUTSTANDING $200,000 IN AGGREGATE LIABILITY;

 

39

--------------------------------------------------------------------------------


 


(H)                               THOSE INCURRED WITH RESPECT TO INDEBTEDNESS
PERMITTED BY CLAUSES (A), (C), (D), AND (E) OF SUBSECTION 7.1, PROVIDED THAT ANY
GUARANTY OF INDEBTEDNESS THAT IS SUBORDINATED TO THE OBLIGATIONS SHALL BE
SUBORDINATED TO THE SAME EXTENT THAT SUCH INDEBTEDNESS IS SUBORDINATED TO THE
OBLIGATIONS;


 


(I)                                    THOSE INCURRED BY HOLDINGS WITH RESPECT
TO INDEBTEDNESS PERMITTED BY CLAUSE (H) OF SUBSECTION 7.1; AND


 


(J)                                   ANY OTHER CONTINGENT OBLIGATION NOT
EXPRESSLY PERMITTED BY CLAUSES (A) THROUGH (J) ABOVE, SO LONG AS ANY SUCH OTHER
CONTINGENT OBLIGATIONS, IN THE AGGREGATE AT ANY TIME OUTSTANDING, DO NOT EXCEED
$500,000.


 


7.3                                 TRANSFERS, LIENS AND RELATED MATTERS.


 


(A)                              TRANSFERS.  SELL, ASSIGN (BY OPERATION OF LAW
OR OTHERWISE) OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO ANY
OF THE COLLATERAL OR THE ASSETS OF ANY LOAN PARTY, EXCEPT THAT BORROWER AND ITS
SUBSIDIARIES MAY (I) SELL INVENTORY TO CUSTOMERS IN THE ORDINARY COURSE OF
BUSINESS AND DISPOSE OF OBSOLETE EQUIPMENT NOT USED OR USEFUL IN THE BUSINESS
FOR FAIR VALUE; AND (II) MAKE ASSET DISPOSITIONS IF ALL OF THE FOLLOWING
CONDITIONS ARE MET: (1) THE AGGREGATE MARKET VALUE OF ASSETS SOLD OR OTHERWISE
DISPOSED OF IN ANY FISCAL YEAR DOES NOT EXCEED $750,000; (2) THE CONSIDERATION
RECEIVED IS AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH ASSETS; (3) AT LEAST
75% OF THE CONSIDERATION RECEIVED IS CASH;  (4) THE NET PROCEEDS OF SUCH ASSET
DISPOSITION ARE APPLIED AS REQUIRED BY SUBSECTION 2.4; (5) AFTER GIVING EFFECT
TO THE SALE OR OTHER DISPOSITION OF THE ASSETS INCLUDED WITHIN THE ASSET
DISPOSITION AND THE REPAYMENT OF THE OBLIGATIONS WITH THE PROCEEDS THEREOF,
OBLIGORS ARE IN COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN
THE FINANCIAL COVENANTS RIDER RECOMPUTED FOR THE MOST RECENTLY ENDED FISCAL
QUARTER FOR WHICH INFORMATION IS AVAILABLE AND IS IN COMPLIANCE WITH ALL OTHER
TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT; AND (6) NO DEFAULT OR EVENT OF
DEFAULT SHALL THEN EXIST OR RESULT FROM SUCH SALE OR OTHER DISPOSITION.


 


(B)                                LIENS.  EXCEPT FOR PERMITTED ENCUMBRANCES,
DIRECTLY OR INDIRECTLY CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON OR
WITH RESPECT TO ANY OF THE COLLATERAL OR THE ASSETS OF ANY LOAN PARTY OR ANY
PROCEEDS, INCOME OR PROFITS THEREFROM.


 


(C)                                NO NEGATIVE PLEDGES.  ENTER INTO OR ASSUME
ANY AGREEMENT (OTHER THAN THE LOAN DOCUMENTS AND THE CANADIAN FACILITY LOAN
DOCUMENTS) PROHIBITING THE CREATION OR ASSUMPTION OF ANY LIEN UPON THE
PROPERTIES OR ASSETS OF ANY LOAN PARTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED.


 


(D)                               NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO
BORROWER.  EXCEPT AS PROVIDED HEREIN AND IN THE CANADIAN FACILITY LOAN
DOCUMENTS, DIRECTLY OR INDIRECTLY CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST
OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE
ABILITY OF ANY SUBSIDIARY OF BORROWER TO: (1) PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTION ON ANY OF SUCH SUBSIDIARY’S CAPITAL STOCK OWNED BY BORROWER OR ANY
SUBSIDIARY OF BORROWER; (2) PAY ANY INDEBTEDNESS OWED TO BORROWER OR ANY OTHER
SUBSIDIARY; (3) MAKE LOANS OR ADVANCES TO BORROWER OR ANY OTHER SUBSIDIARY; OR
(4) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO BORROWER OR ANY OTHER SUBSIDIARY.

 

40

--------------------------------------------------------------------------------


 


7.4                                 INVESTMENTS AND LOANS.  MAKE OR PERMIT TO
EXIST INVESTMENTS IN OR LOANS TO ANY OTHER PERSON, EXCEPT:  (A) CASH
EQUIVALENTS; (B) INTERCOMPANY LOANS BY BORROWER TO ITS SUBSIDIARIES TO THE
EXTENT PERMITTED UNDER SUBSECTION 7.1; (C) LOANS AND ADVANCES TO EMPLOYEES FOR
MOVING, ENTERTAINMENT, TRAVEL AND OTHER SIMILAR EXPENSES IN THE ORDINARY COURSE
OF BUSINESS IN AN AGGREGATE OUTSTANDING AMOUNT NOT IN EXCESS OF $300,000 AT ANY
TIME; (D) PROMISSORY NOTES OF EMPLOYEES ISSUED TO HOLDINGS IN CONSIDERATION FOR
SHARES OF CAPITAL STOCK ISSUED BY HOLDINGS TO SUCH EMPLOYEES IN AN AGGREGATE
OUTSTANDING AMOUNT NOT EXCEEDING $750,000 AT ANY TIME; AND (E) PERMITTED
ACQUISITIONS CONSUMMATED BY OBLIGORS.

 


7.5                                 RESTRICTED JUNIOR PAYMENTS.  DIRECTLY OR
INDIRECTLY DECLARE, ORDER, PAY, MAKE OR SET APART ANY SUM FOR ANY RESTRICTED
JUNIOR PAYMENT, EXCEPT THAT:

 


(A)                              BORROWER MAY MAKE PAYMENTS AND DISTRIBUTIONS TO
HOLDINGS THAT ARE USED BY HOLDINGS TO PAY FEDERAL AND STATE INCOME TAXES THEN
DUE AND OWING, FRANCHISE TAXES AND OTHER SIMILAR LICENSING EXPENSES INCURRED IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT BORROWER’S AGGREGATE CONTRIBUTION
TO TAXES AS A RESULT OF THE FILING OF A CONSOLIDATED OR COMBINED RETURN BY
HOLDINGS SHALL NOT BE GREATER, NOR THE AGGREGATE RECEIPT OF TAX BENEFITS LESS,
THAN THEY WOULD HAVE BEEN HAD BORROWER AND ITS SUBSIDIARIES NOT FILED A
CONSOLIDATED OR COMBINED RETURN WITH HOLDINGS;


 


(B)                                SUBSIDIARIES OF BORROWER MAY MAKE RESTRICTED
JUNIOR PAYMENTS TO BORROWER;


 


(C)                                BORROWER MAY MAKE DISTRIBUTIONS TO HOLDINGS
TO PERMIT HOLDINGS TO REDEEM (AND HOLDINGS MAY REDEEM) SHARES OF ITS CAPITAL
STOCK (OR WARRANTS OR OPTIONS TO ACQUIRE ANY SUCH SHARES) FROM EMPLOYEES OF
BORROWER AND ITS SUBSIDIARIES UPON THE DEATH OR OTHER TERMINATION OF EMPLOYMENT
OF SUCH EMPLOYEES, PROVIDED ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED:


 

(1)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD ARISE AS A RESULT OF SUCH DISTRIBUTION OR
PAYMENT;

 

(2)                                  AFTER GIVING EFFECT TO SUCH DISTRIBUTION
AND PAYMENT, OBLIGORS SHALL BE IN COMPLIANCE ON A PRO FORMA BASIS WITH ALL
FINANCIAL COVENANTS SET FORTH IN THE FINANCIAL COVENANTS RIDER (EXCLUDING
PARAGRAPH A THEREOF) RECOMPUTED FOR THE TWELVE-MONTH PERIOD ENDING ON THE LAST
DAY OF THE MOST RECENT FISCAL QUARTER FOR WHICH AGENT HAS RECEIVED THE MONTHLY
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO PARAGRAPH (A) OF THE
REPORTING RIDER;

 

(3)                                  THE AGGREGATE AMOUNT OF SUCH DISTRIBUTIONS
PERMITTED IN ANY FISCAL YEAR OF THE BORROWER SHALL NOT EXCEED $500,000; AND

 

(4)                                  AFTER GIVING EFFECT TO SUCH DISTRIBUTION
AND PAYMENT AND THE MAKING OF ANY REVOLVING LOAN TO FUND SUCH DISTRIBUTION,
EXCESS AVAILABILITY IS AT LEAST $10,000,000; AND

 


(D)                               BORROWER MAY PAY THE “EARN-OUT” AMOUNT IN
ACCORDANCE WITH THE TERMS OF THE SHELTER ACQUISITION DOCUMENTS, PROVIDED THAT
(1) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD ARISE AS
A RESULT OF SUCH PAYMENT, (2) AFTER GIVING EFFECT TO SUCH PAYMENT AND THE MAKING
OF ANY REVOLVING LOAN TO FUND SUCH PAYMENT, EXCESS AVAILABILITY IS AT

 

41

--------------------------------------------------------------------------------


 


LEAST $20,000,000 IN EXCESS OF THE MINIMUM EXCESS AVAILABILITY REQUIRED UNDER
CLAUSE (A) OF THE FINANCIAL COVENANTS RIDER AND (3) AVERAGE DAILY EXCESS
AVAILABILITY FOR THE 60-DAY PERIOD PRECEDING THE DATE OF SUCH PAYMENT (AS
MUTUALLY CALCULATED BY BORROWER AND AGENT IN ACCORDANCE WITH THIS AGREEMENT)
EXCEEDS THE MINIMUM EXCESS AVAILABILITY REQUIRED UNDER CLAUSE (A) OF THE
FINANCIAL COVENANTS RIDER BY AT LEAST $20,000,000 ON A PRO FORMA BASIS (AFTER
GIVING EFFECT TO SUCH PAYMENT AND THE MAKING OF ANY REVOLVING LOAN TO FUND SUCH
PAYMENT AS IF MADE ON THE FIRST DAY OF SUCH PERIOD).


 


7.6                                 RESTRICTION ON FUNDAMENTAL CHANGES.


 


(A)                              ENTER INTO ANY TRANSACTION OF MERGER OR
CONSOLIDATION; (B) LIQUIDATE, WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION); (C) CONVEY, SELL, LEASE, SUBLEASE, TRANSFER OR
OTHERWISE DISPOSE OF, IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ALL OR ANY
SUBSTANTIAL PART OF ITS BUSINESS OR ASSETS, OR THE CAPITAL STOCK OF ANY OF ITS
SUBSIDIARIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED; OR (D) ACQUIRE BY
PURCHASE OR OTHERWISE ALL OR ANY SUBSTANTIAL PART OF THE BUSINESS OR ASSETS OF,
OR STOCK OR OTHER BENEFICIAL OWNERSHIP OF, ANY PERSON.


 

Notwithstanding the foregoing, Borrower may acquire all or substantially all of
the assets or equity securities of any Person (the “Target”) (in each case, a
“Permitted Acquisition”) subject to the satisfaction of each of the following
conditions:

 

(1)                                  AGENT SHALL RECEIVE AT LEAST 10 BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF SUCH PROPOSED PERMITTED ACQUISITION, WHICH NOTICE
SHALL INCLUDE A REASONABLY DETAILED DESCRIPTION OF SUCH PROPOSED PERMITTED
ACQUISITION;

 

(2)                                  SUCH PERMITTED ACQUISITION SHALL ONLY
INVOLVE ASSETS LOCATED IN THE UNITED STATES AND COMPRISING A BUSINESS, OR THOSE
ASSETS OF A BUSINESS, OF A SIMILAR TYPE ENGAGED IN BY OBLIGORS AS OF THE CLOSING
DATE, AND WHICH BUSINESS WOULD NOT SUBJECT AGENT OR ANY LENDER TO REGULATORY OR
THIRD PARTY APPROVALS IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS AND REMEDIES
UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OTHER THAN APPROVALS APPLICABLE
TO THE EXERCISE OF SUCH RIGHTS AND REMEDIES WITH RESPECT TO OBLIGORS PRIOR TO
SUCH PERMITTED ACQUISITION;

 

(3)                                  SUCH PERMITTED ACQUISITION SHALL BE
CONSENSUAL AND SHALL HAVE BEEN APPROVED BY THE TARGET’S BOARD OF DIRECTORS;

 

(4)                                  NO ADDITIONAL INDEBTEDNESS, CONTINGENT
OBLIGATIONS OR OTHER LIABILITIES SHALL BE INCURRED, ASSUMED OR OTHERWISE BE
REFLECTED ON A CONSOLIDATED BALANCE SHEET OF OBLIGOR AND TARGET AFTER GIVING
EFFECT TO SUCH PERMITTED ACQUISITION, EXCEPT (A) LOANS MADE HEREUNDER,
(B) ORDINARY COURSE TRADE PAYABLES, ACCRUED EXPENSES AND UNSECURED INDEBTEDNESS
OF THE TARGET TO THE EXTENT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND
(C) INDEBTEDNESS PERMITTED UNDER SUBSECTION 7.1(G);

 

(5)                                  THE BUSINESS AND ASSETS ACQUIRED IN SUCH
PERMITTED ACQUISITION SHALL BE FREE AND CLEAR OF ALL LIENS (OTHER THAN PERMITTED
ENCUMBRANCES);

 

42

--------------------------------------------------------------------------------

 


 

(6)                                  AT OR PRIOR TO THE CLOSING OF ANY PERMITTED
ACQUISITION, AGENT WILL BE GRANTED A FIRST PRIORITY PERFECTED LIEN (SUBJECT TO
PERMITTED ENCUMBRANCES) IN ALL ASSETS ACQUIRED PURSUANT THERETO OR IN THE ASSETS
AND EQUITY SECURITIES OF THE TARGET, AND HOLDINGS AND OBLIGOR AND THE TARGET
SHALL HAVE EXECUTED SUCH DOCUMENTS AND TAKEN SUCH ACTIONS AS MAY BE REQUIRED BY
AGENT IN CONNECTION THEREWITH;

 

(7)                                  AT THE TIME OF SUCH PERMITTED ACQUISITION
(BEFORE AND AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION AND ALL LOANS
FUNDED IN CONNECTION THEREWITH), EXCESS AVAILABILITY SHALL EXCEED $12,500,000;

 

(8)                                  WITHIN FIVE (5) BUSINESS DAYS FOLLOWING
DELIVERY OF THE NOTICE REFERRED TO IN CLAUSE (1) ABOVE WITH RESPECT TO ANY
PERMITTED ACQUISITION OTHER THAN A PERMITTED SMALL ACQUISITION (UNLESS OTHERWISE
REQUESTED BY AGENT WITH RESPECT TO ANY PERMITTED SMALL ACQUISITION), BORROWER
SHALL HAVE DELIVERED TO AGENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT:

 

(a)                                  a pro forma consolidated balance sheet,
income statement and cash flow statement of Holdings and its Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of Holdings and its
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted Acquisition and the funding of all Loans in connection
therewith, and such Acquisition Pro Forma shall reflect that average daily
Excess Availability for the 30-day period preceding the consummation of such
Permitted Acquisition would have exceeded $12,500,000 on a pro forma basis
(after giving effect to such Permitted Acquisition and all Loans funded in
connection therewith as if made on the first day of such period) and the
Acquisition Projections (as hereinafter defined) shall reflect that such Excess
Availability of $12,500,000 shall continue for at least 30 days after the
consummation of such Permitted Acquisition and on a pro forma basis, no Event of
Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition and Borrower would have been in compliance with the
financial covenants set forth in the Financial Covenants Rider recomputed for
the twelve month period ending on the last day of the most recent fiscal quarter
for which Agent has received the monthly financial statements required to be
delivered pursuant to paragraph A of the Reporting Rider (after giving effect to
such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period);

 

(b)                                 updated versions of the most recently
delivered Projections covering the 1 year period commencing on the date of such
Permitted Acquisition and otherwise prepared in accordance with the Projections
(the “Acquisition Projections”) and based upon historical financial data of a
recent date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition;

 

(c)                                  a certificate of the chief financial
officer of Borrower on behalf of Borrower to the effect that: (w) the Parties
will be Solvent upon the consummation of the Permitted Acquisition; (x) the
Acquisition Pro Forma fairly presents the financial condition of Holdings and
its Subsidiaries (on a consolidated basis) as of the date thereof after giving
effect to the Permitted Acquisition; (y) the Acquisition Projections are
reasonable estimates of the future

 

43

--------------------------------------------------------------------------------


 

financial performance of Holdings and its Subsidiaries subsequent to the date
thereof based upon the historical performance of Holdings and its Subsidiaries
and the Target and show that Holdings and its Subsidiaries shall continue to be
in compliance with the financial covenants set forth in the Financial Covenants
Rider for the 1 year period thereafter; and (z) Holdings and its Subsidiaries
have completed their due diligence investigation with respect to the Target and
such Permitted Acquisition, which investigation was conducted in a manner
similar to that which would have been conducted by a prudent purchaser of a
comparable business and the results of which investigation were delivered to
Agent and Lenders; and

 

(d)                                 any documentation required to be delivered
in accordance with Section 5.5;

 

(9)                                  ON OR PRIOR TO THE DATE OF SUCH PERMITTED
ACQUISITION, AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT, ENVIRONMENTAL ASSESSMENTS SATISFACTORY TO AGENT, COPIES
OF THE ACQUISITION AGREEMENT AND RELATED AGREEMENTS AND INSTRUMENTS, AND ALL
OPINIONS, CERTIFICATES, LIEN SEARCH RESULTS AND OTHER DOCUMENTS REASONABLY
REQUESTED BY AGENT, INCLUDING ANY LANDLORD WAIVERS REQUESTED BY AGENT; AND

 

(10)                            AT THE TIME OF SUCH PERMITTED ACQUISITION AND
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.

 

Notwithstanding the foregoing, the Accounts and Inventory of Target shall not be
included in Eligible Accounts and Eligible Inventory unless Agent shall have
received the reports, listings and agings set forth in paragraph (G) of the
Reporting Rider with respect to Target.

 


7.7                                 CHANGES RELATING TO INDEBTEDNESS.  CHANGE OR
AMEND THE TERMS OF ANY OF ITS INDEBTEDNESS PERMITTED BY CLAUSE (B) THROUGH
(F) OF SUBSECTION 7.1 IF THE EFFECT OF SUCH AMENDMENT IS AN ATTEMPT TO:
(A) INCREASE THE INTEREST RATE ON SUCH INDEBTEDNESS; (B) CHANGE THE DATES UPON
WHICH PAYMENTS OF PRINCIPAL OR INTEREST ARE DUE ON SUCH INDEBTEDNESS; (C) CHANGE
ANY EVENT OF DEFAULT OR ADD ANY COVENANT WITH RESPECT TO SUCH INDEBTEDNESS;
(D) CHANGE THE PAYMENT PROVISIONS OF SUCH INDEBTEDNESS; (E) CHANGE THE
SUBORDINATION PROVISIONS THEREOF; OR (F) CHANGE OR AMEND ANY OTHER TERM IF SUCH
CHANGE OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF THE OBLIGOR OR
CONFER ADDITIONAL MATERIAL RIGHTS ON THE HOLDER OF SUCH INDEBTEDNESS IN A MANNER
ADVERSE TO ANY LOAN PARTY, AGENT OR ANY LENDER.

 


7.8                                 TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR
INDIRECTLY, ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE) WITH ANY
AFFILIATE OR WITH ANY OFFICER, DIRECTOR OR EMPLOYEE OF ANY LOAN PARTY, EXCEPT
(A) FOR TRANSACTIONS IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF THE BUSINESS OF ANY LOAN PARTY AND UPON FAIR AND REASONABLE
TERMS WHICH ARE FULLY DISCLOSED TO AGENT AND ARE NO LESS FAVORABLE TO SUCH LOAN
PARTY THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON THAT IS NOT AN AFFILIATE, (B) FOR PAYMENT OF REASONABLE COMPENSATION TO
OFFICERS AND EMPLOYEES FOR SERVICES ACTUALLY RENDERED TO SUCH LOAN PARTY AND
(C) FOR PAYMENT OF REASONABLE FEES TO INDEPENDENT DIRECTORS.

 

44

--------------------------------------------------------------------------------


 


7.9                                 CONDUCT OF BUSINESS.  FROM AND AFTER THE
CLOSING DATE, ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE ENGAGED
IN BY SUCH LOAN PARTY ON THE CLOSING DATE.

 


7.10                           TAX CONSOLIDATIONS.  FILE OR CONSENT TO THE
FILING OF ANY CONSOLIDATED INCOME TAX RETURN WITH ANY PERSON OTHER THAN THE LOAN
PARTIES; PROVIDED THAT THE CONTRIBUTION OF BORROWER AND ITS SUBSIDIARIES WITH
RESPECT TO TAXES AS A RESULT OF THE FILING OF A CONSOLIDATED RETURN WITH
HOLDINGS SHALL NOT BE GREATER, NOR THE RECEIPT OF TAX BENEFITS LESS, THAN THEY
WOULD HAVE BEEN HAD BORROWER AND ITS SUBSIDIARIES NOT FILED A CONSOLIDATED
RETURN WITH HOLDINGS.

 


7.11                           SUBSIDIARIES.  OTHER THAN THE SUBSIDIARIES SET
FORTH ON SCHEDULE 7.11, ESTABLISH, CREATE OR ACQUIRE ANY NEW SUBSIDIARIES OTHER
THAN IN CONNECTION WITH A PERMITTED ACQUISITION.

 


7.12                           FISCAL YEAR; TAX DESIGNATION.  CHANGE ITS FISCAL
YEAR; OR, IN THE CASE OF THE LOAN PARTIES OTHER THAN BEACON CANADA, ELECT TO BE
DESIGNATED AS AN ENTITY OTHER THAN A C CORPORATION; OR, IN THE CASE OF BEACON
CANADA, ELECT TO BE DESIGNATED AS AN ENTITY OTHER THAN AN UNLIMITED LIABILITY
COMPANY.

 


7.13                           PRESS RELEASE; PUBLIC OFFERING MATERIALS.  ISSUE
ANY PRESS RELEASES OR OTHER PUBLIC DISCLOSURE (INCLUDING ANY PROSPECTUS, PROXY
STATEMENT OR OTHER MATERIALS FILED WITH ANY GOVERNMENTAL AUTHORITY RELATING TO A
PUBLIC OFFERING OF THE CAPITAL STOCK OR OTHER EQUITY SECURITIES OF ANY LOAN
PARTY) USING THE NAME OF GE CAPITAL OR ITS AFFILIATES OR SPECIFICALLY REFERRING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS
DOCUMENTS WITHOUT AT LEAST TWO (2) BUSINESS DAYS’ PRIOR NOTICE TO GE CAPITAL AND
WITHOUT THE PRIOR WRITTEN CONSENT OF GE CAPITAL EXCEPT THAT, TO THE EXTENT (AND
ONLY TO THE EXTENT) SUCH DISCLOSURE IS REQUIRED UNDER APPLICABLE LAW OR UNDER
THE APPLICABLE RULES OF ANY NATIONAL SECURITIES EXCHANGE, NATIONAL SECURITIES
ASSOCIATION, NATIONAL MARKET SYSTEM OR OTHER-SELF-REGULATORY ORGANIZATION, THE
LOAN PARTIES MAY MAKE SUCH DISCLOSURE WITHOUT THE CONSENT OF GE CAPITAL AND,
EXCEPT IN THE CASE OF ANY MATERIAL DISCLOSURE, WITHOUT GIVING PRIOR NOTICE TO GE
CAPITAL, PROVIDED THAT THE LOAN PARTIES MUST IN ALL EVENTS USE REASONABLE
EFFORTS TO CONSULT WITH GE CAPITAL BEFORE MAKING SUCH DISCLOSURE.  EACH OBLIGOR
CONSENTS TO THE PUBLICATION BY AGENT OR ANY LENDER OF A TOMBSTONE OR SIMILAR
ADVERTISING MATERIAL RELATING TO THE FINANCING TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  AGENT OR SUCH LENDER SHALL PROVIDE A DRAFT OF ANY SUCH TOMBSTONE OR
SIMILAR ADVERTISING MATERIAL TO BORROWER FOR REVIEW AND COMMENT PRIOR TO THE
PUBLICATION THEREOF.  AGENT RESERVES THE RIGHT TO PROVIDE TO INDUSTRY TRADE
ORGANIZATIONS INFORMATION NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE
MEASUREMENTS.

 


7.14                           BANK ACCOUNTS.  ESTABLISH ANY NEW BANK ACCOUNTS,
OR ATTEMPT TO AMEND OR TERMINATE ANY BLOCKED ACCOUNT OR LOCKBOX AGREEMENT
WITHOUT AGENT’S PRIOR WRITTEN CONSENT.

 


7.15                           IRS FORM 8821.  REVOKE UNITED STATES OF AMERICA
INTERNAL REVENUE SERVICE (“IRS”) FORM 8821 DESIGNATING AGENT AS BORROWER’S
APPOINTEE TO RECEIVE DIRECTLY FROM THE IRS, ON AN ON-GOING BASIS, CERTAIN TAX
INFORMATION, NOTICES AND OTHER WRITTEN COMMUNICATION OR FAIL TO TAKE ACTIONS
NECESSARY TO RENEW SUCH FORM 8821 PRIOR TO ITS EXPIRATION FOR ALL TIME PERIODS
PRIOR TO THE TERMINATION DATE.

 


7.16                           HAZARDOUS MATERIALS.  CAUSE OR PERMIT A RELEASE
OF ANY HAZARDOUS MATERIAL ON, AT, IN, UNDER, ABOVE, TO, FROM OR ABOUT ANY OF THE
REAL ESTATE WHERE SUCH RELEASE WOULD

 

45

--------------------------------------------------------------------------------


 


(A) VIOLATE IN ANY RESPECT, OR FORM THE BASIS FOR ANY ENVIRONMENTAL LIABILITIES
BY THE LOAN PARTIES UNDER, ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR
(B) OTHERWISE ADVERSELY IMPACT THE VALUE OR MARKETABILITY OF ANY OF THE REAL
ESTATE OR ANY OF THE COLLATERAL, OTHER THAN SUCH VIOLATIONS OR ENVIRONMENTAL
LIABILITIES THAT COULD NOT REASONABLY BE EXPECTED, IN EITHER CASE, TO HAVE A
MATERIAL ADVERSE EFFECT.

 


7.17                           CIGNA IMPRESS ACCOUNT.  MAINTAIN MORE THAN
$125,000 ON DEPOSIT IN THE CIGNA IMPRESS ACCOUNT.

 


SECTION 8.
DEFAULT, RIGHTS AND REMEDIES


 


8.1                                 EVENT OF DEFAULT.  “EVENT OF DEFAULT” SHALL
MEAN THE OCCURRENCE OR EXISTENCE OF ANY ONE OR MORE OF THE FOLLOWING (FOR EACH
SUBSECTION A DIFFERENT GRACE OR CURE PERIOD MAY BE SPECIFIED, IF NO GRACE OR
CURE PERIOD IS SPECIFIED, SUCH OCCURRENCE OR EXISTENCE CONSTITUTES AN IMMEDIATE
EVENT OF DEFAULT):

 


(A)                              PAYMENT.  (1) FAILURE TO PAY ANY INSTALLMENTS
OR OTHER PAYMENTS OF PRINCIPAL OF ANY LOAN WHEN DUE, OR TO REPAY THE REVOLVING
LOAN TO REDUCE ITS BALANCE TO THE MAXIMUM REVOLVING LOAN AMOUNT OR TO REIMBURSE
AGENT, L/C ISSUER OR ANY LENDER FOR ANY PAYMENT MADE BY AGENT, L/C ISSUER OR
SUCH LENDER UNDER OR IN RESPECT OF ANY LENDER LETTER OF CREDIT WHEN DUE OR
(2) FAILURE TO PAY, WITHIN FIVE (5) DAYS AFTER THE DUE DATE, ANY INTEREST ON ANY
LOAN OR ANY OTHER AMOUNT DUE (OTHER THAN PRINCIPAL OF ANY LOAN) UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; OR

 


(B)                                DEFAULT IN OTHER AGREEMENTS.  (1) FAILURE OF
ANY LOAN PARTY TO PAY WHEN DUE ANY PRINCIPAL OR INTEREST ON ANY INDEBTEDNESS
(OTHER THAN THE OBLIGATIONS) OR (2) BREACH OR DEFAULT OF ANY LOAN PARTY WITH
RESPECT TO ANY INDEBTEDNESS (OTHER THAN THE OBLIGATIONS); IF SUCH FAILURE TO
PAY, BREACH OR DEFAULT ENTITLES THE HOLDER TO CAUSE SUCH INDEBTEDNESS HAVING AN
INDIVIDUAL PRINCIPAL AMOUNT IN EXCESS OF $200,000 OR HAVING AN AGGREGATE
PRINCIPAL AMOUNT IN EXCESS OF $300,000 TO BECOME OR BE DECLARED DUE PRIOR TO ITS
STATED MATURITY; OR

 


(C)                                BREACH OF CERTAIN PROVISIONS.  (1) FAILURE OF
ANY OBLIGOR TO PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN
PARAGRAPHS (A) AND (C) OF THE REPORTING RIDER, THAT PORTION OF SUBSECTION 4.17
RELATING TO OBLIGORS’ OBLIGATIONS TO MAINTAIN INSURANCE OR SUBSECTION 5.1 OR
CONTAINED IN SECTION 7 OR THE FINANCIAL COVENANTS RIDER; OR (2) FAILURE OF ANY
OBLIGOR TO PERFORM OR COMPLY WITH ANY TERM OR CONDITION CONTAINED IN PARAGRAPHS
(E), (F) AND (K) OF THE REPORTING RIDER AND SUCH FAILURE IS NOT REMEDIED OR
WAIVED WITHIN FIVE (5) BUSINESS DAYS (TWO (2) BUSINESS DAYS IN THE CASE OF ANY
TERM OR CONDITION CONTAINED IN PARAGRAPH (F) OF THE REPORTING RIDER TO BE
PERFORMED ON A WEEKLY BASIS) AFTER THE DATE SUCH FAILURE FIRST OCCURS; OR

 


(D)                               BREACH OF WARRANTY.  ANY REPRESENTATION,
WARRANTY, CERTIFICATION OR OTHER STATEMENT MADE BY ANY LOAN PARTY IN ANY LOAN
DOCUMENT OR IN ANY STATEMENT OR CERTIFICATE AT ANY TIME GIVEN BY SUCH PERSON IN
WRITING PURSUANT OR IN CONNECTION WITH ANY LOAN DOCUMENT IS FALSE IN ANY
MATERIAL RESPECT ON THE DATE MADE; OR

 


(E)                                 OTHER DEFAULTS UNDER LOAN DOCUMENTS. 
BORROWER OR ANY OTHER LOAN PARTY DEFAULTS IN THE PERFORMANCE OF OR COMPLIANCE
WITH ANY TERM CONTAINED IN THIS AGREEMENT

 

46

--------------------------------------------------------------------------------


 


OTHER THAN THOSE OTHERWISE SET FORTH IN THIS SUBSECTION 8.1, OR DEFAULTS IN THE
PERFORMANCE OF OR COMPLIANCE WITH ANY TERM CONTAINED IN THE OTHER LOAN DOCUMENTS
AND SUCH DEFAULT IS NOT REMEDIED OR WAIVED WITHIN FIFTEEN (15) DAYS AFTER NOTICE
FROM AGENT, OR, AS REQUIRED, REQUISITE LENDERS, TO BORROWER OF SUCH DEFAULT; OR

 


(F)                                 CHANGE OF CONTROL.  (1) ANY PERSON OR GROUP
OF PERSONS (WITHIN THE MEANING OF THE SECURITIES EXCHANGE ACT OF 1934) OTHER
THAN THE UNDERWRITERS IN A PUBLIC OFFERING OR CHS SHALL ACQUIRE BENEFICIAL
OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED BY THE SECURITIES
EXCHANGE COMMISSION UNDER THE SECURITIES EXCHANGE ACT OF 1934) OF 25% OR MORE OF
THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF HOLDINGS HAVING THE RIGHT
TO VOTE FOR THE ELECTION OF DIRECTORS OF HOLDINGS UNDER ORDINARY CIRCUMSTANCES;
OR (2) HOLDINGS CEASES TO BENEFICIALLY AND OF RECORD OWN AND CONTROL ALL OF THE
ISSUED AND OUTSTANDING CAPITAL STOCK OR OTHER EQUITY SECURITIES OF BORROWER FREE
AND CLEAR OF ALL LIENS OTHER THAN LIENS IN FAVOR OF AGENT AND CANADIAN FACILITY
AGENT; OR (3) BORROWER CEASES TO BENEFICIALLY OWN AND CONTROL, DIRECTLY OR
INDIRECTLY, FREE AND CLEAR OF ALL LIENS OTHER THAN LIENS IN FAVOR OF AGENT AND
CANADIAN FACILITY AGENT, 100% OF THE ISSUED AND OUTSTANDING SHARES OF EACH CLASS
OF CAPITAL STOCK OR OTHER EQUITY SECURITIES ENTITLED (WITHOUT REGARD TO THE
OCCURRENCE OF ANY CONTINGENCY) TO VOTE FOR THE ELECTION OF A MAJORITY OF THE
MEMBERS OF THE BOARDS OF DIRECTORS OF ANY LOAN PARTY OTHER THAN BORROWER AND
HOLDINGS; OR

 


(G)                                INVOLUNTARY BANKRUPTCY; APPOINTMENT OF
RECEIVER, ETC.  (1) A COURT ENTERS A DECREE OR ORDER FOR RELIEF WITH RESPECT TO
ANY LOAN PARTY IN AN INVOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, WHICH DECREE OR
ORDER IS NOT STAYED OR OTHER SIMILAR RELIEF IS NOT GRANTED UNDER ANY APPLICABLE
FEDERAL OR STATE LAW; OR (2) THE CONTINUANCE OF ANY OF THE FOLLOWING EVENTS FOR
FORTY-FIVE (45) DAYS UNLESS DISMISSED, BONDED OR DISCHARGED: (A) AN INVOLUNTARY
CASE IS COMMENCED AGAINST ANY LOAN PARTY, UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR (B) A RECEIVER,
LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CUSTODIAN OR OTHER FIDUCIARY HAVING SIMILAR
POWERS OVER ANY LOAN PARTY, OR OVER ALL OR A SUBSTANTIAL PART OF THEIR
RESPECTIVE PROPERTY, IS APPOINTED; OR

 


(H)                               VOLUNTARY BANKRUPTCY; APPOINTMENT OF RECEIVER,
ETC.  (1) ANY LOAN PARTY, BORROWER OR ANY OF ITS SUBSIDIARIES COMMENCES A
VOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW
NOW OR HEREAFTER IN EFFECT, OR CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF IN
AN INVOLUNTARY CASE OR TO THE CONVERSION OF AN INVOLUNTARY CASE TO A VOLUNTARY
CASE UNDER ANY SUCH LAW OR CONSENTS TO THE APPOINTMENT OF OR TAKING POSSESSION
BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL PART OF ITS
PROPERTY; OR (2) ANY LOAN PARTY MAKES ANY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS; OR (3) THE BOARD OF DIRECTORS OF ANY LOAN PARTY ADOPTS ANY RESOLUTION
OR OTHERWISE AUTHORIZES ACTION TO APPROVE ANY OF THE ACTIONS REFERRED TO IN THIS
SUBSECTION 8.1(H); OR

 


(I)                                    LIENS.  ANY LIEN, LEVY OR ASSESSMENT IS
FILED OR RECORDED WITH RESPECT TO OR OTHERWISE IMPOSED UPON ALL OR ANY PART OF
THE COLLATERAL OR THE ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES BY THE
UNITED STATES OR ANY DEPARTMENT OR INSTRUMENTALITY THEREOF OR BY ANY STATE,
COUNTY, MUNICIPALITY OR OTHER GOVERNMENTAL AGENCY (OTHER THAN PERMITTED
ENCUMBRANCES) AND SUCH LIEN, LEVY OR ASSESSMENT IS NOT STAYED, VACATED, PAID OR
DISCHARGED WITHIN TEN (10) DAYS; OR

 

47

--------------------------------------------------------------------------------


 


(J)                                   JUDGMENT AND ATTACHMENTS.  ANY MONEY
JUDGMENT, WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS INVOLVING (1) AN
AMOUNT IN ANY INDIVIDUAL CASE IN EXCESS OF $300,000 OR (2) AN AMOUNT IN THE
AGGREGATE AT ANY TIME IN EXCESS OF $500,000 (IN EITHER CASE NOT ADEQUATELY
COVERED BY INSURANCE AS TO WHICH THE INSURANCE COMPANY HAS ACKNOWLEDGED
COVERAGE) IS ENTERED OR FILED AGAINST ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE
ASSETS AND REMAINS UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF
THIRTY (30) DAYS, BUT IN ANY EVENT NOT LATER THAN FIVE (5) DAYS PRIOR TO THE
DATE OF ANY PROPOSED SALE THEREUNDER; OR

 


(K)                               DISSOLUTION.  ANY ORDER, JUDGMENT OR DECREE IS
ENTERED AGAINST ANY LOAN PARTY DECREEING THE DISSOLUTION OR SPLIT UP OF SUCH
LOAN PARTY AND SUCH ORDER REMAINS UNDISCHARGED OR UNSTAYED FOR A PERIOD IN
EXCESS OF FIFTEEN (15) DAYS, BUT IN ANY EVENT NOT LATER THAN FIVE (5) DAYS PRIOR
TO THE DATE OF ANY PROPOSED DISSOLUTION OR SPLIT UP; OR

 


(L)                                 SOLVENCY. ANY LOAN PARTY CEASES TO BE
SOLVENT (AS REPRESENTED BY OBLIGORS IN SUBSECTION 4.15) OR ADMITS IN WRITING ITS
PRESENT OR PROSPECTIVE INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE; OR

 


(M)                            INJUNCTION. ANY LOAN PARTY IS ENJOINED,
RESTRAINED OR IN ANY WAY PREVENTED BY THE ORDER OF ANY COURT OR ANY
ADMINISTRATIVE OR REGULATORY AGENCY FROM CONDUCTING ALL OR ANY MATERIAL PART OF
ITS BUSINESS AND SUCH ORDER CONTINUES FOR FIFTEEN (15) DAYS OR MORE; OR

 


(N)                               INVALIDITY OF LOAN DOCUMENTS.  ANY OF THE LOAN
DOCUMENTS FOR ANY REASON, OTHER THAN A PARTIAL OR FULL RELEASE IN ACCORDANCE
WITH THE TERMS THEREOF, CEASES TO BE IN FULL FORCE AND EFFECT OR IS DECLARED TO
BE NULL AND VOID, OR ANY LOAN PARTY DENIES THAT IT HAS ANY FURTHER LIABILITY
UNDER ANY LOAN DOCUMENTS TO WHICH IT IS PARTY, OR GIVES NOTICE TO SUCH EFFECT;
OR

 


(O)                               FAILURE OF SECURITY.  AGENT, ON BEHALF OF
ITSELF AND LENDERS, DOES NOT HAVE OR CEASES TO HAVE A VALID AND PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE COLLATERAL (SUBJECT TO PERMITTED
ENCUMBRANCES), IN EACH CASE, FOR ANY REASON OTHER THAN THE FAILURE OF AGENT OR
ANY LENDER TO TAKE ANY ACTION WITHIN ITS CONTROL; OR

 


(P)                                 DAMAGE, STRIKE, CASUALTY.  ANY MATERIAL
DAMAGE TO, OR LOSS, THEFT OR DESTRUCTION OF, ANY COLLATERAL, WHETHER OR NOT
INSURED, OR ANY STRIKE, LOCKOUT, LABOR DISPUTE, EMBARGO, CONDEMNATION, ACT OF
GOD OR PUBLIC ENEMY, OR OTHER CASUALTY WHICH CAUSES, FOR MORE THAN FIFTEEN (15)
CONSECUTIVE DAYS, THE CESSATION OR SUBSTANTIAL CURTAILMENT OF REVENUE PRODUCING
ACTIVITIES AT ANY FACILITY OF BORROWER OR ANY OF ITS SUBSIDIARIES IF ANY SUCH
EVENT OR CIRCUMSTANCE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; OR

 


(Q)                               LICENSES AND PERMITS.  THE LOSS, SUSPENSION OR
REVOCATION OF, OR FAILURE TO RENEW, ANY LICENSE OR PERMIT NOW HELD OR HEREAFTER
ACQUIRED BY BORROWER OR ANY OF ITS SUBSIDIARIES, IF SUCH LOSS, SUSPENSION,
REVOCATION OR FAILURE TO RENEW COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; OR

 


(R)                                FORFEITURE.  THERE IS FILED AGAINST ANY LOAN
PARTY OF ANY CIVIL OR CRIMINAL ACTION, SUIT OR PROCEEDING UNDER ANY FEDERAL OR
STATE RACKETEERING STATUTE (INCLUDING, WITHOUT LIMITATION, THE RACKETEER
INFLUENCED AND CORRUPT ORGANIZATION ACT OF 1970), WHICH ACTION, SUIT OR
PROCEEDING (1) IS NOT DISMISSED WITHIN ONE HUNDRED TWENTY (120) DAYS; AND
(2) COULD REASONABLY BE EXPECTED TO RESULT IN THE CONFISCATION OR FORFEITURE OF
ANY MATERIAL PORTION OF THE COLLATERAL, OR

 

48

--------------------------------------------------------------------------------


 


(S)                                 DEFAULT UNDER CANADIAN FACILITY CREDIT
AGREEMENT.  ANY EVENT OF DEFAULT (AS DEFINED UNDER THE CANADIAN FACILITY CREDIT
AGREEMENT) SHALL OCCUR UNDER THE CANADIAN FACILITY CREDIT AGREEMENT.

 


8.2                                 SUSPENSION OF COMMITMENTS.  UPON THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, NOTWITHSTANDING ANY GRACE PERIOD
OR RIGHT TO CURE, AGENT MAY OR UPON DEMAND BY REQUISITE LENDERS SHALL, WITHOUT
NOTICE OR DEMAND, IMMEDIATELY CEASE MAKING ADDITIONAL LOANS AND THE COMMITMENTS
SHALL BE SUSPENDED; PROVIDED THAT, IN THE CASE OF A DEFAULT, IF THE SUBJECT
CONDITION OR EVENT IS WAIVED OR CURED WITHIN ANY APPLICABLE GRACE OR CURE
PERIOD, THE COMMITMENTS SHALL BE REINSTATED.

 


8.3                                 ACCELERATION.  UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT DESCRIBED IN THE FOREGOING SUBSECTIONS 8.1(G) OR 8.1(H), ALL
OBLIGATIONS SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR OTHER REQUIREMENTS OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED BY OBLIGORS, AND THE COMMITMENTS SHALL THEREUPON
TERMINATE.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY OTHER EVENT OF
DEFAULT, AGENT MAY, AND UPON DEMAND BY REQUISITE LENDERS SHALL, BY WRITTEN
NOTICE TO BORROWER, (A) DECLARE ALL OR ANY PORTION OF THE OBLIGATIONS TO BE, AND
THE SAME SHALL FORTHWITH BECOME, IMMEDIATELY DUE AND PAYABLE AND THE COMMITMENTS
SHALL THEREUPON TERMINATE AND (B) DEMAND THAT BORROWER IMMEDIATELY DEPOSIT WITH
AGENT AN AMOUNT EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE BALANCE OF
LETTER OF CREDIT OBLIGATIONS TO ENABLE AGENT OR L/C ISSUER TO MAKE PAYMENTS
UNDER THE LETTERS OF CREDIT WHEN REQUIRED AND SUCH AMOUNT SHALL BECOME
IMMEDIATELY DUE AND PAYABLE.

 


8.4                                 REMEDIES.  IF ANY EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, IN ADDITION TO AND NOT IN LIMITATION OF ANY
OTHER RIGHTS OR REMEDIES AVAILABLE TO AGENT AND LENDERS AT LAW OR IN EQUITY,
AGENT MAY, AND SHALL UPON THE REQUEST OF REQUISITE LENDERS, EXERCISE IN RESPECT
OF THE COLLATERAL, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED FOR
HEREIN OR OTHERWISE AVAILABLE TO IT, ALL THE RIGHTS AND REMEDIES OF A SECURED
PARTY ON DEFAULT UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED
COLLATERAL) AND MAY ALSO (A) REQUIRE OBLIGORS TO, AND EACH OBLIGOR HEREBY AGREES
THAT IT WILL, AT ITS EXPENSE AND UPON REQUEST OF AGENT FORTHWITH, ASSEMBLE ALL
OR PART OF THE COLLATERAL AS DIRECTED BY AGENT AND MAKE IT AVAILABLE TO AGENT AT
A PLACE TO BE DESIGNATED BY AGENT WHICH IS REASONABLY CONVENIENT TO BOTH
PARTIES; (B) WITHDRAW ALL CASH IN THE BLOCKED ACCOUNTS AND APPLY SUCH MONIES IN
PAYMENT OF THE OBLIGATIONS IN THE MANNER PROVIDED IN SUBSECTION 8.7; AND
(C) WITHOUT NOTICE OR DEMAND OR LEGAL PROCESS, ENTER UPON ANY PREMISES OF
BORROWER AND TAKE POSSESSION OF THE COLLATERAL. OBLIGORS AGREE THAT, TO THE
EXTENT NOTICE OF SALE OF THE COLLATERAL OR ANY PART THEREOF SHALL BE REQUIRED BY
LAW, AT LEAST TEN (10) DAYS NOTICE TO BORROWER OF THE TIME AND PLACE OF ANY
PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL
CONSTITUTE REASONABLE NOTIFICATION.  AT ANY SALE OF THE COLLATERAL (WHETHER
PUBLIC OR PRIVATE), IF PERMITTED BY LAW, AGENT OR ANY LENDER MAY BID (WHICH BID
MAY BE, IN WHOLE OR IN PART, IN THE FORM OF CANCELLATION OF INDEBTEDNESS) FOR
THE PURCHASE OF THE COLLATERAL OR ANY PORTION THEREOF FOR THE ACCOUNT OF AGENT
OR SUCH LENDER.  AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  OBLIGORS SHALL REMAIN LIABLE
FOR ANY DEFICIENCY.  AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO
TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY,
WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO
ADJOURNED.  TO THE EXTENT PERMITTED BY LAW, OBLIGORS HEREBY SPECIFICALLY WAIVE
ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL WHICH IT HAS OR MAY HAVE UNDER ANY

 

49

--------------------------------------------------------------------------------


 


LAW NOW EXISTING OR HEREAFTER ENACTED.  AGENT SHALL NOT BE REQUIRED TO PROCEED
AGAINST ANY COLLATERAL BUT MAY PROCEED AGAINST ANY OBLIGOR DIRECTLY.

 


8.5                                 APPOINTMENT OF ATTORNEY-IN-FACT. EACH
OBLIGOR HEREBY CONSTITUTES AND APPOINTS AGENT AS SUCH OBLIGOR’S ATTORNEY-IN-FACT
WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH OBLIGOR AND IN THE NAME OF
SUCH OBLIGOR, AGENT OR OTHERWISE, FROM TIME TO TIME IN AGENT’S DISCRETION WHILE
AN EVENT OF DEFAULT IS CONTINUING TO TAKE ANY ACTION AND TO EXECUTE ANY
INSTRUMENT THAT AGENT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES
OF THIS AGREEMENT, INCLUDING: (A) TO ASK, DEMAND, COLLECT, SUE FOR, RECOVER,
COMPOUND, RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME
DUE UNDER OR IN RESPECT OF ANY OF THE COLLATERAL; (B) TO ADJUST, SETTLE OR
COMPROMISE THE AMOUNT OR PAYMENT OF ANY ACCOUNT, OR RELEASE WHOLLY OR PARTLY ANY
CUSTOMER OR OBLIGOR THEREUNDER OR ALLOW ANY CREDIT OR DISCOUNT THEREON; (C) TO
RECEIVE, ENDORSE, AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS AND
CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) ABOVE; (D) TO FILE ANY CLAIMS OR
TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT AGENT MAY DEEM NECESSARY OR
DESIRABLE FOR THE COLLECTION OF OR TO PRESERVE THE VALUE OF ANY OF THE
COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF AGENT AND LENDERS WITH RESPECT
TO ANY OF THE COLLATERAL; AND (E) TO SIGN AND ENDORSE ANY INVOICES, FREIGHT OR
EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, ASSIGNMENTS,
VERIFICATIONS AND NOTICES IN CONNECTION WITH ACCOUNTS AND OTHER DOCUMENTS
RELATING TO THE COLLATERAL.  THE APPOINTMENT OF AGENT AS EACH OBLIGOR’S ATTORNEY
AND AGENT’S RIGHTS AND POWERS ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE
UNTIL INDEFEASIBLE PAYMENT IN FULL AND COMPLETE PERFORMANCE OF ALL OF THE
OBLIGATIONS AND TERMINATION OF THE COMMITMENTS.

 


8.6                                 LIMITATION ON DUTY OF AGENT WITH RESPECT TO
COLLATERAL.  BEYOND THE SAFE CUSTODY THEREOF, AGENT AND EACH LENDER SHALL HAVE
NO DUTY WITH RESPECT TO ANY COLLATERAL IN ITS POSSESSION OR CONTROL (OR IN THE
POSSESSION OR CONTROL OF ANY AGENT OR BAILEE) OR WITH RESPECT TO ANY INCOME
THEREON OR THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS
PERTAINING THERETO.  AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN
THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS POSSESSION IF THE
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH AGENT ACCORDS
ITS OWN PROPERTY.  NEITHER AGENT NOR ANY LENDER SHALL BE LIABLE OR RESPONSIBLE
FOR ANY LOSS OR DAMAGE TO ANY OF THE COLLATERAL, OR FOR ANY DIMINUTION IN THE
VALUE THEREOF, BY REASON OF THE ACT OR OMISSION OF ANY WAREHOUSEMAN, CARRIER,
FORWARDING AGENCY, CONSIGNEE, BROKER OR OTHER AGENT OR BAILEE SELECTED BY ANY
OBLIGOR OR SELECTED BY AGENT IN GOOD FAITH.

 


8.7                                 APPLICATION OF PROCEEDS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, (A) OBLIGORS IRREVOCABLY WAIVE
THE RIGHT TO DIRECT THE APPLICATION OF ANY AND ALL PAYMENTS AT ANY TIME OR TIMES
THEREAFTER RECEIVED BY AGENT FROM OR ON BEHALF OF ANY OBLIGOR, AND AGENT SHALL
HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND TO REAPPLY ANY AND ALL
PAYMENTS RECEIVED AT ANY TIME OR TIMES AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT AGAINST THE OBLIGATIONS IN SUCH MANNER AS
AGENT MAY DEEM ADVISABLE NOTWITHSTANDING ANY PREVIOUS APPLICATION BY AGENT AND
(B) IN THE ABSENCE OF A SPECIFIC DETERMINATION BY AGENT WITH RESPECT THERETO,
THE PROCEEDS OF ANY SALE OF, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE
COLLATERAL SHALL BE APPLIED: FIRST, TO ALL FEES, COSTS AND EXPENSES INCURRED BY
OR OWING TO AGENT AND THEN ANY LENDER WITH RESPECT TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS OR THE COLLATERAL; SECOND, TO ACCRUED AND UNPAID INTEREST ON THE
OBLIGATIONS (INCLUDING ANY INTEREST WHICH BUT FOR THE

 

50

--------------------------------------------------------------------------------


 


PROVISIONS OF ANY BANKRUPTCY OR INSOLVENCY LAW WOULD HAVE ACCRUED ON SUCH
AMOUNTS); THIRD, TO THE PRINCIPAL AMOUNTS OF THE LOANS AND THE LETTER OF CREDIT
OBLIGATIONS OUTSTANDING; AND FOURTH, TO ANY OTHER OBLIGATIONS OF BORROWER OWING
TO AGENT OR ANY LENDER UNDER THE LOAN DOCUMENTS OR ANY INTEREST RATE AGREEMENT
OR CURRENCY RATE AGREEMENT OR IN RESPECT OF ANY BANKING SERVICES.  ANY BALANCE
REMAINING SHALL BE DELIVERED TO OBLIGORS OR TO WHOMEVER MAY BE LAWFULLY ENTITLED
TO RECEIVE SUCH BALANCE OR AS A COURT OF COMPETENT JURISDICTION MAY DIRECT.

 


8.8                                 LICENSE OF INTELLECTUAL PROPERTY. EACH
OBLIGOR HEREBY ASSIGNS, TRANSFERS AND CONVEYS TO AGENT, FOR THE BENEFIT OF AGENT
AND LENDERS, EFFECTIVE UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER,
THE NON-EXCLUSIVE RIGHT AND LICENSE TO USE ALL INTELLECTUAL PROPERTY OWNED OR
USED BY SUCH OBLIGOR TOGETHER WITH ANY GOODWILL ASSOCIATED THEREWITH, ALL TO THE
EXTENT NECESSARY TO ENABLE AGENT TO REALIZE ON THE COLLATERAL AND ANY SUCCESSOR
OR ASSIGN TO ENJOY THE BENEFITS OF THE COLLATERAL.  THIS RIGHT AND LICENSE SHALL
INURE TO THE BENEFIT OF ALL SUCCESSORS, ASSIGNS AND TRANSFEREES OF AGENT AND ITS
SUCCESSORS, ASSIGNS AND TRANSFEREES, WHETHER BY VOLUNTARY CONVEYANCE, OPERATION
OF LAW, ASSIGNMENT, TRANSFER, FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR
OTHERWISE.  SUCH RIGHT AND LICENSE IS GRANTED FREE OF CHARGE.

 


8.9                                 WAIVERS; NON-EXCLUSIVE REMEDIES.  NO FAILURE
ON THE PART OF AGENT OR ANY LENDER TO EXERCISE, AND NO DELAY IN EXERCISING AND
NO COURSE OF DEALING WITH RESPECT TO, ANY RIGHT UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE BY AGENT OR ANY LENDER OF ANY RIGHT UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT.  THE RIGHTS IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND SHALL IN NO WAY LIMIT ANY OTHER REMEDIES PROVIDED
BY LAW.

 


SECTION 9.
AGENT


 


9.1                                 AGENT.


 


(A)                              APPOINTMENT.  EACH LENDER HERETO AND, UPON
OBTAINING AN INTEREST IN ANY LOAN, ANY PARTICIPANT, TRANSFEREE OR OTHER ASSIGNEE
OF ANY LENDER IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES GE CAPITAL AS
AGENT TO TAKE SUCH ACTIONS OR REFRAIN FROM TAKING SUCH ACTION AS ITS AGENT ON
ITS BEHALF AND TO EXERCISE SUCH POWERS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS AS ARE DELEGATED BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH
POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NEITHER THE AGENT NOR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR ANY ACTION SO
TAKEN.  THE PROVISIONS OF THIS SUBSECTION 9.1 ARE SOLELY FOR THE BENEFIT OF
AGENT AND LENDERS AND NO OBLIGOR NOR ANY OTHER LOAN PARTY SHALL HAVE ANY RIGHTS
AS A THIRD PARTY BENEFICIARY OF ANY OF THE PROVISIONS HEREOF.  IN PERFORMING ITS
FUNCTIONS AND DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AGENT
SHALL ACT SOLELY AS AGENT OF LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED
TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF AGENCY OR TRUST WITH OR
FOR ANY OBLIGOR OR ANY OTHER LOAN PARTY.  AGENT MAY PERFORM ANY OF ITS DUTIES
HEREUNDER, OR UNDER THE LOAN DOCUMENTS, BY OR THROUGH ITS AGENTS OR EMPLOYEES. 
FOR THE PURPOSES OF HOLDING ANY SECURITY GRANTED BY ANY LOAN PARTY PURSUANT TO
THE LAWS OF THE PROVINCE OF QUEBEC, AGENT SHALL BE THE HOLDER OF AN IRREVOCABLE
POWER OF ATTORNEY FOR ALL PRESENT AND FUTURE LENDERS.  BY EXECUTING AN
ASSIGNMENT AND ACCEPTANCE AGREEMENT, ANY FUTURE LENDER SHALL BE DEEMED TO RATIFY
THE POWER OF ATTORNEY GRANTED TO AGENT HEREUNDER.  LENDERS AND EACH

 

51

--------------------------------------------------------------------------------


 


LOAN PARTY AGREE THAT NOTWITHSTANDING SECTION 32 OF “THE ACT RESPECTING THE
SPECIAL POWERS OF LEGAL PERSONS (QUEBEC)”, AGENT MAY, AS THE PERSON HOLDING THE
POWER OF ATTORNEY OF LENDERS, ACQUIRE ANY DEBENTURES OR OTHER TITLE OF
INDEBTEDNESS SECURED BY ANY HYPOTHEC GRANTED BY ANY LOAN PARTY TO AGENT PURSUANT
TO THE LAWS OF THE PROVINCE OF QUEBEC.

 


(B)                                NATURE OF DUTIES.  AGENT SHALL HAVE NO
DUTIES, OBLIGATIONS OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE LOAN DOCUMENTS.  THE DUTIES OF AGENT SHALL BE MECHANICAL AND
ADMINISTRATIVE IN NATURE.  AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT A
FIDUCIARY, TRUST OR AGENCY RELATIONSHIP WITH OR IN RESPECT OF ANY LENDER, ANY
OBLIGOR OR ANY OTHER LOAN PARTY.  NOTHING IN THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS, EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL BE CONSTRUED TO IMPOSE
UPON AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH LENDER SHALL
MAKE ITS OWN APPRAISAL OF THE CREDIT WORTHINESS OF THE LOAN PARTIES, AND SHALL
HAVE INDEPENDENTLY TAKEN WHATEVER STEPS IT CONSIDERS NECESSARY TO EVALUATE THE
FINANCIAL CONDITION AND AFFAIRS OF THE LOAN PARTIES, AND AGENT SHALL HAVE NO
DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE
ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO (OTHER THAN
AS EXPRESSLY REQUIRED HEREIN), WHETHER COMING INTO ITS POSSESSION BEFORE THE
CLOSING DATE OR AT ANY TIME OR TIMES THEREAFTER.  IF AGENT SEEKS THE CONSENT OR
APPROVAL OF ANY LENDERS TO THE TAKING OR REFRAINING FROM TAKING ANY ACTION
HEREUNDER, THEN AGENT SHALL SEND NOTICE THEREOF TO EACH LENDER.  AGENT SHALL
PROMPTLY NOTIFY EACH LENDER ANY TIME THAT THE REQUISITE LENDERS HAVE INSTRUCTED
AGENT TO ACT OR REFRAIN FROM ACTING PURSUANT HERETO

 


(C)                                RIGHTS, EXCULPATION, ETC.  NEITHER AGENT NOR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT SHALL
BE LIABLE TO THE EXTENT OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.  AGENT SHALL NOT BE LIABLE FOR
ANY APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH AND IF
ANY SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY DETERMINED TO HAVE BEEN
MADE IN ERROR, THE SOLE RECOURSE OF ANY LENDER TO WHOM PAYMENT WAS DUE BUT NOT
MADE, SHALL BE TO RECOVER FROM OTHER LENDERS ANY PAYMENT IN EXCESS OF THE AMOUNT
TO WHICH THEY ARE DETERMINED TO BE ENTITLED (AND SUCH OTHER LENDERS HEREBY AGREE
TO RETURN TO SUCH LENDER ANY SUCH ERRONEOUS PAYMENTS RECEIVED BY THEM).  IN
PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, AGENT SHALL EXERCISE THE SAME
CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT, BUT NEITHER AGENT
NOR ANY OF ITS AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO ANY LENDER FOR
ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE
EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTIBILITY,
OR SUFFICIENCY OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY, OR FOR THE FINANCIAL CONDITION OF ANY LOAN
PARTY.  AGENT SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING EITHER THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS OF THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE FINANCIAL CONDITION OF ANY LOAN
PARTY, OR THE EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF
DEFAULT.  AGENT MAY AT ANY TIME REQUEST INSTRUCTIONS FROM LENDERS WITH RESPECT
TO ANY ACTIONS OR APPROVALS WHICH BY THE TERMS OF THIS AGREEMENT OR OF ANY OF
THE LOAN DOCUMENTS AGENT IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT, AND IF
SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED, AGENT SHALL BE ABSOLUTELY ENTITLED TO
REFRAIN FROM TAKING ANY ACTION OR TO WITHHOLD ANY APPROVAL AND SHALL NOT BE
UNDER ANY LIABILITY WHATSOEVER TO ANY PERSON FOR REFRAINING FROM ANY ACTION OR

 

52

--------------------------------------------------------------------------------


 


WITHHOLDING ANY APPROVAL UNDER ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE
RECEIVED SUCH INSTRUCTIONS FROM REQUISITE LENDERS OR ALL OR SUCH OTHER PORTION
OF THE LENDERS AS SHALL BE PRESCRIBED BY THIS AGREEMENT.  WITHOUT LIMITING THE
FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT AS
A RESULT OF AGENT ACTING OR REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE
LENDERS IN THE ABSENCE OF AN EXPRESS REQUIREMENT FOR A GREATER PERCENTAGE OF
LENDER APPROVAL HEREUNDER FOR SUCH ACTION.

 


(D)                               RELIANCE.  AGENT SHALL BE UNDER NO DUTY TO
EXAMINE, INQUIRE INTO, OR PASS UPON THE VALIDITY, EFFECTIVENESS OR GENUINENESS
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY INSTRUMENT, DOCUMENT OR
COMMUNICATION FURNISHED PURSUANT HERETO OR IN CONNECTION HEREWITH.   AGENT SHALL
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITTEN
OR ORAL NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY
TELEPHONE MESSAGE OR OTHER COMMUNICATION (INCLUDING ANY WRITING, FAX, TELECOPY
OR TELEGRAM) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO HAVE
BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH RESPECT TO ALL MATTERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES
HEREUNDER OR THEREUNDER.  AGENT SHALL BE ENTITLED TO RELY UPON THE ADVICE OF
LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS, AND OTHER EXPERTS SELECTED BY AGENT IN
ITS SOLE DISCRETION.

 


(E)                                 INDEMNIFICATION.  LENDERS WILL REIMBURSE AND
INDEMNIFY AGENT FOR AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ADVANCES OR DISBURSEMENTS OF
ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY AGENT UNDER THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE, BUT
ONLY TO THE EXTENT THAT ANY OF THE FOREGOING IS NOT PROMPTLY REIMBURSED BY
BORROWER; PROVIDED, HOWEVER, NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, ADVANCES OR DISBURSEMENTS RESULTING FROM AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF ANY INDEMNITY FURNISHED TO
AGENT FOR ANY PURPOSE SHALL, IN THE OPINION OF AGENT, BE INSUFFICIENT OR BECOME
IMPAIRED, AGENT MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO
DO THE ACTS INDEMNIFIED AGAINST, EVEN IF SO DIRECTED BY LENDERS OR REQUISITE
LENDERS, UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED.  THE OBLIGATIONS OF
LENDERS UNDER THIS SUBSECTION 9.1(E) SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(F)                                 GE CAPITAL INDIVIDUALLY.  WITH RESPECT TO
ITS COMMITMENTS AND THE LOANS MADE BY IT, GE CAPITAL SHALL HAVE AND MAY EXERCISE
THE SAME RIGHTS AND POWERS HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND
LIABILITIES AS AND TO THE EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE
TERMS “LENDERS” OR “REQUISITE LENDERS” OR ANY SIMILAR TERMS SHALL, UNLESS THE
CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE GE CAPITAL IN ITS INDIVIDUAL
CAPACITY AS A LENDER OR ONE OF THE REQUISITE LENDERS.  GE CAPITAL, EITHER
DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY LEND MONEY TO, ACQUIRE EQUITY OR
OTHER OWNERSHIP INTERESTS IN, PROVIDE ADVISORY SERVICES TO AND GENERALLY ENGAGE
IN ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH ANY LOAN PARTY AS IF IT
WERE NOT ACTING AS AGENT PURSUANT HERETO AND WITHOUT ANY DUTY TO ACCOUNT
THEREFOR TO LENDERS.  GE

 

53

--------------------------------------------------------------------------------


 


CAPITAL, EITHER DIRECTLY OR THROUGH STRATEGIC AFFILIATIONS, MAY ACCEPT FEES AND
OTHER CONSIDERATION FROM ANY LOAN PARTY FOR SERVICES IN CONNECTION WITH THIS
AGREEMENT OR OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO LENDERS.  EACH
LENDER ACKNOWLEDGES THAT GE CAPITAL HAS PURCHASED CERTAIN EQUITY INTERESTS IN
HOLDINGS AND THE POTENTIAL CONFLICT OF INTEREST OF GE CAPITAL AS AGENT AND AS A
LENDER AND AS A HOLDER OF AN EQUITY INTEREST IN, AND SUBORDINATED INDEBTEDNESS
OF, HOLDINGS AND CONSENTS THERETO.

 


(G)                                SUCCESSOR AGENT.


 

(1)                                  RESIGNATION.  AGENT MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS AGENCY FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY
GIVING AT LEAST THIRTY (30) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO BORROWER AND
THE LENDERS.  SUCH RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A
SUCCESSOR AGENT OF APPOINTMENT AS PROVIDED BELOW.

 

(2)                                  APPOINTMENT OF SUCCESSOR.  UPON ANY SUCH
NOTICE OF RESIGNATION PURSUANT TO CLAUSE (G)(1) ABOVE, REQUISITE LENDERS SHALL
APPOINT A SUCCESSOR AGENT WHICH, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SHALL BE REASONABLY ACCEPTABLE TO BORROWER.  IF A SUCCESSOR AGENT
SHALL NOT HAVE BEEN SO APPOINTED WITHIN SAID THIRTY (30) BUSINESS DAY PERIOD,
THE RETIRING AGENT, UPON NOTICE TO BORROWER, SHALL THEN APPOINT A SUCCESSOR
AGENT WHO SHALL SERVE AS AGENT UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS
APPOINT A SUCCESSOR AGENT AS PROVIDED ABOVE.

 

(3)                                  SUCCESSOR AGENT.  UPON THE ACCEPTANCE OF
ANY APPOINTMENT AS AGENT UNDER THE LOAN DOCUMENTS BY A SUCCESSOR AGENT, SUCH
SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS.  AFTER ANY RETIRING AGENT’S RESIGNATION AS AGENT, THE PROVISIONS OF
THIS SECTION 9 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY IT WHILE IT WAS AGENT.

 


(H)                               COLLATERAL MATTERS.


 

(1)                                  RELEASE OF COLLATERAL.  LENDERS HEREBY
IRREVOCABLY AUTHORIZE AGENT, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY
LIEN GRANTED TO OR HELD BY AGENT UPON ANY COLLATERAL (I) UPON TERMINATION OF THE
COMMITMENTS AND UPON PAYMENT AND SATISFACTION OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS TO THE EXTENT NO CLAIMS GIVING RISE
THERETO HAVE BEEN ASSERTED); OR (II) CONSTITUTING PROPERTY BEING SOLD OR
DISPOSED OF IF BORROWER CERTIFIES TO AGENT THAT THE SALE OR DISPOSITION IS MADE
IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT (AND AGENT MAY RELY IN GOOD
FAITH CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT FURTHER INQUIRY).  IN
ADDITION, WITH THE CONSENT OF REQUISITE LENDERS, AGENT MAY RELEASE LIENS GRANTED
TO OR HELD BY AGENT UPON ANY COLLATERAL HAVING A BOOK VALUE OF NOT GREATER THAN
FIVE PERCENT (5%) OF THE TOTAL BOOK VALUE OF ALL COLLATERAL, AS DETERMINED BY
AGENT, EITHER IN A SINGLE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS;
PROVIDED, HOWEVER, IN NO EVENT WILL AGENT, ACTING UNDER THE AUTHORITY GRANTED TO
IT PURSUANT TO THIS SENTENCE, RELEASE DURING ANY CALENDAR YEAR LIENS GRANTED TO
OR HELD BY AGENT UPON ANY COLLATERAL HAVING A TOTAL BOOK VALUE IN EXCESS OF TEN
PERCENT (10%) OF THE TOTAL BOOK VALUE OF ALL COLLATERAL, AS DETERMINED BY AGENT.

 

54

--------------------------------------------------------------------------------


 

(2)                                  CONFIRMATION OF AUTHORITY; EXECUTION OF
RELEASES.  WITHOUT IN ANY MANNER LIMITING AGENT’S AUTHORITY TO ACT WITHOUT ANY
SPECIFIC OR FURTHER AUTHORIZATION OR CONSENT BY LENDERS (AS SET FORTH IN
SUBSECTION 9.1(H)(1) ABOVE), EACH LENDER AGREES TO CONFIRM IN WRITING, UPON
REQUEST BY AGENT OR BORROWER, THE AUTHORITY TO RELEASE ANY COLLATERAL CONFERRED
UPON AGENT UNDER CLAUSES (I) AND (II) OF SUBSECTION 9.1(H)(1).  UPON RECEIPT BY
AGENT OF CONFIRMATION FROM THE REQUISITE PERCENTAGE OF LENDERS (AS SET FORTH IN
SUBSECTION 9.1(H)(1) ABOVE), IF ANY, OF AGENT’S AUTHORITY TO RELEASE ANY LIENS
UPON ANY COLLATERAL, AND UPON AT LEAST TEN (10) BUSINESS DAYS PRIOR WRITTEN
REQUEST BY BORROWER, AGENT SHALL, AND IS HEREBY IRREVOCABLY AUTHORIZED BY
LENDERS TO, EXECUTE SUCH DOCUMENTS AS MAY BE NECESSARY TO EVIDENCE THE RELEASE
OF THE LIENS GRANTED TO AGENT, FOR THE BENEFIT OF AGENT AND LENDERS, UPON SUCH
COLLATERAL; PROVIDED, HOWEVER, THAT (I) AGENT SHALL NOT BE REQUIRED TO EXECUTE
ANY SUCH DOCUMENT ON TERMS WHICH, IN AGENT’S OPINION, WOULD EXPOSE AGENT TO
LIABILITY OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE
RELEASE OF SUCH LIENS WITHOUT RECOURSE OR WARRANTY, AND (II) SUCH RELEASE SHALL
NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY LIENS
GRANTED TO AGENT ON BEHALF OF AGENT AND LENDERS UPON (OR OBLIGATIONS OF ANY LOAN
PARTY, IN RESPECT OF) ALL INTERESTS RETAINED BY ANY LOAN PARTY, INCLUDING,
WITHOUT LIMITATION, THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE PROPERTY COVERED BY THIS AGREEMENT OR THE LOAN DOCUMENTS.

 

(3)                                  ABSENCE OF DUTY.  AGENT SHALL HAVE NO
OBLIGATION WHATSOEVER TO ANY LENDER OR ANY OTHER PERSON TO ASSURE THAT THE
PROPERTY COVERED BY THIS AGREEMENT OR THE LOAN DOCUMENTS EXISTS OR IS OWNED BY
ANY OBLIGOR OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT
THE LIENS GRANTED TO AGENT ON BEHALF OF AGENT AND LENDERS HEREIN OR PURSUANT
HERETO HAVE BEEN PROPERLY OR SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED,
PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE
AT ALL OR IN ANY PARTICULAR MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR
FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE RIGHTS, AUTHORITIES AND POWERS
GRANTED OR AVAILABLE TO AGENT IN THIS AGREEMENT OR IN ANY OF THE LOAN DOCUMENTS,
IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE PROPERTY COVERED BY THIS
AGREEMENT OR THE LOAN DOCUMENTS OR ANY ACT, OMISSION OR EVENT RELATED THERETO,
AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS DISCRETION, GIVEN
AGENT’S OWN INTEREST IN PROPERTY COVERED BY THIS AGREEMENT OR THE LOAN DOCUMENTS
AS ONE OF THE LENDERS AND THAT AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER
TO ANY OF THE OTHER LENDERS; PROVIDED, HOWEVER, THAT AGENT SHALL EXERCISE THE
SAME CARE WHICH IT WOULD IN DEALING WITH LOANS FOR ITS OWN ACCOUNT.

 


(I)                                    AGENCY FOR PERFECTION.


 

Agent and each Lender hereby appoint each other Lender as agent for the purpose
of perfecting Agent’s security interest in assets which, in accordance with the
Uniform Commercial Code in any applicable jurisdiction, can be perfected only by
possession.  Should any Lender (other than Agent) obtain possession of any such
assets, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor, shall deliver such assets to Agent or in accordance with
Agent’s instructions.  The Agent may file such proofs of claim or documents as
may be necessary or advisable in order to have the claims of the Agent and the
Lenders (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Agent and the Lenders, their respective
agents, financial advisors and counsel), allowed in any judicial proceedings
relative to any of the Loan Parties, or any of their respective creditors or
property, and shall be entitled and empowered to collect, receive and distribute
any monies,

 

55

--------------------------------------------------------------------------------


 

securities or other property payable or deliverable on any such claims.  Any
custodian in any judicial proceedings relative to any Loan Party is hereby
authorized by each Lender to make payments to the Agent and, in the event that
the Agent shall consent to the making of such payments directly to the Lenders,
to pay to the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent, its agents, financial advisors and
counsel, and any other amounts due the Agent.  Nothing contained in this
Agreement or the other Loan Documents shall be deemed to authorize the Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Loans, or
the rights of any holder thereof, or to authorize the Agent to vote in respect
of the claim of any Lender in any such proceeding, except as specifically
permitted herein.

 


(J)                                   EXERCISE OF REMEDIES.


 

Each Lender agrees that it will not have any right individually to enforce or
seek to enforce this Agreement or any Loan Document or to realize upon any
collateral security for the Loans, unless instructed to do so by Agent, it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

 


9.2                                 NOTICE OF DEFAULT.


 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or an
Obligor referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”.  Agent will notify each
Lender of its receipt of any such notice.

 


9.3                                 ACTION BY AGENT.  AGENT SHALL TAKE SUCH
ACTION WITH RESPECT TO ANY DEFAULT OR EVENT OF DEFAULT AS MAY BE REQUESTED BY
REQUISITE LENDERS IN ACCORDANCE WITH SECTION 8.  UNLESS AND UNTIL AGENT HAS
RECEIVED ANY SUCH REQUEST, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH
ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO ANY DEFAULT OR EVENT
OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST INTERESTS OF LENDERS.

 


9.4                                 AMENDMENTS, WAIVERS AND CONSENTS.


 


(A)                              PERCENTAGE OF LENDERS REQUIRED.  EXCEPT AS
OTHERWISE PROVIDED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS, NO AMENDMENT,
MODIFICATION, TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM,
SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED
BY REQUISITE LENDERS (OR, AGENT, IF EXPRESSLY SET FORTH HEREIN OR IN ANY OF THE
OTHER LOAN DOCUMENTS) AND THE APPLICABLE LOAN PARTY; PROVIDED HOWEVER, NO
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT SHALL BE EFFECTIVE,
UNLESS IN WRITING AND SIGNED BY ALL LENDERS (OTHER THAN DEFAULTING LENDERS) AND
ALL CANADIAN FACILITY LENDERS (OTHER THAN “DEFAULTING LENDERS” AS DEFINED IN THE
CANADIAN FACILITY CREDIT AGREEMENT), TO DO ANY OF THE FOLLOWING: (I) INCREASE
ANY OF THE COMMITMENTS; (II) REDUCE THE PRINCIPAL OF OR THE RATE OF INTEREST ON
ANY LOAN OR REDUCE THE FEES PAYABLE WITH RESPECT TO ANY LOAN OR LETTER OF
CREDIT; (III) EXTEND THE

 

56

--------------------------------------------------------------------------------


 


TERMINATION DATE OR THE SCHEDULED DUE DATE FOR ALL OR ANY PORTION OF PRINCIPAL
OF THE LOANS OR ANY INTEREST OR FEES DUE HEREUNDER; (IV) AMEND THE DEFINITIONS
OF THE TERM “REQUISITE LENDERS” OR THE PERCENTAGE OF LENDERS WHICH SHALL BE
REQUIRED FOR LENDERS TO TAKE ANY ACTION HEREUNDER; (V) AMEND OR WAIVE THIS
SUBSECTION 9.4 OR THE DEFINITIONS OF THE TERMS USED IN THIS SUBSECTION 9.4
INSOFAR AS THE DEFINITIONS AFFECT THE SUBSTANCE OF THIS SUBSECTION 9.4;
(VI) INCREASE THE PERCENTAGES CONTAINED IN THE DEFINITION OF CONSOLIDATING
BORROWING BASE (OR IN THE DEFINITION OF BEACON CANADA CONSOLIDATING BORROWING
BASE UNDER THE CANADIAN FACILITY CREDIT AGREEMENT) OR AMEND THE DEFINITIONS OF
THE TERMS “CONSOLIDATING BORROWING BASE”, “CONSOLIDATED BORROWING BASE” AND
“BEACON CANADA CONSOLIDATING BORROWING BASE” OR THE DEFINITIONS OF THE TERMS
USED THEREIN INSOFAR AS THE DEFINITIONS EFFECT THE SUBSTANCE OF SUCH TERMS;
(VII) AMEND PARAGRAPH A OF THE FINANCIAL COVENANTS RIDER OR THE DEFINITIONS OF
THE TERMS USED THEREIN INSOFAR AS THE DEFINITIONS EFFECT THE SUBSTANCE OF SAID
PARAGRAPH A; (VIII) RELEASE COLLATERAL (EXCEPT IF THE SALE, DISPOSITION OR
RELEASE OF SUCH COLLATERAL IS PERMITTED UNDER SUBSECTION 7.3 OR SUBSECTION 9.1
OR UNDER ANY OTHER LOAN DOCUMENT); (IX) AMEND THE DEFINITION OF THE TERM
“OBLIGATIONS” OR THE DEFINITIONS OF THE TERMS USED THEREIN INSOFAR AS THE
DEFINITIONS EFFECT THE SUBSTANCE OF SUCH TERM; (X) CONSENT TO THE ASSIGNMENT,
DELEGATION OR OTHER TRANSFER BY ANY LOAN PARTY OF ANY OF ITS RIGHTS AND
OBLIGATIONS UNDER ANY LOAN DOCUMENT; (XI) AMEND OR WAIVE SUBSECTION 8.7; OR
(XII) INCREASE THE “COMMITMENTS” UNDER (AND AS DEFINED IN) THE CANADIAN FACILITY
CREDIT AGREEMENT; PROVIDED, FURTHER, THAT NO AMENDMENT, MODIFICATION,
TERMINATION, WAIVER OR CONSENT AFFECTING THE RIGHTS OR DUTIES OF AGENT UNDER
THIS SECTION 9 OR UNDER ANY LOAN DOCUMENT SHALL IN ANY EVENT BE EFFECTIVE,
UNLESS IN WRITING AND SIGNED BY AGENT, IN ADDITION TO THE LENDERS REQUIRED TO
TAKE SUCH ACTION.  ANY AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT
EFFECTED IN ACCORDANCE WITH THIS SECTION 9 SHALL BE BINDING UPON EACH LENDER OR
FUTURE LENDER AND, IF SIGNED BY A LOAN PARTY, ON SUCH LOAN PARTY. 
NOTWITHSTANDING THE FOREGOING, THE AMENDMENTS CONTEMPLATED BY SUBSECTION 2.16
AND THE EFFECTS THEREOF SHALL NOT REQUIRE THE CONSENT OF ANY LENDER, EXCEPT AS
PROVIDED IN SUBSECTION 2.16.

 


(B)                                SPECIFIC PURPOSE OR INTENT.  EACH AMENDMENT,
MODIFICATION, TERMINATION, WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.  NO
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT SHALL BE REQUIRED FOR
AGENT TO TAKE ADDITIONAL COLLATERAL.

 


(C)                                FAILURE TO GIVE CONSENT; REPLACEMENT OF
NON-CONSENTING LENDER.  IN THE EVENT AGENT REQUESTS THE CONSENT OF A LENDER AND
DOES NOT RECEIVE A WRITTEN CONSENT OR DENIAL THEREOF WITHIN TEN (10) BUSINESS
DAYS AFTER SUCH LENDER’S RECEIPT OF SUCH REQUEST, THEN SUCH LENDER WILL BE
DEEMED TO HAVE DENIED THE GIVING OF SUCH CONSENT.  IF, IN CONNECTION WITH ANY
PROPOSED AMENDMENT, MODIFICATION, TERMINATION OR WAIVER OF ANY OF THE PROVISIONS
OF THIS AGREEMENT REQUIRING THE CONSENT OR APPROVAL OF ALL LENDERS UNDER THIS
SUBSECTION 9.4, THE CONSENT OF REQUISITE LENDERS IS OBTAINED BUT THE CONSENT OF
ONE OR MORE OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN
BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL SUCH NON-CONSENTING LENDERS ARE
EITHER REPLACED OR PREPAID AS DESCRIBED IN CLAUSES (A) OR (B) BELOW, TO EITHER
(A) REPLACE THE NON-CONSENTING LENDERS WITH ONE OR MORE REPLACEMENT LENDERS
PURSUANT TO SUBSECTION 2.12(A), AS IF SUCH LENDER WERE AN AFFECTED LENDER
THEREUNDER, BUT ONLY SO LONG AS EACH SUCH REPLACEMENT LENDER CONSENTS TO THE
PROPOSED AMENDMENT, MODIFICATION, TERMINATION OR WAIVER, OR (B) PREPAY IN FULL
THE OBLIGATIONS OF THE NON-CONSENTING LENDERS AND TERMINATE THE NON-CONSENTING
LENDERS’ COMMITMENTS PURSUANT TO SUBSECTION 2.12(B), AS IF SUCH LENDER WERE AN
AFFECTED LENDER THEREUNDER.

 

57

--------------------------------------------------------------------------------


 

Notwithstanding anything in this subsection 9.4, Agent and Obligors, without the
consent of either Requisite Lenders or all Lenders, may execute amendments to
this Agreement and the Loan Documents, which consist solely of the making of
typographical corrections.

 


9.5                                 ASSIGNMENTS AND PARTICIPATIONS IN LOANS.


 


(A)                              ASSIGNMENTS.  EACH LENDER MAY ASSIGN ITS RIGHTS
AND DELEGATE ITS OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE ASSIGNEE;
PROVIDED, HOWEVER, (1) SUCH LENDER (OTHER THAN GE CAPITAL) SHALL FIRST OBTAIN
THE WRITTEN CONSENT OF AGENT AND BORROWER (UNLESS ASSIGNING TO A LENDER OR AN
AFFILIATE OF A LENDER), WHICH CONSENT IN EITHER CASE SHALL NOT BE UNREASONABLY
WITHHELD (PROVIDED THAT SUCH CONSENT OF BORROWER SHALL NOT BE REQUIRED AT ANY
TIME THAT AN EVENT OF DEFAULT EXISTS), (2) THE AMOUNT OF COMMITMENTS AND LOANS
OF THE ASSIGNING LENDER BEING ASSIGNED SHALL IN NO EVENT BE LESS THAN THE LESSER
OF (A) $5,000,000 OR (B) THE ENTIRE AMOUNT OF THE COMMITMENTS AND LOANS OF SUCH
ASSIGNING LENDER AND (3) THE PARTIES TO SUCH ASSIGNMENT SHALL EXECUTE AND
DELIVER TO AGENT FOR ACCEPTANCE AND RECORDING A ASSIGNMENT AND ACCEPTANCE
AGREEMENT TOGETHER WITH (I) A PROCESSING AND RECORDING FEE OF $3,500 PAYABLE BY
THE ASSIGNING LENDER TO AGENT AND (II) EACH OF THE NOTES ORIGINALLY DELIVERED TO
THE ASSIGNING LENDER.  THE ADMINISTRATIVE FEE REFERRED TO IN CLAUSE (3) OF THE
PRECEDING SENTENCE SHALL NOT APPLY TO AN ASSIGNMENT OF A SECURITY INTEREST IN
ALL OR ANY PORTION OF A LENDER’S RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AS DESCRIBED IN PARAGRAPH (D)(1) BELOW. UPON RECEIPT OF ALL OF THE
FOREGOING, AGENT SHALL NOTIFY BORROWER OF SUCH ASSIGNMENT AND BORROWER SHALL
COMPLY WITH ITS OBLIGATIONS UNDER THE LAST SENTENCE OF SUBSECTION 2.1(G).  IN
THE CASE OF AN ASSIGNMENT AUTHORIZED UNDER THIS SUBSECTION 9.5, THE ASSIGNEE
SHALL BE CONSIDERED TO BE A “LENDER” HEREUNDER (AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE ASSIGNEE SHALL BE CONSIDERED TO BE A LENDER
UNDER, AND BOUND BY, THE CANADIAN FACILITY INTERCREDITOR AGREEMENT) AND OBLIGORS
HEREBY ACKNOWLEDGE AND AGREE THAT ANY ASSIGNMENT WILL GIVE RISE TO A DIRECT
OBLIGATION OF OBLIGORS TO THE ASSIGNEE. THE ASSIGNING LENDER SHALL BE RELIEVED
OF ITS OBLIGATIONS TO MAKE LOANS HEREUNDER WITH RESPECT TO THE ASSIGNED PORTION
OF ITS COMMITMENT.

 


(B)                                PARTICIPATIONS.  EACH LENDER MAY SELL
PARTICIPATIONS IN ALL OR ANY PART OF ANY LOANS OR COMMITMENTS MADE BY IT TO
ANOTHER PERSON; PROVIDED, HOWEVER, SUCH LENDER SHALL FIRST OBTAIN THE PRIOR
WRITTEN CONSENT OF AGENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, AND
ANY SUCH PARTICIPATION SHALL BE IN A MINIMUM AMOUNT OF $5,000,000.  ALL AMOUNTS
PAYABLE BY BORROWER HEREUNDER SHALL BE DETERMINED AS IF THAT LENDER HAD NOT SOLD
SUCH PARTICIPATION AND THE HOLDER OF ANY SUCH PARTICIPATION SHALL NOT BE
ENTITLED TO REQUIRE SUCH LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER
EXCEPT ACTION DIRECTLY EFFECTING (1) ANY REDUCTION IN THE PRINCIPAL AMOUNT OR AN
INTEREST RATE ON ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES; (2) ANY EXTENSION
OF THE TERMINATION DATE OR THE DATE FIXED FOR ANY PAYMENT OF INTEREST OR
PRINCIPAL PAYABLE WITH RESPECT TO ANY LOAN IN WHICH SUCH HOLDER PARTICIPATES;
AND (3) ANY RELEASE OF SUBSTANTIALLY ALL OF THE COLLATERAL.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT THE PARTICIPANT UNDER EACH PARTICIPATION SHALL FOR
PURPOSES OF SUBSECTIONS 2.9, 2.10, 2.11, 9.6 AND 10.2 BE CONSIDERED TO BE A
“LENDER”; PROVIDED, THAT NO SUCH PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY
GREATER AMOUNT PURSUANT TO SUCH SUBSECTIONS FROM THE PARTICIPATING LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE IN RESPECT OF THE PORTION OF SUCH LOAN OR
COMMITMENT IN WHICH SUCH PARTICIPATION WAS SOLD.

 


(C)                                NO RELIEF OF OBLIGATIONS; COOPERATION;
ABILITY TO MAKE LIBOR LOANS.  EXCEPT AS OTHERWISE PROVIDED IN
SUBSECTION 9.5(A) NO LENDER SHALL, AS BETWEEN BORROWER AND

 

58

--------------------------------------------------------------------------------


 


THAT LENDER, BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT OF ANY
SALE, ASSIGNMENT, TRANSFER OR NEGOTIATION OF, OR GRANTING OF PARTICIPATION IN,
ALL OR ANY PART OF THE LOANS OR OTHER OBLIGATIONS OWED TO SUCH LENDER.  EACH
LENDER MAY FURNISH ANY INFORMATION CONCERNING THE LOAN PARTIES IN THE POSSESSION
OF THAT LENDER FROM TIME TO TIME TO ELIGIBLE ASSIGNEES AND PARTICIPANTS
(INCLUDING PROSPECTIVE ASSIGNEES AND PARTICIPANTS), SUBJECT TO THE PROVISIONS OF
SUBSECTION 10.18.  EACH OBLIGOR AGREES THAT IT WILL USE ITS DILIGENT EFFORTS TO
ASSIST AND COOPERATE WITH AGENT AND ANY LENDER IN ANY MANNER REASONABLY
REQUESTED BY AGENT OR SUCH LENDER TO EFFECT THE SALE OF A PARTICIPATION OR AN
ASSIGNMENT DESCRIBED ABOVE, INCLUDING WITHOUT LIMITATION ASSISTANCE IN THE
PREPARATION OF APPROPRIATE DISCLOSURE DOCUMENTS OR PLACEMENT MEMORANDA. 
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, SO LONG AS
THE REQUISITE LENDERS SHALL REMAIN CAPABLE OF MAKING LIBOR LOANS, NO PERSON
SHALL BECOME A LENDER HEREUNDER UNLESS SUCH PERSON SHALL ALSO BE CAPABLE OF
MAKING LIBOR LOANS.

 


(D)                               SECURITY INTERESTS; ASSIGNMENT TO AFFILIATES. 
NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT, ANY LENDER MAY
AT ANY TIME FOLLOWING WRITTEN NOTICE TO AGENT (1) PLEDGE THE OBLIGATIONS HELD BY
IT OR CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS IN FAVOR OF ANY PERSON; PROVIDED, HOWEVER 
(A) NO SUCH PLEDGE OR GRANT OF SECURITY INTEREST TO ANY PERSON SHALL RELEASE
SUCH LENDER FROM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT AND
(B) THE ACQUISITION OF TITLE TO SUCH LENDER’S OBLIGATIONS PURSUANT TO ANY
FORECLOSURE OR OTHER EXERCISE OF REMEDIES BY SUCH PERSON SHALL BE SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ALL RESPECTS
INCLUDING, WITHOUT LIMITATION, ANY CONSENT REQUIRED BY SUBSECTION 9.5; AND
(2) SUBJECT TO COMPLYING WITH THE PROVISIONS OF SUBSECTION 9.5 (A), ASSIGN ALL
OR ANY PORTION OF ITS FUNDED LOANS TO AN ELIGIBLE ASSIGNEE WHICH IS A SUBSIDIARY
OF SUCH LENDER OR ITS PARENT COMPANY, TO ONE OR MORE OTHER LENDERS, OR TO A
RELATED FUND.  FOR PURPOSES OF THIS PARAGRAPH, A “RELATED FUND” SHALL MEAN, WITH
RESPECT TO ANY LENDER, A FUND OR OTHER INVESTMENT VEHICLE THAT INVESTS IN
COMMERCIAL LOANS AND IS MANAGED BY SUCH LENDER OR BY THE SAME INVESTMENT ADVISOR
THAT MANAGES SUCH LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR.

 


(E)                                 RECORDING OF ASSIGNMENTS.  AGENT SHALL
MAINTAIN AT ITS OFFICE IN CHICAGO, ILLINOIS A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE AGREEMENT DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE
NAMES AND ADDRESSES OF LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF
THE LOANS OWING TO EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE PRESUMPTIVE EVIDENCE OF
THE AMOUNTS DUE AND OWING TO LENDER IN THE ABSENCE OF MANIFEST ERROR.  EACH
OBLIGOR, AGENT AND EACH LENDER MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY BORROWER
AND ANY LENDER, AT ANY REASONABLE TIME UPON REASONABLE PRIOR NOTICE.

 


9.6                                 SET OFF AND SHARING OF PAYMENTS.  IN
ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT BY
WAY OF LIMITATION OF ANY SUCH RIGHTS, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED BY
OBLIGORS AT ANY TIME OR FROM TIME TO TIME, WITH REASONABLY PROMPT SUBSEQUENT
NOTICE TO BORROWER (ANY PRIOR OR CONTEMPORANEOUS NOTICE BEING HEREBY EXPRESSLY
WAIVED) TO SET OFF AND TO APPROPRIATE AND TO APPLY ANY AND ALL (A) BALANCES HELD
BY SUCH LENDER AT ANY OF ITS OFFICES FOR THE ACCOUNT OF ANY OBLIGOR OR ANY OF
ITS SUBSIDIARIES (REGARDLESS OF WHETHER SUCH BALANCES ARE THEN DUE TO SUCH
OBLIGOR OR ITS SUBSIDIARIES), AND (B) OTHER PROPERTY AT ANY TIME HELD OR OWING
BY SUCH

 

59

--------------------------------------------------------------------------------


 


LENDER TO OR FOR THE CREDIT OR FOR THE ACCOUNT OF ANY OBLIGOR OR ANY OF ITS
SUBSIDIARIES, AGAINST AND ON ACCOUNT OF ANY OF THE OBLIGATIONS; EXCEPT THAT NO
LENDER SHALL EXERCISE ANY SUCH RIGHT WITHOUT THE PRIOR WRITTEN CONSENT OF
AGENT.  ANY LENDER EXERCISING ITS RIGHT TO SET OFF SHALL PURCHASE FOR CASH (AND
THE OTHER LENDERS SHALL SELL) INTERESTS IN EACH OF SUCH OTHER LENDER’S PRO RATA
SHARE OF THE OBLIGATIONS AS WOULD BE NECESSARY TO CAUSE ALL LENDERS TO SHARE THE
AMOUNT SO SET OFF WITH EACH OTHER LENDER IN ACCORDANCE WITH THEIR RESPECTIVE PRO
RATA SHARES.  OBLIGORS AGREE, TO THE FULLEST EXTENT PERMITTED BY LAW, THAT ANY
LENDER MAY EXERCISE ITS RIGHT TO SET OFF WITH RESPECT TO AMOUNTS IN EXCESS OF
ITS PRO RATA SHARE OF THE OBLIGATIONS AND UPON DOING SO SHALL DELIVER SUCH
AMOUNT SO SET OFF TO AGENT FOR THE BENEFIT OF AGENT AND OF ALL LENDERS IN
ACCORDANCE WITH THEIR PRO RATA SHARES.

 


9.7                                 DISBURSEMENT OF FUNDS.  AGENT MAY, ON BEHALF
OF LENDERS, DISBURSE FUNDS TO BORROWER FOR LOANS REQUESTED.  EACH LENDER SHALL
REIMBURSE AGENT ON DEMAND FOR ALL FUNDS DISBURSED ON ITS BEHALF BY AGENT, OR IF
AGENT SO REQUESTS, EACH LENDER WILL REMIT TO AGENT ITS PRO RATA SHARE OF ANY
LOAN OR ADVANCE BEFORE AGENT DISBURSES SAME TO BORROWER.  IF AGENT ELECTS TO
REQUIRE THAT EACH LENDER MAKE FUNDS AVAILABLE TO AGENT PRIOR TO A DISBURSEMENT
BY AGENT TO BORROWER, AGENT SHALL ADVISE EACH LENDER BY TELEPHONE, TELEX, FAX OR
TELECOPY OF THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF THE LOAN REQUESTED BY
BORROWER NO LATER THAN 1:00 P.M. CHICAGO TIME ON THE FUNDING DATE APPLICABLE
THERETO, AND EACH SUCH LENDER SHALL PAY AGENT SUCH LENDER’S PRO RATA SHARE OF
SUCH REQUESTED LOAN, IN SAME DAY FUNDS, BY WIRE TRANSFER TO AGENT’S ACCOUNT ON
SUCH FUNDING DATE.

 


9.8                                 SETTLEMENTS, PAYMENTS AND INFORMATION.


 


(A)                              REVOLVING ADVANCES AND PAYMENTS; FEE PAYMENTS


 

(1)                                  FLUCTUATION OF REVOLVING LOAN BALANCE.  THE
REVOLVING LOAN BALANCE MAY FLUCTUATE FROM DAY TO DAY THROUGH AGENT’S
DISBURSEMENT OF FUNDS TO, AND RECEIPT OF FUNDS FROM, BORROWER.  IN ORDER TO
MINIMIZE THE FREQUENCY OF TRANSFERS OF FUNDS BETWEEN AGENT AND EACH LENDER
NOTWITHSTANDING TERMS TO THE CONTRARY SET FORTH IN SECTION 2 AND SUBSECTION 9.7,
REVOLVING ADVANCES AND REPAYMENTS WILL BE SETTLED ACCORDING TO THE PROCEDURES
DESCRIBED IN THIS SUBSECTION 9.8. NOTWITHSTANDING THESE PROCEDURES, EACH
LENDER’S OBLIGATION TO FUND ITS PORTION OF ANY ADVANCES MADE BY AGENT TO
BORROWER WILL COMMENCE ON THE DATE SUCH ADVANCES ARE MADE BY AGENT.  SUCH
PAYMENTS WILL BE MADE BY SUCH LENDER WITHOUT SET-OFF, COUNTERCLAIM OR REDUCTION
OF ANY KIND.

 

(2)                                  SETTLEMENT DATES.  ONCE EACH WEEK FOR THE
REVOLVING LOAN OR MORE FREQUENTLY (INCLUDING DAILY), IF AGENT SO ELECTS (EACH
SUCH DAY BEING A “SETTLEMENT DATE”), AGENT WILL ADVISE EACH LENDER BY TELEPHONE,
FAX OR TELECOPY OF THE AMOUNT OF EACH SUCH LENDER’S PRO RATA SHARE OF THE
REVOLVING LOAN.  IN THE EVENT PAYMENTS ARE NECESSARY TO ADJUST THE AMOUNT OF
SUCH LENDER’S REQUIRED PRO RATA SHARE OF THE REVOLVING LOAN BALANCE TO SUCH
LENDER’S ACTUAL PRO RATA SHARE OF THE REVOLVING LOAN BALANCE AS OF ANY
SETTLEMENT DATE, THE PARTY FROM WHICH SUCH PAYMENT IS DUE WILL PAY THE OTHER, IN
SAME DAY FUNDS, BY WIRE TRANSFER TO THE OTHER’S ACCOUNT NOT LATER THAN 3:00 P.M.
CHICAGO TIME ON THE BUSINESS DAY FOLLOWING THE SETTLEMENT DATE.

 

(3)                                  SETTLEMENT DEFINITIONS.  FOR PURPOSES OF
THIS SUBSECTION 9.8(A), THE FOLLOWING TERMS AND CONDITIONS WILL HAVE THE
MEANINGS INDICATED:

 

60

--------------------------------------------------------------------------------


 

(a)                                  “Daily Loan Balance” means an amount
calculated as of the end of each calendar day by subtracting (i) the cumulative
principal amount paid by Agent to a Lender on a Loan from the Closing Date
through and including such calendar day, from (ii) the cumulative principal
amount on a Loan advanced by such Lender to Agent on that Loan from the Closing
Date through and including such calendar day.

 

(b)                                 “Daily Interest Rate” means an amount
calculated by dividing the interest rate payable to a Lender on a Loan (as set
forth in subsection 2.2) as of each calendar day by three hundred sixty (360).

 

(c)                                  “Daily Interest Amount” means an amount
calculated by multiplying the Daily Loan Balance of a Loan by the associated
Daily Interest Rate on that Loan.

 

(d)                                 “Interest Ratio” means a number calculated
by dividing the total amount of the interest on a Loan received by Agent with
respect to the immediately preceding month by the total amount of interest on
that Loan due from Borrower during the immediately preceding month.

 

(4)                                  SETTLEMENT PAYMENTS.  ON THE FIRST BUSINESS
DAY OF EACH MONTH (“INTEREST SETTLEMENT DATE”), AGENT WILL ADVISE EACH LENDER BY
TELEPHONE, FAX OR TELECOPY OF THE AMOUNT OF SUCH LENDER’S SHARE OF INTEREST AND
FEES ON EACH OF THE LOANS AS OF THE END OF THE LAST DAY OF THE IMMEDIATELY
PRECEDING MONTH.  PROVIDED THAT SUCH LENDER HAS MADE ALL PAYMENTS REQUIRED TO BE
MADE BY IT UNDER THIS AGREEMENT, AGENT WILL PAY TO SUCH LENDER, BY WIRE TRANSFER
TO SUCH LENDER’S ACCOUNT (AS SPECIFIED BY SUCH LENDER ON THE SIGNATURE PAGE OF
THIS AGREEMENT OR THE APPLICABLE ASSIGNMENT AND ACCEPTANCE AGREEMENT, AS AMENDED
BY SUCH LENDER FROM TIME TO TIME AFTER THE DATE HEREOF OR IN THE APPLICABLE
ASSIGNMENT AND ACCEPTANCE AGREEMENT) NOT LATER THAN 3:00 P.M. CHICAGO TIME ON
THE NEXT BUSINESS DAY FOLLOWING THE INTEREST SETTLEMENT DATE, SUCH LENDER’S
SHARE OF INTEREST AND FEES ON EACH OF THE LOANS.  SUCH LENDER’S SHARE OF
INTEREST ON EACH LOAN WILL BE CALCULATED FOR THAT LOAN BY ADDING TOGETHER THE
DAILY INTEREST AMOUNTS FOR EACH CALENDAR DAY OF THE PRIOR MONTH FOR THAT LOAN
AND MULTIPLYING THE TOTAL THEREOF BY THE INTEREST RATIO FOR THAT LOAN.  SUCH
LENDER’S SHARE OF THE UNUSED LINE FEE DESCRIBED IN SUBSECTION 2.3(A) SHALL BE AN
AMOUNT EQUAL TO (A)(I) SUCH LENDER’S AVERAGE REVOLVING LOAN COMMITMENT DURING
SUCH MONTH, LESS (II) THE SUM OF (X) SUCH LENDER’S AVERAGE DAILY LOAN BALANCE OF
THE REVOLVING LOANS, PLUS (Y) SUCH LENDER’S PRO RATA SHARE OF THE AVERAGE DAILY
AGGREGATE BALANCE OF LETTER OF CREDIT OBLIGATIONS, IN EACH CASE FOR THE
PRECEDING MONTH, MULTIPLIED BY (B) THE PERCENTAGE REQUIRED BY
SUBSECTION 2.3(A).  SUCH LENDER’S SHARE OF ALL OTHER FEES PAID TO AGENT FOR THE
BENEFIT OF LENDERS HEREUNDER SHALL BE PAID AND CALCULATED BASED ON SUCH LENDER’S
COMMITMENT WITH RESPECT TO THE LOANS ON WHICH SUCH FEES ARE ASSOCIATED.  TO THE
EXTENT AGENT DOES NOT RECEIVE THE TOTAL AMOUNT OF ANY FEE OWING BY BORROWER
UNDER THIS AGREEMENT, EACH AMOUNT PAYABLE BY AGENT TO A LENDER UNDER THIS
SUBSECTION 9.8(A)(4) WITH RESPECT TO SUCH FEE SHALL BE REDUCED ON A PRO RATA
BASIS.  ANY FUNDS DISBURSED OR RECEIVED BY AGENT PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, UNDER SUBSECTIONS 9.7, 9.8(A)(1), AND 9.9, PRIOR
TO THE SETTLEMENT DATE FOR SUCH DISBURSEMENT OR PAYMENT SHALL BE DEEMED ADVANCES
OR REMITTANCES BY GE CAPITAL, IN ITS CAPACITY AS A LENDER, FOR PURPOSES OF
CALCULATING INTEREST AND FEES PURSUANT TO THIS SUBSECTION 9.8(A)(4).

 

61

--------------------------------------------------------------------------------


 


(B)                                TERM LOAN PRINCIPAL PAYMENTS.  PROVIDED THAT
SUCH LENDER HAS MADE ALL PAYMENTS REQUIRED TO BE MADE BY IT UNDER THIS
AGREEMENT, PAYMENTS OF PRINCIPAL OF THE TERM LOANS WILL BE SETTLED ON THE DATE
OF RECEIPT IF RECEIVED BY AGENT ON THE LAST BUSINESS DAY OF A MONTH AND ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE OF RECEIPT IF RECEIVED ON ANY DAY
OTHER THAN THE LAST BUSINESS DAY OF A MONTH.

 


(C)                                RETURN OF PAYMENTS. 


 

(1)                                  RECOVERY AFTER NON-RECEIPT OF EXPECTED
PAYMENT.  IF AGENT PAYS AN AMOUNT TO A LENDER UNDER THIS AGREEMENT IN THE BELIEF
OR EXPECTATION THAT A RELATED PAYMENT HAS BEEN OR WILL BE RECEIVED BY AGENT FROM
BORROWER AND SUCH RELATED PAYMENT IS NOT RECEIVED BY AGENT, THEN AGENT WILL BE
ENTITLED TO RECOVER SUCH AMOUNT FROM SUCH LENDER WITHOUT SET-OFF, COUNTERCLAIM
OR DEDUCTION OF ANY KIND TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE BY AGENT TO SUCH LENDER TO BUT
EXCLUDING THE DATE OF REPAYMENT TO AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

 

(2)                                  RECOVERY OF RETURNED PAYMENT.  IF AGENT
DETERMINES AT ANY TIME THAT ANY AMOUNT RECEIVED BY AGENT UNDER THIS AGREEMENT
MUST BE RETURNED TO ANY OBLIGOR OR PAID TO ANY OTHER PERSON PURSUANT TO ANY
REQUIREMENT OF LAW, COURT ORDER OR OTHERWISE, THEN, NOTWITHSTANDING ANY OTHER
TERM OR CONDITION OF THIS AGREEMENT, AGENT WILL NOT BE REQUIRED TO DISTRIBUTE
ANY PORTION THEREOF TO ANY LENDER.  IN ADDITION, EACH LENDER WILL REPAY TO AGENT
ON DEMAND ANY PORTION OF SUCH AMOUNT THAT AGENT HAS DISTRIBUTED TO SUCH LENDER,
TOGETHER WITH INTEREST AT SUCH RATE, IF ANY, AS AGENT IS REQUIRED TO PAY TO ANY
OBLIGOR OR SUCH OTHER PERSON, WITHOUT SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY
KIND.

 


9.9                                 DISCRETIONARY ADVANCES.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, AGENT MAY, IN ITS SOLE DISCRETION,
MAKE REVOLVING ADVANCES ON BEHALF OF THE LENDERS HAVING REVOLVING LOAN
COMMITMENTS IN AN AGGREGATE AMOUNT OF NOT MORE THAN $10,000,000 IN EXCESS OF THE
LIMITATIONS SET FORTH IN THE CONSOLIDATED BORROWING BASE FOR THE PURPOSE OF
PRESERVING OR PROTECTING THE COLLATERAL OR THE VALUE THEREOF OR FOR INCURRING
ANY COSTS ASSOCIATED WITH COLLECTION OR ENFORCING RIGHTS OR REMEDIES AGAINST THE
COLLATERAL, OR INCURRED IN ANY ACTION TO ENFORCE THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (SUCH REVOLVING ADVANCES, “DISCRETIONARY ADVANCES”); PROVIDED,
THAT AGENT SHALL NOT MAKE ADDITIONAL DISCRETIONARY ADVANCES AT ANY TIME WHEN THE
REVOLVING LOAN HAS EXCEEDED THE LIMITATIONS SET FORTH IN THE CONSOLIDATED
BORROWING BASE FOR MORE THAN SIXTY (60) CONSECUTIVE DAYS.  DISCRETIONARY
ADVANCES SHALL BE PAYABLE ON DEMAND BY THE AGENT.

 


9.10                           BANKING SERVICES; INTEREST RATE AGREEMENTS;
CURRENCY RATE AGREEMENTS.  EACH LENDER SHALL, UPON THE REQUEST OF THE AGENT,
PROVIDE THE AGENT WITH SUCH INFORMATION AS THE AGENT MAY REASONABLY REQUEST
REGARDING ANY BANKING SERVICE IN RESPECT OF SUCH LENDER (OR AFFILIATE OF A
LENDER) OR ANY INTEREST RATE AGREEMENT OR ANY CURRENCY RATE AGREEMENTS ENTERED
INTO BY SUCH LENDER (OR AFFILIATE OF A LENDER) WITH BORROWER.

 

62

--------------------------------------------------------------------------------


 


SECTION 10.
MISCELLANEOUS


 


10.1                           EXPENSES AND ATTORNEYS’ FEES.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, BORROWER AGREES TO
PROMPTLY PAY ALL REASONABLE FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH
ANY MATTERS CONTEMPLATED BY OR ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS INCLUDING THE FOLLOWING, AND ALL SUCH FEES, COSTS AND EXPENSES SHALL
BE PART OF THE OBLIGATIONS, PAYABLE ON DEMAND AND SECURED BY THE COLLATERAL:
(A) FEES, COSTS AND EXPENSES INCURRED BY AGENT (INCLUDING ATTORNEYS’ FEES AND
EXPENSES, THE ALLOCATED COSTS OF AGENT’S INTERNAL LEGAL STAFF AND FEES OF
ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND OTHER PROFESSIONALS RETAINED BY
AGENT) INCURRED IN CONNECTION WITH THE EXAMINATION, REVIEW, DUE DILIGENCE
INVESTIGATION, DOCUMENTATION AND CLOSING OF THE FINANCING ARRANGEMENTS EVIDENCED
BY THE LOAN DOCUMENTS; (B) FEES, COSTS AND EXPENSES INCURRED BY AGENT (INCLUDING
ATTORNEYS’ FEES AND EXPENSES, THE ALLOCATED COSTS OF AGENT’S INTERNAL LEGAL
STAFF AND FEES OF ENVIRONMENTAL CONSULTANTS, ACCOUNTANTS AND OTHER PROFESSIONALS
RETAINED BY AGENT) INCURRED IN CONNECTION WITH THE REVIEW, NEGOTIATION,
PREPARATION, DOCUMENTATION, EXECUTION, SYNDICATION AND ADMINISTRATION OF THE
LOAN DOCUMENTS, THE LOANS, AND ANY AMENDMENTS, WAIVERS, CONSENTS, FORBEARANCES
AND OTHER MODIFICATIONS RELATING THERETO OR ANY SUBORDINATION OR INTERCREDITOR
AGREEMENTS, INCLUDING REASONABLE DOCUMENTATION CHARGES ASSESSED BY AGENT FOR
AMENDMENTS, WAIVERS, CONSENTS AND ANY OTHER DOCUMENTATION PREPARED BY AGENT’S
INTERNAL LEGAL STAFF; (C) FEES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES
AND ALLOCATED COSTS OF INTERNAL LEGAL STAFF) INCURRED BY AGENT OR ANY LENDER IN
CREATING, PERFECTING AND MAINTAINING PERFECTION OF LIENS IN FAVOR OF AGENT, ON
BEHALF OF AGENT AND LENDERS; (D) FEES, COSTS AND EXPENSES INCURRED BY AGENT IN
CONNECTION WITH FORWARDING TO BORROWER THE PROCEEDS OF LOANS INCLUDING AGENT’S
OR ANY LENDERS’ STANDARD WIRE TRANSFER FEE; (E) FEES, COSTS, EXPENSES AND BANK
CHARGES, INCLUDING BANK CHARGES FOR RETURNED CHECKS, INCURRED BY AGENT OR ANY
LENDER IN ESTABLISHING, MAINTAINING AND HANDLING LOCK BOX ACCOUNTS, BLOCKED
ACCOUNTS OR OTHER ACCOUNTS FOR COLLECTION OF THE COLLATERAL; (F) FEES, COSTS,
EXPENSES (INCLUDING ATTORNEYS’ FEES AND ALLOCATED COSTS OF INTERNAL LEGAL STAFF)
OF AGENT OR ANY LENDER AND COSTS OF SETTLEMENT INCURRED IN COLLECTING UPON OR
ENFORCING RIGHTS AGAINST THE COLLATERAL OR INCURRED IN ANY ACTION TO ENFORCE
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR TO COLLECT ANY PAYMENTS DUE FROM
BORROWER OR ANY OTHER LOAN PARTY UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR INCURRED IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT
ARRANGEMENTS PROVIDED UNDER THIS AGREEMENT, WHETHER IN THE NATURE OF A “WORKOUT”
OR IN CONNECTION WITH ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS OR OTHERWISE.

 


10.2                           INDEMNITY.  IN ADDITION TO THE PAYMENT OF
EXPENSES PURSUANT TO SUBSECTION 10.1, WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE CONSUMMATED, BORROWER AGREES TO INDEMNIFY, PAY AND
HOLD AGENT, EACH LENDER, EACH L/C ISSUER AND THE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, CONSULTANTS, AUDITORS, PERSONS ENGAGED BY AGENT OR ANY LENDER, TO
EVALUATE OR MONITOR THE COLLATERAL, AFFILIATES AND ATTORNEYS OF AGENT, LENDERS,
L/C ISSUERS AND SUCH HOLDERS (COLLECTIVELY CALLED THE “INDEMNITEES”) HARMLESS
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER (INCLUDING THE FEES AND DISBURSEMENTS OF
COUNSEL FOR SUCH INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE,
ADMINISTRATIVE OR JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT
SUCH INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO) THAT MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST THAT INDEMNITEE, IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE STATEMENTS CONTAINED IN THE
COMMITMENT LETTERS, IF ANY, DELIVERED BY AGENT OR ANY LENDER, AGENT’S AND EACH
LENDER’S AGREEMENT TO MAKE THE LOANS HEREUNDER, THE USE OR INTENDED USE OF THE
PROCEEDS OF ANY OF THE LOANS OR THE EXERCISE

 

63

--------------------------------------------------------------------------------


 


OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (THE
“INDEMNIFIED LIABILITIES”); PROVIDED THAT BORROWER SHALL HAVE NO OBLIGATION TO
AN INDEMNITEE HEREUNDER WITH RESPECT TO INDEMNIFIED LIABILITIES ARISING FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THAT INDEMNITEE AS DETERMINED BY A
FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.

 


10.3                           NOTICES.  UNLESS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, ALL NOTICES SHALL BE IN WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET
FORTH BELOW AND MAY BE PERSONALLY SERVED, FAXED, TELECOPIED OR SENT BY OVERNIGHT
COURIER SERVICE OR UNITED STATES MAIL AND SHALL BE DEEMED TO HAVE BEEN GIVEN:
(A) IF DELIVERED IN PERSON, WHEN DELIVERED; (B) IF DELIVERED BY FAX OR TELECOPY,
ON THE DATE OF TRANSMISSION IF TRANSMITTED ON A BUSINESS DAY BEFORE 4:00 P.M.
CHICAGO TIME OR, IF NOT, ON THE NEXT SUCCEEDING BUSINESS DAY; (C) IF DELIVERED
BY OVERNIGHT COURIER, TWO (2) DAYS AFTER DELIVERY TO SUCH COURIER PROPERLY
ADDRESSED; OR (D) IF BY U.S. MAIL, FOUR (4) BUSINESS DAYS AFTER DEPOSITING IN
THE UNITED STATES MAIL, WITH POSTAGE PREPAID AND PROPERLY ADDRESSED.

 

If to any Obligor:

 

Beacon Sales Acquisition, Inc.

 

 

50 Webster

 

 

Somerville, Massachusetts  02143

 

 

Attn:  Robert Buck/David Grace

 

 

Fax/Telecopy No.:  (617) 629-2939

 

 

 

With a copy to:

 

Code Hennessy & Simmons III, L.P.

 

 

10 South Wacker Drive, Suite 3175

 

 

Chicago, Illinois  60606

 

 

Attn:  Peter M. Gotsch

 

 

Fax/Telecopy No.:  (312) 876-3854

 

 

 

If to Agent or to GE Capital:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

500 West Monroe Street – Suite 1700

 

 

Chicago, Illinois  60661

 

 

ATTN:   Salman Mukhtar

 

 

Fax:  (312) 441-7920

 

 

 

With a copy to:

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

201 Merritt 7

 

 

P.O. Box 5201

 

 

Norwalk, Connecticut  06851

 

 

ATTN:  General Counsel – GE

 

 

Global Sponsor Finance

 

 

Fax:  (203) 956-4216

 

 

 

 

 

and

 

64

--------------------------------------------------------------------------------


 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

500 West Monroe Street – Suite 1700

 

 

Chicago, Illinois 60661

 

 

ATTN:  General Counsel – GE

 

 

Global Sponsor Finance

 

 

Fax:  (312) 441-6876

 

 

 

If to any Lender:

 

Its address indicated on the signature page hereto, in an Assignment and
Acceptance Agreement or in a notice to Agent and Borrower or to such other
address as the party addressed shall have previously designated by written
notice to the serving party, given in accordance with this subsection 10.3.

 


10.4                           SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND
CERTAIN AGREEMENTS.  ALL AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE
LOANS HEREUNDER.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IMPLIED BY LAW
TO THE CONTRARY, THE AGREEMENTS OF OBLIGORS AND LENDER SET FORTH IN SUBSECTIONS
10.1, 10.2, 10.6, 10.11, 10.14, AND 10.15 AND IN SECTION 12 (BORROWER’S
AGREEMENT TO PAY FEES, BORROWER’S AGREEMENT TO INDEMNIFY LENDER, THE
REINSTATEMENT OF OBLIGATIONS, THE PARTIES’ AGREEMENT AS TO CHOICE OF LAW AND
JURISDICTION, OBLIGORS’ AND LENDER’S WAIVER OF A JURY TRIAL AND DOMESTIC
SUBSIDIARY GUARANTORS’ GUARANTY OF BORROWER’S OBLIGATIONS) SHALL SURVIVE THE
PAYMENT OF THE LOANS AND THE TERMINATION OF THIS AGREEMENT.

 


10.5                           INDULGENCE NOT WAIVER.  NO FAILURE OR DELAY ON
THE PART OF AGENT, ANY LENDER OR ANY HOLDER OF ANY NOTE IN THE EXERCISE OF ANY
POWER, RIGHT OR PRIVILEGE HEREUNDER OR UNDER ANY NOTE SHALL IMPAIR SUCH POWER,
RIGHT OR PRIVILEGE OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR ACQUIESCENCE
THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT OR
PRIVILEGE PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER RIGHT,
POWER OR PRIVILEGE.

 


10.6                           MARSHALING; PAYMENTS SET ASIDE.  NEITHER AGENT
NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN FAVOR OF
ANY LOAN PARTY OR ANY OTHER PARTY OR AGAINST OR IN PAYMENT OF ANY OR ALL OF THE
OBLIGATIONS.  TO THE EXTENT THAT ANY LOAN PARTY MAKES A PAYMENT OR PAYMENTS TO
AGENT AND/OR ANY LENDER OR AGENT AND/OR ANY LENDER ENFORCES ITS SECURITY
INTERESTS OR EXERCISE ITS RIGHTS OF SETOFF, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR SETOFF OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE AND/OR
REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN TO THE
EXTENT OF SUCH RECOVERY, THE OBLIGATIONS OR PART THEREOF ORIGINALLY INTENDED TO
BE SATISFIED, AND ALL LIENS, RIGHTS AND REMEDIES THEREFOR, SHALL BE REVIVED AND
CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH
ENFORCEMENT OR SETOFF HAD NOT OCCURRED.

 


10.7                           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF,
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.

 

65

--------------------------------------------------------------------------------


 


10.8                           SEVERABILITY.  THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY IN ANY JURISDICTION OF ANY PROVISION IN OR OBLIGATION UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL NOT AFFECT OR IMPAIR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OR OBLIGATIONS
UNDER THIS AGREEMENT, OR THE OTHER LOAN DOCUMENTS.

 


10.9                           LENDERS’ OBLIGATIONS SEVERAL; INDEPENDENT NATURE
OF LENDERS’ RIGHTS.  THE OBLIGATION OF EACH LENDER HEREUNDER IS SEVERAL AND NOT
JOINT AND NEITHER AGENT NOR ANY LENDER SHALL BE RESPONSIBLE FOR THE OBLIGATION
OR COMMITMENT OF ANY OTHER LENDER HEREUNDER.  IN THE EVENT THAT ANY LENDER AT
ANY TIME SHOULD FAIL TO MAKE A LOAN AS HEREIN PROVIDED, THE LENDERS, OR ANY OF
THEM, AT THEIR SOLE OPTION, MAY MAKE THE LOAN THAT WAS TO HAVE BEEN MADE BY THE
LENDER SO FAILING TO MAKE SUCH LOAN.  NOTHING CONTAINED IN ANY LOAN DOCUMENT AND
NO ACTION TAKEN BY AGENT OR ANY LENDER PURSUANT HERETO OR THERETO SHALL BE
DEEMED TO CONSTITUTE LENDERS TO BE A PARTNERSHIP, AN ASSOCIATION, A JOINT
VENTURE OR ANY OTHER KIND OF ENTITY. THE AMOUNTS PAYABLE AT ANY TIME HEREUNDER
TO EACH LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT, AND, PROVIDED AGENT
FAILS OR REFUSES TO EXERCISE ANY REMEDIES AGAINST ANY OBLIGOR AFTER RECEIVING
THE DIRECTION OF THE REQUISITE LENDERS, EACH LENDER SHALL BE ENTITLED TO PROTECT
AND ENFORCE ITS RIGHTS ARISING OUT OF THIS AGREEMENT AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER LENDER TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE.

 


10.10                     HEADINGS.  SECTION AND SUBSECTION HEADINGS IN THIS
AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY
SUBSTANTIVE EFFECT.

 


10.11                     APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 


10.12                     SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, PROVIDED, HOWEVER, NO OBLIGOR MAY ASSIGN ITS RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE WRITTEN CONSENT OF LENDERS.

 


10.13                     NO FIDUCIARY RELATIONSHIP; NO DUTY; LIMITATION OF
LIABILITIES.


 


(A)                              NO FIDUCIARY RELATIONSHIP.  NO PROVISION IN
THIS AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS AND NO COURSE OF DEALING
BETWEEN THE PARTIES SHALL BE DEEMED TO CREATE ANY FIDUCIARY DUTY BY AGENT OR ANY
LENDER TO ANY OBLIGOR.

 


(B)                                NO DUTY.  ALL ATTORNEYS, ACCOUNTANTS,
APPRAISERS, AND OTHER PROFESSIONAL PERSONS AND CONSULTANTS RETAINED BY AGENT OR
ANY LENDER SHALL HAVE THE RIGHT TO ACT EXCLUSIVELY IN THE INTEREST OF AGENT OR
SUCH LENDER AND SHALL HAVE NO DUTY OF DISCLOSURE, DUTY OF LOYALTY, DUTY OF CARE,
OR OTHER DUTY OR OBLIGATION OF ANY TYPE OR NATURE WHATSOEVER TO ANY OBLIGOR OR
ANY OF SUCH OBLIGOR’S SHAREHOLDERS OR ANY OTHER PERSON.

 


(C)                                LIMITATION OF LIABILITIES.  NEITHER AGENT NOR
ANY LENDER, NOR ANY AFFILIATE, OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE,
ATTORNEY, OR AGENT OF AGENT OR ANY LENDER SHALL HAVE ANY LIABILITY WITH RESPECT
TO, AND EACH OBLIGOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE ANY OF THEM
UPON, ANY CLAIM FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES
SUFFERED OR

 

66

--------------------------------------------------------------------------------


 


INCURRED BY ANY OBLIGOR IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY
RELATED TO, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. 
EACH OBLIGOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE AGENT OR ANY LENDER
OR ANY OF AGENT’S OR ANY LENDER’S AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, OR AGENTS FOR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM IN CONNECTION
WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 


10.14                     CONSENT TO JURISDICTION. EACH OBLIGOR HEREBY CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH
OBLIGOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH OBLIGOR HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE UPON EACH OBLIGOR BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.  IN ANY LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF ANY OBLIGOR OR OF ITS AFFILIATES
SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF SUCH OBLIGOR FOR PURPOSES
OF ALL APPLICABLE LAW OR COURT RULES REGARDING THE PRODUCTION OF WITNESSES BY
NOTICE FOR TESTIMONY (WHETHER IN A DEPOSITION, AT TRIAL OR OTHERWISE).  EACH
OBLIGOR AGREES THAT AGENT’S OR ANY LENDER’S COUNSEL IN ANY SUCH DISPUTE
RESOLUTION PROCEEDING MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER
CROSS-EXAMINATION AND THAT ANY DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED
IN THAT PROCEEDING AS IF IT WERE AN EVIDENCE DEPOSITION.  EACH OBLIGOR IN ANY
EVENT WILL USE ALL COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH
DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY AGENT
OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER
FORM) OR OTHER THINGS UNDER ITS CONTROL AND RELATING TO THE DISPUTE.

 


10.15                     WAIVER OF JURY TRIAL.  EACH OBLIGOR, AGENT AND EACH
LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  EACH OBLIGOR, AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN

 

67

--------------------------------------------------------------------------------


 


DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH OBLIGOR, AGENT AND EACH LENDER WARRANT AND REPRESENT THAT
EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 


10.16                     CONSTRUCTION.  EACH OBLIGOR, AGENT AND EACH LENDER
EACH ACKNOWLEDGE THAT IT HAS HAD THE BENEFIT OF LEGAL COUNSEL OF ITS OWN CHOICE
AND HAS BEEN AFFORDED AN OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS WITH ITS LEGAL COUNSEL AND THAT THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE CONSTRUED AS IF JOINTLY DRAFTED BY EACH OBLIGOR, AGENT AND
EACH LENDER.

 


10.17                     COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT AND ANY
AMENDMENTS, WAIVERS, CONSENTS, OR SUPPLEMENTS MAY BE EXECUTED VIA TELECOPIER OR
FACSIMILE TRANSMISSION IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AGREEMENT SHALL BECOME EFFECTIVE
UPON THE EXECUTION OF A COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO.

 


10.18                     CONFIDENTIALITY.  AGENT AND EACH LENDER AGREE TO
EXERCISE THEIR BEST EFFORTS TO KEEP CONFIDENTIAL ANY NON-PUBLIC INFORMATION
DELIVERED PURSUANT TO THE LOAN DOCUMENTS AND IDENTIFIED AS SUCH BY BORROWER AND
NOT TO DISCLOSE SUCH INFORMATION TO PERSONS OTHER THAN TO: ITS RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS AND EMPLOYEES; OR ITS POTENTIAL ASSIGNEES OR
PARTICIPANTS; OR PERSONS EMPLOYED BY OR ENGAGED BY AGENT, A LENDER OR A LENDER’S
ASSIGNEES OR PARTICIPANTS INCLUDING, WITHOUT LIMITATION, ATTORNEYS, AUDITORS,
PROFESSIONAL CONSULTANTS, RATING AGENCIES AND PORTFOLIO MANAGEMENT SERVICES. 
THE CONFIDENTIALITY PROVISIONS CONTAINED IN THIS SUBSECTION SHALL NOT APPLY TO
DISCLOSURES (I) REQUIRED TO BE MADE BY AGENT OR ANY LENDER TO ANY REGULATORY OR
GOVERNMENTAL AGENCY OR PURSUANT TO LEGAL PROCESS OR (II) CONSISTING OF GENERAL
PORTFOLIO INFORMATION THAT DOES NOT IDENTIFY ANY LOAN PARTY.  THE OBLIGATIONS OF
AGENT AND LENDERS UNDER THIS SUBSECTION 10.18 SHALL SUPERSEDE AND REPLACE THE
OBLIGATIONS OF AGENT AND LENDERS UNDER ANY CONFIDENTIALITY AGREEMENT IN RESPECT
OF THIS FINANCING EXECUTED AND DELIVERED BY AGENT OR ANY LENDER PRIOR TO THE
DATE HEREOF.  IN NO EVENT SHALL AGENT OR ANY LENDER BE OBLIGATED OR REQUIRED TO
RETURN ANY MATERIALS FURNISHED BY ANY LOAN PARTY; PROVIDED, HOWEVER, EACH
POTENTIAL ASSIGNEE OR PARTICIPANT SHALL BE REQUIRED TO AGREE THAT IF IT DOES NOT
BECOME AN ASSIGNEE (OR PARTICIPANT) IT SHALL RETURN ALL MATERIALS FURNISHED TO
IT BY ANY LOAN PARTY IN CONNECTION HEREWITH.

 


10.19                     SYNDICATION AGENT AND CO-DOCUMENTATION AGENTS. 
JPMORGAN, IN ITS CAPACITY AS SYNDICATION AGENT, SHALL NOT HAVE ANY RIGHTS,
POWERS, DUTIES OR RESPONSIBILITIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IN
SUCH CAPACITY, AND NO IMPLIED RIGHTS, POWERS, DUTIES OR RESPONSIBILITIES SHALL
BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST ON
BEHALF OF OR AGAINST JPMORGAN IN SUCH CAPACITY.  IN ADDITION, NEITHER WACHOVIA
NOR CIT, IN ITS CAPACITY AS CO-DOCUMENTATION AGENT, SHALL HAVE ANY RIGHTS,
POWERS, DUTIES OR RESPONSIBILITIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IN
SUCH CAPACITY, AND NO IMPLIED RIGHTS, POWERS, DUTIES OR RESPONSIBILITIES SHALL
BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST ON
BEHALF OF OR AGAINST EITHER WACHOVIA OR CIT IN SUCH CAPACITY.

 

68

--------------------------------------------------------------------------------

 



 


SECTION 11.
DEFINITIONS AND ACCOUNTING TERMS


 


11.1                           CERTAIN DEFINED TERMS.  THE FOLLOWING TERMS USED
IN THIS AGREEMENT SHALL HAVE THE FOLLOWING MEANINGS:

 

“Accounts” means all “accounts” (as defined in the UCC), accounts receivable,
contract rights and general intangibles relating thereto, notes, drafts and
other forms of obligations owed to or owned by any Obligor arising or resulting
from the sale of goods or the rendering of services, whether or not earned by
performance.

 

“Activation Notice” means written notice from Agent or Canadian Facility Agent
that gives notice that Agent or Canadian Facility Agent is exercising control of
a Blocked Account and that instructs the Collecting Bank to transfer funds in
such Blocked Account to Agent or Canadian Facility Agent.

 

“Activation Period” means, with respect to a Blocked Account at a Collecting
Bank, the period which commences as soon as possible but in any event within a
reasonable period of time (not to exceed two Business Days) after such
Collecting Bank’s receipt of an Activation Notice with respect to such Blocked
Account.

 

“Additional Mortgaged Property” means all real property owned or leased by any
Obligor or any of its Subsidiaries in which after the Closing Date Agent
requires a mortgage to secure the Obligations.

 

“Advance” shall mean an advance under the Revolving Loan.

 

“Affiliate” means, with respect to any Person, any other Person (other than
Agent or any Lender): (a) directly or indirectly controlling, controlled by, or
under common control with, any such Person; (b) directly or indirectly owning or
holding ten percent (10%) or more of any equity interest in such Person; or
(c) ten percent (10%) or more of whose stock or other equity interest having
ordinary voting power for the election of directors or the power to direct or
cause the direction of management, is directly or indirectly owned or held by
such Person.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or other equity interest, or
by contract or otherwise.

 

“Agent” means GE Capital in its capacity as agent for the Lenders under the Loan
Documents and any successor in such capacity appointed pursuant to
subsection 9.1(G).

 

69

--------------------------------------------------------------------------------


 

“Agent’s Account” means:

 

ABA No. 021-001-033

Account Number 502-328-54

Bankers Trust Company

New York, New York

ACCOUNT NAME: GECC/CAF DEPOSITORY

Reference:  GE Capital re Beacon Sales Acquisition, Inc.

 

“Agreement” means this Loan and Security Agreement as it may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin and
the Applicable Revolver LIBOR Margin.

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 2.2(A).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 2.2(A).

 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of any or all of the
assets of any Obligor or any of its Subsidiaries other than sales of Inventory
in the ordinary course of business.

 

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit A.

 

“Banking Services” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
returned items, overdrafts and interstate depository network services) provided
to any Loan Party by any Lender (or Affiliate of a Lender).

 

“Beacon Canada” means Beacon Roofing Supply Canada Company, a Nova Scotia
unlimited liability company.

 

“Beacon Canada Accounts” means all “Accounts” of Beacon Canada, as defined in
the Canadian Facility Credit Agreement.

 

“Beacon Canada Borrowing Base Certificate” means the “Borrowing Base
Certificate”, as defined in the Canadian Facility Credit Agreement.

 

“Beacon Canada Consolidating Borrowing Base” means the “Canadian Borrowing Base”
as defined under the Canadian Facility Credit Agreement.

 

“Best Distribution” means Best Distributing Co, a North Carolina corporation.

 

70

--------------------------------------------------------------------------------


 

“Borrowing Base Certificates” means the Consolidating Borrowing Base
Certificates, the Consolidated Borrowing Base Certificate and the Beacon Canada
Borrowing Base Certificate.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the States of Illinois, Pennsylvania or is a day
on which banking institutions located in any such state are closed, or for the
purposes of LIBOR Loans only, a day on which commercial banks are open for
dealings in Dollar deposits in the London, England (U.K.) market.

 

“C Dollars”, “C$” and “Canadian Dollars” each means the lawful money of Canada.

 

“Canadian Collateral” shall mean all assets and property of Beacon Canada in
which Agent, on behalf of Lenders, has been granted a lien and security interest
pursuant to the Canadian Facility Loan Documents.

 

“Canadian Facility Agent” means GE Canada Finance Holding Company as agent under
the Canadian Facility Loan Documents and any successor in such capacity
appointed pursuant to subsection 9.1(G) under the Canadian Facility Credit
Agreement.

 

“Canadian Facility Credit Agreement” means the Second Amended and Restated Loan
and Security Agreement dated as of the Closing Date among Beacon Canada,
Canadian Facility Agent and Canadian Facility Lenders.

 

“Canadian Facility Intercreditor Agreement” means the Intercreditor Agreement
dated as of the Closing Date among Agent, Canadian Facility Agent, Lenders and
Canadian Facility Lenders party thereto.

 

“Canadian Facility Lenders” means the lenders party to the Canadian Facility
Credit Agreement.

 

“Canadian Facility Loan Documents” means the Canadian Facility Credit Agreement
and the other “Loan Documents” as defined therein.

 

“Canadian Facility Revolving Loan Commitment” means the “Revolving Loan
Commitment” as defined under the Canadian Facility Credit Agreement.

 

“Canadian Facility Revolving Loans” means the “Revolving Loans” as defined under
the Canadian Facility Credit Agreement.

 

“Capital Expenditures” means all expenditures (including deposits) for, or
contracts for expenditures (excluding contracts for expenditures under or with
respect to Capital Leases, but including cash down payments for assets acquired
under Capital Leases) with respect to any fixed assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one year, including the direct or indirect acquisition of such assets
by way of increased product or service charges, offset items or otherwise.

 

71

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.

 

“Capitalization/Acquisition Documents” means, collectively: (a) any or all of
the stock certificates, notes, debentures or other instruments representing
securities bought, sold or issued, or loans made, to facilitate the consummation
of the Related Transactions; (b) the indentures or other documents pursuant to
which such stock, notes, debentures or other instruments are issued or to be
issued; (c) each document governing the issuance of, or setting forth the terms
of, such stock, notes, debentures or other instruments; (d) any stockholders,
registration or intercreditor agreement among or between the holders of such
stock, notes, debentures or other instruments; (e) the Shelter Acquisition
Documents; and (f) the Equity Documents; but excluding all Loan Documents and
all Canadian Facility Loan Documents.

 

“Cash Equivalents” means: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper maturing no more than six (6) months from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor’s Corporation or at least P-1 from Moody’s Investors Service, Inc.; and
(c) certificates of deposit or bankers’ acceptances maturing within six
(6) months from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from any commercial bank organized under the laws of the
United States of America, or any state thereof or the District of Columbia,
having combined capital and surplus of not less than $250,000,000 and not
subject to setoff rights in favor of such bank.

 

“CHS” means Code, Hennessy & Simmons III, L.P., a Delaware limited partnership.

 

“CIGNA Impress Account” means that certain Citibank Delaware depository account
number 30548966, for the account of Beacon Roofing Supply Company, Inc.

 

“Closing Date” means October 14, 2005.

 

“Co-Documentation Agents” means Wachovia and CIT.

 

“Commitment” or “Commitments” means the commitment or commitments of Lenders to
make Loans as set forth in subsections 2.1(A) and/or 2.1(B) and to provide
Letters of Credit as set forth in subsection 2.1(H).

 

“Compliance Certificate” means a certificate duly executed on behalf of Borrower
by the chief executive officer or chief financial officer of Borrower
appropriately completed and in substantially the form of Exhibit D.

 

“Consolidated Borrowing Base Certificate” means a certificate and schedule duly
executed by an officer of Borrower appropriately completed and in substantially
the form of Exhibit B-1.

 

72

--------------------------------------------------------------------------------


 

“Consolidating Borrowing Base Certificate” mean, with respect to each Obligor, a
certificate and schedule duly executed by an officer of Borrower appropriately
completed and substantially in the form of Exhibit B-2.

 

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability of that Person:  (i) with respect to any Indebtedness, lease, dividend
or other obligation of another Person if the purpose or intent of the Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such liability will be protected (in whole or in part) against loss with
respect thereto; (ii) with respect to any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (iii) under any foreign exchange contract, currency
swap agreement, interest rate swap agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates; (iv) to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement; or (v) pursuant to any agreement to purchase, repurchase or
otherwise acquire any obligation or any property constituting security therefor,
to provide funds for the payment or discharge of such obligation or to maintain
the solvency, financial condition or any balance sheet item or level of income
of another.  The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guaranteed or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guaranteed.

 

“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition, act or event were
not cured or removed within any applicable grace or cure period.

 

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid hereunder or under any other Loan Document by such Lender to
the Agent or any other Lender which has not been so paid.

 

“Defaulting Lender” means, at any time, any Lender that owes a Defaulted Amount.

 

“EBITDA” means, for any period, without duplication, the total of the following
for Holdings and its Subsidiaries on a consolidated basis, each calculated for
such period:  (1) net income determined in accordance with GAAP; plus, to the
extent included in the calculation of net income, (2) the sum of (a) income,
capital and franchise taxes paid or accrued;  (b) interest expenses, net of
interest income, paid or accrued; (c) amortization and depreciation, (d) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business) and (e) out-of-pocket expenses incurred in connection with
the consummation of the IPO or any other primary public offering of equity
securities by Holdings; less, to the extent included in the calculation of net
income, (3) the sum of (a) the income of any Person (other than Borrower and
wholly-owned Subsidiaries of Borrower) in which Holdings or a wholly-owned
Subsidiary of Holdings has an ownership interest except to the extent such
income is received by Borrower or a wholly-owned Subsidiary of Borrower in a
cash distribution during such period; (b) gains or losses from sales or other
dispositions of assets (other than Inventory in the normal course of

 

73

--------------------------------------------------------------------------------


 

business); and (c) extraordinary or non-recurring gains, but not net of
extraordinary or non-recurring “cash” losses.

 

“Eligible Assignee” shall mean (a) any Lender, any Affiliate of any Lender and,
with respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and (b) any commercial bank, savings and
loan association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of BBB or higher from S&P and a
rating of Baa2 or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that no
Person determined by Agent to be acting in the capacity of a vulture fund or
distressed debt purchaser shall be an Eligible Assignee and no Affiliate of any
Loan Party shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of any Loan Party or
any ERISA Affiliate or (b) has at any time within the preceding 6 years been
maintained for the employees of any Loan Party or any current or former ERISA
Affiliate.

 

“Environmental Claims” means claims, liabilities, investigations, litigation,
administrative proceedings, judgments or orders relating to Hazardous Materials.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
§§ 9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation
Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste
Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15
U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and

 

74

--------------------------------------------------------------------------------


 

expenses (including all reasonable fees, disbursements and expenses of counsel,
experts and consultants), fines, penalties, sanctions and interest incurred as a
result of or related to any claim, suit, action, investigation, proceeding or
demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, including
any arising under or related to any Environmental Laws, Environmental Permits,
or in connection with any Release or threatened Release or presence of a
Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment” (as defined in the UCC), all furniture,
furnishings, “fixtures” (as defined in the UCC), machinery, motor vehicles,
trucks, trailers, vessels, aircraft and rolling stock and all parts thereof and
all additions and accessions thereto and replacements therefor.

 

“Equity Documents” means (i) the Chief Executive Securities Agreement dated as
of August 21, 1997 by and among Holdings, CHS and Andrew Logie and (ii) the
Executive Securities Agreements among Holdings, CHS and certain managers of the
Loan Parties.

 

“Equivalent Amount” means, on any date of determination, with respect to amounts
denominated in Canadian Dollars, the amount of U.S. Dollars which would result
from the conversion of Canadian Dollars into U.S. Dollars at the 12:00 noon
(Toronto time) rate quoted on the Reuters Screen Page BOFC on the date of the
most recent Borrowing Base Certificates required to be delivered hereunder or,
at the discretion of Agent, on a more recent date (or if such display or service
ceases to exist, any other display and service in existence as of the relevant
time designated by Agent).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate”, as applied to any Loan Party, means any Person who is a
member of a group which is under common control with any Loan Party, who
together with any Loan Party is treated as a single employer within the meaning
of Section 414(b) and (c) of the IRC.

 

“Excess Availability” means, for any date, an amount equal to (a) the Maximum
Revolving Loan Amount on such date minus (b) the outstanding Revolving Loan on
such date.

 

“Excess Cash Flow” means, for any period, the greater of (A) zero (0); or
(B) without duplication, the total of the following for Holdings and its
Subsidiaries on a consolidated basis, each calculated for such period:
(1) EBITDA; plus (2) tax refunds actually received; less (3) Capital
Expenditures (to the extent actually made in cash and/or due to be made in cash
within such period but in no event more than the amount permitted in paragraph B
of the Financial Covenants Rider); less (4) income, capital and franchise taxes
paid or accrued excluding any provision for deferred taxes included in the
determination of net income; less (5) 

 

75

--------------------------------------------------------------------------------


 

decreases in deferred income taxes resulting from payments of deferred taxes
accrued in prior periods; less (6) Interest Expense; less (7) scheduled
amortization of Indebtedness actually paid in cash and/or due to be paid in cash
within such period and permitted under subsection 7.1; less (8) voluntary
prepayments made under subsection 2.4(C); less (9) mandatory prepayments made
under subsection 2.4(B)(2), but only to the extent that the transaction that
precipitated the mandatory prepayment increased net income of Holdings
determined in accordance with GAAP.

 

“Existing Obligations” means the “Obligations” under the Existing Loan Agreement
outstanding on the Closing Date.

 

“Existing Revolver Balance” has the meaning assigned to that term in
subsection 1.2.

 

“Existing Term Loan A Balance” has the meaning assigned to that term in
subsection 1.2.

 

“Existing Term Loan B Balance” has the meaning assigned to that term in
subsection 1.2.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the
immediately following Business Day by the Board of Governors of the Federal
Reserve System as the Federal Funds Rate or Federal Reserve Statistical Release
H.15(519) entitled “Selected Interest Rates” or any successor publication of the
Federal Reserve System reporting the Federal Funds Effective Rate or its
equivalent or, if such rate is not published for any Business Day, the average
of the quotations for the day of the requested Loan received by Agent from three
Federal funds brokers of recognized standing selected by Agent.

 

“Fiscal Year” means each twelve (12) month period ending on the last day of
September in each year.

 

“Fixed Charge Coverage” means, for any period, Free Cash Flow divided by Fixed
Charges.

 

“Fixed Charges” means, for any period, and each calculated for such period
(without duplication), (a) Interest Expense of Holdings and its Subsidiaries;
plus (b) scheduled payments of principal with respect to all Indebtedness of
Holdings and its Subsidiaries.

 

“Free Cash Flow” means, for any period, (a) EBITDA; less (b) any provision for
(to the extent it is greater than zero) income, capital or franchise taxes
included in the determination of net income, excluding any provision for
deferred taxes; less (c) payment of deferred taxes accrued in any prior period;
less (d) unfinanced Capital Expenditures.

 

“Funding Date” means the date of each funding of a Loan or issuance of a Letter
of Credit.

 

76

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

“Holdings” means Beacon Roofing Supply, Inc., a Delaware corporation.

 

“Holdings’ Accountants” means the independent certified public accountants
selected by Holdings and its Subsidiaries and reasonably acceptable to Agent,
which selection shall not be modified during the term of this Agreement without
Agent’s prior written consent.

 

“Indebtedness” as applied to any Person, means: (a) all indebtedness for
borrowed money; (b) that portion of obligations with respect to capital leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP; (c) any obligation under any lease (a “synthetic lease”) treated as an
operating lease under GAAP and as a loan or financing for United States income
tax purposes or creditors rights purposes; (d) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (e) any obligation owed for all or any part of the deferred
purchase price of property or services if the purchase price is due more than
six (6) months from the date the obligation is incurred or is evidenced by a
note or similar written instrument; (f) ”earnouts” and similar payment
obligations (but excluding Borrower’s “earn-out” payment obligations under the
Shelter Acquisition Documents), which obligations shall, for purposes of
determining outstanding Indebtedness in connection with calculating Borrower’s
compliance with the covenants contained in Section 7, be valued based upon the
amount thereof required to be recorded as a liability on a balance sheet
prepared in accordance with GAAP; (g) all indebtedness secured by any Lien on
any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person and (h) obligations in respect of
letters of credit.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), or
(ii) the Federal Funds Rate plus 50 basis points per annum.  Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.

 

77

--------------------------------------------------------------------------------


 

“Index Rate Loans” means at any time that portion of the Loans bearing interest
at rates determined by reference to the Index Rate.

 

“Intellectual Property” means all present and future designs, patents, patent
rights and applications therefor, trademarks and registrations or applications
therefor, trade names, inventions, copyrights and all applications and
registrations therefor, software or computer programs, license rights, trade
secrets, methods, processes, know-how, drawings, specifications, descriptions,
and all memoranda, notes and records with respect to any research and
development, whether now owned or hereafter acquired, all goodwill associated
with any of the foregoing, and proceeds of all of the foregoing, including,
without limitation, proceeds of insurance policies thereon.

 

“Interest Expense” means, without duplication, for any period, the following,
for Holdings and its Subsidiaries each calculated for such period:  interest
expenses deducted in the determination of net income (excluding (i) the
amortization of fees and costs with respect to the Related Transactions which
have been capitalized as transaction costs in accordance with the provisions of
subsection 11.2; and (ii) interest paid in kind).

 

“Interest Period” means, in connection with each LIBOR Loan, an interest period
which Borrower shall elect to be applicable to such Loan, which Interest Period
shall be either a one(1), two (2), three (3), or six (6) month period; provided
that:

 

(1)                                  the initial Interest Period for any LIBOR
Loan shall commence on the Funding Date of such Loan;

 

(2)                                  in the case of successive Interest Periods,
each successive Interest Period shall commence on the day on which the
immediately preceding Interest Period expires;

 

(3)                                  if an Interest Period expiration date is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period expiration date is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(4)                                  any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to part (5) below, end on the last Business Day of a calendar
month;

 

(5)                                  no Interest Period shall extend beyond the
Termination Date;

 

(6)                                  no Interest Period for any portion of a
Term Loan shall extend beyond the date of the final Scheduled Installment
thereof;

 

(7)                                  no Interest Period may extend beyond a
scheduled principal payment date of any Loan, unless the aggregate principal
amount of such Loan that is an Index Rate Loan or that has Interest Periods
expiring on or before such scheduled principal payment date equals or

 

78

--------------------------------------------------------------------------------


 

exceeds the principal amount required to be paid on such Loan on such scheduled
principal payment date; and

 

(8)                                  there shall be no more than eight
(8) Interest Periods relating to LIBOR Loans outstanding at any time.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrower against fluctuations in interest rates
entered into between Borrower and any Lender (or Affiliate of any Lender),
including without limitation, the Interest Rate Agreement in effect on the
Closing Date between Borrower and LaSalle Bank National Association.

 

“Interest Rate Excess Availability” means, as of any adjustment date with
respect to the Applicable Margins, the average daily Excess Availability for the
three-month period immediately preceding such date, as determined by the Agent.

 

“Inventory” means all “inventory” (as defined in the UCC), including, without
limitation, finished goods, raw materials, work in process and other materials
and supplies used or consumed in a Person’s business, and goods which are
returned or repossessed.

 

“IPO” means the initial public offering of Holdings’ common stock consummated on
September 9, 2004.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder.

 

“L/C Issuer” means GE Capital or a Subsidiary thereof or a bank or other legally
authorized Person selected by or acceptable to Agent in its sole discretion, in
such Person’s capacity as an issuer of Letters of Credit hereunder.

 

“Letters of Credit” means documentary or standby letters of credit issued for
the account of Borrower by L/C Issuers, and bankers’ acceptances issued by
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 2.1(H) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.

 

“Liabilities” shall have the meaning given that term in accordance with GAAP and
shall include Indebtedness.

 

“LIBOR” means, for each Interest Period, a rate per annum equal to:

 

79

--------------------------------------------------------------------------------


 

(a)                                  the offered rate for deposits in United
States Dollars for the applicable Interest Period that appears on Telerate
Page 3750 as of 11:00 a.m. (London time), on the second full Business Day next
preceding the first day of such Interest Period; divided by

 

(b)                                 a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day that is two (2) Business Days prior to
the beginning of such Interest Period (including basic, supplemental, marginal
and emergency reserves under any regulations of the Federal Reserve Board or
other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect) for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board that
are required to be maintained by a member bank of the Federal Reserve System).

 

If such interest rates shall cease to be available from Telerate News Service,
LIBOR shall be determined from such financial reporting service or other
information as shall be available to Agent.

 

“LIBOR Loans” means at any time that portion of the Loans bearing interest at
rates determined by reference to LIBOR.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).

 

“Loan” or “Loans” means an advance or advances under the Term Loan A Commitment
or the Term Loan B Commitment or the Revolving Loan Commitment.

 

“Loan Documents” means this Agreement, the Notes, all security agreements,
pledge agreements, mortgages and similar agreements guaranteeing payment of or
granting a Lien upon property as security for payment of all or any portion of
the Obligations, the Canadian Facility Intercreditor Agreement, any Interest
Rate Agreement with a Lender (or Affiliate of a Lender), any Currency Rate
Agreements with a Lender (or Affiliate of a Lender) pursuant to Section 5.11,
the letter agreement referenced in subsection 2.3(E) and all other documents,
instruments and agreements executed by or on behalf of any Loan Party and
delivered previously or concurrently herewith or at any time hereafter to or for
Agent or any Lender in connection with the Loans, any Letter of Credit, and any
other transaction contemplated by this Agreement, all as amended, restated,
supplemented or modified from time to time but excluding all
Capitalization/Acquisition Documents.

 

“Loan Party” means each of Holdings, Borrower and each Subsidiary of Borrower.

 

“Loan Year” means each period of twelve (12) consecutive months commencing on
the Closing Date and on each anniversary thereof.

 

“London Banking Day”  means any day on which dealings in deposits in U.S.
dollars are transacted in the London Interbank market.

 

80

--------------------------------------------------------------------------------


 

“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit between Borrower, as applicant, and GE Capital.

 

“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit between Borrower, as applicant, and GE Capital.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
operations, prospects, properties, assets or condition (financial or otherwise)
of Holdings and its Subsidiaries taken as a whole or (b) the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party
or of Agent or any Lender to enforce or collect any of the Obligations.  In
determining whether any individual event would result in a Material Adverse
Effect, notwithstanding that such event does not of itself have such effect, a
Material Adverse Effect shall be deemed to have occurred if the cumulative
effect of such event and all other then existing events would result in a
Material Adverse Effect.

 

“Maximum Revolving Loan Amount” has the meaning assigned to that term in
subsection 2.1(B).

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Loan Party to Agent, on behalf of Agent and
Lenders, with respect to Mortgaged Property or Additional Mortgaged Property,
all in form and substance satisfactory to Agent.

 

“Mortgaged Property” means the real property owned or leased by Borrower or its
Subsidiaries as described on Schedule 11.1(A).

 

“Net Proceeds” means cash proceeds received by Borrower or any of its
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (a) the costs of such sale,
lease, transfer or other disposition (including taxes attributable to such sale,
lease or transfer) and (b) amounts applied to repayment of Indebtedness (other
than the Obligations) secured by a Lien on the asset or property disposed.

 

“Notes” means the Revolving Notes and the Term Notes.

 

“Notice of Borrowing” means a notice duly executed by an authorized
representative of Borrower appropriately completed and in the form of Exhibit E.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of each Loan Party from time to time owed to Agent or to any Lender (or
any Affiliate of any Lender) under the Loan Documents (whether incurred before
or after the Termination Date) including the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable
including, without limitation, all interest, fees, cost and expenses accrued or
incurred after the filing of any

 

81

--------------------------------------------------------------------------------


 

petition under any bankruptcy or insolvency law whether or not allowed in such
proceeding.  Obligations shall also include all obligations of the Loan Parties
to any Lender (or any Affiliate of any Lender) in respect of Banking Services.

 

“Permitted Small Acquisition” means a Permitted Acquisition for which the
purchase price payable in connection therewith (together with all transaction
costs incurred in connection therewith) does not exceed $4,000,000.

 

“Permitted Encumbrances” means the following types of Liens: (a) Liens (other
than Liens relating to Environmental Claims or ERISA) for taxes, assessments or
other governmental charges not yet due and payable; (b) statutory Liens of
landlords, carriers, warehousemen, mechanics, materialmen and other similar
liens imposed by law, which are incurred in the ordinary course of business for
sums not more than thirty (30) days delinquent; (c) Liens (other than any Lien
imposed by ERISA) incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money); (d) deposits, in an aggregate amount not to exceed $250,000
made in the ordinary course of business to secure liability to insurance
carriers; (e) easements, rights-of-way, restrictions, and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of any Loan Party or any of its Subsidiaries; (f) Liens
on fixed assets for purchase money obligations, provided that (i) the purchase
of the asset subject to any such Lien is permitted under paragraph B of the
Financial Covenants Rider, (ii) the Indebtedness secured by any such Lien is
permitted under subsection 7.1, (iii) such Lien encumbers only the asset so
purchased and (iv) the Indebtedness or other obligation secured by such Liens is
incurred within ninety (90) days after the purchase or lease of such asset;
(g) Liens in favor of Agent, on behalf of itself and Lenders; (h) Liens under
the Canadian Facility Loan Documents in favor of Canadian Facility Agent, for
the benefit of Canadian Facility Agent and Canadian Facility Lenders, and
(i) Liens set forth on Schedule 11.1(B).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Holdings and its Subsidiaries prepared in accordance with GAAP as of the Closing
Date after giving effect to the transactions contemplated by this Agreement. 
The Pro Forma is attached hereto as Schedule 11.1(C).

 

“Pro Forma EBITDA” means, with respect to any Target, EBITDA of such Target for
the trailing twelve-month period preceding the date of the Permitted Acquisition
of such Target, as determined based upon the Target’s financial statements for
its most recently completed fiscal year and its most recent interim financial
period completed within sixty (60)

 

82

--------------------------------------------------------------------------------


 

days prior to the date of consummation of such Permitted Acquisition, taking
into account verifiable cost addbacks approved by Agent.

 

“Pro Rata Share” means (a) with respect to matters relating to a particular
Commitment of a Lender, the percentage obtained by dividing (i) such Commitment
of that Lender by (ii) all such Commitments of all Lenders and (b) with respect
to all other matters, the percentage obtained by dividing (i) the Total Loan
Commitment of a Lender by (ii) the Total Loan Commitments of all Lenders, in
either (a) or (b), as such percentage may be adjusted by assignments permitted
pursuant to subsection 9.5; provided, however, if any Commitment is terminated
pursuant to the terms hereof, then “Pro Rata Share” means the percentage
obtained by dividing (x) the aggregate amount of such Lender’s outstanding Loans
related to such Commitment by (y) the aggregate amount of all outstanding Loans
related to such Commitment.

 

“Projections” means Holdings’ forecasted consolidated and consolidating: 
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d) capitalization statements, all prepared on a division by division and
Subsidiary by Subsidiary basis consistent with Borrower’s historical financial
statements and based upon good faith estimates and assumptions by Borrower
believed to be reasonable at the time made, together with appropriate supporting
details and a statement of underlying assumptions.

 

“Real Estate” means all of the real property owned, leased, subleased, or used
by any of Borrower, each other Obligor and Holdings or any of their
Subsidiaries.

 

“Related Transactions” means the Shelter Acquisition, the execution and delivery
of the Related Transactions Documents entered into in connection with those
Related Transactions consummated on the Closing Date, the funding of all Loans
on the Closing Date, and the payment of all fees, costs and expenses associated
with all of the foregoing.

 

“Related Transactions Documents” means the Loan Documents, the
Capitalization/Acquisition Documents, and all other agreements, instruments and
documents executed or delivered in connection with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Requisite Lenders” means Lenders (including for purposes hereof, Canadian
Facility Lenders) (other than (i) Defaulting Lenders hereunder and
(ii) ”Defaulting Lenders” as defined in the Canadian Facility Credit Agreement)
having (together with their Affiliates) (a) more than 50% of the sum of (i) the
Revolving Loan Commitment and the aggregate outstanding principal balance of the
Term Loans of all Lenders that are not Defaulting Lenders plus (ii) the Canadian
Facility Revolving Loan Commitment (expressed in U.S. Dollars) or (b) if the
Revolving Loan Commitment has been terminated, more than 50% of the sum of
(i) the aggregate outstanding principal balance of the Loans of all Lenders that
are not Defaulting Lenders plus (ii) the aggregate Pro Rata Share of Letter of
Credit Obligations of all Lenders that

 

83

--------------------------------------------------------------------------------


 

are not Defaulting Lenders plus (iii) the aggregate outstanding principal
balance of the Canadian Facility Revolving Loans (expressed in U.S. Dollars) of
all Canadian Facility Lenders that are not “Defaulting Lenders” as defined in
the Canadian Facility Credit Agreement; provided, that, in each case, Requisite
Lenders shall at all times consist of at least three Lenders.

 

“Reserves” means, with respect to the Borrowing Base (a) the Credit Memoranda
Reserve and the Dilution Reserve, and (b) reserves against Eligible Accounts,
Eligible Inventory or Consolidated Borrowing Base that Agent may, in its
reasonable credit judgment, establish from time to time, with prior or
contemporaneous notice to Borrower.

 

“Restricted Junior Payment” means:  (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock or other
equity securities, or ownership interest in, any Loan Party now or hereafter
outstanding, except a dividend payable solely with shares of the class of stock
on which such dividend is declared; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other equity
security of, or ownership interest in, any Loan Party now or hereafter
outstanding, or the issuance of a notice of any intention to do any of the
foregoing (including without limitation, any payment of the “earn-out” amount
under the Shelter Acquisition Documents); (c) any payment or prepayment of
interest on, principal of, premium, if any, redemption, conversion, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Indebtedness subordinated to the Obligations, or the issuance of a
notice of any intention to do any of the foregoing; (d) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock or other equity security
of, or ownership interest in, any Loan Party now or hereafter outstanding; and
(e) any payment by Borrower or any of its Subsidiaries of any management,
consulting or similar fees to any Affiliate, whether pursuant to a management
agreement or otherwise.

 

“Revolving Advance” means each advance made by Lender(s) under the Revolving
Loan Commitment pursuant to subsection 2.1 (B).

 

“Revolving Loan” means the outstanding balance of all Revolving Advances and any
amounts added to the principal balance of the Revolving Loan pursuant to this
Agreement.

 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make Revolving Advances pursuant to subsection 2.1 (B), and to incur
its Pro Rata Share of Letter of Credit Obligations in the aggregate amount set
forth on the signature page of this Agreement below such Lender’s signature or
in the most recent Assignment and Acceptance Agreement, if any, executed by such
Lender and (b) as to all Lenders, the aggregate commitment of all Lenders to
make Revolving Advances and to incur Letter of Credit Obligations.

 

“Revolving Note” means each promissory note of Borrower in form and substance
reasonably acceptable to Agent, issued to evidence the Revolving Loan
Commitments.

 

“Senior Indebtedness” means the aggregate outstanding principal balance of all
Indebtedness of Holdings and its Subsidiaries on a consolidated basis, but
excluding any

 

84

--------------------------------------------------------------------------------


 

Indebtedness which, by its express terms is subordinated to the Obligations on a
basis satisfactory to Agent.

 

“Shelter Acquisition Agreement” means that certain Securities Purchase Agreement
dated as of August 9, 2005 among Borrower, SDI Holding, each of the Persons
party thereto as Sellers (as defined therein) and Brazos Private Equity
Partners, LLC.

 

“Shelter Acquisition Documents” means the Shelter Acquisition Agreement and all
agreements, instruments and documents executed or delivered in connection
therewith, but excluding all Loan Documents and all Canadian Facility Loan
Documents.

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than fifty percent (50%) of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
subsidiaries of that Person or a combination thereof.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A.

 

“Term Loans” mean(s) the unpaid balance of the term loans made pursuant to
subsection 2.1 (A).

 

“Term Loan A” means the advances made pursuant to subsection 2.1(A)(1).

 

“Term Loan A Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata share of the Term Loan A in the maximum aggregate
amount set forth on the signature page of this Agreement below such Lender’s
signature or in the most recent Assignment and Acceptance Agreements, if any,
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make the Term Loan A.

 

“Term Loan B” means the advances made pursuant to subsection 2.1(A)(2).

 

“Term Loan B Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata share of Term Loan B in the maximum aggregate amount
set forth on the signature page of this Agreement opposite such Lender’s
signature or in the most recent Assignment and Acceptance Agreements, if any,
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make Term Loan B.

 

“Term Note” or “Term Notes” means each promissory note of Borrower in form and
substance acceptable to Agent, issued to evidence the Term Loan A Commitment and
the Term Loan B Commitment.

 

“Total Indebtedness” means the aggregate outstanding principal balance of all
Indebtedness of Holdings and its Subsidiaries on a consolidated basis.

 

85

--------------------------------------------------------------------------------


 

“Total Loan Commitment” means as to any Lender the aggregate commitments of such
Lender with respect to its Revolving Loan Commitment and Term Loan A Commitment
and Term Loan B Commitment.

 

“Unused Line Fee Margin” means with respect to any month (or portion thereof)
for which the unused line fee under Section 2.3 is being calculated, a per annum
rate equal to three-eighths of one percent (0.375%).

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Illinois; provided, that to the extent
that the UCC is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Illinois, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 


11.2                           ACCOUNTING TERMS.  FOR PURPOSES OF THIS
AGREEMENT, ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS ASSIGNED TO SUCH TERMS IN CONFORMITY WITH GAAP.  FINANCIAL STATEMENTS
AND OTHER INFORMATION FURNISHED TO AGENT OR ANY LENDER PURSUANT TO
SUBSECTION 5.1 SHALL BE PREPARED IN ACCORDANCE WITH GAAP (AS IN EFFECT AT THE
TIME OF SUCH PREPARATION) ON A CONSISTENT BASIS.  IN THE EVENT ANY “ACCOUNTING
CHANGES” (AS DEFINED BELOW) SHALL OCCUR AND SUCH CHANGES AFFECT FINANCIAL
COVENANTS, STANDARDS OR TERMS IN THIS AGREEMENT, THEN BORROWER AND LENDERS AGREE
TO ENTER INTO NEGOTIATIONS IN ORDER TO AMEND SUCH PROVISIONS OF THIS AGREEMENT
SO AS TO EQUITABLY REFLECT SUCH ACCOUNTING CHANGES WITH THE DESIRED RESULT THAT
THE CRITERIA FOR EVALUATING THE FINANCIAL CONDITION OF BORROWER SHALL BE THE
SAME AFTER SUCH ACCOUNTING CHANGES AS IF SUCH ACCOUNTING CHANGES HAD NOT BEEN
MADE, AND UNTIL SUCH TIME AS SUCH AN AMENDMENT SHALL HAVE BEEN EXECUTED AND
DELIVERED BY BORROWER AND REQUISITE LENDERS, (A) ALL FINANCIAL COVENANTS,
STANDARDS AND TERMS IN THIS AGREEMENT SHALL BE CALCULATED AND/OR CONSTRUED AS IF
SUCH ACCOUNTING CHANGES HAD NOT BEEN MADE, AND (B) BORROWER SHALL PREPARE
FOOTNOTES TO EACH COMPLIANCE CERTIFICATE AND THE FINANCIAL STATEMENTS REQUIRED
TO BE DELIVERED HEREUNDER THAT SHOW THE DIFFERENCES BETWEEN THE CERTIFICATE OR
FINANCIAL STATEMENTS DELIVERED (WHICH REFLECT SUCH ACCOUNTING CHANGES) AND THE
BASIS FOR CALCULATING FINANCIAL COVENANT COMPLIANCE (WITHOUT REFLECTING SUCH
ACCOUNTING CHANGES). “ACCOUNTING CHANGES” MEANS: (A) CHANGES IN ACCOUNTING
PRINCIPLES REQUIRED BY GAAP AND IMPLEMENTED BY HOLDINGS; (B) CHANGES IN
ACCOUNTING PRINCIPLES RECOMMENDED BY HOLDINGS’ ACCOUNTANTS; AND (C) CHANGES IN
CARRYING VALUE OF HOLDINGS’ OR ANY OF ITS SUBSIDIARIES’ ASSETS, LIABILITIES OR
EQUITY ACCOUNTS RESULTING FROM (I) THE APPLICATION OF PURCHASE ACCOUNTING
PRINCIPLES (A.P.B. 16 AND/OR 17 AND EITF 88-16 AND FASB 109) TO THE RELATED
TRANSACTIONS OR (II) ANY OTHER ADJUSTMENTS THAT, IN EACH CASE, WERE APPLICABLE
TO, BUT NOT INCLUDED IN, THE PRO FORMA.  ALL SUCH ADJUSTMENTS RESULTING FROM
EXPENDITURES MADE SUBSEQUENT TO THE CLOSING DATE (INCLUDING, BUT NOT LIMITED TO,
CAPITALIZATION OF COSTS AND EXPENSES OR PAYMENT OF PRE-CLOSING DATE LIABILITIES)
SHALL BE TREATED AS EXPENSES IN THE PERIOD THE EXPENDITURES ARE MADE AND
DEDUCTED AS PART OF THE CALCULATION OF EBITDA IN SUCH PERIOD.

 

86

--------------------------------------------------------------------------------


 


11.3                           OTHER DEFINITIONAL PROVISIONS.  REFERENCES TO
“SECTIONS”, “SUBSECTIONS”, “RIDERS”, “EXHIBITS”, “SCHEDULES” AND “ADDENDUMS”
SHALL BE TO SECTIONS, SUBSECTIONS, RIDERS, EXHIBITS,  SCHEDULES AND ADDENDUMS,
RESPECTIVELY, OF THIS AGREEMENT UNLESS OTHERWISE SPECIFICALLY PROVIDED.  ANY OF
THE TERMS DEFINED IN SUBSECTION 11.1 MAY, UNLESS THE CONTEXT OTHERWISE REQUIRES,
BE USED IN THE SINGULAR OR THE PLURAL DEPENDING ON THE REFERENCE.  IN THIS
AGREEMENT, WORDS IMPORTING ANY GENDER INCLUDE THE OTHER GENDERS; THE WORDS
“INCLUDING,” “INCLUDES” AND “INCLUDE” SHALL BE DEEMED TO BE FOLLOWED BY THE
WORDS “WITHOUT LIMITATION”; REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL
INSTRUMENTS SHALL BE DEEMED TO INCLUDE SUBSEQUENT AMENDMENTS, ASSIGNMENTS, AND
OTHER MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT SUCH AMENDMENTS, ASSIGNMENTS
AND OTHER MODIFICATIONS ARE NOT PROHIBITED BY THE TERMS OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT; REFERENCES TO PERSONS INCLUDE THEIR RESPECTIVE PERMITTED
SUCCESSORS AND ASSIGNS OR, IN THE CASE OF GOVERNMENTAL PERSONS, PERSONS
SUCCEEDING TO THE RELEVANT FUNCTIONS OF SUCH PERSONS; AND ALL REFERENCES TO
STATUTES AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY
SUCCESSOR STATUTES AND REGULATIONS.

 


SECTION 12.
GUARANTY


 


12.1                           GUARANTY.  EACH DOMESTIC SUBSIDIARY GUARANTOR
HEREBY AGREES THAT SUCH DOMESTIC SUBSIDIARY GUARANTOR IS JOINTLY AND SEVERALLY
LIABLE FOR, AND HEREBY ABSOLUTELY AND UNCONDITIONALLY GUARANTEES TO AGENT AND
LENDERS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, THE FULL AND PROMPT
PAYMENT WHEN DUE (WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE), AND
PERFORMANCE OF, ALL OBLIGATIONS OWED OR HEREAFTER OWING BY BORROWER TO AGENT AND
LENDERS.  EACH DOMESTIC SUBSIDIARY GUARANTOR AGREES THAT ITS GUARANTY OBLIGATION
HEREUNDER IS A CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND NOT OF
COLLECTION, AND THAT ITS OBLIGATION UNDER THIS SECTION 12 SHALL BE ABSOLUTE AND
UNCONDITIONAL, IRRESPECTIVE OF, AND UNAFFECTED BY,

 


(A)                              THE GENUINENESS, VALIDITY, REGULARITY,
ENFORCEABILITY OR ANY FUTURE AMENDMENT OF, OR CHANGE IN, THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH ANY
OBLIGOR IS OR MAY BECOME A PARTY;


 


(B)                                THE ABSENCE OF ANY ACTION TO ENFORCE THIS
AGREEMENT (INCLUDING THIS SECTION 12) OR ANY OTHER LOAN DOCUMENT OR THE WAIVER
OR CONSENT BY AGENT AND LENDERS WITH RESPECT TO ANY OF THE PROVISIONS THEREOF.


 


(C)                                THE EXISTENCE, VALUE OR CONDITION OF, OR
FAILURE TO PERFECT ITS LIEN AGAINST, ANY SECURITY FOR THE OBLIGATIONS OR ANY
ACTION, OR THE ABSENCE OF ANY ACTION, BY AGENT AND LENDERS IN RESPECT THEREOF
(INCLUDING THE RELEASE OF ANY SUCH SECURITY);


 


(D)                               THE INSOLVENCY OF ANY OBLIGOR; OR


 


(E)                                 ANY OTHER ACTION OR CIRCUMSTANCES WHICH
MIGHT OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY
OR GUARANTOR,


 


(F)                                 IT BEING AGREED BY EACH DOMESTIC SUBSIDIARY
GUARANTOR THAT ITS OBLIGATIONS UNDER THIS SECTION 12 SHALL NOT BE DISCHARGED
UNTIL THE PERFORMANCE AND PAYMENT IN FULL OF THE OBLIGATIONS.  EACH DOMESTIC
SUBSIDIARY GUARANTOR SHALL BE REGARDED, AND SHALL BE IN THE SAME POSITION, AS
PRINCIPAL DEBTOR WITH RESPECT TO THE OBLIGATIONS GUARANTEED HEREUNDER.

 

87

--------------------------------------------------------------------------------


 


12.2                           WAIVERS BY DOMESTIC SUBSIDIARY GUARANTORS.  EACH
DOMESTIC SUBSIDIARY GUARANTOR EXPRESSLY WAIVES ALL RIGHTS IT MAY HAVE NOW OR IN
THE FUTURE UNDER ANY STATUTE, OR AT COMMON LAW, OR AT LAW OR IN EQUITY, OR
OTHERWISE, TO COMPEL AGENT OR LENDERS TO MARSHALL ASSETS OR TO PROCEED IN
RESPECT OF THE OBLIGATIONS GUARANTEED HEREUNDER AGAINST ANY OTHER OBLIGOR, ANY
OTHER PARTY OR AGAINST ANY SECURITY FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS BEFORE PROCEEDING AGAINST, OR AS A CONDITION TO PROCEEDING AGAINST,
SUCH DOMESTIC SUBSIDIARY GUARANTOR.  IT IS AGREED AMONG EACH OBLIGOR, AGENT AND
LENDERS THAT THE FOREGOING WAIVERS ARE OF THE ESSENCE OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT, BUT FOR
THE PROVISIONS OF THIS SECTION 12 AND SUCH WAIVERS, AGENT AND LENDERS WOULD
DECLINE TO ENTER INTO THIS AGREEMENT.

 


12.3                           BENEFIT OF GUARANTY.  EACH OBLIGOR AGREES THAT
THE PROVISIONS OF THIS SECTION 12 ARE FOR THE BENEFIT OF AGENT AND LENDERS AND
THEIR RESPECTIVE SUCCESSORS, TRANSFEREES, ENDORSEES AND ASSIGNS, AND NOTHING
HEREIN CONTAINED SHALL IMPAIR, AS BETWEEN ANY OTHER OBLIGOR AND AGENT OR
LENDERS, THE OBLIGATIONS OF SUCH OTHER OBLIGOR UNDER THE LOAN DOCUMENTS.

 


12.4                           WAIVER OF SUBROGATION, ETC.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, EACH
DOMESTIC SUBSIDIARY GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES NOT TO
ASSERT OR ENFORCE (WHETHER BY OR IN A LEGAL OR EQUITABLE PROCEEDING OR
OTHERWISE) ANY AND ALL RIGHTS AT LAW OR IN EQUITY TO SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION, INDEMNIFICATION OR SET OFF AND ANY AND ALL DEFENSES
AVAILABLE TO A SURETY, GUARANTOR OR ACCOMMODATION CO-OBLIGOR UNTIL THE FINAL
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF ALL COMMITMENTS.  EACH
DOMESTIC SUBSIDIARY GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS WAIVER IS
INTENDED TO BENEFIT AGENT AND LENDERS AND SHALL NOT LIMIT OR OTHERWISE AFFECT
SUCH DOMESTIC SUBSIDIARY GUARANTOR’S LIABILITY HEREUNDER OR THE ENFORCEABILITY
OF THIS SECTION 12, AND THAT AGENT, LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS ARE INTENDED THIRD PARTY BENEFICIARIES OF THE WAIVERS AND AGREEMENTS SET
FORTH IN THIS SECTION 12.4.

 


12.5                           ELECTION OF REMEDIES.  IF AGENT OR ANY LENDER
MAY, UNDER APPLICABLE LAW, PROCEED TO REALIZE ITS BENEFITS UNDER ANY OF THE LOAN
DOCUMENTS GIVING AGENT OR SUCH LENDER A LIEN UPON ANY COLLATERAL, WHETHER OWNED
BY ANY OBLIGOR OR BY ANY OTHER PERSON, EITHER BY JUDICIAL FORECLOSURE OR BY
NON-JUDICIAL SALE OR ENFORCEMENT, AGENT OR ANY LENDER MAY, AT ITS SOLE OPTION,
DETERMINE WHICH OR ITS REMEDIES OR RIGHTS IT MAY PURSUE WITHOUT AFFECTING ANY OF
ITS RIGHTS AND REMEDIES UNDER THIS SECTION 12.  IF, IN THE EXERCISE OF ANY OF
ITS RIGHTS AND REMEDIES, AGENT OR ANY LENDER SHALL FORFEIT ANY OF ITS RIGHTS OR
REMEDIES, INCLUDING ITS RIGHT TO ENTER A DEFICIENCY JUDGMENT AGAINST ANY OBLIGOR
OR ANY OTHER PERSON, WHETHER BECAUSE OF ANY APPLICABLE LAWS PERTAINING TO
“ELECTION OF REMEDIES” OR THE LIKE, EACH OBLIGOR HEREBY CONSENTS TO SUCH ACTION
BY AGENT OR SUCH LENDER AND WAIVES ANY CLAIM BASED UPON SUCH ACTION, EVEN IF
SUCH ACTION BY AGENT OR SUCH LENDER SHALL RESULT IN A FULL OR PARTIAL LOSS OF
ANY RIGHTS OF SUBROGATION WHICH EACH OBLIGOR MIGHT OTHERWISE HAVE HAD BUT FOR
SUCH ACTION BY AGENT OR SUCH LENDER.  ANY ELECTION OF REMEDIES WHICH RESULTS IN
THE DENIAL OR IMPAIRMENT OF THE RIGHT OF AGENT OR ANY LENDER TO SEEK A
DEFICIENCY JUDGMENT AGAINST ANY OBLIGOR SHALL NOT IMPAIR ANY DOMESTIC SUBSIDIARY
GUARANTOR’S OBLIGATION TO PAY THE FULL AMOUNT OF THE OBLIGATIONS.  IN THE EVENT
AGENT OR ANY LENDER SHALL BID AT ANY FORECLOSURE OR TRUSTEE’S SALE OR AT ANY
PRIVATE SALE PERMITTED BY LAW OR THE LOAN DOCUMENTS, AGENT OR SUCH LENDER MAY
BID ALL OR LESS THAN THE AMOUNT OF THE OBLIGATIONS AND THE AMOUNT OF SUCH BID
NEED NOT BE PAID BY AGENT OR SUCH LENDER BUT SHALL BE CREDITED AGAINST THE
OBLIGATIONS.  THE AMOUNT OF THE SUCCESSFUL BID AT ANY SUCH SALE, WHETHER AGENT,
LENDER OR ANY

 

88

--------------------------------------------------------------------------------


 


OTHER PARTY IS THE SUCCESSFUL BIDDER, SHALL BE CONCLUSIVELY DEEMED TO BE THE
FAIR MARKET VALUE OF THE COLLATERAL AND THE DIFFERENCE BETWEEN SUCH BID AMOUNT
AND THE REMAINING BALANCE OF THE OBLIGATIONS SHALL BE CONCLUSIVELY DEEMED TO BE
THE AMOUNT OF THE OBLIGATIONS GUARANTEED UNDER THIS SECTION 12, NOTWITHSTANDING
THAT ANY PRESENT OR FUTURE LAW OR COURT DECISION OR RULING MAY HAVE THE EFFECT
OF REDUCING THE AMOUNT OF ANY DEFICIENCY CLAIM TO WHICH AGENT OR ANY LENDER
MIGHT OTHERWISE BE ENTITLED BUT FOR SUCH BIDDING AT ANY SUCH SALE.

 


12.6                           LIMITATION.  NOTWITHSTANDING ANY PROVISION
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY, EACH DOMESTIC
SUBSIDIARY GUARANTOR’S LIABILITY UNDER THIS SECTION 12, SHALL BE LIMITED TO AN
AMOUNT NOT TO EXCEED AS OF ANY DATE OF DETERMINATION THE GREATER OF:

 


(A)                              THE NET AMOUNT OF ALL LOANS ADVANCED TO THE
BORROWER UNDER THIS AGREEMENT AND THEN RE-LOANED OR OTHERWISE TRANSFERRED TO, OR
FOR THE BENEFIT OF, SUCH GUARANTOR; AND


 


(B)                                THE AMOUNT WHICH COULD BE CLAIMED BY AGENT
AND LENDERS FROM SUCH DOMESTIC SUBSIDIARY GUARANTOR UNDER THIS SECTION 12,
WITHOUT RENDERING SUCH CLAIM VOIDABLE OR AVOIDABLE UNDER SECTION 548 OF CHAPTER
11 OF THE BANKRUPTCY CODE OR UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT
TRANSFER ACT, UNIFORM FRAUDULENT CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW
AFTER TAKING INTO ACCOUNT, AMONG OTHER THINGS, ALL RIGHTS OF SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHTS OF SUCH DOMESTIC
SUBSIDIARY GUARANTOR AGAINST ANY LOAN PARTY OR ANY OTHER PERSON, INCLUDING
WITHOUT LIMITATION, SUCH DOMESTIC SUBSIDIARY GUARANTOR’S RIGHT OF CONTRIBUTION
AND INDEMNIFICATION FROM EACH OTHER DOMESTIC SUBSIDIARY UNDER SECTION 12.7.


 


12.7                           CONTRIBUTION WITH RESPECT TO GUARANTY
OBLIGATIONS.


 


(A)                              TO THE EXTENT THAT ANY DOMESTIC SUBSIDIARY
GUARANTOR SHALL MAKE A PAYMENT UNDER THIS SECTION 12 OF ALL OR ANY OF THE
OBLIGATIONS (A “GUARANTOR PAYMENT”) WHICH, TAKING INTO ACCOUNT ALL OTHER
GUARANTOR PAYMENTS THEN PREVIOUSLY OR CONCURRENTLY MADE BY ANY OTHER DOMESTIC
SUBSIDIARY GUARANTOR, EXCEEDS THE AMOUNT WHICH SUCH DOMESTIC SUBSIDIARY
GUARANTOR WOULD OTHERWISE HAVE PAID IF EACH DOMESTIC SUBSIDIARY GUARANTOR HAD
PAID THE AGGREGATE OBLIGATIONS SATISFIED BY SUCH GUARANTOR PAYMENT IN THE SAME
PROPORTION THAT SUCH DOMESTIC SUBSIDIARY GUARANTOR’S “ALLOCABLE AMOUNT” (AS
DEFINED BELOW) (AS DETERMINED IMMEDIATELY PRIOR TO SUCH GUARANTOR PAYMENT) BORE
TO THE AGGREGATE ALLOCABLE AMOUNTS OF EACH OF THE DOMESTIC SUBSIDIARY GUARANTORS
AS DETERMINED IMMEDIATELY PRIOR TO THE MAKING OF SUCH GUARANTOR PAYMENT, THEN,
FOLLOWING THE FINAL PAYMENT IN FULL OF THE OBLIGATIONS AND TERMINATION OF ALL
COMMITMENTS, SUCH DOMESTIC SUBSIDIARY GUARANTOR SHALL BE ENTITLED TO RECEIVE
CONTRIBUTION AND INDEMNIFICATION PAYMENTS FROM, AND BE REIMBURSED BY, EACH OTHER
DOMESTIC SUBSIDIARY GUARANTOR FOR THE AMOUNT OF SUCH EXCESS, PRO RATA BASED UPON
THEIR RESPECTIVE ALLOCABLE AMOUNTS IN EFFECT IMMEDIATELY PRIOR TO SUCH GUARANTOR
PAYMENT.


 


(B)                                AS OF ANY DATE OF DETERMINATION, THE
“ALLOCABLE AMOUNT” OF ANY DOMESTIC SUBSIDIARY GUARANTOR SHALL BE EQUAL TO THE
MAXIMUM AMOUNT OF THE CLAIM WHICH COULD THEN BE RECOVERED FROM SUCH DOMESTIC
SUBSIDIARY GUARANTOR UNDER THIS SECTION 12 WITHOUT RENDERING SUCH CLAIM VOIDABLE
OR AVOIDABLE UNDER SECTION 548 OF CHAPTER 11 OF THE BANKRUPTCY CODE OR

 

89

--------------------------------------------------------------------------------


 


UNDER ANY APPLICABLE STATE UNIFORM FRAUDULENT TRANSFER ACT, UNIFORM FRAUDULENT
CONVEYANCE ACT OR SIMILAR STATUTE OR COMMON LAW.


 


(C)                                THIS SECTION 12.7 IS INTENDED ONLY TO DEFINE
THE RELATIVE RIGHTS OF DOMESTIC SUBSIDIARY GUARANTORS.  NOTHING SET FORTH IN
THIS SECTION 12.7 IS INTENDED TO OR SHALL IMPAIR THE OBLIGATIONS OF DOMESTIC
SUBSIDIARY GUARANTORS, JOINTLY AND SEVERALLY, TO PAY ANY AMOUNTS AS AND WHEN THE
SAME SHALL BECOME DUE AND PAYABLE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, INCLUDING THE OTHER PROVISIONS OF THIS SECTION 12.  NOTHING CONTAINED
IN THIS SECTION 12.7 SHALL LIMIT THE LIABILITY OF ANY DOMESTIC SUBSIDIARY
GUARANTOR TO PAY FEES AND EXPENSES WITH RESPECT THERETO FOR WHICH SUCH DOMESTIC
SUBSIDIARY GUARANTOR SHALL BE PRIMARILY LIABLE.


 


(D)                               THE PARTIES HERETO ACKNOWLEDGE THAT THE RIGHTS
OF CONTRIBUTION AND INDEMNIFICATION HEREUNDER SHALL CONSTITUTE ASSETS OF THE
DOMESTIC SUBSIDIARY GUARANTOR TO WHICH SUCH CONTRIBUTION AND INDEMNIFICATION IS
OWING.


 


(E)                                 THE RIGHTS OF ANY INDEMNIFYING DOMESTIC
SUBSIDIARY GUARANTOR AGAINST OTHER DOMESTIC SUBSIDIARY GUARANTORS UNDER THIS
SECTION 12.7 SHALL BE EXERCISABLE UPON THE FINAL PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF ALL COMMITMENTS.


 


12.8                           LIABILITY CUMULATIVE.  THE LIABILITY OF DOMESTIC
SUBSIDIARY GUARANTORS UNDER THIS SECTION 12 IS IN ADDITION TO AND SHALL BE
CUMULATIVE WITH ALL LIABILITIES OF EACH DOMESTIC SUBSIDIARY GUARANTOR TO AGENT
AND LENDERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH
DOMESTIC SUBSIDIARY GUARANTOR IS A PARTY OR IN RESPECT OF ANY OBLIGATIONS OR
OBLIGATION OF ANY OTHER DOMESTIC SUBSIDIARY GUARANTOR, WITHOUT ANY LIMITATION AS
TO AMOUNT, UNLESS THE INSTRUMENT OR AGREEMENT EVIDENCING OR CREATING SUCH OTHER
LIABILITY SPECIFICALLY PROVIDES TO THE CONTRARY.

 


SECTION 13.
RESTATEMENT OF EXISTING LOAN AGREEMENT


 

The parties hereto agree that on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto:

 

(1)                                  THE EXISTING LOAN AGREEMENT SHALL BE DEEMED
TO BE AMENDED AND RESTATED IN ITS ENTIRETY IN THE FORM OF THIS AGREEMENT;

 

(2)                                  ALL EXISTING OBLIGATIONS SHALL, TO THE
EXTENT NOT PAID ON THE CLOSING DATE, BE DEEMED TO BE OBLIGATIONS OUTSTANDING
HEREUNDER;

 

(3)                                  THE GUARANTIES AND LIENS IN FAVOR OF THE
AGENT FOR THE BENEFIT OF THE EXISTING LENDERS SECURING PAYMENT OF THE EXISTING
OBLIGATIONS SHALL REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO THE
OBLIGATIONS; AND

 

(4)                                  ALL REFERENCES IN THE OTHER LOAN DOCUMENTS
TO THE EXISTING LOAN AGREEMENT SHALL BE DEEMED TO REFER WITHOUT FURTHER
AMENDMENT TO THIS AGREEMENT.

 

The parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of the Existing Obligations and

 

90

--------------------------------------------------------------------------------


 

that all such Existing Obligations are in all respects continued and outstanding
as Obligations under this Agreement and the Notes with only the terms being
modified from and after the effective date of this Agreement as provided in this
Agreement, the Notes and the other Loan Documents.  After giving effect to this
Agreement, the aggregate outstanding principal balances of each Lender’s Loans
on the Closing Date are as set forth on Schedule 13 hereto.

 

[Signature Pages Follow]

 

91

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

BEACON SALES ACQUISITION, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Chief Financial Officer

 

 

FEIN: 36-4173366

 

 

 

 

 

QUALITY ROOFING SUPPLY

 

COMPANY, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Chief Financial Officer

 

 

FEIN: 23-2969912

 

 

 

 

 

BEACON CANADA, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Chief Financial Officer

 

 

FEIN: 36-4304111

 

 

 

 

 

BEST DISTRIBUTING CO.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Chief Financial Officer

 

 

FEIN: 36-4378608

 

 

 

 

 

THE ROOF CENTER, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Chief Financial Officer

 

 

FEIN: 04-3561558

 

 

 

 

 

WEST END LUMBER COMPANY, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Chief Financial Officer

 

 

FEIN:

04-3563234

 

 

[Obligor Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

J.G.A. BEACON, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Chief Financial Officer

 

 

FEIN:

84-1663264

 

 

 

 

 

 

SDI HOLDING, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Co-Chief Financial Officer

 

 

FEIN:

30-0097329

 

 

 

 

 

 

SDI ACQUISITION GUARANTOR, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Co-Chief Financial Officer

 

 

FEIN:

35-2175474

 

 

 

 

 

 

SHELTER DISTRIBUTION, INC.

 

 

 

By:

/s/ David R. Grace

 

 

Title:

Co-Chief Financial Officer

 

 

FEIN:

36-4094316

 

 

[Obligor Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent, an L/C Issuer and a
Lender

 

 

 

By:

/s/ Ken Brown

 

 

Title:

Duly Authorized Signatory

 

 

 

 

Revolving Loan Commitment: $65,290,322.58

 

 

 

Term Loan A Commitment: $7,096,774.19

 

 

 

Term Loan B Commitment: $15,612,903.23

 

 

 

Address:

500 West Monroe Street

 

 

Chicago, Illinois 60606

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent, and as a Lender

 

 

 

By:

/s/ Stephen Christ

 

 

Title:

Account Executive

 

 

 

 

Revolving Loan Commitment: $30,419,354.84

 

 

 

Term Loan A Commitment: $3,306,451.61

 

 

 

Term Loan B Commitment: $7,274,193.55

 

 

 

Address:

 

120 S. LaSalle St., Floor 8

 

Mail Code IL 1-148

 

Chicago, IL 60603

 

Attn. Stephen Christ

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE

 

CORPORATION (CENTRAL),

 

as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Vicky Geist

 

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $30,419,354.84

 

 

 

Term Loan A Commitment: $3,306,451.61

 

 

 

Term Loan B Commitment: $7,274,193.55

 

 

 

Address:

 

150 South Wacker Drive

 

Suite 2200

 

Chicago, IL 60606

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Grant Weiss

 

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $30,419,354.84

 

 

 

Term Loan A Commitment: $3,306,451.61

 

 

 

Term Loan B Commitment: $7,274,193.55

 

 

 

Address:

 

5420 LBJ Freeway, Suite 200

 

Dallas, TX 75240

 

Attn: Regional Credit Manager

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Jason Riley

 

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $14,096,774.19

 

 

 

Term Loan A Commitment: $1,532,258.06

 

 

 

Term Loan B Commitment: $3,370,967.74

 

 

 

Address:

 

One South Wacker Drive

 

Suite 3400

 

Chicago, Illinois 60606

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL

 

ASSOCIATION, a national banking

 

association, as a Lender

 

 

 

By:

/s/ Andrew Heinz

 

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $23,741,935.48

 

 

 

Term Loan A Commitment: $2,580,645.16

 

 

 

Term Loan B Commitment: $5,677,419.35

 

 

 

Address:

 

135 South LaSalle Street

 

Suite 425

 

Chicago, IL 60603

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

UPS CAPITAL CORPORATION, as a Lender

 

 

 

By:

/s/ John P. Holloway

 

 

Title:

Director of Portfolio Management

 

 

 

 

Revolving Loan Commitment: $10,758,064.52

 

 

 

Term Loan A Commitment: $1,169,354.84

 

 

 

Term Loan B Commitment: $2,572,580.65

 

 

 

Address:

 

35 Glenlake Parkway

 

 

Atlanta, GA 30328

 

 

 

 

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By:

/s/ John Penny

 

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $10,758,064.52

 

 

 

Term Loan A Commitment: $1,169,354.84

 

 

 

Term Loan B Commitment: $2,572,580.65

 

 

 

Address:

 

111 S. Calvert St., Suite 2700

 

 

Baltimore, MD 21202

 

 

 

 

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ANTARES CAPITAL CORPORATION,

 

as a Lender

 

 

 

By:

/s/ John Martin

 

 

Title:

Managing Director

 

 

 

 

Revolving Loan Commitment: $14,096,774.19

 

 

 

Term Loan A Commitment: $1,532,258.06

 

 

 

Term Loan B Commitment: $3,370,967.74

 

 

 

Address:

 

311 S. Wacker Drive

 

 

Chicago, IL 60606

 

 

 

 

 

[Lender Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

A.

 

Assignment and Acceptance Agreement

B-1.

 

Consolidated Borrowing Base Certificate

B-2.

 

Consolidating Borrowing Base Certificate

C.

 

[Intentionally Deleted]

D.

 

Compliance Certificate

E.

 

Notice of Borrowing

F.

 

Inventory Report

 

--------------------------------------------------------------------------------


 

SCHEDULES

2.8

 

Commercial Tort Claims

3

 

List of Closing Documents

4.1(B)

 

Capitalization of Loan Parties

4.6

 

Business and Trade Names (Present and Past Five Years); Location of
Principal Place of Business, Books and Records and Collateral

4.9

 

FEIN for each Obligor

4.12

 

Intellectual Property

4.19

 

Bank Accounts

4.20

 

Employee Matters

7.1

 

Indebtedness

7.2

 

Contingent Liabilities

7.11

 

Subsidiaries

11.1(A)

 

Mortgaged Property

11.1(B)

 

Other Liens

11.1(C)

 

Pro Forma

13

 

Outstanding Obligations

 

--------------------------------------------------------------------------------


 

RIDERS

A.                                   Conditions Rider

B.                                     Reporting Rider

C.                                     Financial Covenants Rider

 

--------------------------------------------------------------------------------


 

CONDITIONS RIDER

 

This Conditions Rider is attached to and made a part of that certain Third
Amended and Restated Loan and Security Agreement dated as of October 14, 2005
and entered into among Beacon Sales Acquisitions, Inc., Domestic Subsidiary
Guarantors, Agent, L/C Issuer and Lenders.

 

(A)                              Closing Deliveries.  Agent shall have received,
in form and substance satisfactory to Agent and Lenders, all documents,
instruments and information identified on Schedule 3.1 and all other agreements,
notes, certificates, orders, authorizations, financing statements, mortgages and
other documents which Agent may at any time reasonably request.

 

(B)                                Security Interests.  Agent shall have
received satisfactory evidence that all security interests and liens granted to
Agent for the benefit of Agent and Lenders pursuant to this Agreement or the
other Loan Documents have been duly perfected and constitute first priority
liens on the Collateral, subject only to Permitted Encumbrances.

 

(C)                                Closing Date Availability; Leverage Ratio. 
After giving effect to the consummation of the transactions contemplated
hereunder on the Closing Date and the payment by Borrower of all costs, fees and
expenses relating thereto, (i) Excess Availability shall be at least
$35,000,000, (ii) the sum of all outstanding Revolving Loans plus the balance of
Letter of Credit Obligations shall not exceed $61,800,104.72, and (iii) the
ratio of total Indebtedness of Holdings and its Subsidiaries on a consolidated
basis to EBITDA shall not exceed 3.6.

 

(D)                               Representations and Warranties.  The
representations and warranties contained herein and in the Loan Documents shall
be true, correct and complete in all material respects on and as of that Funding
Date to the same extent as though made on and as of that date, except for any
representation or warranty limited by its terms to a specific date and taking
into account any amendments to the Schedules or Exhibits as a result of any
disclosures made by Borrower to Agent after the Closing Date and approved by
Agent.

 

(E)                                 Fees.  With respect to Loans or Letters of
Credit to be made or issued on the Closing Date, Borrower shall have paid all
fees due to Agent, L/C Issuer or any Lender and payable on the Closing Date.

 

(F)                                 No Default.  No event shall have occurred
and be continuing or would result from funding a Loan or issuing a Lender Letter
of Credit requested by Borrower that would constitute an Event of Default or a
Default.

 

(G)                                Performance of Agreements.  Each Loan Party
shall have performed in all material respects all agreements and satisfied all
conditions which any Loan Document provides shall be performed by it on or
before that Funding Date.

 

(H)                               No Prohibition.  No order, judgment or decree
of any court, arbitrator or governmental authority shall purport to enjoin or
restrain Agent or any Lender from making any Loans or issuing any Lender Letters
of Credit.

 

--------------------------------------------------------------------------------


 

(I)                                    No Litigation.  There shall not be
pending or, to the knowledge of Borrower, threatened, any material action,
charge, claim, demand, suit, proceeding, petition, governmental investigation or
arbitration by, against or affecting any Loan Party or any of its Subsidiaries
or any property of any Loan Party or any of its Subsidiaries (including without
limitation any tort claims in respect of asbestos products sold or distributed
by any Loan Party) that has not been disclosed to Agent by Borrower in writing,
and there shall have occurred no development in any such action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration
that, in the opinion of Agent, would reasonably be expected to have a Material
Adverse Effect.

 

(J)                                   Appraisal.  Agent shall have received
appraisals as to all Equipment and all Inventory of the Loan Parties, which
shall be in form and substance reasonably satisfactory to Agent.

 

(K)                               Field Examination.  Agent shall have completed
its business and legal due diligence with respect to the Shelter Acquisition,
including, without limitation, a field examination of business, environmental
matters, operations, financial condition and assets, with results reasonably
satisfactory to Agent.

 

(L)                                 Consummation of Related Transactions.  Agent
shall have received fully executed copies of the Shelter Acquisition Agreement
and final and complete copies of each of the other Related Transactions
Documents, each of which shall be in full force and effect in form and substance
reasonably satisfactory to Agent. The Shelter Acquisition shall have been
consummated in accordance with the terms of the Shelter Acquisition Agreement.

 

(M)                            Certain Post-Closing Deliveries.  (i) Borrower
shall use commercially reasonable efforts to cause to be delivered to Agent,
within 60 days following the Closing Date (provided that Borrower shall continue
such efforts beyond such period if so requested by Agent), executed landlord
agreements in the form previously provided by Agent to Borrower or otherwise on
terms reasonably satisfactory to Agent from landlords of the leaseholds listed
on Annex I to this Conditions Rider.  In the event Borrower fails to obtain such
landlord agreements with respect to any of the foregoing locations within said
60-day period (or such longer period as may be agreed to by Agent), Agent may
elect, in its discretion, to exclude Inventory at such location from Eligible
Inventory or establish reserves against the Consolidating Borrowing Bases in
respect of Inventory at such locations until such time (if any) as Borrower has
obtained such landlord agreements with respect to such locations.

 

(ii)                                  Borrower shall use commercially reasonable
efforts to cause to be delivered to Agent within 120 days following the Closing
Date (provided that Borrower shall continue such efforts beyond such period if
requested by Agent), executed blocked account agreements in the form previously
provided by Agent to Borrower or otherwise on terms reasonably satisfactory to
Agent from the Collecting Banks listed on Annex II to this Conditions Rider.  In
the event Borrower fails to obtain such blocked account agreements from any of
the foregoing Collecting Banks within said 120-day period (or such longer period
as may be agreed to by Agent), Borrower will, if required by Agent to do so,
replace all Blocked Accounts at such Collecting Banks with Blocked Accounts at
Collecting Banks subject to blocked account agreements with Agent.

 

--------------------------------------------------------------------------------


 

REPORTING RIDER

 

This Reporting Rider is attached and made a part of that certain Third Amended
and Restated Loan and Security Agreement, dated as of October 14, 2005 and
entered into among Beacon Sales Acquisition, Inc., the Domestic Subsidiary
Guarantors, Agent, L/C Issuer and Lenders.

 

(A)                              Monthly Financials.  As soon as available and
in any event within thirty (30) days after the end of each month, Borrower will
deliver to Agent and Lenders (1) the consolidated and consolidating balance
sheet of Holdings and its Subsidiaries as at the end of such month and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flow for such month and for the period from the beginning of the
then current Fiscal Year to the end of such month, and (2) a schedule of the
outstanding Indebtedness for borrowed money of Holdings and its Subsidiaries
describing in reasonable detail each such debt issue or loan outstanding and the
principal amount and amount of accrued and unpaid interest with respect to each
such debt issue or loan.

 

(B)                                SEC Filings and Press Releases.  Promptly
upon their becoming available, Borrower will deliver to Agent copies of (1) all
financial statements, reports, notices and proxy statements sent or made
available by Holdings to its stockholders, (2) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by Holdings with
any securities exchange or with the Securities and Exchange Commission or any
private regulatory authority, and (3) all press releases and other statements
made available by Holdings to the public concerning developments in the business
of any Loan Party.

 

(C)                                Year-End Financials.  As soon as available
and in any event within ninety (90) days after the end of each Fiscal Year,
Borrower will deliver to Agent and Lenders: (1) the consolidated and
consolidating balance sheet of Holdings and its Subsidiaries as at the end of
such year and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flow for such Fiscal Year; (2) a schedule of the
outstanding Indebtedness of Holdings and its Subsidiaries describing in
reasonable detail each such debt issue or loan outstanding and the principal
amount and amount of accrued and unpaid interest with respect to each such debt
issue or loan; and (3) a report with respect to the financial statements from
Holdings’ Accountants, which report shall be unqualified as to going concern and
scope of audit of Holdings and its Subsidiaries and shall state that (a) such
consolidated financial statements present fairly the consolidated financial
position of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years and (b) that
the examination by Holdings’ Accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards; and (4) copies of the consolidating financial statements of
Holdings and its Subsidiaries, including (a) consolidating balance sheets of
Holdings and its Subsidiaries as at the end of such Fiscal Year showing
intercompany eliminations and (b) related consolidating statements of income of
Holdings and its Subsidiaries showing intercompany eliminations.

 

(D)                               Accountants’ Certification and Reports. 
Together with each delivery of consolidated and consolidating financial
statements of Holdings and its Subsidiaries pursuant to

 

--------------------------------------------------------------------------------


 

paragraph (C) above, Borrower will deliver a written statement by Holdings’
Accountants (1) stating that the examination has included a review of the terms
of this Agreement as same relate to accounting matters and (2) stating whether,
in connection with the examination, any condition or event that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof.  Promptly upon receipt thereof, Borrower will deliver to
Agent and Lenders copies of all significant reports submitted to Holdings by
Holdings’ Accountants in connection with each annual, interim or special audit
of the financial statements of Holdings made by Holdings’ Accountants, including
the comment letter submitted by Holdings’ Accountants to management in
connection with their annual audit.

 

(E)                                 Compliance Certificate.  (i) Together with
the delivery of each set of financial statements referenced in paragraphs
(A) and (C) above, Borrower will deliver to Agent and Lenders a Compliance
Certificate, together with (in the case of financial statements delivered for
any period ending on the last day of a fiscal quarter) copies of the
calculations and work-up employed to determine Obligors’ compliance or
noncompliance with those financial covenants set forth in the Financial
Covenants Rider.

 

(F)                                 Consolidating and Consolidated Borrowing
Base Certificates, Registers and Journals.  On the Closing Date and thereafter,
within five (5) Business Days after the last day of each month (provided that
(a) at any time during the months of January, February and March when the sum of
the outstanding Revolving Loan plus the balance of Letter of Credit Obligations
plus the outstanding balance of the Canadian facility Revolving Loans (converted
from Canadian Dollars to an equivalent amount of US Dollars) exceeds the
Consolidated Borrowing Base (calculated without giving effect to the Seasonal
Inventory Advance Rate Percentage) and (b) at all times when Excess Availability
is less than $15,000,000, such delivery shall also be made on each Monday
following the end of the prior week), Borrower shall deliver to Agent for the
last Business Day of such period: (1) a Consolidating Borrowing Base Certificate
for each Obligor updated to reflect the most recent sales and collections of
each Obligor and setting forth the Consolidating Borrowing Base of each Obligor
together with a Consolidated Borrowing Base Certificate setting forth the
Consolidated Borrowing Base; (2) an invoice register or sales journal (or a
similar summary report satisfactory to Agent) describing all sales of Obligors,
in form and substance satisfactory to Agent, and, if Agent so requests, copies
of invoices evidencing such sales and proofs of delivery relating thereto; (3) a
cash receipts journal (or a similar summary report satisfactory to Agent); (4) a
credit memo journal (or a similar summary report satisfactory to Agent); and
(5) an adjustment journal (or a similar summary report satisfactory to Agent),
setting forth all adjustments to Obligors’ accounts receivable.  Borrower shall
cause Beacon Canada to deliver to Agent copies of all deliveries required under
paragraph F of the Reporting Rider to the Canadian Facility Credit Agreement
(including without limitation, a copy of the Beacon Canada Borrowing Base
Certificate expressed in U.S. Dollars), contemporaneously with providing such
deliveries to Canadian Facility Agent.

 

(G)                                Inventory Reports and Listings and Agings. 
On the Closing Date and within five (5) Business Days after the last day of each
month and from time to time upon the request of Agent, Borrower will deliver to
Agent: (1) an aged trial balance of all then existing Accounts; and (2) an
Inventory Report duly executed by an officer of Borrower and substantially

 

--------------------------------------------------------------------------------


 

in the form of Exhibit F as of the last day of such period.  As soon as
available and in any event within five (5) Business Days after the last day of
each month, and from time to time upon the request of Agent, Borrower will
deliver to Agent: (1) an aged trial balance of all then existing accounts
payable; and (2) a detailed inventory listing and cover summary report.  All
such reports shall be in form and substance satisfactory to Agent and, unless
otherwise directed by Agent, may be transmitted to Agent pursuant to an
electronic transmitting reporting system.  Borrower shall cause Beacon Canada to
deliver to Agent copies of all deliveries required under paragraph G of the
Reporting Rider to the Canadian Facility Credit Agreement, contemporaneously
with providing such deliveries to Canadian Facility Agent.

 

(H)                               Appraisals.  From time to time, upon the
request of Agent, Borrower will obtain and deliver to Agent, at Borrower’s
expense, appraisal reports in form and substance and from appraisers
satisfactory to Agent, stating the then current fair market and Orderly
Liquidation Values of all or any portion of the Collateral and the Canadian
Collateral; provided, however, so long as no Default or Event of Default is
continuing, Agent shall not request an appraisal as to any particular category
of Collateral or Canadian Collateral to be performed more than once every Loan
Year at Borrower’s expense.  Without limiting the generality of the foregoing,
Agent shall request, and Borrower will obtain and deliver to Agent, at least
once every Loan Year, an appraisal report stating the then current orderly
liquidation value of Obligors’ and Canadian Borrower’s Inventory.

 

(I)                                    Government Notices.  Borrower will
deliver to Agent and Lenders promptly after receipt copies of all notices,
requests, subpoenas, inquiries or other writings received from any governmental
agency concerning any Employee Benefit Plan, the violation or alleged violation
of any Environmental Laws, the storage, use or disposal of any Hazardous
Material, the violation or alleged violation of the Fair Labor Standards Act or
any Loan Party’s payment or non-payment of any taxes including any tax audit.

 

(J)                                   Events of Default, etc.  Promptly upon any
officer of Borrower obtaining knowledge of any of the following events or
conditions, Borrower shall deliver copies of all notices given or received by
any Loan Party with respect to any such event or condition to Agent a
certificate on behalf of Borrower signed on behalf of Borrower by Borrower’s
chief executive officer specifying the nature and period of existence of such
condition or event and what action such Loan Party has taken, is taking and
proposes to take with respect thereto: (1) any condition or event that
constitutes an Event of Default or Default; (2) any notice of default that any
Person has given to any Loan Party or any other action taken with respect to a
claimed default; or (3) any Material Adverse Effect or (4) any default or event
of default with respect to any Indebtedness of Holdings or any of its
Subsidiaries.

 

(K)                               Projections.  As soon as available and in any
event no later than 45 days after the end of each of Holdings’ Fiscal Year,
Borrower will deliver to Agent and Lenders consolidated and consolidating
Projections of Holdings and its Subsidiaries for the forthcoming Fiscal Year,
month by month.

 

(L)                                 Other Information.  With reasonable
promptness, Borrower will deliver such other information and data as Agent or
Lenders may reasonably request from time to time.

 

--------------------------------------------------------------------------------


 

FINANCIAL COVENANTS RIDER

 

This Financial Covenants Rider is attached and made a part of that certain Third
Amended and Restated Loan and Security Agreement, dated as of October 14, 2005
and entered into among Beacon Sales Acquisition, Inc., the Domestic Subsidiary
Guarantors, Agent and Lenders.

 

A.                                   Excess Availability. Borrower shall at all
times maintain Excess Availability of at least $5,000,000.

 

B.                                     Capital Expenditure Limits.  The
aggregate amount of all Capital Expenditures, Capital Leases with respect to
fixed assets of Borrower and its Subsidiaries (which shall be considered to be
expended in full on the date such Capital Lease is entered into) and other
contracts with respect to fixed assets initially capitalized on Borrower’s or
any Subsidiary’s balance sheet prepared in accordance with GAAP (which shall be
considered to be expended in full on the date such contract is entered into)
(excluding, in each case, expenditures for trade-ins and replacement of assets
to the extent funded with casualty insurance proceeds and excluding the purchase
price allocated to fixed assets acquired in connection with the Shelter
Acquisition or a Permitted Acquisition) will not in any Fiscal Year exceed one
and one-half percent (1.50%) of gross revenues of Holdings and its Subsidiaries
on a consolidated basis (determined in accordance with GAAP) for such Fiscal
Year.

 

C.                                     Fixed Charge Coverage.  Borrower shall
not permit Fixed Charge Coverage for any twelve (12) month period ending as of
any date set forth below to be less than the ratio set forth below for such
date:

 

Date

 

Ratio

 

 

 

 

 

December 31, 2005 and the last day of each fiscal quarter thereafter

 

1.20

 

 

D.                                    Senior Indebtedness to EBITDA.  Borrower
shall not permit the ratio of Senior Indebtedness calculated as of any date set
forth below to EBITDA for the twelve (12) month period ending on such date to be
greater than the ratio set forth below for such date:

 

Date

 

Ratio

 

 

 

 

 

December 31, 2005 and the last day of each fiscal quarter thereafter through
December 31, 2007

 

3.50

 

 

 

 

 

March 31, 2008 and the last day of each fiscal quarter thereafter

 

3.25

 

 

The aggregate balance of the Revolving Loan included in Senior Indebtedness as
of any date of determination shall be equal to the average balance of the
Revolving Loan for such date and the last day of the two immediately preceding
months.

 

--------------------------------------------------------------------------------


 

With respect to each Target acquired by Borrower during any such twelve month
period, EBITDA shall be adjusted by an amount equal to the Pro Forma EBITDA of
such Target for the portion of such twelve month period which precedes the
acquisition of such Target.

 

E.                                      Total Indebtedness to EBITDA.  Borrower
shall not permit the ratio of Total Indebtedness calculated as of any date set
forth below to EBITDA for the twelve (12) month period ending on such date to be
greater than the ratio set forth below for such date:

 

Date

 

Ratio

 

 

 

 

 

December 31, 2005 and the last day of each fiscal quarter thereafter through
December 31, 2007

 

4.75

 

 

 

 

 

March 31, 2008 and the last day of each fiscal quarter thereafter

 

4.50

 

 

The aggregate balance of the Revolving Loan included in Total Indebtedness as of
any date of determination shall be equal to the average balance of the Revolving
Loan for such date and the last day of the two immediately preceding months.

 

With respect to each Target acquired by Borrower during any such twelve month
period, EBITDA shall be adjusted by an amount equal to the Pro Forma EBITDA of
such Target for the portion of such twelve month period which precedes the
acquisition of such Target.

 

F.                                      Lease Limits.  Borrower will not and
will not permit any of its Subsidiaries directly or indirectly to become or
remain liable in any way, whether directly or by assignment or as a guarantor or
other surety, for the obligations of the lessee under any operating lease,
synthetic lease or similar off-balance sheet financing, if the aggregate amount
of all rents (or substantially equivalent payments) paid by Borrower and its
Subsidiaries under all such leases (excluding any lease providing for aggregate
annual rental payments of less than $100,000) would exceed $22,000,000 in any
fiscal year of Borrower.

 

--------------------------------------------------------------------------------

 